EXECUTION VERSION
 
 
 
 
 
 
 

  28 January 2011                  CARRIZO UK HUNTINGTON LTD                
 arranged by                  BNP PARIBAS          
and
         
SOCIÉTÉ GÉNÉRALE
               
$84,000,000
         
SENIOR SECURED MULTICURRENCY 
   
CREDIT
    FACILITY AGREEMENT                                                          
      Herbert Smith LLP   

 

 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 
                 
 

 Clause  Headings   Page        1.  DEFINITIONS AND INTERPRETATION  1        2.
 THE FACILITY  38        3.  PURPOSE  40        4.  CONDITIONS OF UTILISATION
 41        5.  UTILISATION - LOANS  45        6.  UTILISATION - LETTERS OF
CREDIT  49        7.  PROJECTIONS  59        8.  REPAYMENT  67        9.
 PREPAYMENT AND CANCELLATION  69        10.  INTEREST  75        11.  INTEREST
PERIODS  76        12.  CHANGES TO THE CALCULATION OF INTEREST  77        13.
 FEES  79        14.  TAX GROSS UP AND INDEMNITIES  82        15.  INCREASED  89
       16.  OTHER INDEMNITIES  90        17.  MITIGAQTION BY THE LENDERS  92    
   18.  COSTS AND EXPENSES  92        19.  PROJECT ACCOUNTS  94        20.
 PARENT SUPPORT UNDERTAKINGS  101        21.  REPRESENTATIONS  104        22.
 INFORMATION UNDERTAKINGS  114        23.  GENERAL UNDERTAKINGS  120        24.
 EVENTS OF DEFAULT  133        25.  CHANGES TO THE LENDERS  139        26.
 RESTRICTION ON DEBT PURCHASE TRANSACTIONS  144        27.  ASSIGNMENTS AND
TRANSFERS BY OBLIGORS  144



 
 

--------------------------------------------------------------------------------

 
 

 28.  ROLE OF THE ADMINISTRATIVE FINANCE PARTIES  145        29.  THE SECURITY
TRUSTEE  152        30.  CONDUCT OF BUSINESS BY THE FINANCE PARTIES  162      
 31.  SHARING AMONG THE FINANCE PARTIES  168        32.  PAYMENT MECHANICS  170
       33.  SET-OFF  175        34.  NOTICES  175        35.  CALCULATIONS AND
CERTIFICATES  179        36.  PARTIAL INVALIDITY 179         37.  REMEDIES AND
WAIVERS 179         38.  AMENDMENTS AND WAIVERS 179         39.  CONFIDENTIALITY
183         40.  MISCELLANEOUS 187         41.  GOVERNING LAW 187         42
 ENFORCEMENT 187 

 
 
 

--------------------------------------------------------------------------------

Index

THIS AGREEMENT is dated 28 January 2011 and made between:
 
(1) 
CARRIZO UK HUNTINGTON LTD, a company incorporated in England and Wales with
company number 7385624 and with registered office at 20-22 Bedford Row, London
WC1R 4JS (the "Borrower");

 
(2) 
CARRIZO OIL & GAS, INC., a company incorporated in Texas, USA, with its
principal place of business at 1000 Louisiana, Suite 1500, Houston, Texas 77002
USA (the "Parent");

 
(3)  
BNP PARIBAS AND SOCIÉTÉ GÉNÉRALE as mandated lead arrangers and bookrunners
(together, the "Mandated Lead Arrangers");

 
(4) 
BNP PARIBAS AND SOCIÉTÉ GÉNÉRALE (together, the "Original Lenders");

 
(5) 
SOCIÉTÉ GÉNÉRALE as initial Facility Agent;

 
(6)  
SOCIÉTÉ GÉNÉRALE as initial Security Trustee;

 
(7) 
BNP PARIBAS AND SOCIÉTÉ GÉNÉRALE each as initial Technical Bank;

 
(8)  
BNP PARIBAS as initial Modelling Bank;

 
(9)  
SOCIÉTÉ GÉNÉRALE as initial Account Bank; and

 
(10)  
BNP PARIBAS as the Fronting Bank.

 
IT IS AGREED as follows:
 
INTERPRETATION
 
1.  
DEFINITIONS AND INTERPRETATION

 
1.1  
Definitions

 
In this Agreement:
 
"Abandonment Date" means, the date on which the operation of the Huntington
Petroleum Field ceases, or is expected to cease, for economic reasons as
production of Petroleum therefrom is no longer commercially viable.
 
"Acceptable Bank" means:
 
 
(A)
a bank or financial institution which has a rating for its long-term unsecured
and non credit-enhanced debt obligations of A- or higher by Standard & Poor's
Rating Services or Fitch Ratings Ltd or A3 or higher by Moody's Investor
Services Limited or a comparable rating from an internationally recognised
credit rating agency; or

 
 
(B)
any other bank or financial institution approved by the Facility Agent.

 
 
1

--------------------------------------------------------------------------------

Index
 
"Accession Letter" means a letter substantially in the form set out in Schedule
8 (Form of Hedging Accession Agreement) or in such other form as the Facility
Agent may approve (acting reasonably).
 
"Account Bank" means Société Générale in its capacity as account bank in
relation to the Project Accounts or any other person that replaces it in such
capacity in accordance with this Agreement.
 
"Additional Cost Rate" has the meaning given to that term in Schedule 5
(Mandatory Cost Formulae).
 
"Administrative Finance Parties" means each of the Mandated Lead Arrangers, the
Facility Agent, the Security Trustee, the Technical Banks, the Modelling Bank,
the Account Bank and the Fronting Bank.
 
"Affiliate" means, in relation to any person, a Subsidiary of that person or a
Holding Company of that person or any other Subsidiary of that Holding Company.
 
"Agent's Spot Rate of Exchange" means, in relation to any date, the Facility
Agent's spot rate of exchange for the purchase of an Optional Currency with
dollars in the London foreign exchange market at or about 11.00 a.m. on that
date or, if that date in not a Business Day, on the Business Day preceding that
date.
 
"Aggregate Commitments" means, in relation to a Tranche, the sum of each
Lender's Commitments under that Tranche.
 
"Agreed Insurances" means any insurances that are required to be maintained by
or on behalf of the Borrower pursuant to this Agreement.
 
"Arrangement Fee Letter" means the arrangement fee letter dated on or about the
date hereof entered into between the Borrower and the Mandated Lead Arrangers.
 
"Assignment Agreement" means an agreement substantially in the form set out in
Schedule 7 (Form of Assignment Agreement) or any other form agreed between the
relevant assignor and assignee.
 
"Assumptions" means the Economic Assumptions and the Technical Assumptions.
 
"Authorisation" means an authorisation, consent, approval, resolution, licence,
exemption, filing, notarisation or registration.
 
"Availability Period" means:
 
 
(A)
in relation to Tranche A and Tranche B, the period from and including the date
of this Agreement to and including the earlier of (i) the Project Completion
Date and (ii) the Final Completion Date; and

 
 
(B)
in relation to Tranche C, the period from and including the date of this
Agreement to and including the date falling 71 months from the Financial Closing
Date.

 
"Available Commitment" means in relation to a Tranche, a Lender's Commitment
under that Tranche minus:
 
 
2

--------------------------------------------------------------------------------

Index
 
 
(A)
the Dollar Amount of its participation in any outstanding Utilisations under
that Tranche; and

 
 
(B)
in relation to any proposed Utilisations under that Tranche, the Dollar Amount
of its participation in any Utilisations under that Tranche that are due to be
made on or before the proposed Utilisation Date,

 
other than (in relation to any proposed Utilisation under Tranche C only), that
Lender's participation in any Utilisations under Tranche C that are due to be
repaid or prepaid on or before the proposed Utilisation Date.
 
"Borrower Update" means a report prepared by or on behalf of the Borrower (in a
form approved by the Technical Banks) which (i) updates the information and/or
evaluation(s) contained in the Reserves Report most recently delivered to the
Technical Banks under this Agreement and (ii) includes any additional
information and/or evaluation(s) as the Technical Banks may reasonably require.
 
"Break Costs" means the amount (if any) by which:
 
 
(A)
the interest (as calculated pursuant to Clause 10.1 (Calculation of interest))
which a Lender should have received for the period from the date of receipt of
all or any part of its participation in a Loan or Unpaid Sum to the last day of
the current Interest Period in respect of that Loan or Unpaid Sum, had the
principal amount or Unpaid Sum received been paid on the last day of that
Interest Period;

 
exceeds:
 
 
(B)
the amount which that Lender would be able to obtain by placing an amount equal
to the principal amount or Unpaid Sum received by it on deposit with a leading
bank in the London interbank market for a period starting on the Business Day
following receipt or recovery and ending on the last day of the current Interest
Period.

 
"Business Day" means a day (other than a Saturday or Sunday) on which banks are
open for general business in London, Paris and Houston and:
 
 
(A)
(in relation to any date for payment or purchase of a currency other than euro)
the principal financial centre of the country of that currency; or

 
(B)             (in relation to any date for payment or purchase of euro) any
TARGET Day.
 
"Calculation End Date" means, in relation to each Projection, the last day of
the last Calculation Period in which any item of Gross Expenditure and/or Gross
Income is projected to arise.
 
"Calculation Period" means:
 
 
(A)
subject to (B) and (C) below, each calculation period of six months:

 
(1)           commencing on 1 April and ending on 30 September of each year; and
 
(2)           commencing on 1 October and ending on 31 March of each year,
 
 
3

--------------------------------------------------------------------------------

Index
 
 
(B)
in case of the calculation period starting in the calendar year 2010, the period
commencing on 1 October 2010 and ending on 30 April 2011, and

 
 
(C)
in case of the first calculation period starting in the calendar year 2011, the
period commencing on 1 May 2011 and ending on 30 September 2011.

 
 
"Cash Collateral Account" has the meaning given to it in Clause 19.6 (Cash
Collateral Accounts).

 
"CATS Parties" means: (1) Amco (U.K.) Exploration Company; (2) BG International
Limited; (3) Hess Limited; (4) ENI UK Limited; (5) Fina Exploration Limited; and
(6) Conocophillips Petroleum Company U.K. Limited.
 
"CATS Transportation and Processing Agreement" means the agreement to be entered
into between, among others, E.ON Ruhrgas UK E&P Limited, the Borrower and the
CATS Parties for the transportation and processing of natural gas from the
Huntington Petroleum Field.
 
"Commitment" means:
 
(A)             in relation to Tranche A:
 
 
(1)
in relation to each Original Lender for that Tranche, the amount (in dollars)
set in the column in which that Original Lender's name appears in the table set
out in Part I (Tranche A Commitments) of Schedule 1 (Commitments) and the amount
of any other Commitment under Tranche A transferred to it under this Agreement
or assumed by it in accordance with Clause 2.2 (Increase) of this Agreement; and

 
 
(2)
in relation to any other Lender for that Tranche, the amount (in dollars) of any
Commitment under Tranche A transferred to it under this Agreement or assumed by
it in accordance with Clause 2.2 (Increase) of this Agreement;

 
(B)             in relation to Tranche B:
 
 
(1)
in relation to each Original Lender for that Tranche, the amount (in dollars)
set in the column in which that Original Lender's name appears in the table set
out in Part II (Tranche B Commitments) of Schedule 1 (Commitments) and the
amount of any other Commitment under Tranche B transferred to it under this
Agreement or assumed by it in accordance with Clause 2.2 (Increase) of this
Agreement; and

 
 
(2)
in relation to any other Lender for that Tranche, the amount (in dollars) of any
Commitment under Tranche B transferred to it under this Agreement or assumed by
it in accordance with Clause 2.2 (Increase) of this Agreement; and

 
 
(C)
in relation to Tranche C:

 
 
(1)
in relation to each Original Lender for that Tranche, the amount (in dollars)
set in the column in which that Original Lender's name appears in

 
 
4

--------------------------------------------------------------------------------

Index
 
 
 
the table set out in Part III (Tranche C Commitments) in Schedule 1
(Commitments) and the amount of any other Commitment under Tranche C transferred
to it under this Agreement or assumed by it in accordance with Clause 2.2
(Increase); and

 
 
(2)
in relation to any other Lender for that Tranche, the amount (in dollars) of any
Commitment under Tranche C transferred to it under this Agreement or assumed by
it in accordance with Clause 2.2 (Increase),

 
in each case, to the extent not cancelled, reduced or transferred by it under
this Agreement.
 
"Computer Model" means the computer model used to prepare the Initial
Projection, as amended from time to time in accordance with Clause 7.10
(Computer Model).
 
"Confidential Information" means all information relating to any Obligor, the
Finance Documents, the Development Asset or the Facility of which a Finance
Party becomes aware in its capacity as, or for the purpose of becoming, a
Finance Party or which is received by a Finance Party in relation to, or for the
purpose of becoming a Finance Party under, the Finance Documents or the Facility
from either:
 
(A)             any Obligor or any of its advisers; or
 
 
(B)
another Finance Party, if the information was obtained by that Finance Party
directly or indirectly from any Obligor or any of its advisers,

 
in whatever form, and includes information given orally and any document,
electronic file or any other way of representing or recording information which
contains or is derived or copied from such information but excludes information
that:
 
 
(1)
is or becomes public information other than as a direct or indirect result of
any breach by that Finance Party of Clause 39 (Confidentiality); or

 
 
(2)
is identified in writing at the time of delivery as non-confidential by any
Obligor or any of its advisers; or

 
 
(3)
is known by that Finance Party before the date the information is disclosed to
it in accordance with paragraphs (A) or (B) above or is lawfully obtained by
that Finance Party after that date, from a source which is, as far as that
Finance Party is aware, unconnected with any Obligor and which, in either case,
as far as that Finance Party is aware, has not been obtained in breach of, and
is not otherwise subject to, any obligation of confidentiality.

 
"Confidentiality Undertaking" means a confidentiality undertaking substantially
in a recommended form of the LMA or in any other form agreed between the
Borrower and the Facility Agent.
 
"Construction All Risk Back Stop Date means 31 March 2011.
 
"Contingent Indebtedness" means, in relation to any outstanding Letter of
Credit, the liabilities of the Fronting Bank that issued such Letter of Credit,
the Finance Parties (other than pursuant to Clause 6.11 (Cash collateral by
Non-Acceptable L/C Lender)) or the
 
 
5

--------------------------------------------------------------------------------

Index
 
Borrower (as the case may be) with respect to such Letter of Credit which have
not matured and remain contingent by reason of such Letter of Credit being
outstanding.
 
"Cost Overrun" means in relation to the Project any amount of capital
expenditure in excess of the Total Development Cost the Technical Banks
reasonably determine is required to be incurred by the Borrower in the period
ending on or before the Project Completion Date for the purposes of achieving
Project Completion having regard to information and estimates provided by the
Borrower and the Operator.
 
"CTA" means the Corporation Tax Act 2009.
 
"Dangerous Substance" means any natural or artificial substance (including
Petroleum and whether in a solid or liquid form or in the form of a gas or
vapour and whether alone or in combination with any such other substance)
capable of causing harm to the Environment or damaging the Environment or public
health or welfare including any noxious, hazardous, toxic, dangerous, special or
controlled waste or other polluting substance or matter.
 
"Debt Purchase Transaction" means, in relation to a person, a transaction where
such person:
 
(A)             purchases by way of assignment or transfer;
 
(B)             enters into any sub-participation in respect of; or
 
 
(C)
enters into any other agreement or arrangement having an economic effect
substantially similar to a sub-participation in respect of,

 
any Commitment or amount outstanding under this Agreement.
 
"DECC" means the UK government's Department of Energy and Climate Change (or any
successor thereto) and/or the Secretary of State and/or where the context so
requires any relevant predecessor department.
 
"Decommissioning Agreement" means the decommissioning security agreement between
E.ON Ruhrgas UK Exploration and Production Limited, Premier Oil ONS Limited,
Altinex Oil (UK) Limited and the Parent, as amended, novated, supplemented or
otherwise modified from time to time.
 
"Decommissioning Cost" means the Provision Amount as such term is defined in the
Decommissioning Agreement.
 
"Default" means an Event of Default or any event or circumstance specified in
Clause 24 (Events of Default) (other than Clause 24.20 (Acceleration)) which
would (with the expiry of a grace period, the giving of notice, the fulfilment
of any condition, the making of any determination under the Finance Documents or
any combination of any of the foregoing) be an Event of Default.
 
"Defaulting Lender" means any Lender:
 
 
(A)
which has failed to make its participation in a Loan available or has notified
the Facility Agent that it will not make its participation in a Loan available
by the

 
 
6

--------------------------------------------------------------------------------

Index
 
Utilisation Date of that Loan in accordance with Clause 5.4 (Lenders'
participation) or has failed to provide cash collateral (or has notified the
Fronting Bank that it will not provide cash collateral) in accordance with
Clause 6.11 (Cash collateral by Non-Acceptable L/C Lender);
 
(B)             which has otherwise rescinded or repudiated a Finance Document;
or
 
(C)             with respect to which an Insolvency Event has occurred and is
continuing,
 
unless, in the case of paragraph (A) above:
 
(1)           its failure to pay is caused by:
 
(a)           administrative or technical error; or
 
(b)           a Disruption Event; and
 
payment is made within five Business Days of its due date; or
 
 
(2)
the Lender is disputing in good faith whether it is contractually obliged to
make the payment in question.

 
"Delegate" means any delegate, agent, attorney or co-trustee appointed by the
Security Trustee.
 
"Development Asset" means the Parent's or (on and from the point at which it
becomes a licensee under licence number P.1114) the Borrower's 15% working
interest in UK licence number P.1114, any infrastructure or facilities relating
thereto and/or any Petroleum derived therefrom.
 
"Disruption Event" means either or both of:
 
 
(A)
a material disruption to those payment or communication systems or to those
financial markets which are, in each case, required to operate in order for
payments to be made in connection with the Facility (or otherwise in order for
the transactions contemplated by the Finance Documents to be carried out) which
disruption is not caused by, and is beyond the control of, any of the Parties;
or

 
 
(B)
the occurrence of any other event which results in a disruption (of technical or
systems related nature) to the treasury or payments operations of a Party
preventing that, or any other Party:

 
 
(1)
from performing its payment obligations under the Finance Documents; or

 
 
(2)
from communicating with other Parties in accordance with the terms of the
Finance Documents,

 
and which, in either such case, is not caused by, and is beyond the control of,
the Party whose operations are disrupted.
 
"Distribution" means:
 
 
7

--------------------------------------------------------------------------------

Index
 
 
(A)
any payment, dividend or other distribution in relation to any share capital (or
issued shares) of the Borrower;

 
 
(B)
any redemption, reduction, repayment or retirement of any share capital (or
issued shares) of the Borrower;

 
 
(C)
any payments in respect of, or any repayment, prepayment, redemption,
retirement, discharge or purchase of, or sub-participation in, any loans or
other financial accommodation made available to the Borrower by any of its
Affiliates; and

 
 
(D)
any other payments or distributions (including without limitation any loans) to
any of the Borrower's shareholders or its Affiliates,

 
in each case, whether in cash or in kind and whether by way of actual payment,
set-off, counterclaim or otherwise.
 
"Dollar Amount" means, at any time:
 
 
(A)
in relation to each Utilisation denominated in dollars, the relevant amount of
that Utilisation;

 
 
(B)
in relation to each Loan or, as the case may be proposed Loan, not denominated
in dollars, the amount of that Loan converted into dollars at the Agent's Spot
Rate of Exchange on the most recent valuation date (where for these purposes,
"valuation date" means (a) any date on which the Facility Agent receives a
Utilisation Request; (b) any Utilisation Date; (c) the last date of any Interest
Period; and (d) any Reduction Date) and any other date nominated by the Facility
Agent (acting reasonably); and

 
 
(C)
in relation to each Letter of Credit, or as the case may be, proposed Letter of
Credit, not denominated in dollars, the relevant amount of that Letter of Credit
converted into dollars at the Agent's Spot Rate of Exchange on the most recent
valuation date (where, for these purposes, "valuation date" means (a) any date
on which the Facility Agent receives a Utilisation Request; (b) any Utilisation
Date; (c) the last day of any Interest Period or Term; and (d) any Reduction
Date) and any other date nominated by the Facility Agent (acting reasonably).

 
"Drop-Down Documents" means:
 
 
(A)
the JOA Novation Consent Letter dated 28 October 2010 between E.ON Ruhrgas UK
E&P Limited, Premier Oil Ons Limited, Altinex Oil UK Limited and the Parent;

 
 
(B)
the Deed of Guarantee provided or to be provided by the Parent in favour of E.ON
Ruhrgas UK E&P Limited, Premier Oil Ons Limited and Altinex Oil UK Limited in
relation to the Development Asset;

 
 
(C)
the Deed of Novation between E.ON Ruhrgas UK E&P Limited, Premier Oil Ons
Limited, Altinex Oil UK Limited, the Borrower and the Parent in relation to the
Development Asset;

 
 
8

--------------------------------------------------------------------------------

Index
 
 
(D)
the Deed of Assignment between E.ON Ruhrgas UK E&P Limited, Premier Oil Ons
Limited, Altinex Oil UK Limited, the Borrower, the Parent and The Secretary of
State for the Department of Energy and Climate Change in relation to the
Development Asset; and

 
 
(E)
the Subscription Agreement between the Parent and the Borrower in relation to
transfer of the Parent's interest in the Development Asset to the Borrower.

 
"DSCR" means the debt service cover ratio being, in relation to any Calculation
Period, the ratio of N:D (as shown in each Projection) where:
 
 
"N" is the sum of the Projected Net Revenues arising in that Calculation Period;
and

 
"D" is the amount (in dollars) of the sum of all interest, fees, commission,
costs and other expenses payable, or as the case may be, projected to be
payable, by the Borrower under the Finance Documents in that Calculation Period
disregarding any payments due under Clause 9.4 (Cash sweep) in that Calculation
Period (but not in any previous Calculation Period).
 
"Economic Assumption" means each of the following economic assumptions, and the
values ascribed to such assumptions, upon which each Projection or draft
Projection and, in each case, the calculations and information therein are, or
are to be, based:
 
(A)             Petroleum prices;
 
(B)             exchange rates;
 
(C)             inflation rates;
 
(D)             discount rates;
 
(E)             interest rates; and
 
 
(F)
any other assumption that the Technical Banks and the Borrower agree shall be
treated as "Economic Assumptions".

 
"Enforcement Date" means the date on which a notice is issued under Clause 24.20
(Acceleration).
 
"Environment" means humans, animals, plants and all other living organisms
including the ecological systems of which they form part and the following
media:
 
 
(A)
air (including air within natural or man-made structures, whether above or below
ground);

 
 
(B)
water (including territorial, coastal and inland waters, water under or within
land and water in drains and sewers); and

 
 
(C)
land (including land under water).

 
"Environmental Claims" means any claim by any person in connection with (i) a
breach, or alleged breach, of Environmental Laws; (ii) any accident, fire,
explosion or other event
 
 
9

--------------------------------------------------------------------------------

Index
 
of any type involving an emission or substance which is capable of causing harm
to the Environment; or (iii) any Environmental Contamination.
 
"Environmental Contamination" means each of the following, and their
consequences:
 
 
(A)
any release, discharge, emission, leakage or spillage of any Dangerous Substance
at or from any relevant site into any part of the Environment;

 
 
(B)
any accident, fire, explosion or sudden event at any relevant site which is
directly or indirectly caused by, or attributable to, any Dangerous Substance;
or

 
 
(C)
any other pollution of the Environment arising in connection with any relevant
site,

 
where, for these purposes, "relevant site" means any site of a Petroleum Asset
in which the Borrower has an interest or otherwise owned, occupied or used by
the Borrower.
 
"Environmental Laws" means any law or regulation concerning (i) the protection
of health and safety; (ii) the Environment; or (iii) any emission or substance
which is capable of causing harm to the Environment.
 
"Environmental Licences" means all Authorisations necessary under Environmental
Law.
 
"Equity Contribution Account" has the meaning given to it in Clause 19.5 (Equity
Contribution Account).
 
"EURIBOR" means, in relation to any Loan in euro:
 
(A)  
the applicable Screen Rate; or

 
(B)  
(if no Screen Rate is available for the Interest Period of that Loan) the
arithmetic  mean of the rates (rounded upwards to four decimal places) as
supplied to the Facility Agent at its request quoted by the Reference Banks to
leading banks in the European interbank market,

 
as of 11.00 a.m. Brussels time on the Quotation Day for the offering of deposits
in euro for a period comparable to the Interest Period for that Loan.
 
"Event of Default" means any event or circumstance specified in Clause 24
(Events of Default) (other than Clause 24.20 (Acceleration)).
 
"Excess Revenues" means, on any date, the amount determined by the Technical
Banks, acting reasonably, by which (i) the aggregate balance standing to the
credit of the Proceeds Accounts on such date exceeds (ii) the Required Retention
Amount.
 
"Existing Borrowing Base Facility Agreement" means the senior secured revolving
credit facility agreement dated on or about 27 January 2011 between, among
others, the Parent and BNP Paribas, as administrative agent, and the lenders
thereto, as the same has been or may be amended, modified, supplemented,
replaced from time to time and any facility refinancing the same from time to
time.
 
 
10

--------------------------------------------------------------------------------

Index
 
"Expiry Date" means, for a Letter of Credit, the last day of its Term.
 
"Facility" means the Loan and Letter of Credit facilities made under this
Agreement as described in Clause 2.1 (Facility).
 
"Facility Agent" means Société Générale in its capacity as facility agent for
the other Finance Parties or any other person that replaces it in such capacity
in accordance with this Agreement.
 
"Facility Office" means the office or offices notified by a Finance Party to the
Facility Agent in writing on or before the date it becomes a Finance Party (or,
following that date, by not less than five Business Days' written notice) as the
office or offices through which it will perform its obligations under this
Agreement.
 
"Fee Letter" means each of:
 
 
(A)
any letter between (i) all or any of the Obligors and (ii) all or any of the
Administrative Finance Parties relating to the payment of fees by the Obligors
(or any of them) to any such Administrative Finance Party(ies) in its or their
capacity as such;

 
 
(B)
the fee letter dated on or about the date of this Agreement between, among
others, the Borrower and the Facility Agent relating to the payment of upfront
fees for the benefit of the Lenders;

 
(C)             any fee letter entered into pursuant to Clause ‎2.2 (Increase);
and
 
(D)             any other letter designated as such by the Facility Agent and
the Borrower.
 
"Field Development Plan" means, in relation to the Petroleum field comprised in
any Petroleum Asset, a field development plan for that Petroleum field as
approved by DECC.
 
"Field Life End Date" means, the date (included in each Projection) which is the
earlier of:
 
 
(A)
the anticipated Abandonment Date for the Project; and

 
 
(B)
the Licence Termination Date for the Project.

 
"Field Security Agreement" means the Huntington Field Security Agreement between
E.ON Ruhrgas Exploration and Production Limited, Premier Oil ONS Limited,
Altinex Oil (UK) Limited and Parent, as amended, novated, supplemented or
otherwise modified from time to time.
 
"Field Security Costs" means the Required Amount, as such term is defined in the
Field Security Agreement.
 
 
"Final Completion Date" means 31 December 2012.

 
"Final Maturity Date" means:
 
 
11

--------------------------------------------------------------------------------

Index
 
 
(A)
in relation to Tranche A and Tranche B the earliest of (i) the Reserve Tail Date
(ii) the date falling four years from the Financial Closing Date and (iii) 31
December 2014;

 
 
(B)
in relation to Tranche C the earlier of (i), the date falling six years from the
Financial Closing Date and (ii) 31 December 2016.

 
"Finance Document" means:
 
(A)             this Agreement;
 
(B)             each Security Document;
 
(C)             each Fee Letter;
 
 
(D)
(other than for the purposes of Clauses 14 (Tax Gross up and Indemnities), 15
(Increased Costs), 25.1 (Assignments and transfers by the Lenders), 30.3.9
(Hedging Banks), 32.7 (No set-off by Obligors) and 38 (Amendments and Waivers))
each Secured Hedging Agreement;

 
 
(E)
each Transfer Certificate;

 
(F)             each Assignment Agreement;
 
(G)             each Accession Letter;
 
(H)             each Hedging Accession Agreement;
 
 
(I)
the mandate letter dated September 2010 between the Mandated Lead Arrangers and
the Obligors;

 
(J)             the Subordination Deed; and
 
(K)             any other document designated as such by the Borrower and the
Facility Agent.
 
"Finance Party" means each of the Lenders, the Hedging Banks and the
Administrative Finance Parties.
 
"Financial Closing Date" means the date on which the Facility Agent notifies the
Borrower pursuant to Clause 4.1 (Initial conditions precedent) that it has
received all of the documents and other evidence listed in Schedule 2 (Initial
conditions precedent).
 
"Financial Indebtedness" means any indebtedness for or in respect of:
 
(A)             moneys borrowed;
 
 
(B)
any amount raised by acceptance under any acceptance credit facility or
dematerialised equivalent;

 
 
(C)
any amount raised pursuant to any note purchase facility or the issue of bonds,
notes, debentures, loan stock or any similar instrument;

 
 
12

--------------------------------------------------------------------------------

Index
 
 
(D)
the amount of any liability in respect of any lease or hire purchase contract
which would, in accordance with IFRS/GAAP, be treated as a finance or capital
lease;

 
 
(E)
receivables sold or discounted (other than any receivables to the extent they
are sold on a non-recourse basis);

 
 
(F)
any amount raised under any other transaction (including any forward sale or
purchase agreement) having the commercial effect of a borrowing;

 
 
(G)
any derivative transaction entered into in connection with protection against or
benefit from fluctuation in any rate or price (and, when calculating the value
of any derivative transaction, only the marked to market value shall be taken
into account);

 
 
(H)
any counter-indemnity obligation in respect of a guarantee, indemnity, bond,
standby or documentary letter of credit or any other instrument issued by a bank
or financial institution;

 
 
(I)
the amount paid up or credited as paid up on any redeemable share capital; and

 
 
(J)
the amount of any liability in respect of any guarantee or indemnity for any of
the items referred to in paragraphs (A) to (I) above.

 
"First Oil Date" means, in relation to the Huntington Petroleum Field, the first
date on which oil (other than any oil that has been produced for the purposes of
testing the facilities associated with that field) is produced by that field.
 
"Forecast Period" means, in relation to any Working Capital Model, the period
commencing on the day after the Quarter End Date to which that Working Capital
Model relates and ending on the later of (i) the date falling 12 months
thereafter, and (ii) the date determined by the Technical Banks (acting
reasonably) on which the Project Completion is then anticipated to occur.
 
"FPSO Agreement" means, as applicable:
 
 
(A)
the Over-Arching Agreement between E.ON Ruhrgas UK E&P Limited, E.ON Ruhrgas E&P
GmbH, Sevan Production UK Limited and Sevan 300 Pte Ltd for the Sub-Bareboat
Charter Party and Service Agreement in relation to the FPF Sevan Voyageur;

 
 
(B)
the Sub-Bareboat Charter Party between E.ON Ruhrgas UK E&P Limited, E.ON Ruhrgas
E&P GmbH and Sevan Production UK Limited in respect of the FPF Sevan Voyageur;
and

 
 
(C)
the Service Agreement between E.ON Ruhrgas UK E&P Limited, E.ON Ruhrgas E&P GmbH
and Sevan Production UK Limited for the provision of services in relation to the
FPF Sevan Voyageur,

 
as each may be amended, novated, supplemented or otherwise modified from time to
time.
 
"FPSO Facility" means the floating production storage and offloading unit or
vessel that is subject to the FPSO Agreement.
 
 
13

--------------------------------------------------------------------------------

Index
 
"FPSO Termination Fees" means the Termination Fee, as such term is defined in
the EPSO Agreement.
 
"Fronting Bank" means BNP Paribas in its capacity as issuer of a Letter of
Credit or any other person that replaces it in such capacity provided that:
 
(A)           such successor Fronting Bank has been approved by all the Parties;
and
 
 
(B)
the successor Fronting Bank, the retiring Fronting Bank, the other Parties
and/or the beneficiaries of any Letter of Credit have completed all such steps
(including execution and delivery of documents) as may be required by the
Parties in order to facilitate the change in identity of the Fronting Bank.

 
"Fulmar Disposal" means the disposal of all of the Borrower's interest in the
Fulmar Petroleum Field in accordance with the terms of Clause 23.6.2(G)
(Disposals).
 
"Fulmar Petroleum Field" means all reservoir layers in which there exists
Petroleum to the extent (in the case of each reservoir layer) they lie within
the areas that are found within the stratigraphic equivalent of the upper
Jurassic "Fulmar Reservoir" found between the true vertical depths subsea of
11,500ft and 14,000ft forming part of the Huntington field (and the facilities
associated therewith) comprised in the Development Asset and located primarily
within licence P.1114.
 
"Fulmar Project" means the exploration, appraisal, development and/or operation
of the Fulmar Petroleum Field.
 
"Fulmar Project Costs" any cost and/or expenditure payable by the Borrower in
relation to the Fulmar Project.
 
"Fulmar Project Costs Account" has the meaning given to it in Clause 19.4
(Fulmar Project Costs Account).
 
"Global Commitments" means the aggregate of the Commitments under the Tranches
(being, at the date of this Agreement, $84,000,000).
 
"Gross Expenditure" means, in relation to any period without double counting:
 
 
(A)
to the extent that the same is payable in that period by the Borrower in respect
of the Project or attributable to the Borrower's share of the Project:

 
(1)           all cash calls by the operator of the Huntington Petroleum Field;
and
 
(2)           to the extent not covered by paragraph (1) above:
 
 
(a)
all capital costs relating to the Project;

 
 
(b)
all operating and maintenance costs relating to the Project;

 
 
(c)
all costs of producing, lifting, transporting, storing, processing and selling
any Petroleum derived from the Project;

 
 
14

--------------------------------------------------------------------------------

Index
 
 
(d)
all costs of reinstating any damaged facilities relating to the Project;

 
 
(e)
all costs of satisfying any liability in respect of seepage, pollution and well
control relating to the Project;

 
 
(f)
all costs of abandonment, and any payments to make provision for abandonment
costs, relating to the whole or any part of the Project or any physical assets
associated with the Project including, but not limited to, the Decommissioning
Costs and Field Security Costs; and

 
 
(g)
all royalties payable under any Petroleum production licence relating to the
Project;

 
 
(h)
all other costs, expenses and payments not falling within the preceding
paragraphs of this definition in respect of the Project;

 
(B)             any Taxes payable by the Borrower in that period;
 
 
(C)
all general and administrative expenditure not falling within paragraph (A)
above which is payable by the Borrower in that period;

 
 
(D)
all amounts payable by the Borrower in that period under each Hedging Agreement
to which it is a party after taking into account any netting applicable under
the terms of the Hedging Agreement; and

 
 
(E)
any other costs, expenses or payments that the Borrower and the Majority Lenders
agree to designate as "Gross Expenditure".

 
"Gross Income" means, in relation to any period, without double counting:
 
 
(A)
to the extent that the same is payable in that period to the Borrower in respect
of the Project or attributable to the Borrower's share of the Project:

 
 
(1)
the gross proceeds (without deductions whatsoever) of any disposal of any
Petroleum derived from the Project in that period; and

 
 
(2)
the proceeds of insurance under insurance policies that have been taken out with
respect to the Project or any facilities or activities relating to the Project;
and

 
 
(B)
all amounts payable to the Borrower in that period under each Hedging Agreement
to which it is a party after taking into account any netting applicable under
the terms of the Hedging Agreement);

 
 
(C)
any refunds of Taxes payable to the Borrower in that period;

 
 
(D)
the Borrower's share of any amounts payable to the Huntington Petroleum Field
joint venture in respect of any third party processing, storage or
transportation fees relating to the Huntington Petroleum Field; and

 
 
15

--------------------------------------------------------------------------------

Index
 
 
(E)
any other payments that the Borrower and the Majority Lenders agree to designate
as "Gross Income".

 
"Group" means the Parent and its Subsidiaries from time to time.
 
"Hedging Accession Agreement" means a document substantially in the form set out
in  Schedule 8 (Form of Hedging Accession Agreement) or in such other form as
the Facility Agent may approve (acting reasonably).
 
"Hedging Agreement" means any ISDA Master Agreement, confirmation, schedule or
other agreement evidencing a Hedging Transaction.
 
"Hedging Agreement Account" has the meaning given to it in Clause 19.7 (Hedging
Agreement Account).
 
"Hedging Bank" means:
 
(A)             any Lender; and
 
 
(B)
any Affiliate of any Lender that accedes, and becomes a party, to this Agreement
as a "Hedging Bank" in accordance with this Agreement,

 
in each case, to the extent that such person is a party to any Hedging Agreement
under which any Hedging Liability is, or is capable of being, outstanding.
 
"Hedging Costs" means any amount falling due from the Borrower under a Hedging
Agreement except for any Hedging Termination Payment.
 
"Hedging Liabilities" means any liabilities of the Borrower under or in respect
of any Secured Hedging Agreement (including any Hedging Costs and Hedging
Termination Payments due, in each case, from the Borrower under such Secured
Hedging Agreement).
 
"Hedging Policy" means the hedging policy set out in Schedule 9 (Hedging
Policy).
 
"Hedging Termination Payment" means any amount falling due from or, as the case
may be, to the Borrower pursuant to the terms of a Hedging Agreement as a result
of the designation of an Early Termination Date (as defined in the Hedging
Agreement) under that Hedging Agreement (or the occurrence of a date having
similar effect in the case of a Hedging Transaction that is not documented
pursuant to an ISDA Master Agreement), other than interest accruing on any
amount not paid when due.
 
"Hedging Transaction" means (i) (for the purpose of Mandatory Hedging) a
derivative instrument entered into in accordance with the provisions of
paragraph 2 of Schedule 9 (Hedging Policy); and (ii) (other than for the purpose
of Mandatory Hedging) a swap, option, cap, collar, floor, put, call or other
hedging instrument approved by the Facility Agent (acting on the instructions of
the Majority Lenders).
 
"Highest Lawful Rate" means, as to any Lender or Fronting Bank, at the
particular time in question, the maximum nonusurious rate of interest which,
under applicable law, such person is then permitted to charge an Obligor on the
Loans made to such Obligor or the other obligations of such Obligor hereunder,
and as to any other person, at the particular
 
 
16

--------------------------------------------------------------------------------

Index
 
time in question, the maximum nonusurious rate of interest which, under
applicable law, such person is then permitted to charge with respect to the
obligation in question.
 
"Holding Company" means, in relation to a company or corporation, any other
company or corporation in respect of which it is a Subsidiary.
 
"Huntington Petroleum Field" means the Petroleum accumulation known as the
Forties reservoir (as described in the Field Development Plan for the Huntington
Petroleum Field) forming part of the Huntington field (and the facilities
associated therewith) comprised in the Development Asset.
 
"IFRS/GAAP" means, in relation to any Obligor, either (i) the generally accepted
accounting principles in that Obligor's jurisdiction of incorporation or (ii)
(if implemented by the relevant Obligor) international accounting standards
within the meaning of the IAS Regulation 1606/2002 to the extent applicable to
the relevant financial statements.
 
"Impaired Agent" means the Facility Agent or the Security Trustee (as the case
may be) at any time when:
 
 
(A)
it has failed to make (or has notified a Party that it will not make) a payment
required to be made by it under the Finance Documents by the due date for
payment;

 
 
(B)
the Facility Agent or the Security Trustee (as the case may be) otherwise
rescinds or repudiates a Finance Document;

 
 
(C)
(if the Facility Agent or the Security Trustee (as the case may be) is also a
Lender) it is a Defaulting Lender under paragraph (A) or (B) of the definition
of "Defaulting Lender"; or

 
 
(D)
an Insolvency Event has occurred and is continuing with respect to the Facility
Agent or the Security Trustee (as the case may be);

 
unless, in the case of paragraph (A) above:
 
 
(1)
its failure to pay is caused by:

 
(a)           administrative or technical error; or
 
(b)           a Disruption Event; and
 
payment is made within five Business Days of its due date; or
 
 
(2)
the Facility Agent or the Security Trustee (as the case may be) is disputing in
good faith whether it is contractually obliged to make the payment in question.

 
"Increase Confirmation" means a confirmation substantially in the form set out
in Schedule 10 (Form of Increase Confirmation).
 
"Increase Lender" has the meaning given to that term in Clause 2.2 (Increase).
 
 
17

--------------------------------------------------------------------------------

Index
 
"Independent Engineering Consultant" means Ryder Scott or such other reputable
independent petroleum engineering firm as may be selected by the Borrower and
approved by the Technical Banks.
 
"Information Package" means all or any information provided, in writing, by or
on behalf of any Obligor to the Finance Party(ies) on or before the date of this
Agreement in relation to, or in connection with, the Development Asset, any
Obligor or any transaction contemplated by this Agreement or any Transaction
Document.
 
"Initial Approved Reserves" means the aggregate quantity of Petroleum reserves
that is forecast in the Initial Projection to be derived from the Huntington
Petroleum Field.
 
"Initial Equity Contribution" means the amount determined by the Technical Banks
which is the aggregate of:
 
 
(A)
the amount which is equal to the Total Development Cost less the aggregate of:

 
 
(1)
the lesser of (x) the highest Tranche A Borrowing Base Amount for any
Calculation Period shown in the Initial Projection, and (y) the Aggregate
Commitments for Tranche A applicable on the Financial Closing Date, and

 
 
(2)
the aggregate of (x) $4,397,620, and (y) the amounts funded from 1 January 2011
to the Financial Closing Date for capital expenditure in respect of the Project
as approved by the Technical Banks; and

 
 
(B)
the amount which is equal to the aggregate of (i) all fees payable by the
Borrower under the Finance Documents for the period of 12 months commencing on
the date of this Agreement other than the arrangement fees payable by the
Borrower under the Arrangement Fee Letter, and (ii) all interest projected to be
payable by the Borrower under the Finance Documents for the period of 12 months
commencing on the date of this Agreement.

 
"Initial Projection" has the meaning given to that term in Clause 7.1
(Adoption).
 
"Initial Working Capital Model" means the Borrower's Working capital Model
referred to in paragraph 5.3 of Schedule 2 (Initial conditions precedent).
 
"Insolvency Event" in relation to a Finance Party means that the Finance Party:
 
(A)             is dissolved (other than pursuant to a consolidation,
amalgamation or merger);
 
 
(B)
becomes insolvent or is unable to pay its debts or fails or admits in writing
its inability generally to pay its debts as they become due;

 
 
(C)
makes a general assignment, arrangement or composition with or for the benefit
of its creditors;

 
 
(D)
institutes or has instituted against it, by a regulator, supervisor or any
similar official with primary insolvency, rehabilitative or regulatory
jurisdiction over it in the jurisdiction of its incorporation or organisation or
the jurisdiction of its head or home office, a proceeding seeking a judgment of
insolvency or bankruptcy or any other relief under any bankruptcy or insolvency
law or other similar law affecting creditors' rights, or a petition is presented
for its winding-up or liquidation by it or such regulator, supervisor or similar
official;

 
 
18

--------------------------------------------------------------------------------

Index
 
affecting creditors' rights, or a petition is presented for its winding-up or
liquidation, and, in the case of any such proceeding or petition instituted or
presented against it, such proceeding or petition is instituted or presented by
a person or entity not described in paragraph (D) above and:
 
 
(E)
has instituted against it a proceeding seeking a judgment of insolvency or
bankruptcy or any other relief under any bankruptcy or insolvency law or other
similar law

 
 
 
(1)
results in a judgment of insolvency or bankruptcy or the entry of an order for
relief or the making of an order for its winding-up or liquidation; or

 
 
(2)
is not dismissed, discharged, stayed or restrained in each case within 30 days
of the institution or presentation thereof;

 
 
(F)
has exercised in respect of it one or more of the stabilisation powers pursuant
to Part 1 of the Banking Act 2009 and/or has instituted against it a bank
insolvency proceeding pursuant to Part 2 of the Banking Act 2009 or a bank
administration proceeding pursuant to Part 3 of the Banking Act 2009;

 
 
(G)
has a resolution passed for its winding-up, official management or liquidation
(other than pursuant to a consolidation, amalgamation or merger);

 
 
(H)
seeks or becomes subject to the appointment of an administrator, provisional
liquidator, conservator, receiver, trustee, custodian or other similar official
for it or for all or substantially all its assets;

 
 
(I)
has a secured party take possession of all or substantially all its assets or
has a distress, execution, attachment, sequestration or other legal process
levied, enforced or sued on or against all or substantially all its assets and
such secured party maintains possession, or any such process is not dismissed,
discharged, stayed or restrained, in each case within 30 days thereafter;

 
 
(J)
causes or is subject to any event with respect to it which, under the applicable
laws of any jurisdiction, has an analogous effect to any of the events specified
in paragraphs (A) to (I) above; or

 
 
(K)
takes any action in furtherance of, or indicating its consent to, approval of,
or acquiescence in, any of the foregoing acts.

 
"Insolvency Officer" means any liquidator, trustee in bankruptcy, judicial
custodian or manager, compulsory manager, receiver, receiver and manager,
administrative receiver, administrator or other similar officer, in each case,
appointed in any jurisdiction.
 
"Interest Period" means, in relation to a Loan, each period determined in
accordance with Clause 11 (Interest Periods) and, in relation to an Unpaid Sum,
each period determined in accordance with Clause 10.3 (Default interest).
 
"Interim Projection" has the meaning given to that term in Clause 7.1
(Adoption).
 
 
19

--------------------------------------------------------------------------------

Index
 
"Interim Recalculation Date" has the meaning given to that term in Clause 7.1
(Adoption).
 
"ISDA Master Agreement" means the 2002 ISDA Master Agreement (Multicurrency
–Cross Border) published by the International Swaps and Derivatives Association.
 
"ITA" means the Income Tax Act 2007.
 
"L/C Proportion" means, in relation to any Lender in respect of any Letter of
Credit at any time, the proportion (expressed as a percentage) borne by that
Lender's Commitment for Tranche C to the Aggregate Commitments for Tranche C at
such time or, if at any such time the Aggregate Commitments for Tranche C have
been reduced to zero, the proportion, (expressed as a percentage) borne by that
Lender's Commitment for Tranche C to the Aggregate Commitments for Tranche C
immediately prior to such reduction.
 
"Lender" means:
 
(A)             any Original Lender; and
 
 
(B)
any bank, financial institution, trust, fund or other entity which has become a
Party in accordance with Clause 2.2 (Increase) or Clause 25 (Changes to the
Lenders),

 
which in each case has not ceased to be a Party in accordance with the terms of
this Agreement.
 
"Lenders' Adviser" has the meaning given to that term in Clause 18.4 (Advisers'
fees).
 
"Letter of Credit" means a letter of credit issued or to be issued under Tranche
C pursuant to Clause 6 (Utilisation – Letters of Credit).
 
"LIBOR" means, in relation to any Loan (in any currency other than in euro):
 
 
(A)
the applicable Screen Rate; or

 
 
(B)
(if no Screen Rate is available for the currency for the Interest Period of that
Loan) the arithmetic mean of the rates (rounded upwards to four decimal places)
as supplied to the Facility Agent at its request quoted by the Reference Banks
to lending banks in the London interbank market,

 
as of 11.00 a.m. (London time) on the Quotation Day for the currency of that
Loan and for a period comparable to the Interest Period of that Loan.
 
"Licence Termination Date" means, in relation to the Development Asset and/or
Petroleum field comprised therein, the date of the expiry of:
 
 
(A)
any production licence or any production sharing contract relating to the
Development Asset and/or Petroleum field; or

 
 
(B)
any other Authorisation required for (i) Petroleum production from that
Petroleum field to be extracted or otherwise exploited or (ii) that Petroleum
field to be operated.

 
 
20

--------------------------------------------------------------------------------

Index
 
"LLCR" means the loan life cover ratio, being in relation to any Calculation
Period or any day falling in that Calculation Period, the ratio of N:D where:
 
"N" is the NPV (Loan Life) for that Calculation Period; and
 
"D" is the aggregate Dollar Amount of Utilisations outstanding under Tranche A
and Tranche B or, as the case may be, projected to be outstanding in that
Calculation Period.
 
"LMA" means the Loan Market Association.
 
"Loan" means, in relation to a Tranche, a loan made or to be made under that
Tranche or the principal amount outstanding for the time being of that loan.
 
"Majority Lenders" means:
 
 
(A)
until the Global Commitments have been reduced to zero, a Lender or Lenders
whose Commitments in relation to the Tranches aggregate more than 662/3% of the
Global Commitments (or, if the Global Commitments have been reduced to zero and
there are no Utilisations then outstanding, aggregated more than 662/3% of the
Global Commitments immediately prior to the reduction); or

 
 
(B)
at any other time, a Lender or Lenders whose participations in the Utilisations
then outstanding aggregate more than 662/3% of all the Utilisations then
outstanding.

 
"Mandatory Cost" means the percentage rate per annum calculated by the Facility
Agent in accordance with Schedule 5 (Mandatory Cost Formulae).
 
"Mandatory Hedging" has the meaning ascribed to it in paragraph 1.1 of Schedule
9 (Hedging Policy).
 
"Mandatory Hedging Volume" has the meaning ascribed to it in paragraph 2.1 of
Schedule 9 (Hedging Policy).
 
"Margin" means:
 
(A)             in relation to any Utilisation under Tranche A, on any day:
 
 
 (1)
on and from the date of this Agreement up to and including the Project
Completion Date, 3.50 per cent. per annum;

 
(2)           from the Project Completion Date, 3.00 per cent. per annum.
 
 
(B)
in relation to any Utilisation under Tranche B, on any day, 4.75 per cent. per
annum; and

 
 
(C)
in relation to any Utilisation under Tranche C, on any day:

 
 
(1)
on and from the date of this Agreement up to and including the Project
Completion Date, 3.50 per cent. per annum;

 
 
(2)
from the Project Completion Date, 3.00 per cent. per annum.

 
 
21

--------------------------------------------------------------------------------

Index
 
"Market Hedge" has the meaning ascribed to it in paragraph 2.3 of Schedule 9
(Hedging Policy).
 
"Material Adverse Effect" means any event or circumstance (including any
material adverse change or the continuation of any circumstance) which, in the
opinion of the Majority Lenders have materially and adversely affected or could
materially and adversely affect:
 
 
(A)
the ability of any Obligor to perform any of its obligations in any material
respect under any Transaction Document as and when they fall due to be
performed; or

 
 
(B)
the business, performance, assets, prospects, operations or condition (financial
or otherwise) of the Borrower; or

 
 
(C)
the legality, validity or enforceability of any material provision of any
Finance Document; or

 
 
(E)
the effectiveness or priority of any Security created or purported to be created
under any Finance Document.

 
"Modelling Bank" means BNP Paribas in its capacity as modelling bank or any
other person that replaces it in such capacity in accordance with this
Agreement.
 
"Month" means a period starting on one day in a calendar month and ending on the
numerically corresponding day in the next calendar month, except that:
 
 
(A)
(subject to paragraph (C) below) if the numerically corresponding day is not a
Business Day, that period shall end on the next Business Day in that calendar
month in which that period is to end if there is one, or if there is not, on the
immediately preceding Business Day;

 
 
(B)
if there is no numerically corresponding day in the calendar month in which that
period is to end, that period shall end on the last Business Day in that
calendar month; and

 
 
(C)
if an Interest Period begins on the last Business Day of a calendar month, that
Interest Period shall end on the last Business Day in the calendar month in
which that Interest Period is to end.

 
The above rules will only apply to the last Month of any period.
 
"Monthly Report" means a report in a form satisfactory to the Facility Agent and
the Technical Banks (each, acting reasonably) with respect to the Project which
includes, to the extent provided to the Borrower by the Operator, or obtained by
the Borrower from the Operator or third parties without the incurrence of
material additional expense or effort:
 
 
(A)
a progress report with respect to the development and construction of the
Project which details, among other things, significant developments in relation
to (i) the development schedule, (ii) the initial development budget, (iii)
capital utilised and (iv) projected capital requirements to achieve Project
Completion;

 
 
(B)
the progress of the construction of the FPSO Facility;

 
 
22

--------------------------------------------------------------------------------

Index
 
 
(C)
budget reconciliation tables and the Project S-curves;

 
 
(D)
any available production data; and

 
 
(E)
any other information, data and analysis relating to the Project that the
Technical Banks or Facility Agent may reasonably require.

 
"Non-Acceptable L/C Lender" means a Lender which:
 
 
(A)
is not an Acceptable Bank within the meaning of paragraph (A) of the definition
of "Acceptable Bank" (other than a Lender which the Fronting Bank has agreed is
acceptable to it notwithstanding that fact); or

 
(B)             is a Defaulting Lender; or
 
 
(C)
has failed to make (or has notified the Facility Agent that it will not make) a
payment to be made by it under Clause 6.9 (Indemnities) or Clause 28.10
(Lenders' indemnity) or any other payment to be made by it under the Finance
Documents to or for the account of any other Finance Party in its capacity as
Lender by the due date for payment unless the failure to pay falls within the
description of any of those items set out in paragraphs (1) to (2) of the
definition of Defaulting Lender.

 
"Non-Mandatory Hedging" has the meaning ascribed to it in paragraph 1.1 of
Schedule 9 (Hedging Policy).
 
"NPV (Loan Life)" means, in relation to any Calculation Period, the amount
calculated (in dollars) which is the sum of:
 
 
(A)
the net present value of the Projected Net Revenues for that Calculation Period
and for each subsequent Calculation Period ending on or before the Final
Maturity Date; and

 
 
(B)
to the extent that the Technical Banks so approve, the net present value of
capital expenditure that has been included in the determination of the figure
referred to in paragraph (A) above,

 
where (i) net present values are calculated, using the Computer Model, by
applying the relevant discount rate agreed or determined pursuant to Clause 7
(Projections) and (ii) in accordance with Clause 7.3 (Key principles), in
determining the Projected Net Revenues, no account shall be taken of any Gross
Expenditure or Gross Income relating to the Project which is projected to arise
after the Field Life End Date for the Project other than any Gross Expenditure
relating to the abandonment of the Huntington Petroleum Field (including the
FPSO Termination Fees).
 
"NPV (Project Life)" means, in relation to any Calculation Period, the amount
calculated (in dollars) which is the sum of:
 
 
(A)
the net present value of the Projected Net Revenues for that Calculation Period
and for each subsequent Calculation Period ending on or before the Calculation
End Date; and

 
 
23

--------------------------------------------------------------------------------

Index
 
 
(B)
to the extent that the Technical Bank so approve, the net present value of
capital expenditure that has been included in the determination of the figure
referred to in paragraph (A),

 
where (i) net present values are calculated, using the Computer Model, by
applying the relevant discount rate agreed or determined pursuant to Clause 7
(Projections) and (ii) in accordance with Clause 7.3 (Key principles), in
determining the Projected Net Revenues, no account shall be taken of any Gross
Expenditure or Gross Income relating to the Project which is projected to arise
after the Field Life End Date for the Project other than any Gross Expenditure
relating to the abandonment of the Huntington Petroleum Field (including the
FPSO Termination Fees).
 
"Obligor" means the Borrower or the Parent.
 
"Optional Currency" means a currency (other than dollars) which complies with
the conditions set out in Clause 4.4 (Conditions relating to Optional
Currencies).
 
"P50 Reserves" means, in relation to the Project, those quantities of Petroleum
which are deemed to be recoverable from the Huntington Petroleum Field comprised
in the Project as "Proved plus Probable Reserves" in accordance with the
guidelines of the Society of Petroleum Engineers (provided that if such
guidelines are modified after the date of this Agreement and as a result of such
modification, the Technical Banks (acting reasonably in consultation with the
Borrower) are of the opinion that such definition of the term "P50 Reserves"
will need to be modified to take account of the relevant modification to such
guidelines, then such definition shall be modified as required by the Technical
Banks (acting reasonably in consultation with the Borrower and the Lenders)).
 
"P90 Reserves" means, in relation to the Project, those quantities of Petroleum
which are deemed to be recoverable from the Huntington Petroleum Field comprised
in the Project as "Proved Reserves" in accordance with the guidelines of the
Society of Petroleum Engineers (provided that if such guidelines are modified
after the date of this Agreement and as a result of such modification, the
Technical Banks (acting reasonably in consultation with the Borrower) are of the
opinion that such definition of the term "P90 Reserves" will need to be modified
to take account of the relevant modification to such guidelines, then such
definition shall be modified as required by the Technical Banks (acting
reasonably in consultation with the Borrower and the Lenders)).
 
"Participating Member State" means any member state of the European Communities
that adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Community relating to Economic and Monetary Union.
 
"Party" means a party to this Agreement.
 
"Permitted Expenditure" means:
 
 
(A)
each item of Gross Expenditure falling within paragraphs (A) and (to the extent
agreed by the Technical Banks), (B) and (C) of the definition of "Gross
Expenditure"; and

 
 
(B)
any other item of expenditure that the Technical Banks and the Borrower agree to
treat as "Permitted  Expenditure".

 
 
24

--------------------------------------------------------------------------------

Index
 
"Petroleum" means any mineral, oil or relative hydrocarbon (including condensate
and natural gas liquids) and natural gas existing in its natural condition in
strata (but not including coal or bituminous shale or other stratified deposits
from which oil can be extracted by destructive distillation).
 
"Petroleum Asset" means (i) any Petroleum field, pipeline transmission system or
other Petroleum project, (ii) the facilities relating to such field, system or
project and/or (iii) the interests in such field, system, project or facilities.
 
"PLCR" means the project life cover ratio being, in relation to any Calculation
Period or any day falling in that Calculation Period, the ratio of N:D where:
 
"N" is the NPV (Project Life) for that Calculation Period; and
 
"D" is the aggregate Dollar Amount of Utilisations outstanding under Tranche A
and Tranche B or, as the case may be, projected to be outstanding in that
Calculation Period.
 
"Proceeds Accounts" has the meaning given to that term in Clause 19.3 (Proceeds
Accounts).
 
"Project" means the development and operation of the Huntington Petroleum Field
(and the facilities and infrastructure associated therewith including the FPSO
Facility) in accordance with its Field Development Plan.
 
"Project Accounts" means the Equity Contribution Account, the Cash Collateral
Accounts, the Fulmar Project Costs Account, the Proceeds Accounts and the
Hedging Agreement Account.
 
"Project Completion" shall occur when each of the conditions specified in
Schedule 11 (Project Completion Tests) have been fulfilled to the satisfaction
of the Technical Banks and the Majority Lenders or, to the extent not fulfilled,
waived by the Super Majority Lenders.
 
"Project Completion Date" means the date (as confirmed by the Technical Banks to
the Borrower and the Lenders) on which Project Completion has occurred.
 
"Project Document" means each of:
 
 
(A)
the documents listed in paragraph 3.1 (Project Documents) of Schedule 2 (Initial
conditions precedent);

 
 
(B)
in relation to the Project and to the extent not falling within paragraph (A)
above:

 
 
(1)
each joint operating agreement and/ or unitisation and unit operating agreement
relating to the Project, each agreement relating to the transportation,
processing and/or storage of production from the Project, each agreement for the
sale or marketing of production from the Project and each other material
agreement relating to the Project and/or Petroleum produced from the Project;
and

 
 
(2)
any Authorisation required for the lawful exploitation, development or operation
of the Project or the production, transportation or sale of

 
 
25

--------------------------------------------------------------------------------

Index
 
Petroleum from the Project (and including any Petroleum production licence); and
 
 
(C)
any other document designated as such by the Borrower and the Facility Agent.

 
"Projected Net Revenues" means, in relation to any Calculation Period, an amount
(which may be a negative or positive figure) calculated by deducting "B" from
"A" where:
 
"A" is the aggregate of the Gross Incomes of the Borrower projected to be
received in that Calculation Period; and
 
"B" is the aggregate of the Gross Expenditure of the Borrower projected to be
made in that Calculation Period.
 
"Projection" means a consolidated cashflow and debt service projection in
respect of the Borrower prepared or to be prepared pursuant to this Agreement.
 
“Proportional Basis” means on any Recalculation Date the relative proportions of
(i) the aggregate amount of cash cover that is required to be maintained under
Clause 6.14 (Reserving requirements) of this Agreement in respect of all Letters
of Credit that have been issued less the cash cover already provided for such
Letters of Credit and (ii) the amount required to be paid by the Borrower into a
Sinking Fund in the period of 3 months following such Recalculation Date.
 
"Qualifying Lender" has the meaning given to that term in Clause 14 (Tax
gross-up and indemnities).
 
"Quarter End Date" means 31 March, 30 June, 30 September or 31 December of each
year.
 
"Quotation Day" means, in relation to any period for which an interest rate is
to be determined, (i) (if the currency is sterling) the first day of that
period, (ii) (if the currency is euro) two TARGET days before the first day of
that period, or (iii) (for any other currency) two Business Days before the
first day of that period, unless market practice differs (in relation to euro)
in the European interbank market, and (in relation to any other currency) in the
London interbank market in which case the Quotation Day for that currency will
be determined by the Facility Agent in accordance with market practice (in
relation to euro) in the European interbank market, and (in relation to any
other currency) in the London interbank market (and if quotations would normally
be given by leading banks (in relation to euro) in the European interbank
market, and (in relation to any other currency) in the London interbank market
on more than one day, the Quotation Day will be the last of those days).
 
"Recalculation Date" means any Scheduled Recalculation Date or Interim
Recalculation Date.
 
"Reduction Date" means each Recalculation Date and each other date on which a
Projection is adopted in accordance with Clause 7 (Projections).
 
"Reference Banks" means BNP Paribas and Société Générale or such other banks as
may be appointed by the Facility Agent in consultation with the Borrower.
 
 
26

--------------------------------------------------------------------------------

Index
 
"Related Fund" in relation to a fund (the "first fund"), means a fund which is
managed or advised by the same investment manager or investment adviser as the
first fund or, if it is managed by a different investment manager or investment
adviser, a fund whose investment manager or investment adviser is an Affiliate
of the investment manager or investment adviser of the first fund.
 
"Relevant Affiliate" means, to the extent that it is not already an Obligor, any
wholly-owned Subsidiary of an Obligor or any wholly-owned Subsidiary of a
Holding Company of an Obligor.
 
"Relevant Working Capital Model" means each of (i) the Initial Working Capital
Model and (ii) the Working Capital Model most recently delivered to the Facility
Agent.
 
"Remaining Reserves" means, in relation to the Project and any Calculation
Period, the total quantities of Petroleum reserves forecast in the then current
Projection to be derived from the Project in that Calculation Period and each
subsequent Calculation Period which ends on or before the Field Life End Date
for the Huntington Petroleum Field.
 
"Renewal Letter of Credit" means a Letter of Credit issued under Tranche C in
accordance with the requirements of Clause 6.4 (Renewal of a Letter of Credit).
 
"Repeating Representations" means each of the representations set out in Clause
21 (Representations) other than in sub-Clauses 21.8.1 (Tax) and 21.9 (No filing
or stamp taxes).
 
"Representative" means any delegate, agent, manager, administrator, nominee,
attorney, trustee or custodian.
 
"Required Fulmar Balance" means, in relation to any date, the Fulmar Project
Costs that are projected in the then current Working Capital Model to be payable
by the Borrower over the following 3 month period.
 
"Required Retention Amount" means, in relation to any date, the amount
(determined by the Technical Banks after consultation with the Borrower with
reference to the current Projection) required to be retained by the Borrower in
the Proceeds Accounts in order for the Borrower to meet any costs (other than
Decommissioning Costs and Field Security Costs) that are projected in the then
current Projection to be payable by the Borrower over the period of 60 days from
that date, if prior to Project Completion, and over the period of 30 days from
that date on and following Project Completion.
 
"Reserves Report" means a report in form and substance satisfactory to the
Technical Banks, which is prepared by an Independent Engineering Consultant and
includes:
 
 
(A)
evaluations of, and production profiles for, the P50 Reserves and P90 Reserves
recoverable from the Project;

 
 
(B)
all relevant information and data about, and all estimates of the operating and
capital expenditure that may be required to be incurred in connection with the
recovery of such reserves and/or the achievement of such production profiles;

 
 
(C)
any other information, data or evaluation(s) relating to the Project as the
Technical Banks may reasonably require.

 
 
27

--------------------------------------------------------------------------------

Index
 
"Reserve Tail Date" means the last day of the Calculation Period immediately
preceding the first Calculation Period in which the aggregate Remaining Reserves
are projected in the then current Projection to be less than 25% of the Initial
Approved Reserves.
 
"Rollover Loan" means one or more Loans under Tranche C:
 
 
(A)
made or to be made on the same day that a maturing Loan under Tranche C is due
to be repaid;

 
 
(B)
the aggregate amount of which is equal to or less than the maturing Loan under
Tranche C;

 
 
(C)
in the same currency as the maturing Loan under Tranche C (unless it arose as a
result of the operation of Clause 5.8 (Unavailability of a currency)); and

 
 
(D)
made or to be made to the Borrower for the purpose of refinancing a maturing
Loan under Tranche C.

 
"Scheduled Projection" means each Projection that is adopted or due to be
adopted on a Scheduled Recalculation Date.
 
"Scheduled Recalculation Date" means 30 April 2011 and each 31 March and 30
September occurring on or after 30 April 2011 and before the Final Maturity
Date.
 
"Scheduled Tranche A Repayment Date" has the meaning given to it in Clause 8.1.1
(Repayment of Tranche A and Tranche B Loans).
 
"Scheduled Tranche B Repayment Date" has the meaning given to it in Clause 8.1.2
(Repayment of Tranche A and Tranche B Loans).
 
"Screen Rate" means, (i) in relation to LIBOR, the British Bankers' Association
Interest Settlement Rate for the relevant currency for the relevant period, (ii)
in relation to EURIBOR, the percentage rate per annum determined by the Banking
Federation of the European Union for the relevant period, displayed on the
appropriate page of the Reuters screen.  If the agreed page is replaced or
service ceases to be available, the Facility Agent may specify another page or
service displaying the appropriate rate after consultation with the Borrower and
the Lenders.
 
"Secured Hedging Agreement" means any Hedging Agreement entered into between the
Borrower and any Hedging Bank in compliance with this Agreement.
 
"Secured Liabilities" means all or any monies, obligations and liabilities now
or hereafter due, owing or incurred by the Borrower to any Finance Party under
or pursuant to  the Finance Documents, in each case, whether by acceleration or
otherwise, and whether such monies, obligations or liabilities are express or
implied; present, future or contingent; joint or several; incurrent as principal
or surety; originally owing to the Finance Party(ies) or purchased (whether by
assignment or otherwise) or acquired in any other way by the Finance Party(ies);
denominated in dollars or any other currency; or incurred on any current or
other banking account or in any other manner whatsoever.
 
"Security" means a mortgage, charge, pledge, lien or other security interest
securing any obligation of any person or any other agreement or arrangement
having a similar effect.
 
 
28

--------------------------------------------------------------------------------

Index
 
"Security Document" means:
 
 
(A)
each of the documents referred to in paragraph 2.3 of Schedule 2 (Initial
conditions precedent);

 
 
(B)
each other document evidencing or creating any Security in favour of the Finance
Parties (or, as the case may be, the Security Trustee (in its capacity as such))
for, or in respect of, the Secured Liabilities; and

 
(C)             each other document designated as such by the Facility Agent and
the Borrower.
 
"Security Trustee" means Société Générale in its capacity as security trustee
for the Finance Parties or any other person that replaces it in such capacity in
accordance with this Agreement.
 
"Selection Notice" means a notice substantially in the form set out in Part III
(Selection Notice of Schedule 3 (Utilisation Request) given in accordance with
Clause 11 (Interest Periods).
 
"Separate Loan" has the meaning given to that term in Clause 8.2 (Repayment of
Tranche C Loans).
 
"Sinking Fund" means a cash collateral or trust account which is established by
the Borrower with the approval of the Facility Agent (acting reasonably) on
terms that amounts may only be withdrawn from such account to meet
Decommissioning Costs and/or Field Security Costs.
 
"Spread" has the meaning ascribed to it in paragraph 2.3 of Schedule 9 (Hedging
Policy).
 
"Subordination Deed" means the subordination deed dated on or about the date
hereof entered into between the Parent, the Security Trustee and the Borrower.
 
"Subsidiary" means, in relation to any person (a "parent entity"), any other
person (the "relevant entity") (a) in respect of which that parent entity holds
or owns (directly or indirectly) more than 50% of the voting capital or similar
ownership rights or (b) over which that parent entity has direct or indirect
control (where, for the purposes of this definition, "control" means the power
to direct the management and the policies of the relevant entity whether through
the ownership of voting capital, by contract or otherwise).
 
"Super Majority Lenders" means:
 
 
(A)
until the Global Commitments have been reduced to zero, a Lender or Lenders
whose Commitments in relation to the Tranches aggregate more than 79% of the
Global Commitments (or, if the Global Commitments have been reduced to zero and
there are no Utilisations then outstanding, aggregated more than 79% of the
Global Commitments immediately prior to the reduction); or

 
 
(B)
at any other time, a Lender or Lenders whose participations in the Utilisations
then outstanding aggregate more than 79% of all the Utilisations then
outstanding.

 
 
29

--------------------------------------------------------------------------------

Index
 
"TARGET2" means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilises a single shared platform and which was
launched on 19 November 2007.
 
"TARGET Day" means any day on which TARGET2 is open for the settlement of
payments in euro.
 
"Tax" means any tax, levy, impost, duty or other charge or withholding of a
similar nature (including any penalty or interest payable in connection with any
failure to pay or any delay in paying any of the same).
 
"Taxes Act" means the Income and Corporation Taxes Act 1988.
 
"Technical Assumption" means any assumptions (other than an Economic
Assumption), and the values ascribed to such assumptions, upon which each
Projection or draft Projection and, in each case, the calculations and
information therein are, or are to be, based.
 
"Technical Banks" means each of BNP Paribas and Société Générale in its capacity
as technical bank or any other person that replaces it in such capacity in
accordance with this Agreement.
 
"Term" means, in relation to any Letter of Credit, the period during which the
Fronting Bank is under a liability under that Letter of Credit.
 
"Third Parties Act" has the meaning give to that term in Clause 1.3 (Third party
rights).
 
"Total Available Commitments" means, in relation to a Tranche, the aggregate for
the time being of each Lender's Available Commitment under that Tranche.
 
"Total Borrower Sources" means, in relation to any period, the sum (without
double counting) of:
 
 
(A)
the total unutilised amount of the Facility and any other committed credit
facility that is available to the Borrower in that period for the purposes of
meeting any Total Borrower Uses in that period;

 
 
(B)
the actual cash balances of the Borrower on the first day of that period;

 
 
(C)
any committed sources of funds available from the Parent in that period for the
purposes of meeting the Parent's payment undertakings under Clause 20.3 (Equity
Contribution for Cost Overrun) and Clause 20.7 (Fulmar Project Cost).

 
 
(D)
the aggregate amount of the proceeds of sale from the sale of Petroleum that is
projected to be received by the Borrower in that period and the Borrower's
Petroleum anticipated to be in storage or in transit on the last day of such
period; and

 
 
(E)
any other sources or potential sources of funds approved by the Technical Banks,

 
 
where, for these purposes:

 
 
30

--------------------------------------------------------------------------------

Index
 
 
(1)
a credit facility (including the Facility) shall only be treated as being
"available" on any date to the extent that no circumstances exist or are
continuing on such date which would prohibit any lender under that credit
facility from making, or would entitle any such lender to refuse to make, any
utilisation available to any borrower under that credit facility; and

 
 
(2)
the Petroleum price to be received upon sale, and value of inventory at the end
of such period, used for the purposes of determining the amount referred to in
paragraph (D) above shall be approved by the Technical Banks (acting
reasonably).

 
"Total Borrower Uses" means, in relation to any period, the aggregate amount
(without double counting) of all of the costs, expenditure, outgoings and other
payments that are projected to be payable by the Borrower in that period
(whether with respect to the Project, the Fulmar Project or otherwise).
 
"Total Development Cost" means in relation to the Project the aggregate amount
of capital expenditure that is projected to be incurred by the Borrower with
respect to the Project in the Initial Projection in the period ending on or
before the Project Completion Date for the purposes of achieving the Project
Completion Date.
 
"Tranche" means Tranche A, Tranche B or Tranche C.
 
"Tranche A" has the meaning given to it in Clause 2 (The Facility).
 
"Tranche A Borrowing Base Amount" means, in relation to a Calculation Period or
any day falling within such period, the amount (in dollars) specified in each
Projection which is the lowest of A,B and C where:
 
 
(A)
"A" is the project life cover ratio amount calculated by dividing the NPV
(Project Life) relating to that Calculation Period by 1.5;

 
 
(B)
"B" is the loan life cover ratio amount calculated by dividing the NPV (Loan
Life) relating to that Calculation Period by 1.35; and

 
 
(C)
"C" is the amount which is the maximum aggregate amount of the Loans that could
be outstanding on the first day of that Calculation Period that would generate a
DSCR for each Calculation Period commencing before the Final Maturity Date of at
least 1.2:1.

 
"Tranche B Borrowing Base Amount" means in relation to a Calculation Period or
any day falling within such period, the amount (in dollars) specified in each
Projection which is the lesser of A and B where:
 
(A)  
"A" is the amount calculated by subtracting the Tranche A Borrowing Base Amount
relating to that Calculation Period from the project life cover ratio amount
calculated by dividing NPV (Project Life) relating to that Calculation Period by
1.35;

 
(B)  
"B" is the amount calculated by subtracting the Tranche A Borrowing Base Amount
relating to that Calculation Period from the loan life cover ratio amount
calculated by dividing the NPV (Loan Life) relating to that Calculation Period
by 1.2.

 
 
31

--------------------------------------------------------------------------------

Index
 
"Tranche B Maximum Amount" means, in relation to any day the same falls due for
determination in accordance with Clause 20.3.1 (Equity Contribution for Cost
Overrun), an amount (determined by the Technical Banks with reference to the
current Projection) equal to the lesser of (i) the Aggregate Commitments for
Tranche B and (ii) the Tranche B Borrowing Base Amount.
 
"Tranche B Required Amount" means, in relation to any day the same falls due for
determination in accordance with Clause 20.3.1 (Equity Contribution for Cost
Overrun), the amount (determined by the Technical Banks with reference to the
current Projection) which is:
 
 
(A)
where the Cost Overrun is less than or equal to the Tranche B Maximum Amount, an
amount equal to half of the Cost Overrun;

 
 
(B)
where the Cost Overrun is greater than the Tranche B Maximum Amount but not
greater than twice the Tranche B Maximum Amount, an amount equal to half of the
Cost Overrun; and

 
 
(C)
where the Cost Overrun is greater than twice the Tranche B Maximum Amount, an
amount equal to the greater of (i) the Tranche B Maximum Amount and (ii) the
amount in respect of Cost Overruns that are projected in the then current
Projection to be payable by the Borrower over the following 2 month period.

 
"Tranche C" has the meaning given to it in Clause 2 (The Facility).
 
"Transaction Documents" means the Project Documents and the Finance Documents.
 
"Transaction Security" means the Security created or expressed to be created in
favour of the Security Trustee pursuant to the Security Documents.
 
"Transfer Certificate" means a certificate substantially in one of the forms set
out in Schedule 6 (Form of Transfer Certificate) or any other form agreed
between the Facility Agent and the Borrower.
 
"Transfer Date" means, in relation to an assignment or a transfer, the later of:
 
 
(A)
the proposed Transfer Date specified in the relevant Assignment Agreement or
Transfer Certificate; and

 
 
(B)
the date on which the Facility Agent executes the relevant Assignment Agreement
or Transfer Certificate.

 
"Unpaid Sum" means any sum due and payable but unpaid by an Obligor under the
Finance Documents.
 
"Utilisation" means a Loan or a Letter of Credit.
 
"Utilisation Date" means the date of a Utilisation, being (a) in the case of any
Loan, the date on which the Loan is made or (b) in the case of any Letter of
Credit, the date on which that Letter of Credit is issued or, as the case may
be, in relation to any Letter of Credit that is being or has been renewed, the
date on which that Letter of Credit is renewed and re-issued.
 
 
32

--------------------------------------------------------------------------------

Index
 
"Utilisation Request" means:
 
 
(A)
in relation to any Loan, a notice substantially in the form set out in Part I
(Loans) of Schedule 3 (Utilisation Request); and

 
 
(B)
in relation to any Letter of Credit, a notice substantially in the form set out
in Part II (Letters of Credit) of Schedule 3 (Utilisation Request).

 
"VAT" means value added tax as provided for in the Value Added Tax Act 1994 and
any other tax of a similar nature.
 
"Working Capital Model" means, in relation to any Quarter End Date, a Working
Capital Model prepared by the Borrower which:
 
 
(A)
sets out and itemises the Total Borrower Sources and Total Borrower Uses for
each month in the Forecast Period in at least the same level of detail as that
included in the Initial Working Capital Model;

 
 
(B)
is in the same form as the Initial Working Capital Model or in such other form
approved by the Majority Lenders (acting reasonably);

 
 
(C)
sets out and presents the data and calculations for each of the 12 months
commencing on the day after that Quarter End Date;

 
 
(D)
is prepared using Petroleum price assumptions that have been approved by the
Technical Banks (acting reasonably); and

 
 
(E)
is signed by the chief financial officer or Vice President of Corporate
Development and Finance of the Parent and a director of the Borrower, for and on
behalf of the Parent and the Borrower (as the case may be) but without personal
liability.

 
1.2  
Construction

 
1.2.1  
Unless a contrary indication appears, any reference in any Finance Document
(other than any Secured Hedging Agreement) to:

 
(A)  
the singular includes the plural and vice versa;

 
(B)  
any Finance Party or any Obligor shall be construed so as to include its
successors in title, permitted assigns and permitted transferees;

 
(C)  
"assets" includes (i) present and future properties, revenues and rights of
every description and (ii) reference to all or any part of that asset;

 
(D)  
a "Finance Document" or any other agreement or instrument is a reference to that
that Finance Document or other agreement or instrument as modified (however
fundamentally and whether or not more onerously) and includes any change in the
purpose of, any extension of or increase in any facility or addition of any new
facility under that Finance Document or other agreement or instrument;

 
 
33

--------------------------------------------------------------------------------

Index
 
(E)  
the "equivalent" in any currency (the "first currency") of any amount in another
currency (the "second currency") shall be construed as a reference to the amount
in the first currency which could be purchased with that amount in the second
currency at the spot rate of exchange at which the Facility Agent would have
been prepared and able to purchase that amount in the first currency for the
second currency in the London foreign exchange market for value as at the
relevant time on the relevant date specified in this Agreement (or, where no
such time and date is specified, for value at such time and on such date as the
Facility Agent may from time to time reasonably determine to be appropriate in
the circumstances);

 
(F)  
a "modification" includes an amendment, supplement, novation, re-enactment,
restatement, variation, extension, replacement, modification or waiver or the
giving of any waiver, release or consent having the same commercial effect of
any of the foregoing but, for the purposes of Clause 38 (Amendment and waivers),
excludes any transfer or assignment by any Finance Party of its rights and/or
obligations under the relevant Finance Documents which has been effected in
accordance the provisions thereof and the provisions of this Agreement (and
"modify" shall be construed accordingly);

 
(G)  
any "obligation" of any person under any Finance Document or any other agreement
or document shall be construed as a reference to an obligation expressed to be
assumed by or imposed on it under that Finance Document or, as the case may be,
that other agreement or document;

 
(H)  
"indebtedness" includes any obligation (whether incurred as principal or as
surety) for the payment or repayment of money, whether present or future, actual
or contingent;

 
(I)  
the "winding-up", "dissolution" or "administration" of a person shall be
construed so as to include any equivalent or analogous proceedings under the law
of the jurisdiction in which such person is incorporated or established, or any
jurisdiction in which such person carries on business including the seeking of
liquidation, winding-up, reorganisation, dissolution, administration,
arrangement, adjustment, protection or relief of debtors;

 
(J)  
a "person" includes any individual, firm, company, corporation, government,
state or agency of a state or any association, trust, joint venture, consortium
or partnership (whether or not having separate legal personality);

 
(K)  
a "regulation" includes any regulation, rule, official directive, request or
guideline (whether or not having the force of law but, if not having the force
of law, being of a kind that is normally complied with by those to whom it is
addressed) of any governmental, intergovernmental or supranational body, agency,
department or regulatory, self-regulatory or other authority or organisation;

 
 
34

--------------------------------------------------------------------------------

Index
 
(L)  
"disposal" means a sale, transfer, grant, lease or other disposal, whether
voluntary or involuntary, and "dispose" will be construed accordingly;

 
(M)  
a provision of law is a reference to that provision as amended or re-enacted;

 
(N)  
a time of day is a reference to London time;

 
(O)  
any matter "including" specific instances or examples of such matter shall be
construed without limitation to the generality of that matter (and references to
"include" shall be construed accordingly);

 
(P)  
the Interest Period of a Letter of Credit will be construed as a reference to
the Term of that Letter of Credit;

 
(Q)  
an amount borrowed includes any amount utilised by way of Letter of Credit;

 
(R)  
a Utilisation made or to be made to the Borrower includes a Letter of Credit
issued on its behalf;

 
(S)  
a Lender funding its participation in a Utilisation includes a Lender
participating in a Letter of Credit;

 
(T)  
amounts outstanding under this Agreement include amounts outstanding under any
Letter of Credit;

 
(U)  
an "outstanding" amount of a Letter of Credit at any time is the maximum amount
that is or may be payable by the Borrower in respect of that Letter of Credit at
that time (without regard to any cash cover provided in relation to such Letter
of Credit);

 
(V)  
the "face value" of any Letter of Credit is a reference to the face amount of
the Letter of Credit on the date of its issue (without regard to any cash cover
provided or any claims made thereunder);

 
(W)  
the Borrower "repaying" or "prepaying" a Letter of Credit means:

 
(1)  
the Borrower providing cash cover for that Letter of Credit;

 
(2)  
the maximum amount payable under the Letter of Credit being reduced in
accordance with its terms; or

 
(3)  
the Fronting Bank being satisfied that it has no further liability under that
Letter of Credit,

 
and the amount by which a Letter of Credit is repaid or prepaid under paragraphs
(W)(1) and (W)(2) above is the amount of the relevant cash cover or, as the case
may be, relevant reduction;
 
 
35

--------------------------------------------------------------------------------

Index
 
(X)  
the Borrower providing "cash cover" for a Letter of Credit means the Borrower
paying an amount in the currency in which that Letter of Credit is denominated
to a Cash Collateral Account;

 
(Y)  
"$" or "dollars" is to the lawful currency for the time being of the United
States of America;

 
(Z)  
"£" or "sterling" is to the lawful currency for the time being of the United
Kingdom of Great Britain and Northern Ireland; and

 
(AA)  
"€" or "euro" is to the lawful currency for the time being of the Participating
Member States.

 
1.2.2  
Clause and Schedule headings are for ease of reference only.

 
1.2.3  
The words "other", "or otherwise" and "whatsoever", when used in any Finance
Document (other than any Secured Hedging Agreement), shall not be construed
ejusdem generis or be construed as any limitation upon the generality of any
preceding words or matters specifically referred to.

 
1.2.4  
Unless a contrary indication appears:

 
(A)  
a term used in any other Finance Document (other than any Secured Hedging
Agreement) or in any notice or certificate given under or in connection with any
such Finance Document has the same meaning in that Finance Document, notice or
certificate as in this Agreement; and

 
(B)  
a term defined in any other Finance Document (other than any Secured Hedging
Agreement) has the same meaning when used in this Agreement.

 
1.2.5  
A Default (other than an Event of Default) is "continuing" if it has not been
remedied or waived and an Event of Default is "continuing" if it has not been
waived.

 
1.2.6  
If a moratorium occurs in respect of an Obligor, the ending of that moratorium
will not remedy any Event of Default caused by the moratorium and,
notwithstanding any other term of the Finance Documents, that Event of Default
will continue to be outstanding unless and until it is expressly waived by the
Agent (acting on the instructions of the Majority Lenders).

 
1.2.7  
For the purposes of this Agreement:

 
(A)  
subject to the first sentence in Clause 7.1.1 (Adoption), a reference to the
then "current Projection" is a reference to the Projection most recently adopted
pursuant to Clause 7.9 (Adoption of Projections); and

 
(B)  
a reference to the date on which any Projection is "due" to be adopted is a
reference to the Recalculation Date as of which that Projection is to be
prepared and adopted under Clause 7.1.2 (Adoption) or, as the case may be,
Clause 7.1.4 (Adoption).

 
 
36

--------------------------------------------------------------------------------

Index
 
1.2.8  
Any reference in this Agreement to the Tranche A Borrowing Base Amount or
Tranche B Borrowing Base Amount which is "applicable" at any date or period is a
reference to the Tranche A Borrowing Base Amount or, as the case may be, the
Tranche B Borrowing Base Amount relating to that date or period as shown in the
then current Projection.

 
1.2.9  
Any reference in this Agreement to a "Utilisation Request" for any Loan shall
include any Utilisation Request which has been deemed to have been issued
pursuant to Clause 6.8 (Loans to cover demands).

 
1.2.10  
Unless a contrary intention appears, the obligation(s) of each Obligor under
this Agreement and/or the other Finance Documents shall remain in force for as
long as any amount is or may be outstanding under the Finance Documents or any
Commitment is in force.

 
1.3  
Third party rights

 
1.3.1  
Unless expressly provided to the contrary in a Finance Document (other than a
Secured Hedging Agreement), a person who is not a Party has no right under the
Contracts (Rights of Third Parties) Act 1999 (the "Third Parties Act") to
enforce or to enjoy the benefit of any term of this Agreement.

 
1.3.2  
Notwithstanding any term of any Finance Document, the consent of any person who
is not a Party is not required to rescind or vary this Agreement at any time.

 


 
37

--------------------------------------------------------------------------------

Index

THE FACILITY
 
2.  
THE FACILITY

 
2.1 
Facility

 
Subject to the terms of this Agreement, the Lenders make available to the
Borrower:
 
2.1.1  
a multi-currency borrowing base term loan facility which may be utilised by way
of loan ("Tranche A") in an aggregate amount equal to the Aggregate Commitments
under Tranche A from time to time;

 
2.1.2  
a multi-currency cost overrun term loan facility which may be utilised by way of
loan ("Tranche B") in an aggregate amount equal to the Aggregate Commitments
under Tranche B from time to time; and

 
2.1.3  
a multi-currency revolving credit facility which may be utilised by way of loan
or letters of credit ("Tranche C") in an aggregate amount equal to the Aggregate
Commitments under Tranche C from time to time.

 
2.2  
Increase

 
2.2.1  
The Borrower may by giving prior written notice to the Facility Agent by no
later than the date falling ten Business Days after the effective date of a
cancellation of:

 
(A)  
the Commitments of a Defaulting Lender under each Tranche in accordance with
Clause 9.8 (Right of cancellation in relation to a Defaulting Lender); or

 
(B)  
the Commitments of a Lender under each Tranche in accordance with Clause
9.1 (Illegality),

 
request that the Aggregate Commitments under each Tranche be increased (and the
Aggregate Commitments under each Tranche shall be so increased) in an aggregate
amount in dollars of up to the amount of the Commitments under each Tranche so
cancelled or reduced under Clause 9.8 (Right of cancellation in relation to a
Defaulting Lender) or ‎9.1 (Illegality) (as the case may be) as follows:
 
(1)  
subject to Clause 2.2.7, the increased Commitments for each Tranche will be
assumed by one or more Lenders or other banks, financial institutions, trusts,
funds or other entities (each an "Increase Lender") selected by the Borrower
(each of which shall not be a member of the Group or an Affiliate of any member
of the Group and which is further acceptable to the Facility Agent (acting
reasonably)) and each of which confirms its willingness to assume and does
assume all the obligations of a Lender corresponding to that part of the
increased Commitments for each Tranche which it is to assume, as if it had been
an Original Lender;

 
 
38

--------------------------------------------------------------------------------

Index
 
(2)  
each of the Obligors and any Increase Lender shall assume obligations towards
one another and/or acquire rights against one another as the Obligors and the
Increase Lender would have assumed and/or acquired had the Increase Lender been
an Original Lender;

 
(3)  
each Increase Lender shall become a Party as a "Lender" and any Increase Lender
and each of the other Finance Parties shall assume obligations towards one
another and acquire rights against one another as that Increase Lender and those
Finance Parties would have assumed and/or acquired had the Increase Lender been
an Original Lender;

 
(4)  
the Commitments under each Tranche of the other Lenders shall continue in full
force and effect; and

 
(5)  
any increase in the Aggregate Commitments under each Tranche shall take effect
on the date specified by the Borrower in the notice referred to above or any
later date on which the conditions set out in Clause 2.2.2 are satisfied.

 
2.2.2  
An increase in the Aggregate Commitments will only be effective on:

 
(A)  
the execution by the Facility Agent of an Increase Confirmation from the
relevant Increase Lender;

 
(B)  
in relation to an Increase Lender which is not a Lender immediately prior to the
relevant increase, the performance by the Facility Agent of all necessary "know
your customer" or other similar checks under all applicable laws and regulations
in relation to the assumption of the increased Commitments under each Tranche by
that Increase Lender, the completion of which the Facility Agent shall promptly
notify to the Borrower, the Increase Lender and the Fronting Bank; and

 
(C)  
in relation to an increase to the Commitments under Tranche C only, the Fronting
Bank consenting to that increase.

 
2.2.3  
Each Increase Lender, by executing the Increase Confirmation, confirms (for the
avoidance of doubt) that the Facility Agent has authority to execute on its
behalf any amendment or waiver that has been approved by or on behalf of the
requisite Lender or Lenders in accordance with this Agreement on or prior to the
date on which the increase becomes effective.

 
2.2.4  
Unless the Facility Agent otherwise agrees or the increased Commitment under
each Tranche is assumed by an existing Lender, the Borrower shall, on the date
upon which the increase takes effect, pay to the Facility Agent (for its own
account) a fee of $2,500 and the Borrower shall promptly on demand pay each
Administrative Finance Party the amount of all costs and expenses (including
legal fees) reasonably incurred by that Administrative Finance Party and, in the
case of the Security Trustee, by any Insolvency Officer or Delegate in
connection with any increase in Commitments under each Tranche, under this
Clause 2.2 (Increase).

 
 
39

--------------------------------------------------------------------------------

Index
 
2.2.5  
Subject to the terms of this Agreement, the Borrower may pay to the Increase
Lender a fee in the amount and at the times agreed between the Borrower and the
Increase Lender in a fee letter.

 
2.2.6  
Clause 25.4 (Limitation of responsibility of Existing Lenders) shall apply
mutatis mutandis in this Clause 2.2 (Increase) in relation to an Increase Lender
as if references in that Clause to:

 
(A)  
an "Existing Lender" were references to all the Lenders immediately prior to the
relevant increase;

 
(B)  
the "New Lender" were references to that "Increase Lender"; and

 
(C)  
a "re-transfer" and "re-assignment" were references to respectively a "transfer"
and "assignment".

 
2.2.7  
No Increase Lender may assume any increased Commitments under a Tranche (the
"relevant Tranche") pursuant to the preceding provisions of this Clause 2.2
(Increase) without also assuming increased Commitments under the other Tranches
in the same proportion borne by the increased Commitments so assumed under the
relevant Tranche to the Aggregate Commitments under that Tranche (before taking
into account such increased Commitments).

 
2.3  
Finance Parties' rights and obligations

 
2.3.1  
The obligations of each Finance Party under the Finance Documents are
several.  Failure by a Finance Party to perform its obligations under the
Finance Documents does not affect the obligations of any other Party under the
Finance Documents.  No Finance Party is responsible for the obligations of any
other Finance Party under the Finance Documents.

 
2.3.2  
The rights of each Finance Party under or in connection with the Finance
Documents are separate and independent rights and any debt arising under the
Finance Documents to a Finance Party from the Borrower shall be a separate and
independent debt.

 
2.3.3  
A Finance Party may, except as otherwise stated in the Finance Documents,
separately enforce its rights under the Finance Documents.

 
3.  
PURPOSE

 
3.1  
Purpose

 
The Borrower shall apply or utilise:
 
3.1.1  
all Loans made to it under Tranche A in or towards:

 
(A)  
to the extent that such items of Permitted Expenditure are included in the then
current Projection payment of any items of Permitted Expenditure; and

 
 
40

--------------------------------------------------------------------------------

Index
 
(B)  
such other purposes as may be approved by the Facility Agent (acting on
instructions of the Lenders);

 
3.1.2  
all Loans made to it under Tranche B in or towards the payment of any Cost
Overruns with respect to the Project; and

 
3.1.3  
 

 
(A)  
all Letters of Credit issued under Tranche C at its request for the purposes of
providing credit support or enhancement for its obligations to pay the Field
Security Costs and/or the Decommissioning Costs; and

 
(B)  
all Loans made to it under Tranche C in or towards meeting its liabilities under
this Agreement in relation to each Letter of Credit and/or refinancing maturing
Loans under Tranche C.

 
3.2 
Monitoring

 
No Finance Party is bound to monitor or verify the application of any amount
borrowed pursuant to this Agreement.
 
4.  
CONDITIONS OF UTILISATION

 
4.1  
Initial conditions precedent

 
The Borrower may not deliver a Utilisation Request unless the Facility Agent has
received all of the documents and other evidence listed in Schedule 2 (Initial
conditions precedent) in form and substance satisfactory to the Facility
Agent.  The Facility Agent shall notify the Borrower and the Lenders promptly
upon being so satisfied.
 
4.2  
Further conditions precedent

 
The Lenders will only be obliged to comply with Clause 5.4 (Lenders'
participation) and the Fronting Bank will only be obliged to comply with Clause
6.5 (Issue of Letters of Credit) if:
 
4.2.1  
on the date of the Utilisation Request and on the proposed Utilisation Date:

 
(A)  
in the case of a Rollover Loan or Renewal Letter of Credit, no Event of Default
is continuing or would result from the proposed Utilisation and, in the case of
any other Utilisation, no Default is continuing or would result from the
proposed Utilisation;

 
(B)  
the Repeating Representations to be made by each Obligor are true in all
material respects;

 
 
41

--------------------------------------------------------------------------------

Index
 
4.2.2  
other than in the case of a Rollover Loan or a Renewal Letter of Credit the
Projection which is due to be adopted by the most recent Recalculation Date has
been so adopted in accordance with Clause 7 (Projections) (unless it has not
been so adopted as a result of any failure on the part of any Finance Party to
perform its obligations under this Agreement);

 
 
4.2.3  
in the case of any Loan:

 
 
(A)  
under Tranche A the aggregate of:

 
(1)  
the Dollar Amount of the Loan proposed to be made on the proposed Utilisation
Date; and

 
 
(2)  
the aggregate Dollar Amount of all outstanding Loans under Tranche A on the
proposed Utilisation Date,

 
does not exceed the lesser of (i) the Aggregate Commitments for Tranche A
applicable on the proposed Utilisation Date and (ii) the Tranche A Borrowing
Base Amount applicable on the proposed Utilisation Date; and
 
 
(B)  
under Tranche B the aggregate of:

 
 
(1)  
the Dollar Amount of the Loan proposed to be made on the proposed Utilisation
Date; and

 
 
(2)  
the aggregate Dollar Amount of all outstanding Loans under Tranche B on the
proposed Utilisation Date,

 
does not exceed the lesser of (i) the Aggregate Commitments for Tranche B
applicable on the proposed Utilisation Date and (ii) the Tranche B Borrowing
Base Amount applicable on the proposed Utilisation Date;
 
4.2.4  
in the case of any Utilisation under Tranche C the aggregate of:

 
(A)  
the Dollar Amount of the Utilisation proposed to be made on the proposed
Utilisation Date; and

 
(B)  
the aggregate Dollar Amount of all outstanding Utilisations under Tranche C on
the proposed Utilisation Date less the aggregate Dollar Amount of all
outstanding Utilisations under Tranche C due to be repaid or prepaid on the
proposed Utilisation Date,

 
does not exceed the Aggregate Commitments for Tranche C applicable on such
proposed Utilisation Date;
 
4.2.5  
in the case of the first Loan under Tranche A the Borrower has demonstrated to
the satisfaction of the Technical Banks that all amounts standing to the credit
of the Equity Contribution Account have been fully utilised or will be utilised
simultaneously with such Loan in or towards payment of any item of Permitted
Expenditure required to be incurred in connection with the Project;

 
4.2.6  
in the case of any Loan (other than the first Loan) under Tranche A if Clause
20.2 (Equity Contribution for Tranche A) applies:

 
 
42

--------------------------------------------------------------------------------

Index
 
(A)  
the Parent has funded amounts into the Equity Contribution Account in accordance
with the terms of Clause 20.2 (Equity Contribution for Tranche A); and

 
(B)  
the Borrower has demonstrated to the satisfaction of the Technical Banks that
all amounts standing to the credit of the Equity Contribution Account have been
fully utilised or will be utilised simultaneously with such Loan in or towards
payment of any item of Permitted Expenditure required to be incurred in
connection with the Project;

 
4.2.7  
in the case of any Loan under Tranche B if the Technical Banks have requested in
accordance with Clause 7.1.3(B) (Adoption) that a new Projection is prepared and
adopted in accordance with Clause 7 (Projections), such Projection has been so
adopted in accordance with Clause 7 (Projections); and

 
4.2.8  
in the case of any Loan under Tranche B:

 
(A)  
on the proposed Utilisation Date no further Loan can be drawn under Tranche A by
reason of Clause 4.2.3 (Further conditions precedent);

 
(B)  
the Facility Agent is satisfied (acting reasonably) (and the Facility Agent
shall notify the Borrower and the Lenders promptly upon being so satisfied) that
the Parent has funded amounts into the Equity Contribution Account in accordance
with the terms of Clause 20.3.1 (Equity Contribution for Cost Overrun); and

 
(C)  
on the proposed Utilisation Date the Borrower has demonstrated to the
satisfaction of the Technical Banks that an amount equal to or more than the
aggregate of:

 
(1)  
the Dollar Amount of the Loan proposed to be made on the proposed Utilisation
Date, and

 
(2)  
the aggregate Dollar Amount of all outstanding Loans under Tranche B on the
proposed Utilisation Date,

 
 
has been utilised (in aggregate) from the Equity Contribution Account in or
towards payment of any item of Cost Overrun required to be incurred in
connection with the Project.
 
4.3  
Maximum number of Utilisations

 
4.3.1  
The Borrower may not deliver a Utilisation Request or a Selection Notice in
respect of a Loan if as a result of the proposed Utilisation more than 10 Loans
would be outstanding.

 
4.3.2  
The Borrower may not deliver a Utilisation Request in respect of a Letter of
Credit if as a result of the proposed Utilisation more than 6 Letters of Credit
would be outstanding.

 
 
43

--------------------------------------------------------------------------------

Index
 
4.3.3  
Any Loan made by a single Lender under Clause 5.8 (Unavailability of a currency)
shall not be taken into account in this Clause 4.3 (Maximum number of
Utilisations).

 
4.3.4  
Any Separate Loan shall not be taken into account in this Clause 4.3 (Maximum
number of Utilisations).

 
 
4.4  
Conditions relating to Optional Currencies

 
 
4.4.1  
A currency will constitute an Optional Currency in relation to a Utilisation if:

 
 
(A)  
it is euro or sterling; and

 
 
(B)  
it is readily available in the amount required and freely convertible into
dollars (i) (in relation to euro) in the European interbank market, and (ii) (in
relation to sterling) in the London interbank market, on the Quotation Day and
the Utilisation Date for that Utilisation.

 
4.5  
Further conditions precedent for change of currency

 
The Lenders will only be obliged to comply with Clause 5.10 (Change of currency)
if, on the first day of an Interest Period, no Default is continuing or would
result from the change of currency and the Repeating Representations to be made
by each Obligor are true in all material respects.
 

 
44

--------------------------------------------------------------------------------

Index

UTILISATION
 
5.  
UTILISATION - LOANS

 
5.1  
Delivery of a Utilisation Request for Loans

 
5.1.1  
The Borrower may request for a Loan to be made under a Tranche by delivery to
the Facility Agent of a duly completed Utilisation Request not later than 11.00
a.m. (London Time) on the fourth Business Day prior to the proposed Utilisation
Date (or such later date as the Lenders may agree).

 
5.2  
Completion of a Utilisation Request for Loans

 
5.2.1  
Each Utilisation Request for a Loan is irrevocable and will not be regarded as
having been duly completed unless:

 
(A)  
it specifies that it is for a Loan and specifies the applicable Tranche;

 
(B)  
the proposed Utilisation Date is a Business Day within the Availability Period;

 
(C)  
the currency and amount of the Loan comply with Clause 5.3 (Currency and
amount);

 
(D)  
the proposed Interest Period complies with Clause 11 (Interest Periods);

 
(E)  
it has been duly signed by an authorised signatory of the Borrower; and

 
(F)  
it specifies the purpose for which the Loan is to be applied and attaches a copy
of the relevant cash call by the operator of the Huntington Petroleum Field in
relation to which the Loan is to be applied.

 
5.2.2  
Only one Loan may be requested in each Utilisation Request delivered under this
Clause 5 (Utilisation – Loans).

 
5.3  
Currency and amount

 
5.3.1  
The currency specified in a Utilisation Request for a Loan must be dollars or an
Optional Currency.

 
5.3.2  
The Dollar Amount of a proposed Loan under a Tranche must not exceed the maximum
amount of that Tranche that may be utilised for such Loan under Clause 4.2
(Further conditions precedent) and the amount of the proposed Loan must be an
amount which is a minimum of:

 
(A)  
if the currency selected is dollars, $1,000,000 (and an integral multiple of
$1,000,000) or, if less, that maximum amount or, such lesser amount as the
Facility Agent may agree;

 
(B)  
if the currency selected is sterling, £500,000 (and an integral multiple of
£500,000) or, if less, the amount (in sterling) the Dollar Amount of which

 
 
45

--------------------------------------------------------------------------------

Index
 
is equal to that maximum amount or, such lesser amount as the Facility Agent may
agree; or
 
(C)  
if the currency selected in euro, €750,000 (and an integral multiple of €750,000
or, if less, the amount (in euro) the Dollar Amount of which is equal to that
maximum amount or, such lesser amount as the Facility Agent may agree.

 
5.4  
Lenders' participation

 
5.4.1  
If the conditions set out in this Agreement have been met, and subject to Clause
8.2 (Repayment of Tranche C Loans), each Lender shall make its participation in
each Loan available by the Utilisation Date through its Facility Office.

 
5.4.2  
The amount of each Lender's participation in each Loan will be equal to the
proportion borne by its Available Commitment under that Tranche to the Total
Available Commitments under that Tranche immediately prior to making the Loan.

 
5.4.3  
The Facility Agent shall determine the Dollar Amount of each Loan which is to be
made in an Optional Currency and the Facility Agent shall notify each Lender of
the amount of, currency and Dollar Amount of each Loan, the amount of its
participation in that Loan and, if different, the amount of that participation
to be made available in cash not later than 11.00 a.m. London time) on the
fourth Business Day prior to the Utilisation Date for such Loan or, if (in the
case of any Loan to be made pursuant to Clause 6.8 (Loans to cover demands)) it
is not able to provide the same by such third Business Day, as soon as
reasonably practicable after receiving the relevant notice from the Fronting
Bank referred to in Clause 6.8.1 (Loans to cover demands).

 
5.5  
Deemed Utilisation Requests

 
5.5.1  
Notwithstanding any other provision of this Agreement, each Utilisation Request
that is deemed to be issued pursuant to Clause 6.8 (Loans to cover demands)
shall be deemed to have been issued in compliance with Clause 6.1 (Delivery of a
Utilisation Request for Letters of Credit) and Clause 6.2 (Completion of a
Utilisation Request for Letters of Credit) and all conditions (including the
conditions set out in Clause 4.2 (Further conditions precedent)) that are
required to be met in order for each Lender to make its participation in the
Loan under Tranche C requested thereunder to be made available in accordance
with Clause 5.4 (Lenders’ participation) shall be deemed to have been met on the
Utilisation Date for such Loan.  The making of such Loan shall not be construed
as a waiver of (i) any such conditions for any other purposes or (ii) any
Default that may be continuing at such time.

 
5.5.2  
The proceeds of each Loan under Tranche C made pursuant to this Clause 5.5
(Deemed Utilisation Requests) shall be paid directly to the Fronting Bank.

 
5.6  
Cancellation of Commitments

 
The Total Available Commitments under each Tranche shall be immediately
cancelled at the end of the Availability Period for that Tranche.
 
 
46

--------------------------------------------------------------------------------

Index
 
5.7  
Selection of currency

 
5.7.1  
The Borrower shall select the currency of a Loan:

 
(A)  
(in the case of an initial Utilisation) in a Utilisation Request; and

 
 
(B)  
(afterwards in relation to a Tranche A Loan and a Tranche B Loan only) in a
Selection Notice.

 
5.7.2  
If the Borrower fails to issue a Selection Notice in relation to a Tranche A
Loan or a Tranche B Loan, the Tranche A Loan or Tranche B Loan (as the case may
be) will remain denominated for its next Interest Period in the same currency in
which it is then outstanding.

 
5.7.3  
If the Borrower issues a Selection Notice requesting a change of currency and
the first day of the requested Interest Period is not a Business Day for the new
currency, the Facility Agent shall promptly notify the Borrower and the Lenders
and the Tranche A Loan or Tranche B Loan (as the case may be) will remain in the
existing currency (with Interest Periods running from one Business Day until the
next Business Day) until the next day which is a Business Day for both
currencies, on which day the requested Interest Period will begin.

 
5.8  
Unavailability of a currency

 
If before 11.00 a.m. (London time) on any Quotation Day:
 
5.8.1  
a Lender notifies the Facility Agent that the Optional Currency requested is not
readily available to it in the amount required; or

 
5.8.2  
a Lender notifies the Facility Agent that compliance with its obligation to
participate in a Loan in the proposed Optional Currency would contravene a law
or regulation applicable to it,

 
the Facility Agent will give notice to the Borrower to that effect on that
day.  In this event, any Lender that gives notice pursuant to this Clause 5.8
will be required to participate in the Loan in dollars (in an amount equal to
that Lender's proportion of the Dollar Amount or, in respect of a Rollover Loan,
an amount equal to that Lender's proportion of the Dollar Amount of the maturing
Loan that is due to be made) and its participation will be treated as a separate
Loan denominated in dollars during the Interest Period.
 
5.9  
Participation in a Loan

 
Each Lender's participation in a Loan will be determined in accordance with
Clause 5.4 (Lenders' participation).
 
5.10  
Change of currency

 
5.10.1  
If a Loan under Tranche A or Tranche B is to be denominated in different
currencies during two successive Interest Periods:

 
 
(A)  
if the currency for the second Interest Period is an Optional Currency, the
amount of the Loan under Tranche A or (as the case may be) Tranche B (the
"relevant Loan") in that Optional Currency will be calculated by the Facility
Agent as the amount of that Optional Currency equal to the Dollar

 
 
47

--------------------------------------------------------------------------------

Index
 
Amount of the relevant Loan at the Agent's Spot Rate of Exchange at 11.00 a.m
(London time) three Business Days before the Quotation Day;
 
(B)  
if the currency for the second Interest Period is dollars, the amount of the
relevant Loan will be equal to the Dollar Amount;

 
(C)  
(unless the Facility Agent and the Borrower agree otherwise in accordance with
Clause 5.10.2 below) the Borrower shall repay the relevant Loan on the last day
of the first Interest Period in the currency in which it was denominated for
that Interest Period; and

 
(D)  
(subject to Clause 4.5 (Further conditions precedent for change of currency))
the Lenders shall re-advance the relevant Loan in the new currency in accordance
with Clause 5.10 (Change of currency).

 
5.10.2  
If the Facility Agent and the Borrower have agreed, the Facility Agent shall:

 
(A)  
apply the amount paid to it by the Lenders pursuant to Clause 5.10.1(D) above
(or so much of that amount as is necessary) in or towards purchase of an amount
in the currency in which the relevant Loan is outstanding for the first Interest
Period; and

 
(B)  
use the amount it purchases in or towards satisfaction of the Borrower's
obligations under Clause 5.10.1(C) above.

 
5.10.3  
If the amount purchased by the Facility Agent pursuant to Clause 5.10.2(A) above
is less than the amount required to be repaid by the relevant Borrower, the
Facility Agent shall promptly notify the Borrower and the Borrower shall, on the
last day of the first Interest Period, pay an amount to the Facility Agent (in
the currency of the outstanding relevant Loan for the first Interest Period)
equal to the difference.

 
5.10.4  
If any part of the amount paid to the Facility Agent by the Lenders pursuant to
Clause 5.10.1(D) above is not needed to purchase the amount required to be
repaid by the relevant Borrower, the Facility Agent shall promptly notify that
Borrower and pay that Borrower, on the last day of the first Interest Period
that part of that amount (in the new currency).

 
5.11  
Same Optional Currency during successive Interest Periods

 
5.11.1  
If a Loan under Tranche A or Tranche B is to be denominated in the same Optional
Currency during two successive Interest Periods, the Facility Agent shall
calculate the amount of the Loan under Tranche A or Tranche B (as the case may
be) in the Optional Currency for the second of those Interest Periods (by
calculating the amount of Optional Currency equal to the Dollar Amount of that
Loan at the Agent's Spot Rate of Exchange at 11.00 a.m (London time) three
Business Days before the Quotation Day and (subject to Clause 5.11.2 below):

 
(A)  
if the amount calculated is less than the existing amount of that Loan in the
Optional Currency during the first Interest Period, promptly notify the Borrower
and the Borrower shall pay, on the last day of the first Interest Period, an
amount equal to the difference; or

 
 
48

--------------------------------------------------------------------------------

Index
 
(B)  
if the amount calculated is more than the existing amount of that Loan in the
Optional Currency during the first Interest Period, promptly notify each Lender
and, if no Default is continuing, each Lender shall, on the last day of the
first Interest Period, pay its participation in an amount equal to the
difference.

 
5.11.2  
If the calculation made by the Facility Agent pursuant to Clause 5.11.1 above
shows that the amount of the Loan in the Optional Currency (the "relevant Loan")
for the second of those Interest Periods converted into dollars at the Agent's
Spot Rate of Exchange at 11.00 a.m (London time) three Business Days before the
Quotation Day (the "relevant day") has increased or decreased by less than 5 per
cent. compared to its Dollar Amount (taking into account any payments made
pursuant to Clause 5.11.1 above), no notification shall be made by the Facility
Agent and no payment shall be required under Clause 5.11.1 above provided that:

 
(A)  
in case the relevant Loan is under Tranche A, the aggregate of:

 
(1)  
the Dollar Amount of the relevant Loan on the relevant day; and

 
(2)  
the Dollar Amount of all outstanding Loans under Tranche A on the relevant day,

 
does not exceed the lesser of (i) the Aggregate Commitments for Tranche A
applicable on the relevant day, and (ii) the Tranche A Borrowing Base Amount
applicable on the relevant day; and
 
(B)  
in case the relevant Loan is under Tranche B, the aggregate of:

 
(1)  
the Dollar Amount of the relevant Loan on the relevant day; and

 
(2)  
the Dollar Amount of all outstanding Loans under Tranche B on the relevant day,

 
does not exceed the lesser of (i) the Aggregate Commitments for Tranche B
applicable on the relevant day, and (ii) the Tranche B Borrowing Base Amount
applicable on the relevant day.
 
 
6.  
UTILISATION - LETTERS OF CREDIT

 
6.1  
Delivery of a Utilisation Request for Letters of Credit

 
The Borrower may request a Letter of Credit to be issued under Tranche C by
delivery to the Facility Agent and the Fronting Bank of a duly completed
Utilisation Request not later than 11.00 a.m. (London time) on the sixth
Business Day prior to the proposed Utilisation Date (or such later date as the
Lenders and the Fronting Bank may agree).
 
6.2  
Completion of a Utilisation Request for Letters of Credit

 
6.2.1  
Each Utilisation Request for a Letter of Credit is irrevocable and will not be
regarded as having been duly completed unless:

 
(A)  
it specifies that it is for a Letter of Credit;

 
 
49

--------------------------------------------------------------------------------

Index
 
(B)  
the proposed Utilisation Date is a Business Day within the Availability Period
for Tranche C;

 
(C)  
the currency and amount of the Letter of Credit comply with Clause 6.3 (Currency
and amount);

 
(D)  
the form of Letter of Credit is attached (and the same is in the form set out in
Schedule 4 (Form of Letter of Credit) or in such other form as may be agreed
between the Borrower, the Fronting Bank and the Facility Agent);

 
(E)  
the proposed Expiry Date of the Letter of Credit falls on or before the last
Business Day of the Availability Period for Tranche C;

 
(F)  
the delivery instructions for the Letter of Credit are specified;

 
(G)  
it has been duly signed by an authorised signatory of the Borrower;

 
(H)  
the beneficiary of the Letter of Credit is not a person with whom the Fronting
Bank or any Lender is restricted from transacting under any applicable law or
regulation; and

 
(I)  
it specifies the purpose for which the Letter of Credit is to be delivered and
such purpose complies with Clause 3.1.3(A) (Purpose).

 
6.2.2  
Only one Letter of Credit may be requested in each Utilisation Request delivered
under this Clause 6.2 (Completion of a Utilisation Request for Letters of
Credit).

 
6.3  
Currency and amount

 
6.3.1  
The currency specified in a Utilisation Request must be dollars or an Optional
Currency.

 
6.3.2  
The Dollar Amount of the proposed Letter of Credit must not exceed the maximum
amount of Tranche C that may be utilised for such Letter of Credit under Clause
4.2 (Further conditions precedent).

 
6.4  
Renewal of a Letter of Credit

 
6.4.1  
The Borrower may request any Letter of Credit issued on its behalf under Tranche
C to be renewed or re-issued under Tranche C by delivery to the Facility Agent
and the Fronting Bank of a Utilisation Request no earlier than 35 Business Days
before the Expiry Date of the relevant Letter of Credit and no later than 11.00
a.m. (London time) on the sixth Business Day prior to the Expiry Date of the
relevant Letter of Credit.

 
6.4.2  
Each Utilisation Request relating to the renewal of a Letter of Credit is
irrevocable and will not be regarded as having been duly completed unless:

 
(A)  
it specifies that it is for the renewal of a Letter of Credit;

 
(B)  
the proposed Utilisation Date is a Business Day within the Availability Period
for Tranche C;

 
 
50

--------------------------------------------------------------------------------

Index
 
(C)  
the currency and amount of the Letter of Credit comply with Clause 6.3 (Currency
and amount);

 
(D)  
a copy of the relevant Letter of Credit to be renewed is attached;

 
(E)  
the proposed new Expiry Date of the Letter of Credit falls on or before the last
Business Day of the Availability Period for Tranche C; and

 
(F)  
the delivery instructions for the Letter of Credit are specified;

 
(G)  
it has been duly signed by an authorised signatory of the Borrower; and

 
(H)  
the beneficiary of the Letter of Credit is not a person with whom the Fronting
Bank or any Lender is restricted from transacting under any applicable law or
regulation.

 
6.4.3  
The terms of each renewed Letter of Credit shall be the same as those of the
relevant Letter of Credit immediately prior to its renewal, except that:

 
(A)  
its amount may be less or more than the amount of the Letter of Credit
immediately prior to its renewal; and

 
(B)  
its Term shall start on its Utilisation Date and shall end on the proposed
Expiry Date specified in the relevant Utilisation Request relating to its
renewal.

 
6.4.4  
Only one Letter of Credit may be requested in each Utilisation Request delivered
under this Clause 6.4 (Renewal of a Letter of Credit).

 
6.5  
Issue of Letters of Credit

 
6.5.1  
If the conditions set out in this Agreement have been met, the Fronting Bank
shall issue or, as the case may be, renew and re-issue, each Letter of Credit on
its proposed Utilisation Date (provided, in the case of any Renewal Letter of
Credit the Utilisation Date of which falls before the Expiry Date of the
relevant Letter of Credit which is being renewed and replaced by that Renewal
Letter of Credit, the Fronting Bank is satisfied it will, following such renewal
or replacement, have no further liability under the relevant Letter of Credit
being renewed and replaced).

 
6.5.2  
The Facility Agent shall determine the Dollar Amount of each Letter of Credit
which is to be issued or re-issued in an Optional Currency and shall notify the
Fronting Bank and each Lender of the details of each requested Letter of Credit
and each Lender's L/C Proportion (as at the relevant Utilisation Date) with
respect to that Letter of Credit no later than 11.00 a.m. on the fifth Business
Day prior to the Utilisation Date for such Letter of Credit.

 
6.5.3  
If any Lender is restricted under any applicable law or regulation from
transacting with the beneficiary of any Letter of Credit that has been requested
under the preceding provisions of this Clause 6 (Utilisation – Letters of
Credit), then that Lender must, for the purposes of Clause 6.2.1(H) (Completion
of a Utilisation Request for Letters of Credit) or, as the case may be, Clause
6.4.2(H) (Renewal of a Letter of Credit), promptly upon being notified of the
details of that Letter

 
 
51

--------------------------------------------------------------------------------

Index
 
Credit under Clause 6.5.2, notify each of the Facility Agent and the Fronting
Bank of the same.
 
6.5.4  
In any event, each Lender that does not issue any notice to the Facility Agent
and Fronting Bank under Clause 6.5.3 with respect to any Letter of Credit within
three Business Days of being notified under Clause 6.5.2 of the details of that
Letter of Credit shall, for the purposes of Clause 6.2.1(H) (Completion of a
Utilisation Request for Letters of Credit) or, as the case may be, Clause
6.4.2(H) (Renewal of a Letter of Credit), be deemed not to be restricted under
any applicable law or regulation from transacting with the beneficiary of that
Letter of Credit.

 
6.5.5  
The amount of each Lender's participation in each Letter of Credit will be equal
to the proportion borne by its Available Commitment under Tranche C to the Total
Available Commitments under Tranche C immediately prior to the issue of the
Letter of Credit.

 
6.6  
Re-valuation of Letters of Credit

 
On each Reduction Date, the Facility Agent will re-determine, and notify the
Fronting Bank, the Borrower and each Lender of, the Dollar Amount of each Letter
of Credit denominated in a currency other than dollars.
 
6.7  
Claims under a Letter of Credit

 
6.7.1  
The Borrower irrevocably and unconditionally authorises the Fronting Bank to pay
any claim made or purported to be made under a Letter of Credit requested by it
and which appears on its face to be in order (a "claim").

 
6.7.2  
Save to the extent that any Loan is made pursuant to Clause 6.8 (Loans to cover
demands) in respect of any claim, the Borrower shall immediately on demand pay
to the Facility Agent for the Fronting Bank an amount equal to the amount of any
claim.

 
6.7.3  
The Borrower acknowledges that the Fronting Bank:

 
(A)  
is not obliged to carry out any investigation or seek any confirmation from any
other person before paying a claim; and

 
(B)  
deals in documents only and will not be concerned with the legality of a claim
or any underlying transaction or any available set-off, counterclaim or other
defence of any person.

 
6.7.4  
The obligations of the Borrower under this Clause 6 (Utilisation – Letters of
Credit) will not be affected by:

 
(A)  
the sufficiency, accuracy or genuineness of any claim or any other document; or

 
(B)  
any incapacity of, or limitation on the powers of, any person signing a claim or
other document.

 
 
52

--------------------------------------------------------------------------------

Index
 
6.8  
Loans to cover demands

 
6.8.1  
The Fronting Bank shall issue within 2 Business Days of any claim made under any
Letter of Credit a notice (a "claim notice") to the Facility Agent and the
Borrower to notify them of (i) that claim made under a Letter of Credit; (ii)
the amount of that claim (in the currency in which it is due to be paid); and
(iii) the date on which it is due to pay that claim.  Any failure by the
Fronting Bank to provide any claim notice in accordance with this Clause 6.8.1
shall not release the Borrower and the Lenders from their obligations and
liabilities under this Clause 6 (Utilisations – Letters of Credit) or otherwise
prejudice such obligations and liabilities.

 
6.8.2  
If a claim notice has been issued, the Borrower shall be deemed to have issued a
Utilisation Request for a Loan under Tranche C on the later of (a) the date on
which that claim notice is issued and (b) 11.00 a.m. on the fourth Business Day
prior to the date on which the Fronting Bank is due to pay the relevant
claim.  The amount of such a proposed Loan shall be equal to (1) if the relevant
Letter of Credit is denominated in dollars, the amount of the claim specified in
dollars or (2) if the relevant Letter of Credit is denominated in an Optional
Currency, the amount of the claim specified in the claim notice in such Optional
Currency converted into dollars at the Agent's Spot Rate of Exchange on the
deemed issue date.  The Utilisation Date for such Loan shall be (i) the date
specified in the claim notice as the date on which the relevant claim is due to
be paid or (ii) if later, the fourth Business Day after the date on which the
claim notice was issued.  The Interest Period for such a Loan shall be
determined by the Facility Agent (in consultation with the Borrower).

 
6.9  
Indemnities

 
6.9.1  
Save to the extent that any Loan is made pursuant to Clause 6.8 (Loans to cover
demands) in respect of any claim, the Borrower shall immediately on demand
indemnify the Fronting Bank against payment made, or any cost, loss or liability
incurred, by the Fronting Bank (otherwise than by reason of the Fronting Bank's
gross negligence or wilful misconduct) in acting as the fronting bank under any
Letter of Credit requested by the Borrower.

 
6.9.2  
Save to the extent that any Loan is made pursuant to Clause 6.8 (Loans to cover
demands) in respect of any claim, each Lender shall (according to its L/C
Proportion) immediately on demand indemnify the Fronting Bank against any
payment made, or cost, loss or liability incurred, by the Fronting Bank
(otherwise than by reason of the Fronting Bank's gross negligence or wilful
misconduct) in acting as the fronting bank under any Letter of Credit (unless
the Fronting Bank has been reimbursed by the Borrower pursuant to a Finance
Document).

 
6.9.3  
If any Lender is not permitted (by its constitutional documents or any
applicable law) to comply with Clause 6.9.2), then that Lender will not be
obliged to comply with Clause 6.9.2 and shall instead be deemed to have taken,
on the first day of the Term of that Letter of Credit (or if later, on the date
the Lender's participation in that Letter of Credit is transferred or assigned
to the Lender in accordance with the terms of this Agreement), an undivided
interest and participation in that Letter of Credit in an amount equal to its
L/C Proportion of that Letter of Credit.  On

 
 
53

--------------------------------------------------------------------------------

Index
 
receipt of demand from the relevant Facility Agent, that Lender shall pay to the
relevant Facility Agent (for the account of the Fronting Bank) an amount equal
to its L/C Proportion of the total amount demanded under Clause 6.9.2.
 
6.9.4  
The Borrower shall immediately on demand reimburse any Lender for any payment it
makes to the Fronting Bank under this Clause 6.9 (Indemnities) in respect of
that Letter of Credit.

 
6.9.5  
The obligations of each Lender under this Clause 6.9 (Indemnities) are
continuing obligations and will extend to the ultimate balance of sums payable
by that Lender in respect of any Letter of Credit, regardless of any
intermediate payment or discharge in whole or in part.

 
6.9.6  
The obligations of each Lender under this Clause 6.9 (Indemnities) will not be
affected by (and the intention of each Lender is that its obligation shall
continue in full force and effect notwithstanding) any act, omission, matter or
thing which, but for this Clause 6.9.6, would reduce, release or prejudice any
of its obligations under this Clause 6.9 (Indemnities) (without limitation and
whether or not known to it or any other person) including:

 
(A)  
any time, waiver or consent granted to, or composition with, any Obligor, any
beneficiary under a Letter of Credit or any other person;

 
(B)  
the release of any Obligor or any other person under the terms of any
composition or arrangement with any creditor of any Obligor or any other person;

 
(C)  
the taking, variation, compromise, exchange, renewal or release of, or refusal
or neglect to perfect, take up or enforce, any rights against, or security over
assets of, any Obligor, any beneficiary under a Letter of Credit or any other
person or any non-presentation or non-observance of any formality or other
requirement in respect of any instrument or any failure to realise the full
value of any security;

 
(D)  
any incapacity or lack of power, authority or legal personality of or
dissolution or change in the members or status of an Obligor, any beneficiary
under a Letter of Credit or any other person;

 
(E)  
any amendment, novation, supplement, extension, restatement (however fundamental
and whether or not more onerous) or replacement of any Finance Document, any
Letter of Credit or any other document or security including any change in the
purpose of, any extension of or any increase in any facility or the addition of
any new facility under any Finance Document or other document or security;

 
(F)  
any unenforceability, illegality or invalidity of any obligation of any person
under any Finance Document, any Letter of Credit or any other document or
security; or

 
(G)  
any insolvency or similar proceedings.

 
 
54

--------------------------------------------------------------------------------

Index
 
6.10  
Reduction of a Letter of Credit

 
6.10.1  
If, on the proposed Utilisation Date of a Letter of Credit, any of the Lenders
is a Non-Acceptable L/C Lender and:

 
(A)  
that Lender has failed to provide cash collateral to the Fronting Bank in
accordance with Clause 6.11 (Cash collateral by Non-Acceptable L/C Lender); and

 
(B)  
either:

 
(1)  
the Fronting Bank has not required the Borrower to provide cash collateral
pursuant to Clause 6.12 (Cash collateral by Borrower); or

 
(2)  
the Borrower has failed to provide cash cover to the Fronting Bank in accordance
with Clause 6.12 (Cash collateral by Borrower),

 
the Fronting Bank may reduce the amount of that Letter of Credit by an amount
equal to the amount of the participation of that Non-Acceptable L/C Lender in
respect of that Letter of Credit and that Non-Acceptable L/C Lender shall be
deemed not to have any participation or obligation to (i) indemnify the Fronting
Bank or (ii) participate in any Loan made pursuant to Clause 6.8 (Loans to cover
demands) in respect of that Letter of Credit for the purposes of the Finance
Documents.
 
6.10.2  
The Fronting Bank shall notify the Facility Agent of each reduction made
pursuant to this Clause 6.10 (Reduction of a Letter of Credit).

 
6.10.3  
This Clause 6.10 (Reduction of a Letter of Credit) shall not affect the
participation of each other Lender in that Letter of Credit.

 
6.11  
Cash collateral by Non-Acceptable L/C Lender

 
6.11.1  
If, at any time, a Lender is a Non-Acceptable L/C Lender, the Fronting Bank may,
by notice to that Lender, request that Lender to pay and that Lender shall pay,
on or prior to the date falling five Business Days after the request by the
Fronting Bank, an amount equal to that Lender's L/C Proportion of the
outstanding amount of a Letter of Credit and in the currency of that Letter of
Credit to an interest-bearing account held in the name of that Lender with the
Fronting Bank.

 
6.11.2  
The Non-Acceptable L/C Lender to whom a request has been made in accordance with
Clause 6.11.1 shall enter into a security document or other form of collateral
arrangement over the account, in form and substance satisfactory to the Fronting
Bank, as collateral for any amounts due and payable under the Finance Documents
by that Lender to the Fronting Bank in respect of that Letter of Credit.

 
6.11.3  
Until no amount is or may be outstanding under that Letter of Credit,
withdrawals from the account may only be made to pay to the Fronting Bank
amounts due and

 
 
55

--------------------------------------------------------------------------------

Index
 
payable to the Fronting Bank by the Non-Acceptable L/C Lender under the Finance
Documents in respect of that Letter of Credit.
 
6.11.4  
Each Lender shall notify the Facility Agent and the Borrower:

 
(A)  
on the date of this Agreement or on any later date on which it becomes such a
Lender in accordance with Clause 2.2 (Increase) or Clause 25 (Changes to the
Lenders) whether it is a Non-Acceptable L/C Lender; and

 
(B)  
as soon as practicable upon becoming aware of the same, that it has become a
Non-Acceptable L/C Lender,

 
and an indication in Schedule 1 (Commitments), in a Transfer Certificate, in an
Assignment Agreement or in an Increase Confirmation to that effect will
constitute a notice under Clause 6.11.4(A) to the Facility Agent and, upon
delivery in accordance with Clause 25.7 (Copy of Transfer Certificate etc. to
Borrower), to the Borrower.
 
6.11.5  
Any notice received by the Facility Agent pursuant to Clause 6.11.4 shall
constitute notice to the Fronting Bank of that Lender's status and the Facility
Agent shall, upon receiving each such notice, promptly notify the Fronting Bank
of that Lender's status as specified in that notice.

 
6.11.6  
If a Lender who has provided cash collateral in accordance with this Clause 6.11
(Cash collateral by Non-Acceptable L/C Lender):

 
(A)  
ceases to be a Non-Acceptable L/C Lender; and

 
(B)  
no amount is due and payable by that Lender in respect of a Letter of Credit,

 
that Lender may, at any time it is not a Non-Acceptable L/C Lender, by notice to
the Fronting Bank request that an amount equal to the amount of the cash
provided by it as collateral in respect of that Letter of Credit (together with
any accrued interest) standing to the credit of the relevant account held with
the Fronting Bank be returned to it and the Fronting Bank shall pay that amount
to the Lender within five Business Days after the request from the Lender (and
shall cooperate with the Lender in order to procure that the relevant security
or collateral arrangement is released and discharged).
 
6.12  
Cash collateral by Borrower

 
6.12.1  
If a Lender which is a Non-Acceptable L/C Lender fails to provide cash
collateral (or notifies the Fronting Bank that it will not provide cash
collateral) in accordance with Clause 6.11 (Cash collateral by Non-Acceptable
L/C Lender) and the Fronting Bank notifies the Borrower (with a copy to the
Facility Agent) that it requires the Borrower of the relevant Letter of Credit
or proposed Letter of Credit to provide cash collateral to an account with the
Fronting Bank (an "Additional Cash Collateral Account") in an amount equal to
that Lender's L/C Proportion of the outstanding amount of that Letter of Credit
and in the currency of that Letter of Credit then the Borrower shall do so
within five Business Days after the notice is given.

 
 
56

--------------------------------------------------------------------------------

Index
 
6.12.2  
The Borrower shall enter into a security document or other form of collateral
arrangement over the Additional Cash Collateral Account, in form and substance
satisfactory to the Fronting Bank.

 
6.12.3  
No withdrawals may be made from the Additional Cash Collateral Account without
the Fronting Bank's prior consent.  The Fronting Bank may agree to the
withdrawals from the Additional Cash Collateral Account to the extent that:

 
(A)  
it is satisfied that the relevant Lender is no longer a Non-Acceptable L/C
Lender; or

 
(B)  
the relevant Lender's obligations in respect of the relevant Letter of Credit
are transferred to a New Lender in accordance with the terms of this Agreement;
or

 
(C)  
an Increase Lender has agreed to undertake the obligations in respect of the
relevant Lender's L/C Proportion of the relevant Letter of Credit.

 
6.12.4  
To the extent that the Borrower has complied with its obligations to provide
cash collateral in accordance with this Clause 6.12 (Cash collateral by
Borrower), the relevant Lender's L/C Proportion in respect of that Letter of
Credit will remain (but that Lender's obligations in relation to that Letter of
Credit may be satisfied in accordance by withdrawals made from the Additional
Cash Collateral Account).  However, the Borrower's obligation to pay any letter
of credit commission in relation to the relevant Letter of Credit to the
Facility Agent (for the account of that Lender) in accordance with Clause 13.2
(LC commission) will be reduced proportionately as from the date on which it
complies with that obligation to provide cash collateral (and for so long as the
relevant amount of cash collateral continues to stand as collateral).

 
6.12.5  
The Fronting Bank shall promptly notify the Facility Agent of the extent to
which the Borrower provides cash collateral pursuant to this Clause 6.12 (Cash
collateral by Borrower) and of any change in the amount of cash cover so
provided.

 
6.13  
Rights of contribution

 
The Borrower will not be entitled to any right of contribution or indemnity from
any Finance Party in respect of any payment that the Borrower may make under
this Clause 6 (Utilisation – Letters of Credit).
 
6.14  
Reserving requirements

 
6.14.1  
The Borrower shall ensure that on each Quarter End Date to occur after the date
of this Agreement and on each Recalculation Date the cash cover provided in
relation to a Letter of Credit is at least equal to the Reserve Amount relating
to such Letter of Credit.

 
6.14.2  
For the purposes of this Agreement "Reserve Amount" means in relation to any
Letter of Credit which has been issued in accordance with the terms of this
Agreement:

 
 
57

--------------------------------------------------------------------------------

Index
 
(A)  
in the period prior to the date falling 6 months after the Project Completion
Date (the "first cut-off date"), an amount equal to 0% of the outstanding amount
of that Letter of Credit;

 
(B)  
in the period commencing on the first cut-off date and ending on the day before
the date falling 9 months after the Project Completion Date (the "second cut-off
date"), an amount equal to 33% of the outstanding amount of that Letter of
Credit;

 
(C)  
in the period commencing on the second cut-off date and ending on the day before
the date falling 12 months after the Project Completion Date (the "third cut-off
date"), an amount equal to 50% of the outstanding amount of that Letter of
Credit;

 
(D)  
in the period commencing on the third cut-off date and ending on the day before
the earlier of (i) the date falling 18 months after the Project Completion Date,
and (ii) the Final Maturity Date in relation to Tranche A and Tranche B (the
"fourth cut-off date"), an amount equal to 75% of the outstanding amount of that
Letter of Credit; and

 
(E)  
on and from the fourth cut-off date 100% of the outstanding amount of that
Letter of Credit.

 

 
58

--------------------------------------------------------------------------------

Index

PROJECTIONS
 
7.  
PROJECTIONS

 
7.1  
Adoption

 
7.1.1  
Until the adoption of the first new Projection in accordance with this Clause 7.
(Projections), the Projection delivered to the Facility Agent pursuant to Clause
4.1 (Initial conditions precedent) (the "Initial Projection") shall be the
current Projection for the purposes of this Agreement.

 
7.1.2  
Subject to Clause 7.1.5, a new Projection (each, a "Scheduled Projection") shall
be prepared in accordance with this Clause 7 (Projections) and adopted as of
each Scheduled Recalculation Date.

 
7.1.3  
In addition, a new Projection (each, an "Interim Projection") shall be prepared
in accordance with this Clause 7 (Projections) if:

 
(A)  
the Borrower or the Technical Banks so request(s) no earlier than 40 Business
Days before and no later than 30 Business Days before the anticipated Project
Completion Date;

 
(B)  
the Technical Banks so request following a request by the Borrower for a Loan
under Tranche B;

 
(C)  
subject to Clause 7.1.6, if the Borrower so requests at any time;

 
(D)  
the Technical Banks so requests upon the Borrower entering into a unitisation
and unit operating agreement or similar agreement relating to the Huntington
Petroleum Field;

 
(E)  
subject to Clause 7.1.7, the Technical Banks or the Facility Agent (acting on
instructions of the Majority Lenders) so requests at any time following the
Project Completion Date; or

 
(F)  
subject to Clause 7.1.8, the Technical Banks so request following any
notification in accordance with Clause 22.5.24 (Information: ad hoc) of any
interruption or suspension of the production, recovery or transportation of any
Petroleum derived from or relating to the Project for a continuous period of 15
days (or more) the effects of which have not been taken into account and
reflected in the then current Projection provided that in the reasonable opinion
of the Technical Banks such interruption or suspension is a material
interruption or suspension.

 
7.1.4  
As soon as reasonably practicable following any request for a new Projection to
be prepared pursuant to Clause 7.1.3, the Technical Banks (acting reasonably and
in consultation with the Modelling Bank and the Borrower) shall determine, and
notify the Borrower, the Facility Agent and the Lenders of the date (an "Interim
Recalculation Date") as of which such new Projection is to be adopted; and such
Interim Projection shall be adopted as of such Interim Recalculation Date.

 
 
59

--------------------------------------------------------------------------------

Index
 
7.1.5  
If any Interim Projection is adopted not more than two months prior to any
Scheduled Recalculation Date, or is in preparation not more than two months
prior to any Scheduled Recalculation Date with the intention of adopting the
same by that Scheduled Recalculation Date, the Scheduled Projection that was
scheduled to be prepared pursuant to Clause 7.1.2 for adoption by that Scheduled
Recalculation Date shall not be prepared.

 
7.1.6  
No more than one request may be made under Clause 7.1.3(C) for the preparation
of an Interim Projection in any 3 Month period.

 
7.1.7  
No more than one request may be made under Clause 7.1.3(E) for the preparation
of an Interim Projection in any 3 Month period.

 
7.1.8  
No request may be made under Clause 7.1.3(F) for the preparation of an Interim
Projection other than during the period commencing on the date falling 30 days
after the First Oil Date and ending on the Project Completion Date.

 
7.2  
Content

 
7.2.1  
Each Projection and draft Projection prepared pursuant to this Clause 7
(Projections) must:

 
(A)  
be prepared using the Computer Model;

 
(B)  
be in a form similar to the Initial Projection (or such other form the Modelling
Bank and the Technical Banks may approve (in consultation with the Borrower))
and include the same type of information (and in the same level of detail) as
that included in the Initial Projection;

 
(C)  
be prepared on the basis of the Assumptions that are proposed, approved, agreed
and/or determined in accordance with the provisions of this Clause 7
(Projections);

 
(D)  
without prejudice to Clause 7.2.1(B), include:

 
(1)  
details of all the Assumptions on which it is based;

 
(2)  
the Projected Net Revenues for each Calculation Period ending on or before the
Calculation End Date;

 
(3)  
the NPV (Project Life) and the PLCR relating to each Calculation Period ending
on or before the Calculation End Date;

 
(4)  
the NPV (Loan Life) and the LLCR relating to each Calculation Period ending on
or before the Final Maturity Date;

 
(5)  
the Tranche A Borrowing Base Amount and the Tranche B Borrowing Base Amount
relating to each Calculation Period ending on or before the Final Maturity Date;

 
(6)  
the DSCR relating to each Calculation Period ending on or before the Final
Maturity Date; and

 
 
60

--------------------------------------------------------------------------------

Index
 
(7)  
the Reserve Tail Date.

 
7.2.2  
Each Projection must include data, forecasts and calculations for:

 
(A)  
the Calculation Period which commences on the day after the Recalculation Date
on which that Projection is due to be adopted or (if the Recalculation Date on
which that Projection is due to be adopted does not coincide with the last day
of a Calculation Period) the Calculation Period in which that Recalculation Date
occurs or such other Calculation Period as the Modelling Bank and the Technical
Banks (each, acting reasonably) may select; and

 
(B)  
each subsequent Calculation Period ending on or before the Calculation End Date.

 
7.3  
Key principles

 
In (i) proposing, agreeing and/or determining Assumptions, (ii) preparing and/or
approving any Projection or draft Projection or (iii) otherwise carrying out
their obligations, and exercising their rights, under this Clause 7
(Projections), the Parties shall have regard to and comply with the following
key principles:
 
7.3.1  
Each Projection shall be based on:

 
(A)  
at the Technical Banks' discretion, the P90 Reserves of the Project as risked by
the Technical Banks (acting reasonably and after consultation with the Borrower)
by reference to the latest Reserves Report or the low case production profile in
the Field Development Plan as risked by the Technical Banks (acting reasonably
and after consultation with the Borrower); or

 
(B)  
such other reserves basis as may be agreed between the Technical Banks and the
Borrower and approved by the Majority Lenders.

 
7.3.2  
Each Projection shall disregard any Gross Expenditure or Gross Income relating
to the Project which is projected to arise after the Field Life End Date for the
Project other than any Gross Expenditure relating to the abandonment of the
Huntington Petroleum Field (including the FPSO Termination Fees).

 
7.3.3  
Each Projection must, in projecting interest rates, exchange rates and Petroleum
sale prices, take due account of the terms of any existing Hedging Agreement:

 
(A)  
that has been entered into by the Borrower in compliance with the Hedging Policy
and otherwise in accordance with this Agreement;

 
(B)  
that has been entered into with a hedging counterparty that meets the minimum
rating criteria or whose obligations under such Hedging Agreement are guaranteed
upon terms satisfactory to the Technical Banks and the Modelling Bank by a
person that meets the minimum rating criteria; and

 
 
61

--------------------------------------------------------------------------------

Index
 
(C)  
over which the Finance Parties have, or Security Trustee (in its capacity as
such) has, Security pursuant to a Security Document,

 
where, for these purposes, "minimum rating criteria" means a credit rating of at
least A- from Standard & Poor's, Rating Services A3 from Moody's Investor
Services Limited or an equivalent rating from any other Internationally
recognised credit rating agency acceptable to the Technical Banks and the
Modelling Bank (each, acting reasonably).
 
7.3.4  
All figures for Taxes included in any Projection must be based on tax
legislation in force on the relevant Recalculation Date on which that Projection
is due to be adopted and on any official announcements or publications in force
as at such date stating that such legislation is to be altered, supplemented or
replaced in whole or in part.

 
7.3.5  
Any proceeds of insurance paid or payable to the Borrower in respect of the
Project shall only be included as an item of Gross Income to the extent that:

 
(A)  
the Borrower can demonstrate to the reasonable satisfaction of the Technical
Banks and the Modelling Bank that such proceeds will be received by the Borrower
when projected; and

 
(B)  
such proceeds are not paid or payable to the Borrower in respect of any third
party liability.

 
7.3.6  
Any proceeds of insurances in respect of any third party liability which are
paid or payable directly to the person to whom such liability relates shall not
be included as an item of (i) Gross Expenditure in any Projection where any such
proceeds of insurances are liabilities or (ii) Gross Income in any Projection
where any such proceeds of insurances are payments.

 
7.4  
Preparatory steps

 
7.4.1  
By the date falling 30 Business Days before the relevant Recalculation Date or,
in relation to any Interim Projection, such later date as the Technical Bank may
specify on which each Projection is due to be adopted:

 
(A)  
the Technical Banks and the Modelling Bank shall submit to the Borrower their
proposals for the Economic Assumptions to be used for that Projection; and

 
(B)  
the Borrower shall submit to the Technical Banks and the Modelling Bank its
proposals for the Technical Assumptions to be used for that Projection.

 
7.4.2  
The Borrower and the Technical Banks shall seek to agree the Assumptions to be
used for each Projection based on the proposals submitted in accordance with
Clauses 7.4.1 by the date falling 20 Business Days before the Recalculation Date
on which that Projection is due to be adopted.

 
 
62

--------------------------------------------------------------------------------

Index
 
7.5  
Draft Projections

 
7.5.1  
The Modelling Banks shall (in consultation with the Technical Banks and the
Borrower) prepare a draft Projection using:

 
(A)  
all the Assumptions that have been agreed between the Borrower and the Technical
Banks pursuant to Clause 7.4.2 (Preparatory steps); and

 
(B)  
if the Borrower and the Technical Banks have not been able to reach agreement on
any such Assumptions by the date referred to in Clause 7.4.2 (Preparatory
steps), such Assumptions as determined by the Technical Banks (acting
reasonably).

 
7.5.2  
The Modelling Bank shall endeavour to provide (through the Facility Agent) each
draft Projection to the Lenders, the Technical Banks and the Borrower (together
with any additional information or documents that have been provided to the
Technical Banks or Modelling Bank under this Agreement in connection with such
draft Projection) no later than (i) 15 Business Days prior to the Recalculation
Date on which such Projection is due to be adopted or (ii) in the case of any
draft Interim Projection, such later date as the Technical Banks may specify.

 
7.6  
Consideration by Lenders

 
7.6.1  
For the purposes of this Clause 7 (Projections), the "Delivery Date" means, in
relation to any draft Projection, the date on which the Facility Agent delivers
such copies of the draft Projection, and other information (if any), to all the
Lenders under Clause 7.5.2 (Draft Projections).

 
7.6.2  
Each Lender may, within ten Business Days of the Delivery Date for any draft
Projection, notify the Facility Agent of whether it approves of the Assumptions
used in the preparation of the draft Projection.

 
7.6.3  
Any Lender that does not inform the Facility Agent to the contrary within ten
Business Days of the Delivery Date for any draft Projection, shall be deemed to
have approved of the Assumptions used in the preparation of the draft
Projection.

 
7.6.4  
In any event, the Facility Agent shall on the date falling ten Business Days
after the Delivery Date for any draft Projection, notify the Borrower and the
Lenders of whether Clause 7.7 (Lenders approve) or Clause 7.8 (Lenders do not
approve) applies with respect to such draft Projection.

 
7.7  
Lenders approve

 
If the Majority Lenders approve, or are deemed to have approved, the use of each
of the Assumptions for the preparation of the relevant Projection then the draft
Projection shall be adopted as the current Projection in accordance with Clause
7.9 (Adoption of Projections).
 
7.8  
Lenders do not approve

 
7.8.1  
If the Majority Lenders do not approve of any Assumption (the "rejected
Assumption") used in any draft Projection, then:

 
 
63

--------------------------------------------------------------------------------

Index
 
(A)  
the Majority Lenders (acting reasonably and through the Facility Agent) shall
propose an alternative to the rejected Assumption to the Borrower;

 
(B)  
the Borrower and the Majority Lenders (through the Facility Agent) shall seek to
agree the Assumption to be used for the purposes of the relevant Projection
instead of the rejected Assumption in light of the rejected Assumption and the
alternative thereto proposed by the Majority Lenders;

 
(C)  
if the Majority Lenders (through the Facility Agent) and the Borrower have not
been able to reach agreement on the relevant Assumption to be used in the
preparation of the relevant Projection instead of the rejected Assumption by the
date falling five Business Days before the Recalculation Date on which the
Projection is due to be adopted then such Assumptions will be determined by (in
case of Technical Assumptions) an independent expert and (in case of Economic
Assumptions) the Majority Lenders;

 
(D)  
the Modelling Bank (in consultation with the Technical Banks and the Borrower)
shall promptly upon the relevant Assumption being agreed between the Majority
Lenders and the Borrower or being determined pursuant to Clause 7.8.1(C):

 
(1)  
prepare a revised draft Projection using the Assumption so agreed or determined
instead of the rejected Assumption; and

 
(2)  
deliver (through the Facility Agent) a copy of such revised draft Projection to
the Technical Banks, the Borrower and the Lenders (and such draft Projection
shall be adopted as the current draft Projection in accordance with Clause 7.9
(Adoption of Projections)).

 
7.9  
Adoption of Projections

 
7.9.1  
Each draft Projection prepared pursuant to (as the case may be) Clauses 7.5
(Draft Projections) and 7.8 (Lenders do not approve) shall not be adopted as the
current Projection for the purposes of this Agreement until the latest of:

 
(A)  
the relevant Recalculation Date on which the relevant Projection is due to be
adopted; and

 
(B)  
(in the case of any revised draft Projection that has been prepared pursuant to
Clause 7.8 (Lenders do not approve)) the date on which the Modelling Bank and
the Technical Banks confirm (through the Facility Agent) to the Lenders that
they have verified that the relevant revised draft Projection has been prepared
to their reasonable satisfaction in accordance with the requirements of this
Clause 7 (Projections).

 
7.9.2  
If Clause 7.8 (Lenders do not approve) does not apply, the Facility Agent (at
the same time as issuing any notice under Clause 7.6.4 (Consideration by
Lenders)) shall confirm to the Borrower and the Lenders:

 
 
64

--------------------------------------------------------------------------------

Index
 
(A)  
that the relevant Projection will be adopted in accordance with Clause 7.9.1;
and

 
(B)  
the Tranche A Borrowing Base Amount and Tranche B Borrowing Base Amount for each
Calculation Period ending on or before the Final Maturity Date that will be
applicable upon the adoption of such Projection.

 
7.9.3  
If Clause 7.8 (Lenders do not approve) applies for any reason, the Facility
Agent shall, upon the adoption of the relevant Projection in accordance with
Clause 7.9.1 or as soon as reasonably possible before such adoption, confirm to
the Borrower and the Lenders:

 
(A)  
that the relevant Projection has been, or (as the case may be) will be, adopted
in accordance with Clause 7.9.1; and

 
(B)  
the Tranche A Borrowing Base Amount and Tranche B Borrowing Base Amount for each
Calculation Period ending on or before the Final Maturity Date that will be
applicable upon the adoption of such Projection.

 
7.10  
Computer Model

 
7.10.1  
The Modelling Bank and the Technical Banks may, with the prior consent of the
Borrower and the Majority Lenders (in each case, such consent not to be
unreasonably withheld or delayed), make amendments to the Computer Model from
time to time to correct any errors in such Computer Model or otherwise to
reflect any changes in circumstance since the date of this Agreement.

 
7.10.2  
The Borrower may, with the prior consent of the Modelling Bank, the Technical
Banks and the Majority Lenders (in each case, such consent not to be
unreasonably withheld or delayed), make amendments to the Computer Model from
time to time to correct any errors in such Computer Model or otherwise to
reflect any changes in circumstance since the date of this Agreement.

 
7.10.3  
Following any material amendment to the Computer Model, the Majority Lenders or
the Borrower may request for the amended Computer Model to be audited.  If the
Majority Lenders so request, the amended Computer Model shall forthwith be
audited (at the cost of the Borrower) by a reputable and experienced firm of
model auditors approved by the Majority Lenders having consulted with the
Borrower.  Where an audit has been so requested, until a satisfactory audit in
relation to the amended Computer Model has been delivered to the Majority
Lenders, the existing unamended version shall continue to be the "Computer
Model" for the purpose of this Agreement.

 
7.11  
Independent expert

 
7.11.1  
Where any Technical Assumption is required to be referred to an independent
expert for determination under this Agreement, such independent expert shall be
appointed promptly by agreement between the Borrower, the Modelling Bank and the
Technical Banks (provided that if the Borrower, the Modelling Bank and the
Technical Banks have failed to reach agreement as to the identity of such
independent expert within two Business Days, the identity of the independent

 
 
65

--------------------------------------------------------------------------------

Index
 
expert shall be determined, upon the request of the Technical Banks, by the
President of the Energy Institute, London).
 
7.11.2  
Any such independent expert shall be appointed on terms that:

 
(A)  
the independent expert shall act as an expert and not as arbitrator and shall be
required to determine which of the submissions made pursuant to Clause 7.11.3
the independent expert believes to be the more appropriate having regard to the
contents of such submissions, any evidence supporting the same and such other
information as such independent expert thinks fit in the context of syndicated
secured oil and gas financings in the London market;

 
(B)  
the independent expert's determination shall be made in writing in the form set
out in Schedule 13 (Form of Independent Expert's Determination) and shall be
delivered to the Borrower, the Modelling Bank, the Technical Banks and the
Facility Agent within ten Business Days following the independent expert's
appointment; and

 
(C)  
the independent expert's fees and other charges in respect of such appointment
shall be borne by the Borrower.

 
7.11.3  
Upon appointing an independent expert, the Technical Banks and the Modelling
Bank (acting together) and the Borrower shall promptly deliver to that
independent expert written submissions setting out details of their respective
opinions of how the question in dispute should be resolved together with such
supporting evidence in writing as they consider appropriate. The Technical Banks
and the Modelling Bank (acting together) and the Borrower will also supply to
the independent expert such other information as the independent expert may
require for the purposes of the independent expert's determination.

 
7.11.4  
The decision of the independent expert on any such question referred to such
independent expert shall be final and binding on all the Parties and the
question in dispute shall, accordingly, be resolved by adopting the proposed
resolution set out in the submission which the independent expert determines to
be the more appropriate.

 

 
66

--------------------------------------------------------------------------------

Index

REPAYMENT, PREPAYMENT AND CANCELLATION
 
8.  
REPAYMENT

 
8.1  
Repayment of Tranche A and Tranche B Loans

 
8.1.1  
The Borrower shall repay the Tranche A Loans in instalments by repaying on the
dates specified in the table in Part I (Tranche A Repayment Schedule) of
Schedule 12 (Repayment Schedule) (each a "Scheduled Tranche A Repayment Date")
an amount which reduces the Dollar Amount of the outstanding aggregate Tranche A
Loans by an amount equal to the relevant percentage of all the Tranche A Loans
borrowed by the Borrower as at the close of business in London on the last day
of the Availability Period in relation to Tranche A set opposite the relevant
Scheduled Tranche A Repayment Date in the table in Part I (Tranche A Repayment
Schedule) of Schedule 12 (Repayment Schedule), and Tranche A shall be
permanently reduced by the amount of such reduction.

 
8.1.2  
The Borrower shall repay the Tranche B Loans in instalments by repaying on the
dates specified in the table in Part II (Tranche B Repayment Schedule) of
Schedule 12 (Repayment Schedule) (each "Scheduled Tranche B Repayment Date") an
amount which reduces the Dollar Amount of the outstanding Tranche B Loans by an
amount equal to the relevant percentage of all the Tranche B Loans borrowed by
the Borrower as at the close of business in London on the last day of the
Availability Period in relation to Tranche B set opposite the relevant Schedule
Tranche B Repayment Date in the table in Part II (Tranche B Repayment Schedule)
of Schedule 12 (Repayment Schedule), and Tranche B shall be permanently reduced
by the amount of such reduction.

 
8.1.3  
The Borrower may not reborrow (i) any part of Tranche A which is repaid in
accordance with Clause 8.1.1 or (ii) any part of Tranche B which is repaid in
accordance with Clause 8.1.2.

 
8.1.4  
Any repayment of Loans under Clauses 8.1.1 or 8.1.2 shall be applied to such
Loans as the Facility Agent (acting in consultation with the Borrower) shall
determine.

 
8.1.5  
Notwithstanding any other provision of this Agreement, all Utilisations and
other amounts outstanding under Tranches A and B shall be repaid on the Final
Maturity Date in relation to Tranches A and B.

 
8.2  
Repayment of Tranche C Loans

 
8.2.1  
The Borrower shall repay a Tranche C Loan on the last day of its Interest
Period.

 
8.2.2  
Without prejudice to the Borrower's obligation under Clause 8.2.1, if one or
more Loans under Tranche C are to be made available to the Borrower:

 
(A)  
on the same day that a maturing Tranche C Loan is due to be repaid by the
Borrower;

 
(B)  
in the same currency as the maturing Tranche C Loan; and

 
 
67

--------------------------------------------------------------------------------

Index
 
(C)  
in whole or in part for the purpose of refinancing the maturing Tranche C Loan,

 
the aggregate amount of the new Tranche C Loan(s) shall be treated as if applied
in or towards repayment of the maturing Tranche C Loan so that:
 
(1)  
if the amount of the maturing Tranche C Loan exceeds the aggregate amount of the
new Loan(s):

 
(a)  
the Borrower will only be required to pay an amount in cash in the relevant
currency equal to that excess; and

 
(b)  
each Lender's participation (if any) in the new Tranche C Loan(s) shall be
treated as having been made available and applied by the Borrower in or towards
repayment of that Lender's participation (if any) in the maturing Tranche C Loan
and that Lender will not be required to make its participation in the new
Tranche C Loan(s) available in cash; and

 
(2)  
if the amount of the maturing Tranche C Loan is equal to or less than the
aggregate amount of the new Tranche C Loan(s):

 
(a)  
the Borrower will not be required to make any payment in cash; and

 
(b)  
each Lender will be required to make its participation in the new Tranche C
Loan(s) available in cash only to the extent that its participation (if any) in
the new Tranche C Loan(s) exceeds that Lender's participation (if any) in the
maturing Loan and the remainder of that Lender's participation in the new
Tranche C Loan(s) shall be treated as having been made available and applied by
the Borrower in or towards repayment of that Lender's participation in the
maturing Tranche C Loan.

 
8.2.3  
At any time when a Lender becomes a Defaulting Lender, the maturity date of each
of the participations of that Lender in the Tranche C Loans then outstanding
will be automatically extended to the Final Maturity Date in relation to Tranche
C and will be treated as separate Tranche C Loans (the "Separate Loans")
denominated in the currency in which the relevant participations are
outstanding.

 
8.2.4  
The Borrower may prepay the Separate Loan by giving five Business Days' prior
notice to the Facility Agent. The Facility Agent will forward a copy of a
prepayment notice received in accordance with this Clause 8.2.4 to the
Defaulting Lender concerned as soon as practicable on receipt.

 
8.2.5  
Interest in respect of a Separate Loan will accrue for successive Interest
Periods selected by the Borrower by the time and date specified by the Facility
Agent (acting reasonably) and will be payable by the Borrower to the Defaulting
Lender on the last day of each Interest Period of that Loan.

 
 
68

--------------------------------------------------------------------------------

Index
 
8.2.6  
The terms of this Agreement relating to Tranche C Loans generally shall continue
to apply to Separate Loans other than to the extent inconsistent with Clauses
8.2.3 to 8.2.5, in which case those Clauses shall prevail in respect of any
Separate Loan.

 
8.2.7  
Notwithstanding any other provision of this Agreement, all Utilisations and
other amounts outstanding under Tranche C shall be repaid on the Final Maturity
Date in relation to Tranche C.

 
8.2.8  
The Borrower making the repayment of any Tranche C Loan in accordance with
Clause 8.2.1 shall indicate to the Facility Agent to which Tranche C Loan the
proceeds for such repayment shall be applied.

 
8.3  
Reduction of Utilisations

 
8.3.1  
On or before the fifth Business Day after each Reduction Date, the Borrower
shall repay such amount of the Loans under Tranche A as is required to reduce
the aggregate Dollar Amount of the Loans under Tranche A to the lower of the
Tranche A Borrowing Base Amount and the Aggregate Commitments under Tranche A
applicable on the day after such Reduction Date.

 
8.3.2  
On or before the fifth Business Day after each Reduction Date, the Borrower
shall repay such amount of the Loans under Tranche B as is required to reduce
the aggregate Dollar Amount of Loans under Tranche B to the lower of the Tranche
B Borrowing Base Amount and the Aggregate Commitments under Tranche B applicable
on the date after such Reduction Date.

 
8.3.3  
On or before the fifth Business Day after each Reduction Date, the Borrower
shall repay such amount of Utilisations under Tranche C as is required to reduce
the aggregate Dollar Amount of Utilisations under Trance C to the Aggregate
Commitments under Tranche C applicable on the date after such Reduction Date.

 
8.3.4  
Any repayments under Clause 8.3.1, Clause 8.3.2 or Clause 8.3.3 shall be applied
towards such Utilisations under the relevant Tranche as the Facility Agent
(acting in consultation with the Borrower) shall determine.

 
9.  
PREPAYMENT AND CANCELLATION

 
9.1  
Illegality

 
9.1.1  
If it becomes unlawful in any applicable jurisdiction for a Lender to perform
any of its obligations as contemplated by this Agreement or to fund or maintain
its participation in any Utilisation:

 
(A)  
that Lender shall promptly notify the Facility Agent upon becoming aware of that
event;

 
(B)  
upon the Facility Agent notifying the Borrower, the Commitment of that Lender in
respect of each Tranche will be immediately cancelled; and

 
(C)  
the Borrower shall repay that Lender's participation in the Utilisations made to
the Borrower on the last day of the Interest Period for each

 
 
69

--------------------------------------------------------------------------------

Index
 
Utilisation occurring after the Facility Agent has notified the Borrower or, if
earlier, the date specified by the Lender in the notice delivered to the
Facility Agent (being no earlier than the last day of any applicable grace
period permitted by law).
 
9.1.2  
If it becomes unlawful for the Fronting Bank to issue Letters of Credit, the
Fronting Bank shall notify the Facility Agent upon becoming aware of that event,
and upon the Facility Agent notifying the Borrower, the Facility shall cease to
be available for the issue of Letters of Credit by the Fronting Bank.

 
9.2  
Change of control

 
9.2.1  
If a Change of Control Event occurs:

 
(A)  
the Borrower shall promptly notify the Facility Agent upon becoming aware of
that event;

 
(B)  
no Lender shall be obliged to fund a Utilisation (except for a Rollover Loan);

 
(C)  
if the Majority Lenders so require, the Facility Agent shall, by not less than
fifteen Business Days notice to the Borrower cancel the Facility and declare (1)
all outstanding Loans, together with accrued interest, and all other amounts
accrued or outstanding under the Finance Documents (other than any Secured
Hedging Agreement) immediately due and payable and (2) full cash cover in
respect of each Letter of Credit is immediately due and payable, whereupon the
Facility will be cancelled and all such outstanding amounts will become
immediately due and payable.

 
9.2.2  
For the purposes of this Clause 9.2 (Change of control):

 
(A)  
a "Change of Control Event" shall occur if there is a change of control of the
Borrower or a change in shareholding of the Borrower;

 
(B)  
a person or group of persons has "control" over the Borrower if;

 
(1)  
that person or that group of persons acting in concert (in each case, whether
directly or indirectly and whether by the ownership of share capital, the
possession of voting power, the possession of their shareholding or management
rights, contract or otherwise) has the power to:

 
(a)  
cast, or control the casting of, more than 50% of the maximum number of votes
that might be cast at a general meeting of the Borrower; or

 
(b)  
appoint and/or remove all or the majority of the members of the board of
directors or other governing body of the Borrower; or

 
(c)  
control the management or policy decisions of the Borrower; or

 
 
70

--------------------------------------------------------------------------------

Index
 
(2)  
that person or that Group of persons acting in concert holds beneficially more
than 50% of the issued share capital of the Borrower; and

 
(C)  
"acting in concert" means a group of persons who, pursuant to an agreement or
understanding (whether formal or informal), actively co-operate, through the
acquisition of shares by any of them or otherwise, either directly or
indirectly, to obtain or consolidate control of the Borrower (where, for these
purposes, certain persons shall be deemed to be "acting in concert" in
accordance with the definition of "acting in concert" set out in the City code
on Takeover and Mergers as at the date of this Agreement.

 
9.3  
Insurance Proceeds

 
In the event of any claim in excess of $100,000 under any Agreed Insurance the
Borrower shall procure that the proceeds of such claim received by the Borrower
save to the extent that the same are to be applied in the prompt repair,
replacement or reinstatement of the relevant asset(s) to which the claim
relates, are applied in prepayment of the Facility, unless otherwise agreed with
the Facility Agent.  Any prepayment under this Clause shall be applied first,
towards prepayment of Loans under Tranche B, second, towards prepayment of Loans
under Tranche A and third, towards prepayment of Loans under Tranche C.
 
9.4  
Cash sweep

 
9.4.1  
On and from the end of the Availability Period for Tranche A and Tranche B, the
Borrower shall procure that on each Recalculation Date:

 
(A)  
to the extent that (i) there are any Loans outstanding and (ii) there are any
outstanding Letters of Credit and the Borrower has not provided cash cover in an
amount equal to 100% of the outstanding amount of such Letters of Credit, 75% of
the Excess Revenues are applied in prepayment of the Loans under the Tranches
and 25% of the Excess Revenues are applied for (a) the provision of cash cover
for the Letters of Credit or (b) if the Borrower has elected by notice to the
Facility Agent of its intent to make a Sinking Fund payment, for the provision
of cash cover for Letters of Credit and payments into a Sinking Fund on a
Proportional Basis;

 
(B)  
to the extent that (i) there are any Loans outstanding and (ii) there are no
outstanding Letters of Credit or there are outstanding Letters of Credit and the
Borrower has provided cash cover in an amount equal to 100% of the outstanding
amount of such Letters of Credit, all Excess Revenues are applied in prepayment
of the Loans under the Tranches; and

 
(C)  
to the extent that (i) there are no Loans outstanding and (ii) there are any
outstanding Letters of Credit and the Borrower has not provided cash cover in an
amount equal to 100% of the outstanding amount of each Letter of Credit, all
Excess Revenues are applied for (a) the provision of cash cover for the Letters
of Credit or (b) if the Borrower has elected by notice to the Facility Agent of
its intent to make a Sinking Fund payment,

 
 
71

--------------------------------------------------------------------------------

Index
 
for the provision of cash cover for Letters of Credit and payments into a
Sinking Fund on a Proportional Basis.
 
9.4.2  
Any prepayment of Loans pursuant to Clause 9.4.1 (Cash sweep) shall be applied
first, towards prepayment of Loans under Tranche B, second, towards prepayment
of Loans under Tranche A and third, towards prepayment of Loans under Tranche C.

 
9.4.3  
Any notice to be provided to the Facility Agent by the Borrower in accordance
with Clause 9.4.1(A)(b) or Clause 9.4.1(C)(b) shall be provided not less than 10
Business Days before the relevant Recalculation Date and such notice shall
contain in reasonable detail the amount and timing of payments to be made into a
Sinking Fund.

 
9.4.4  
If any amount (the "Sinking Fund Amount") which is to be applied by the Borrower
to make a Sinking Fund payment in accordance with Clause 9.4.1(A) or Clause
9.4.1(C) is not due for payment into such Sinking Fund on the relevant
Recalculation Date, the Sinking Fund Amount shall be deposited by the Borrower
into a sub-account of the Proceeds Account and shall be withdrawn when the
Sinking Fund Amount is due for payment into such Sinking Fund and applied for
that purpose.

 
9.5  
Voluntary cancellation

 
9.5.1  
The Borrower may, if it gives the Facility Agent not less than five Business
Days' (or such shorter period as the Majority Lenders may agree) prior notice,
cancel the whole or any part (being a minimum amount of $2,000,000) of the Total
Available Commitments under a Tranche.

 
9.5.2  
Any cancellation under Clause 9.5 (Voluntary cancellation) shall reduce the
commitments of the Lenders rateably under that Tranche.

 
9.5.3  
Unless the Borrower has issued a notice with respect to cancellation of all the
Commitments under all the Tranches together with notices of prepayment of all
Utilisations under the Facility, the Borrower may only issue a notice under
Clause 9.5.1 before the Project Completion Date if it can demonstrate to the
reasonable satisfaction of the Technical Banks that, notwithstanding any
cancellation of any Total Available Commitments under a Tranche pursuant to that
notice, a Default under Clause 24.2.1 (Liquidity) shall not arise as a result of
such cancellation.

 
9.6  
Voluntary Prepayment of Loans

 
9.6.1  
Subject to Clauses 9.6.2 and 9.6.3, the Borrower to which a Loan has been made
may, if it gives the Facility Agent not less than five Business Days' (or such
shorter period as the Majority Lenders may agree) prior notice, prepay the whole
or any part of a Loan (but if in part, being an amount that reduces the Dollar
Amount of the Loan by a minimum amount of $2,000,000).  Any prepayment of Loans
pursuant to this Clause shall be applied first, towards prepayment of Loans
under Tranche B, second, towards prepayment of Loans under Tranche A and third,
towards prepayment of Loans under Tranche C.

 
 
72

--------------------------------------------------------------------------------

Index
 
9.6.2  
A Tranche A Loan may only be prepaid after the last day of the Availability
Period for Tranche A (or, if earlier, the date on which the Total Available
Commitment under Tranche A is zero).

 
9.6.3  
A Tranche B Loan may only be prepaid after the last day of the Availability
Period for Tranche B (or, if earlier, the date on which the Total Available
Commitment under Tranche B is zero).

 
9.6.4  
Any Loan made by a single Lender under Clause 5.8 (Unavailability of a currency)
which would have been that Lender's participation in a Loan may only be prepaid
at the same time and to the same pro rata extent as that Loan.

 
9.7  
Right of repayment and cancellation in relation to a single Lender

 
9.7.1  
If:

 
(A)  
any sum payable to any Lender by the Borrower is required to be increased under
Clause 14.2.3 (Tax gross-up); or

 
(B)  
any Lender claims indemnification from the Borrower under Clause 14.3 (Tax
indemnity) or Clause 15.1 (Increased costs),

 
the Borrower may, whilst the circumstance giving rise to the requirement for
that increase or indemnification continues, give the Facility Agent notice of
cancellation of the Commitments of that Lender under all the Tranches and its
intention to procure the repayment of that Lender's participation in the
Utilisations.
 
9.7.2  
On receipt of a notice referred to in Clause 9.7.1, the Commitment of that
Lender under all the Tranches shall immediately be reduced to zero.

 
9.7.3  
On the last day of each Interest Period which ends after the Borrower has given
notice under Clause 9.7.1 (or, if earlier, the date specified by the Borrower in
that notice), the Borrower shall repay that Lender's participation in that Loan
together with all interest and other amounts accrued under the Finance
Documents.

 
9.7.4  
The Borrower shall, on demand made by the Facility Agent following the receipt
by it of any notice referred to in Clause 9.7.1, provide or procure the
provision of cash cover for the amount of the relevant Lender's aggregate
participation in all outstanding Letters of Credit.

 
9.8  
Right of cancellation in relation to a Defaulting Lender

 
 
9.8.1  
If any Lender becomes a Defaulting Lender, the Borrower may, at any time whilst
the Lender continues to be a Defaulting Lender, give the Facility Agent 10
Business Days' notice of cancellation of the Available Commitment of that Lender
under each Tranche.

 
9.8.2  
On the date (the "cancellation date") on which the cancellation of the Available
Commitment under each Tranche of any Defaulting Lender pursuant to Clause 9.8.1
takes effect the Commitment under each Tranche of that Defaulting Lender

 
 
73

--------------------------------------------------------------------------------

Index
 
shall be reduced by an amount equal to the Available Commitment so cancelled
under each Tranche.
 
9.8.3  
The Facility Agent shall as soon as practicable after receipt of a notice
referred to in Clause 9.8.1, notify all the Lenders.

 
9.9  
Restrictions

 
9.9.1  
Any notice of cancellation or prepayment given by any Party under this Clause 9
(Prepayment and cancellation) shall be irrevocable and, unless a contrary
indication appears in this Agreement, shall specify the date or dates upon which
the relevant cancellation or prepayment is to be made and the amount of that
cancellation or prepayment.

 
9.9.2  
Any repayment or prepayment under this Agreement shall be made together with
accrued interest on the amount prepaid and, subject to any Break Costs, without
premium or penalty.

 
9.9.3  
Any part of Tranche C which is repaid or prepaid may be reborrowed in accordance
with the terms of this Agreement.  No part of Tranche A or Tranche B which is
repaid or prepaid may be reborrowed.

 
9.9.4  
The Borrower shall not repay or prepay all or any part of the Utilisations or
cancel all or any part of the Commitments except at the times and in the manner
expressly provided for in this Agreement.

 
9.9.5  
Subject to Clause 2.2 (Increase), no amount of the Commitments cancelled under
this Agreement may be subsequently reinstated.

 
9.9.6  
If the Facility Agent receives a notice under this Clause 9 (Prepayment and
cancellation) it shall promptly forward a copy of that notice to either the
Borrower or the affected Lender, as appropriate.

 
9.9.7  
Subject to Clause 30.3.1(G)(Hedging Banks), upon the repayment or prepayment of
any Loan or any cancellation of any Commitments for any reason, the Facility
Agent, the Borrower and any Hedging Bank that is a party to any Secured Hedging
Agreement (or Hedging Transaction thereunder) relating, in each case, to the
Borrower's interest rate exposure under this Agreement shall consult in good
faith with a view to amending the terms of such Secured Hedging Agreement and/or
transaction to reflect any change in the Borrower's interest rate exposure under
this Agreement arising as a result of such repayment, prepayment or
cancellation.  Any amendments to any Secured Hedging Agreement and/or
transaction under a Hedging Agreement to be effected pursuant to this Clause
9.9.7 shall be effected at the Borrower's sole cost and expense.

 

 
74

--------------------------------------------------------------------------------

Index

COSTS OF UTILISATION
 
10.  
INTEREST

 
10.1  
Calculation of interest

 
The rate of interest on each Loan for each Interest Period is the percentage
rate per annum which is the aggregate of the applicable:
 
10.1.1  
Margin;

 
10.1.2  
LIBOR or, in relation to any Loan in euro, EURIBOR; and

 
10.1.3  
Mandatory Cost, if any.

 
10.2  
Payment of interest

 
The Borrower shall pay accrued interest on that Loan on the last day of each
Interest Period (and, if the Interest Period is longer than six Months, on the
dates falling at six-monthly intervals after the first day of the Interest
Period).
 
10.3  
Default interest

 
10.3.1  
If an Obligor fails to pay any amount payable by it under a Finance Document
(other than a Secured Hedging Agreement) on its due date, interest shall accrue
on the overdue amount from the due date up to the date of actual payment (both
before and after judgment) at a rate which, subject to Clause 10.3.2, is two per
cent. higher than the rate which would have been payable if the overdue amount
had, during the period of non-payment, constituted a Loan in the currency of the
overdue amount for successive Interest Periods, each of a duration selected by
the Facility Agent (acting reasonably).  Any interest accruing under this Clause
10.3 shall be immediately payable by the Obligor on demand by the Facility
Agent.

 
10.3.2  
If any overdue amount consists of all or part of a Loan which became due on a
day which was not the last day of an Interest Period relating to that Loan:

 
(A)  
the first Interest Period for that overdue amount shall have a duration equal to
the unexpired portion of the current Interest Period relating to that Loan; and

 
(B)  
the rate of interest applying to the overdue amount during that first Interest
Period shall be two per cent. higher than the rate which would have applied if
the overdue amount had not become due.

 
10.3.3  
Default interest (if unpaid) arising on an overdue amount will be compounded
with the overdue amount at the end of each Interest Period applicable to that
overdue amount but will remain immediately due and payable.

 
10.4  
Notification of rates of interest

 
The Facility Agent shall promptly notify the Lenders and the Borrower of the
determination of a rate of interest under this Agreement.
 
 
75

--------------------------------------------------------------------------------

Index
 
11.  
INTEREST PERIODS

 
11.1  
Selection of Interest Periods

 
11.1.1  
The Borrower may select an Interest Period for a Loan in the Utilisation Request
for that Loan or in relation to a Tranche A Loan or a Tranche B Loan which has
already been borrowed in a Selection Notice.

 
11.1.2  
Each Selection Notice for a Tranche A Loan or a Tranche B Loan is irrevocable
and must be delivered to the Facility Agent by the Borrower not later than
11 a.m. (London time) on the fourth Business Day before the start of the
relevant Interest Period.

 
11.1.3  
If the Borrower fails to deliver a Selection Notice for a Tranche to the
Facility Agent in accordance with Clause 11.1.2 above, the relevant Interest
Period will, subject to Clause 11.4 (Changes to Interest Periods), be three
Months for that Tranche.

 
11.1.4  
Subject to this Clause 11 (Interest Periods) and the last sentence of Clause
6.8.2 (Loans to cover demands), the Borrower may select an Interest Period of
three or six months or any other period agreed between the Borrower and the
Facility Agent (acting on the instructions of all the Lenders).

 
11.1.5  
An Interest Period for a Loan shall not extend beyond the Final Maturity Date
for the relevant Tranche.

 
11.1.6  
Each Interest Period for a Loan shall start on the Utilisation Date or (if
already made) on the last day of its preceding Interest Period.

 
11.1.7  
A Tranche C Loan has one Interest Period only.

 
11.2  
Non-Business Days

 
If an Interest Period would otherwise end on a day which is not a Business Day,
that Interest Period will instead end on the next Business Day in that calendar
month (if there is one) or the preceding Business Day (if there is not).
 
11.3  
Consolidation and division of Loans

 
11.3.1  
Subject to Clause 11.3.2 below, in relation to Tranche A Loans or Tranche B
Loans, if two or more Interest Periods:

 
(A)  
relate to Loans of the same Tranche in the same currency made to the Borrower;
and

 
(B)  
end on the same date,

 
those Loans will, unless the Borrower specifies to the contrary in the Selection
Notice, for the next Interest Period, be consolidated into, and treated as, a
single Loan on the last day of the Interest Period.
 
 
76

--------------------------------------------------------------------------------

Index
 
11.3.2  
Subject to Clause 4.3 (Maximum number of Utilisations) and Clause 5.3 (Currency
and amount), if the Borrower requests in a Selection Notice that a Tranche A
Loan or Tranche B Loan be divided into two or more Tranche A Loans or (as the
case may be) Tranche B Loans, that Tranche A Loan or (as the case may be)
Tranche B Loan will, on the last day of its Interest Period, be so divided with
Dollar Amounts specified in that Selection Notice, being an aggregate Dollar
Amount equal to the Dollar Amount of the Tranche A Loan or (as the case may be)
Tranche B Loan immediately before its division.

 
11.4  
Changes to Interest Period

 
11.4.1  
Prior to determining the interest rate for a Loan, the Facility Agent may:

 
(A)  
shorten the Interest Period for any Loan to ensure that, in relation to a
Tranche A Loan, no Interest Periods extend beyond the Scheduled Repayment Date
for that Loan, in relation to a Tranche B Loan, no Interest Periods extend
beyond the Scheduled Repayment Date for that Loan and, in relation to a Tranche
C Loan, no Interest Periods extend beyond the Final Maturity Date in relation to
Tranche C; or

 
(B)  
in consultation with the Borrower, shorten the Interest Period for any Loan to
the extent necessary for the purpose of the primary syndication of the Facility.

 
11.4.2  
If the Facility Agent makes any change to an Interest Period referred to in this
Clause 11.4 (Changes to Interest Period), it shall promptly notify the Borrower
and, in relation to any change referred to in Clause 11.4.1(A), the Lenders.

 
12.  
CHANGES TO THE CALCULATION OF INTEREST

 
12.1  
Absence of quotations

 
Subject to Clause 12.2 (Market disruption) if LIBOR or, if applicable, EURIBOR
is to be determined by reference to the Reference Banks but a Reference Bank
does not supply a quotation by 11.00 a.m. on the Quotation Day, the applicable
LIBOR, or EURIBOR shall be determined on the basis of the quotations of the
remaining Reference Banks.
 
12.2  
Market disruption

 
12.2.1  
If a Market Disruption Event occurs in relation to a Loan for any Interest
Period, then the rate of interest on each Lender's share of that Loan for the
Interest Period shall be the percentage rate per annum which is the sum of:

 
(A)  
the applicable Margin;

 
(B)  
the rate notified to the Facility Agent by that Lender as soon as practicable
and in any event by close of business on the date falling 2 Business Days after
the Quotation Day to be that which expresses as a percentage rate per annum the
cost to that Lender, or its good faith best estimate of the cost, of funding its
participation in that Loan from whatever source it may reasonably select; and

 
 
77

--------------------------------------------------------------------------------

Index
 
(C)  
the Mandatory Cost, if any, applicable to that Lender's participation in the
Loan.

 
12.2.2  
If:

 
(A)  
the percentage rate per annum notified by a Lender pursuant to Clause 12.2.1(B)
is less than LIBOR or, if applicable, EURIBOR; or

 
(B)  
a Lender has not notified the Facility Agent of a percentage rate per annum
pursuant to Clause 12.2.1(B),

 
the cost to that Lender of funding its participation in that Loan for that
Interest Period shall be deemed, for the purposes of Clause 12.2.1, to be LIBOR
or, if applicable, EURIBOR.
 
12.2.3  
In this Agreement:

 
"Market Disruption Event" means:
 
 
(A)
at or about noon on the Quotation Day for the relevant Interest Period the
Screen Rate is not available and none or only one of the Reference Banks
supplies a rate to the Facility Agent to determine LIBOR or, if applicable,
EURIBOR for the relevant currency and Interest Period; or

 
 
(B)
before close of business in London on the Quotation Day for the relevant
Interest Period, the Facility Agent receives notifications from a Lender or
Lenders (whose participations in a Loan exceed 50 per cent. of that Loan) that
the cost to it of funding its participation in that Loan from whatever source it
may reasonably select would be in excess of LIBOR or, if applicable, EURIBOR.

 
12.3  
Alternative basis of interest or funding

 
12.3.1  
If a Market Disruption Event occurs and the Facility Agent or the Borrower so
requires, the Facility Agent and the Borrower shall, without prejudice to the
operation of Clause 12.2 (Market disruption) enter into negotiations (for a
period of not more than thirty days) with a view to agreeing a substitute basis
for determining the rate of interest.

 
12.3.2  
Any alternative basis agreed pursuant to Clause 12.3.1 shall, with the prior
consent of all the Lenders and the Borrower, be binding on all Parties.

 
12.4  
Break Costs

 
12.4.1  
The Borrower shall, within three Business Days of demand by a Finance Party, pay
to that Finance Party its Break Costs attributable to all or any part of a Loan
or Unpaid Sum being paid by the Borrower on a day other than the last day of an
Interest Period for that Loan or Unpaid Sum.

 
12.4.2  
Each Lender shall, as soon as reasonably practicable after a demand by the
Facility Agent, provide a certificate confirming the amount of its Break Costs
for any Interest Period in which they accrue.

 
 
78

--------------------------------------------------------------------------------

Index
 
13.  
FEES

 
13.1  
Commitment fee

 
13.1.1  
The Borrower shall pay to the Facility Agent (for the account of each Lender
under Tranche A) in respect of each Fee Period a fee computed at 50% of the
Applicable Margin under Tranche A on the daily amount (if any) by which the
Aggregate Commitments under Tranche A exceeds the aggregate Dollar Amount of all
outstanding Utilisations under Tranche A.

 
13.1.2  
The Borrower shall pay to the Facility Agent (for the account of each Lender
under Tranche B) in respect of each Fee Period a fee computed at 50% of the
Applicable Margin under Tranche B on the daily amount (if any) by which the
Aggregate Commitments under Tranche B exceeds the aggregate Dollar Amount of all
outstanding Utilisations under Tranche B.

 
13.1.3  
The Borrower shall pay to the Facility Agent (for account of each Lender under
Tranche C) in respect of each Fee Period a fee computed at 50% of the Applicable
Margin under Tranche C on the daily amount (if any) by which the Aggregate
Commitments under Tranche C exceeds the aggregate Dollar Amount of all
outstanding Utilisations under Tranche C.

 
13.2  
LC commission

 
13.2.1  
The Borrower shall, in respect of each Letter of Credit relating to the Field
Security Costs and each Fee Period, pay to the Facility Agent (for the account
of each Lender), (i) a letter of credit commission at the Applicable Margin
under Tranche C on the daily amount of the LC Exposure in respect of which cash
cover has not been provided, and (ii) a letter of credit commission at the rate
of 50% of the Applicable Margin under Tranche C on the daily amount of the LC
Exposure in respect of which cash cover has been provided.

 
13.2.2  
The Borrower shall, in respect of each Letter of Credit relating to the
Decommissioning Costs and each Fee Period, pay to the Facility Agent (for the
account of each Lender), (i) a letter of credit commission at the rate of 50% of
the Applicable Margin under Tranche C on the daily amount of the LC Exposure in
respect of which cash cover has not been provided, and (ii) a letter of credit
commission at the rate of 25% of the Applicable Margin under Tranche C on the
daily amount of the LC Exposure in respect of which cash cover has been
provided.

 
13.3  
Fronting fee

 
The Borrower shall, in respect of each Letter of Credit and the LC Period, pay
to the Fronting Bank (for its own account) on the Utilisation Date of such
Letter of Credit a fronting fee of an amount computed at 0.20 per cent per annum
of the principal face value of such Letter of Credit on such date.
 
13.4  
Computation and payment

 
13.4.1  
Any commitment fee and/or letter of credit commission payable under this Clause
13 (Fees) must be paid by the Borrower within five Business Days after receipt

 
 
79

--------------------------------------------------------------------------------

Index
 
by the Borrower of the calculation of such commitment fee or, as the case may
be, such letter of credit commission from the Facility Agent under Clause
13.4.3.
 
13.4.2  
Any such commitment fee must be paid in dollars and any such letter of credit
commission must be paid in the currency in which the Letter of Credit to which
it relates is denominated.

 
13.4.3  
The Facility Agent shall calculate the commitment fee and/or the letter of
credit commission payable for each Fee Period and shall notify the Borrower of
the same within five Business Days after the end of the relevant Fee
Period.  Each such calculation shall, in the absence of manifest error, be
conclusive evidence of the amount thereof.

 
13.5  
Definitions

 
For the purposes of this Agreement:
 
13.5.1  
"Applicable Margin" means, in relation to a Tranche on any day in any Fee
Period, the Margin applicable to Utilisations under such Tranche on such day.

 
13.5.2  
"Fee Period" means:

 
(A)  
in relation to the commitment fee payable under Clause 13.1 (Commitment fee):

 
(1)  
the period commencing on the date of this Agreement and ending on the first
quarter date to occur thereafter; and thereafter,

 
(2)  
each successive period of three months (or, in the case of the last such period,
less) commencing on the day after a quarter date and ending on the first quarter
date to occur thereafter (or, in the case of the last such period, on the last
day of the Availability Period for that Tranche or, if earlier, the date on
which the Aggregate Commitments for that Tranche are reduced to nil); and

 
(B)  
in relation to the letter of credit commission payable under Clause 13.2 (LC
commission) with respect to each Letter of Credit:

 
(1)  
the period commencing on the date of issue of that Letter of Credit and ending
on the first quarter date to occur thereafter; and thereafter,

 
(2)  
each successive period of three months (or, in the case of the last such period,
less) commencing on the day after a quarter date and ending on the first quarter
date to occur thereafter (or, in the case of the last such period, the Expiry
Date of the relevant Letter of Credit),

 
where, for these purposes, "quarter date" means each 31 March, 30 June, 30
September and 31 December of each year.
 
 
80

--------------------------------------------------------------------------------

Index
 
13.5.3  
"LC Exposure" means, in relation to each Letter of Credit, the daily difference
between (a) the face value of that Letter of Credit and (b) the aggregate amount
of all claims thereunder that have been paid.

 
13.5.4  
"LC Period" means, in relation to the fronting fee payable under Clause 13.3
(Fronting fee) with respect to each Letter of Credit the period commencing on
the date of issue of that Letter of Credit and ending on the Expiry Date of the
relevant Letter of Credit.

 
13.6  
Other fees and costs

 
The Borrower will pay to the relevant Finance Parties the relevant fees and
other costs and expenses in the amounts and at the times set out in the Fee
Letters and the Mandate Letter.


 
81

--------------------------------------------------------------------------------

Index

ADDITIONAL PAYMENT OBLIGATIONS
 
14.  
TAX GROSS UP AND INDEMNITIES

 
14.1  
Definitions

 
14.1.1  
In this Agreement:

 
"Protected Party" means a Finance Party which is or will be subject to any
liability, or required to make any payment, for or on account of Tax in relation
to a sum received or receivable (or any sum deemed for the purposes of Tax to be
received or receivable) under a Finance Document.
 
"Qualifying Lender" means:
 
(A)  
a Lender (other than a Lender within Clause 14.1.1(B)) which is beneficially
entitled to interest payable to that Lender in respect of an advance under a
Finance Document and is:

 
(1)  
a Lender:

 
(a)  
which is a bank (as defined for the purpose of section 879 of the ITA) making an
advance under a Finance Document; or

 
(b)  
in respect of an advance made under a Finance Document by a person that was a
bank (as defined for the purpose of section 879 of the ITA) at the time that
that advance was made,

 
and which is within the charge to United Kingdom corporation tax as respects any
payments of interest made in respect of that advance; or
 
(2)  
a Lender which is:

 
(a)  
a company resident in the United Kingdom for United Kingdom tax purposes;

 
(b)  
a partnership each member of which is:

 
(i)  
a company so resident in the United Kingdom; or

 
(ii)  
a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
in computing its chargeable profits (within the meaning of section 19 of the
CTA) the whole of any share of interest payable in respect of that advance that
falls to it by reason of Part 17 of the CTA;

 
 
82

--------------------------------------------------------------------------------

Index
 
(c)  
a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
interest payable in respect of that advance in computing its chargeable profits
(within the meaning of section 19 of the CTA); or

 
(3)  
a Treaty Lender; or

 
(B)  
a building society (as defined for the purpose of section 880 of the ITA) making
an advance under a Finance Document.

 
"Tax Confirmation" means a confirmation by a Lender that the person beneficially
entitled to interest payable to that Lender in respect of an advance under a
Finance Document is either:
 
 
(A)
a company resident in the United Kingdom for United Kingdom tax purposes;

 
 
(B)
a partnership each member of which is:

 
(1)  
a company so resident in the United Kingdom; or

 
 
(2)  
a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
in computing its chargeable profits (within the meaning of section 19 of the
CTA) the whole of any share of interest payable in respect of that advance that
falls to it by reason of Part 17 of the CTA; or

 
 
(C)
a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
interest payable in respect of that advance in computing its chargeable profits
(within the meaning of section 19 of the CTA).

 
"Tax Credit" means a credit against, relief or remission for, or repayment of
any Tax.
 
"Tax Deduction" means a deduction or withholding for or on account of Tax from a
payment under a Finance Document.
 
"Tax Payment" means either the increase in a payment made by an Obligor to a
Finance Party under Clause 14.2 (Tax gross-up) or a payment under Clause 14.3
(Tax indemnity).
 
"Treaty Lender" means a Lender which:
 
 
(A)
in the case of an Obligor which is resident in the United Kingdom, is treated as
a resident of a Treaty State for the purposes of the Treaty and does not carry
on a business in the United Kingdom through a permanent

 
 
83

--------------------------------------------------------------------------------

Index
 
establishment with which that Lender's participation in the Loan(s) is
effectively connected; or
 
 
(B)
in the case of an Obligor which is not resident in the United Kingdom, is
treated as resident in a jurisdiction which has a double taxation agreement with
the jurisdiction in which the Obligor is resident or treated as resident, which
double taxation agreement makes provision (subject to satisfaction of any
conditions provided therein) for full exemption from Tax Deductions imposed by
the jurisdiction in which the Obligor is resident or treated as resident.

 
"Treaty State" means a jurisdiction having a double taxation agreement (a
"Treaty") with the United Kingdom which makes provision for full exemption from
tax imposed by the United Kingdom on interest.
 
"UK Non-Bank Lender" means:
 
 
(A)
where a Lender becomes a Party on the day on which this Agreement is entered
into, a Lender listed in Schedule 1 (Commitments) and identified as a "UK
Non-Bank Lender" in that Schedule; and

 
 
(B)
where a Lender becomes a Party after the day on which this Agreement is entered
into, a Lender which gives a Tax Confirmation in the Assignment Agreement or
Transfer Certificate which it executes on becoming a Party.

 
14.1.2  
Unless a contrary indication appears, in this Clause 14 (Tax gross-up and
indemnities) a reference to "determines" or "determined" means a determination
made in the absolute discretion of the person making the determination.

 
14.2  
Tax gross-up

 
14.2.1  
Each Obligor shall make all payments to be made by it without any Tax Deduction,
unless a Tax Deduction is required by law.

 
14.2.2  
The Borrower shall promptly upon becoming aware that an Obligor must make a Tax
Deduction (or that there is any change in the rate or the basis of a Tax
Deduction) notify the Facility Agent accordingly.  Similarly, a Lender shall
notify the Facility Agent on becoming so aware in respect of a payment payable
to that Lender.  If the Facility Agent receives such notification from a Lender
it shall notify the Borrower and that Obligor.

 
14.2.3  
If a Tax Deduction is required by law to be made by an Obligor, the amount of
the payment due from that Obligor shall be increased to an amount which (after
making any Tax Deduction) leaves an amount equal to the payment which would have
been due if no Tax Deduction had been required.

 
14.2.4  
A payment shall not be increased under Clause 14.2.3 by reason of a Tax
Deduction on account of Tax imposed by the United Kingdom, if on the date on
which the payment falls due:

 
 
84

--------------------------------------------------------------------------------

Index
 
(A)  
the payment could have been made to the relevant Lender without a Tax Deduction
if the Lender had been a Qualifying Lender, but on that date that Lender is not
or has ceased to be a Qualifying Lender other than as a result of any change
after the date it became a Lender under this Agreement in (or in the
interpretation, administration, or application of) any law or Treaty, or any
published practice or published concession of any relevant taxing authority; or

 
(B)  
the relevant Lender is a Qualifying Lender solely by virtue of paragraph (A)(2)
of the definition of "Qualifying Lender" set out in Clause 14.1.1 (Definitions)
and:

 
(1)  
an officer of the H.M. Revenue & Customs has given (and not revoked) a direction
(a "Direction") under section 931 of the ITA which relates to the payment and
that Lender has received from the Obligor making the payment or from the
Borrower a certified copy of that Direction; and

 
(2)  
the payment could have been made to the Lender without any Tax Deduction if that
Direction had not been made; or

 
(C)  
the relevant Lender is a Qualifying Lender solely by virtue of paragraph (A)(2)
of the definition of "Qualifying Lender" set out in Clause 14.1.1 (Definitions)
and:

 
(1)  
the relevant Lender has not given a Tax Confirmation to the Borrower; and

 
(2)  
the payment could have been made to the Lender without any Tax Deduction if the
Lender had given a Tax Confirmation to the Borrower, on the basis that the Tax
Confirmation would have enabled the Borrower to have formed a reasonable belief
that the payment was an "excepted payment" for the purpose of section 930 of the
ITA; or

 
(D)  
the relevant Lender is a Treaty Lender and the Obligor making the payment is
able to demonstrate that the payment could have been made to the Lender without
the Tax Deduction had that Lender complied with its obligations under Clause
14.2.7 below.

 
14.2.5  
If an Obligor is required to make a Tax Deduction, that Obligor shall make that
Tax Deduction and any payment required in connection with that Tax Deduction
within the time allowed and in the minimum amount required by law.

 
14.2.6  
Within thirty days of making either a Tax Deduction or any payment required in
connection with that Tax Deduction, the Obligor making that Tax Deduction shall
deliver to the Facility Agent for the Finance Party entitled to the payment a
statement under section 975 of the ITA or other evidence reasonably satisfactory
to that Finance Party that the Tax Deduction has been made or (as applicable)
any appropriate payment paid to the relevant taxing authority.

 
 
85

--------------------------------------------------------------------------------

Index
 
14.2.7  
Subject to Clause 14.2.8, a Treaty Lender and each Obligor which makes a payment
to which that Treaty Lender is entitled shall co-operate in completing any
procedural formalities necessary for that Obligor to obtain authorisation to
make that payment without a Tax Deduction.

 
14.2.8  
Nothing in Clause 14.2.7 shall require a Treaty Lender to:

 
(A)  
register under the HMRC DT Treaty Passport scheme;

 
(B)  
apply the HMRC DT Treaty Passport scheme to any Loan if it has so registered; or

 
(C)  
file Treaty forms if it has included an indication to the effect that it wishes
the HMRC DT Treaty Passport scheme to apply to this Agreement in accordance with
Clause 14.2.11 or 14.6.1 (HMRC DT Treaty Passport scheme confirmation) and the
Borrower has not complied with its obligations under Clause 14.2.12 or Clause
14.6.2 (HMRC DT Treaty Passport scheme confirmation).

 
14.2.9  
A UK Non-Bank Lender which becomes a Party on the day on which this Agreement is
entered into gives a Tax Confirmation to the Borrower by entering into this
Agreement.

 
14.2.10  
A UK Non-Bank Lender shall promptly notify the Borrower and the Facility Agent
if there is any change in the position from that set out in the Tax
Confirmation.

 
14.2.11  
A Treaty Lender which becomes a Party on the day on which this Agreement is
entered into that holds a passport under the HMRC DT Treaty Passport scheme, and
which wishes that scheme to apply to this Agreement shall notify the Facility
Agent before the date of this Agreement.

 
14.2.12  
Where a Lender notifies in accordance with clause 14.2.11, the Borrower shall,
file a duly completed form DTTP-2 in respect of such Lender with HM Revenue &
Customs within 30 days of the date of this Agreement and shall promptly provide
the Lender with a copy of that filing.

 
14.3  
Tax indemnity

 
14.3.1  
The Borrower shall (within three Business Days of demand by the Facility Agent)
pay to a Protected Party an amount equal to the loss, liability or cost which
that Protected Party determines will be or has been (directly or indirectly)
suffered for or on account of Tax by that Protected Party in respect of a
Finance Document.

 
14.3.2  
Clause 14.3.1 above shall not apply:

 
(A)  
with respect to any Tax assessed on a Finance Party:

 
(1)  
under the law of the jurisdiction in which that Finance Party is incorporated
or, if different, the jurisdiction (or jurisdictions) in which that Finance
Party is treated as resident for tax purposes; or

 
 
86

--------------------------------------------------------------------------------

Index
 
(2)  
under the law of the jurisdiction in which that Finance Party's Facility Office
is located in respect of amounts received or receivable in that jurisdiction,

 
if that Tax is imposed on or calculated by reference to the net income received
or receivable (but not any sum deemed to be received or receivable) by that
Finance Party; or
 
(B)  
to the extent a loss, liability or cost:

 
(1)  
is compensated for by an increased payment under Clause 14.2 (Tax gross-up); or

 
(2)  
would have been compensated for by an increased payment under Clause 14.2 (Tax
gross-up) but was not so compensated solely because one of the exclusions in
Clause 14.2.4 (Tax gross-up) applied.

 
14.3.3  
A Protected Party making, or intending to make a claim under Clause 14.3.1 above
shall promptly notify the Facility Agent of the event which will give, or has
given, rise to the claim, following which the Facility Agent shall notify the
Borrower.

 
14.3.4  
A Protected Party shall, on receiving a payment from an Obligor under this
Clause 14.3 (Tax indemnity), notify the Facility Agent.

 
14.4  
Tax Credit

 
If an Obligor makes a Tax Payment and the relevant Finance Party determines
that:
 
14.4.1  
a Tax Credit is attributable either to an increased payment of which that Tax
Payment forms part, or to that Tax Payment; and

 
14.4.2  
that Finance Party has obtained, utilised and retained that Tax Credit,

 
the Finance Party shall pay an amount to the Obligor which that Finance Party
determines will leave it (after that payment) in the same after-Tax position as
it would have been in had the Tax Payment not been required to be made by the
Obligor.
 
14.5  
Lender Status Confirmation

 
14.5.1  
Each Lender which becomes a Party to this Agreement after the date of this
Agreement shall indicate, in the Transfer Certificate, Assignment Agreement or
Increase Confirmation which it executes on becoming a Party, and for the benefit
of the Facility Agent and without liability to any Obligor, which of the
following categories it falls in:

 
(A)  
not a Qualifying Lender;

 
(B)  
a Qualifying Lender (other than a Treaty Lender); or

 
(C)  
a Treaty Lender.

 
 
87

--------------------------------------------------------------------------------

Index
 
14.5.2  
If a New Lender fails to indicate its status in accordance with this Clause 14.5
then such New Lender shall be treated for the purposes of this Agreement
(including by each Obligor) as if it is not a Qualifying Lender until such time
as it notifies the Facility Agent which category applies (and the Facility
Agent, upon receipt of such notification, shall inform the Borrower).  For the
avoidance of doubt, a Transfer Certificate, Assignment Agreement or Increase
Confirmation shall not be invalidated by any failure of a Lender to comply with
this Clause 14.5 (Lender Status Confirmation).

 
14.6  
HMRC DT Treaty Passport scheme confirmation

 
14.6.1  
A New Lender or an Increase Lender that is a Treaty Lender that holds a passport
under the HMRC DT Treaty Passport scheme, and which wishes that scheme to apply
to this Agreement, shall include an indication to that effect (for the benefit
of the Facility Agent and without liability to any Obligor) in the Transfer
Certificate, Assignment Agreement or Increase Confirmation which it executes by
including its scheme reference number in that Transfer Certificate Assignment
Agreement or Increase Confirmation,

 
14.6.2  
Where a New Lender or an Increase Lender includes the indication described in
Clause 14.6.2 in the relevant Transfer Certificate, Assignment Agreement or
Increase Confirmation, the Borrower shall file a duly completed form DTTP-2 in
respect of such Lender with HM Revenue & Customs within 30 days of that Transfer
Date or that date on which the increase in Aggregate Commitments takes effect
and shall promptly provide the Lender with a copy of that filing.

 
14.7  
Stamp taxes

 
The Borrower shall pay and, within three Business Days of demand, indemnify each
Finance Party against any cost, loss or liability that Finance Party incurs in
relation to all stamp duty, registration and other similar Taxes payable in
respect of any Finance Document.
 
14.8  
Value added tax

 
14.8.1  
All amounts set out or expressed in a Finance Document to be payable by any
Party to a Finance Party which (in whole or in part) constitute the
consideration for a supply or supplies for VAT purposes shall be deemed to be
exclusive of any VAT which is chargeable on any such supply or supplies, and
accordingly, subject to Clause 14.8.2, if VAT is or becomes chargeable on any
supply made by any Finance Party to any Party under a Finance Document, that
Party shall pay to the Finance Party (in addition to and at the same time as
paying any other consideration for such supply) an amount equal to the amount of
such VAT (and such Finance Party shall promptly provide an appropriate VAT
invoice to such Party).

 
14.8.2  
If VAT is or becomes chargeable on any supply made by any Finance Party (the
"Supplier") to any other Finance Party (the "Recipient") under a Finance
Document, and any Party other than the Recipient (the "Subject Party") is
required by the terms of any Finance Document to pay an amount equal to the
consideration for such supply to the Supplier (rather than being required to
reimburse the Recipient in respect of that consideration), such Party shall also
pay

 
 
88

--------------------------------------------------------------------------------

Index
 
to the Supplier (in addition to and at the same time as paying such amount) an
amount equal to the amount of such VAT.  The Recipient will promptly pay to the
Subject Party an amount equal to any credit or repayment obtained by the
Recipient from the relevant tax authority which the Recipient reasonably
determines is in respect of such VAT.
 
14.8.3  
Where a Finance Document requires any Party to reimburse or indemnify a Finance
Party for any cost or expense, that Party shall reimburse or indemnify (as the
case may be) such Finance Party for the full amount of such cost or expense,
including such part thereof as represents VAT, save to the extent that such
Finance Party reasonably determines that it is entitled to credit or repayment
in respect of such VAT from the relevant tax authority.

 
14.8.4  
Any reference in this Clause 14.8 to any Party shall, at any time when such
Party is treated as a member of a Group for VAT purposes, include (where
appropriate and unless the context otherwise requires) a reference to the
representative member of such Group at such time (the term "representative
member" to have the same meaning as in the Value Added Tax Act 1994).

 
15.  
INCREASED COSTS

 
15.1  
Increased costs

 
15.1.1  
Subject to Clause 15.3 (Exceptions), the Borrower shall, within three Business
Days of a demand by the Facility Agent, pay for the account of a Finance Party
the amount of any Increased Costs incurred by that Finance Party or any of its
Affiliates as a result of (i) the introduction of or any change in (or in the
interpretation, administration or application of) any law or regulation or (ii)
compliance with any law or regulation made after the date of this Agreement.

 
15.1.2  
In this Agreement "Increased Costs" means:

 
(A)  
a reduction in the rate of return from the Facility or on a Finance Party's (or
its Affiliate's) overall capital;

 
(B)  
an additional or increased cost; or

 
(C)  
a reduction of any amount due and payable under any Finance Document,

 
which is incurred or suffered by a Finance Party or any of its Affiliates to the
extent that it is attributable to that Finance Party having entered into its
Commitment or funding or performing its obligations under any Finance Document
or Letter of Credit.
 
15.2  
Increased cost claims

 
15.2.1  
A Finance Party intending to make a claim pursuant to Clause 15.1 (Increased
costs) shall notify the Facility Agent of the event giving rise to the claim,
following which the Facility Agent shall promptly notify the Borrower.

 
15.2.2  
Each Finance Party shall, as soon as practicable after a demand by the Facility
Agent, provide a certificate confirming the amount of its Increased Costs.

 
 
89

--------------------------------------------------------------------------------

Index
 
15.3  
Exceptions

 
15.3.1  
Clause 15.1 (Increased costs) does not apply to the extent any Increased Cost
is:

 
(A)  
attributable to a Tax Deduction required by law to be made by an Obligor;

 
(B)  
compensated for by Clause 14.3 (Tax indemnity) (or would have been compensated
for under Clause 14.3 (Tax indemnity) but was not so compensated solely because
any of the exclusions in Clause 14.3.2 (Tax indemnity) applied);

 
(C)  
compensated for by the payment of the Mandatory Cost; or

 
(D)  
attributable to the wilful breach by the relevant Finance Party or its
Affiliates of any law or regulation.

 
15.3.2  
In this Clause 15.3 (Exceptions), a reference to a "Tax Deduction" has the same
meaning given to the term in Clause 14.1 (Definitions).

 
16.  
OTHER INDEMNITIES

 
16.1  
Currency indemnity

 
16.1.1  
If any sum due from an Obligor under the Finance Documents (other than any
Hedging Agreement) (a "Sum"), or any order, judgment or award given or made in
relation to a Sum, has to be converted from the currency (the "First Currency")
in which that Sum is payable into another currency (the "Second Currency") for
the purpose of:

 
(A)  
making or filing a claim or proof against that Obligor;

 
(B)  
obtaining or enforcing an order, judgment or award in relation to any litigation
or arbitration proceedings,

 
that Obligor shall as an independent obligation, within three Business Days of
demand, indemnify each Finance Party to whom that Sum is due against any cost,
loss or liability arising out of or as a result of the conversion including any
discrepancy between (A) the rate of exchange used to convert that Sum from the
First Currency into the Second Currency and (B) the rate or rates of exchange
available to that person at the time of its receipt of that Sum.
 
16.1.2  
Without prejudice to Clause 16.1.1, each Obligor shall as an independent
obligation, within three Business Days of demand, indemnify each Finance Party
against any cost, loss or liability which that Finance Party incurs as a result
of that Finance Party receiving an amount in respect of that Obligor's liability
under any Finance Document (other than any Hedging Agreement) in a currency
other than the currency in which that liability is expressed to be payable under
that Finance Document.

 
16.1.3  
Each Obligor waives any right it may have in any jurisdiction to pay any amount
under the Finance Documents (other than any Hedging Agreement) in a currency or
currency unit other than that in which it is expressed to be payable.

 
 
90

--------------------------------------------------------------------------------

Index
 
16.2  
Other indemnities

 
The Borrower shall (or shall procure that an Obligor will), within three
Business Days of demand, indemnify each Finance Party against any cost, loss or
liability incurred by that Finance Party as a result of:
 
16.2.1  
the occurrence of any Event of Default;

 
16.2.2  
a failure by an Obligor to pay any amount due under a Finance Document (other
than any Hedging Agreement) on its due date, including any cost, loss or
liability arising as a result of Clause 31 (Sharing among the Finance Parties);

 
16.2.3  
funding, or making arrangements to fund, its participation in a Utilisation
requested by the Borrower in a Utilisation Request but not made by reason of the
operation of any one or more of the provisions of this Agreement (other than by
reason of default or negligence by that Finance Party alone);

 
16.2.4  
issuing or making arrangements to issue a Letter of Credit requested by the
Borrower in a Utilisation Request but not issued by reason of the operation of
any one or more of the provisions of this Agreement;

 
16.2.5  
a Utilisation (or part of a Utilisation) not being prepaid in accordance with a
notice of prepayment given by the Borrower;

 
16.2.6  
the release of any Security constituted by any Finance Document;

 
16.2.7  
any Environmental Contamination (where such cost, loss or liability (i) has
arisen as a result of the relevant Finance Party being a party to this Agreement
or any other Finance Document and (ii) is not caused by the gross negligence or
wilful default of the relevant Finance Party);

 
16.2.8  
any Environmental Claim against the relevant Finance Party arising as a result
of the relevant Finance Party being a party to this Agreement or any other
Finance Document save to the extent that such cost, loss or liability is caused
by the gross negligence or wilful default of the relevant Finance Party; or

 
16.2.9  
any abandonment of any Petroleum Asset in which the Borrower has an interest
(where such cost, loss or liability (i) has arisen as result of the relevant
Finance Party being a party to this Agreement or any other Finance Document and
(ii) is not caused by the gross negligence or wilful default of the relevant
Finance Party).

 
16.3  
Indemnity to the Administrative Finance Parties

 
The Borrower shall promptly indemnify each Administrative Finance Party against
any cost, loss or liability properly incurred by that Administrative Finance
Party (acting reasonably) as a result of:
 
16.3.1  
(in the case of the Facility Agent or Security Trustee) investigating any event
which it reasonably believes is a Default;

 
 
91

--------------------------------------------------------------------------------

Index
 
16.3.2  
acting or relying on any notice, request or instruction which it reasonably
believes to be genuine, correct and appropriately authorised; or

 
16.3.3  
entering into or performing any foreign exchange contract for the purposes of
Clause 5.10 (Change of currency).

 
17.  
MITIGATION BY THE LENDERS

 
17.1  
Mitigation

 
17.1.1  
Each Finance Party shall, in consultation with the Borrower, take all reasonable
steps to mitigate any circumstances which arise and which would result in any
amount becoming payable under or pursuant to, or cancelled pursuant to, any of
Clause 9.1 (Illegality), Clause 14 (Tax gross-up and indemnities), Clause 15
(Increased costs) or Schedule 5 (Mandatory Cost Formulae) including (but not
limited to) transferring its rights and obligations under the Finance Documents
to another Affiliate or Facility Office.

 
17.1.2  
Clause 17.1.1 does not in any way limit the obligations of any Obligor under the
Finance Documents.

 
17.2  
Limitation of liability

 
17.2.1  
The Borrower shall promptly indemnify each Finance Party for all costs and
expenses reasonably incurred by that Finance Party as a result of steps taken by
it under Clause 17.1 (Mitigation).

 
17.2.2  
A Finance Party is not obliged to take any steps under Clause 17.1 (Mitigation)
if, in the opinion of that Finance Party (acting reasonably), to do so might be
prejudicial to it.

 
18.  
COSTS AND EXPENSES

 
18.1  
Transaction expenses

 
18.1.1  
Subject to (i) Clause 18.1.2 and (ii) (in the case of any fees of any Lenders'
Adviser) Clause 18.4 (Advisers' fees), the Borrower shall, within five Business
Days of demand, pay the Administrative Finance Parties the amount of all costs
and expenses (including legal fees (subject to any cap)) reasonably incurred by
any of them in connection with:

 
(A)  
the negotiation, preparation, printing, execution and syndication of any other
Finance Documents executed after the date of this Agreement;

 
(B)  
the delivery of any legal opinion that the Security Trustee or Facility Agent
may reasonably require in connection with the entry into of any Finance Document
after the date of this Agreement;

 
(C)  
the completion of the transactions contemplated by any Finance Document and/or
the perfection of the Security intended to be created pursuant to the Security
Documents; and/or

 
 
92

--------------------------------------------------------------------------------

Index
 
(D)  
the release of any Security constituted by any Finance Document.

 
18.1.2  
The Borrower shall pay, on the first Utilisation Date or on such earlier date as
may be agreed between the Facility Agent and the Borrower, the Administrative
Finance Parties the amount of all costs and expenses (including legal fees
(subject to any cap)) reasonably incurred by any of them prior to such date (in
the amount(s) agreed between the Borrower and the relevant Administrative
Finance Party(ies) on or before such date) in connection with:

 
(A)  
the negotiation, preparation, printing, execution and syndication of the Finance
Documents that are entered into on or before the first Utilisation Date; and

 
(B)  
the steps taken on or before the first Utilisation Date with respect to the
completion of the transactions contemplated by any Finance Document and/or the
perfection of the Security intended to be created pursuant to the Security
Documents.

 
18.2  
Amendment costs

 
If (a) any person other than a Finance Party requests an amendment, waiver or
consent to any Finance Document or (b) an amendment is required pursuant to
Clause 32.10 (Change of currency), the Obligors shall, within three Business
Days of demand, reimburse the Finance Parties for the amount of all costs and
expenses (including legal fees) reasonably incurred by the Finance Parties in
responding to, evaluating, negotiating or complying with that request or
requirement.
 
18.3  
Enforcement costs

 
The Borrower shall, within five Business Days of demand, pay to each Finance
Party the amount of all costs and expenses (including legal fees) incurred by
that Finance Party in connection with the enforcement of, or the preservation of
any rights under, any Finance Document.
 
18.4  
Advisers' fees

 
18.4.1  
Any Administrative Finance Party may appoint any legal adviser, insurance
adviser, environmental consultant, engineering consultant or other independent
expert or adviser (each, a "Lenders' Adviser") in connection with the exercise
of that Administrative Finance Party's or, as the case may be, the Lenders' or
the Finance Parties' rights and discretions, or the performance of its or their
duties and obligations, under the Finance Documents, provided that (save where
such appointment is made in circumstances where a Default has occurred and is
continuing) the relevant Administrative Finance Party shall consult with the
Borrower prior to making any such appointment.

 
18.4.2  
The Borrower shall, within five Business Days of demand by any Administrative
Finance Party pay, or reimburse the relevant Administrative Finance Party for
any payments that it has made in relation to, the properly incurred fees, costs
and expenses of any Lenders' Adviser appointed by that Administrative Finance
Party provided that (save where (i) such Lenders' Adviser has been appointed in
circumstances where a Default has occurred and is continuing or (ii) such fee,

 
 
93

--------------------------------------------------------------------------------

Index
 
costs and expenses have been incurred pursuant to Clause 18.2 (Amendment costs)
or Clause 18.3 (Enforcement costs)) the Borrower has approved the fee
arrangements for that Lenders' Adviser (such approval not to be unreasonably
withheld or delayed).
 
PROJECT ACCOUNTS
 
19.  
PROJECT ACCOUNTS

 
19.1  
General

 
19.1.1  
The Borrower shall maintain Project Accounts in accordance with this Clause 19
(Project Accounts) with the Account Bank in London.

 
19.1.2  
The Borrower shall give such notices, as the Facility Agent or the Security
Trustee may require in connection with the perfection or protection of the
Finance Parties' security over the Project Accounts or for the purpose of giving
effect to the provisions of this Clause 19 (Project Accounts).

 
19.1.3  
Each Project Account must be denominated in dollars or such other currency(ies)
as may be agreed between the Borrower and the Security Trustee including any
Optional Currency (each, a "permitted currency").  If the Borrower receives any
moneys for crediting to a Project Account in a currency other than a permitted
currency, the Borrower must convert those moneys into a permitted currency (at
the Account Bank's prevailing rates for comparable transactions), on the date on
which they are received.  The amount must be paid into the relevant Project
Account immediately after it is converted into a permitted currency.

 
19.1.4  
The restrictions on the withdrawal of funds from Project Accounts contained in
this Agreement will not affect the obligations of the Obligors to make all
payments required to be made to the Finance Parties on the respective due dates
for payment in accordance with the Finance Documents.

 
19.1.5  
Neither the ability of the Borrower to make any withdrawal from a Project
Account in accordance with this Agreement nor any such withdrawal will be
construed as a waiver by any Finance Party of any Security over the Project
Accounts.

 
 
19.1.6  
The detailed operating procedures for the Project Accounts will be agreed (with
the consent of the Facility Agent and the Security Trustee) from time to time
between the Borrower and the Account Bank.  In the event of any inconsistency
between this Agreement and those procedures, this Agreement will prevail.

 
 
19.1.7  
The Borrower must pay to the Account Bank such transaction charges and other
fees as the Borrower and the Account Bank, may from time to time agree.

 
 
19.1.8  
The Account Bank will not be obliged to make available to the Borrower any sum
which it is expecting to receive for the account of the Borrower until it has
been able to establish that it has received that sum.

 
 
94

--------------------------------------------------------------------------------

Index
 
19.2  
Withdrawals

 
19.2.1  
No payments to, or withdrawals from, any Project Account may be made except as
expressly permitted by this Agreement.

 
19.2.2  
The Borrower will not make any withdrawal from any Project Account:

 
(A)  
if such Project Account would become overdrawn as a result;

 
(B)  
at any time whilst an Event of Default is continuing; or

 
(C)  
if, prior to the date of the relevant proposed withdrawal, the Facility Agent or
the Security Trustee notifies the Account Bank that the withdrawal is not or
would not be permitted under any Finance Document, provided that nothing in this
Clause will prevent the Account Bank complying with its obligations under law.

 
19.2.3  
Notwithstanding any other provision of this Agreement, if the Enforcement Date
has occurred:

 
(A)  
no amount will be payable to the Borrower, or may be withdrawn by the Borrower,
with respect to the Project Accounts; and

 
(B)  
the Security Trustee will be entitled (but not obliged) without prior notice to,
or the consent of, the Borrower to be the sole signatory on the Project
Accounts.

 
19.3  
Proceeds Accounts

 
19.3.1  
The Borrower shall:

 
(A)  
maintain accounts for the purpose, among other things, of receiving all its
revenues derived from the Project (each, a "Proceeds Account"); and

 
(B)  
procure that:

 
(1)  
all proceeds of the Loans made to it;

 
(2)  
all amounts received by it (or to its order) under each Hedging Agreement to
which it is a party;

 
(3)  
all other items of Gross Income received by it (or to its order); and

 
(4)  
all other amounts received by it (or to its order) in connection with the
Project and/or its interests therein (other than any amount that is required
under this Agreement to be paid into the Equity Contribution or the Fulmar
Project Costs Account),

 
in each case, are paid directly to the Proceeds Accounts.
 
 
95

--------------------------------------------------------------------------------

Index
 
19.3.2  
Subject to Clauses 19.2 (Withdrawals) and 9.4 (Cash sweep), the Borrower may
withdraw amounts from the Proceeds Accounts at the following times and for the
following purposes:

 
(A)  
first, at any time, in or towards payment of any item of Permitted Expenditure
(other than Decommissioning Costs and Field Security Costs) payable by the
Borrower when the same falls due (to the extent that the relevant item of
Permitted Expenditure has been provided for in the then current Projection and
such amount has not already been withdrawn for such purpose from the Equity
Contribution Account under Clause 19.5.2(A) (Equity Contribution Account) and
the aggregate amount withdrawn for such purpose from the Proceeds Accounts and
the Equity Contribution Account by the Borrower in any Calculation Period under
this Clause and Clause 19.5.2(A) (Equity Contribution Account), shall not exceed
100% of the aggregate amount of all items of Permitted Expenditure (other than
Decommissioning Costs and Field Security Costs) provided for in the then current
Projection in that Calculation Period);

 
(B)  
second, at any time, in or towards payment pro rata of any fees, commission,
costs, expenses or accrued interest due but unpaid under the Finance Documents;

 
(C)  
third, at any time, in or towards payment pro rata of any principal;

 
(D)  
fourth, at any time, in or towards payment into the Cash Collateral Account or a
Sinking Fund in accordance with Clause 9.4 (Cash sweep) and Clause 6.14
(Reserving requirements);

 
(E)  
fifth, at any time, in or towards voluntary prepayment of any Loans or any other
outstanding amounts under the Finance Documents, provided that:

 
(1)  
the Projection that is due to be adopted on the most recent Recalculation Date
(the "relevant Recalculation Date") has been so adopted in accordance with
Clause 7 (Projections) unless it has not been so adopted as a result of any
failure by any Finance Party to perform its obligations under Clause 7
(Projections);

 
(2)  
the Project Completion Date has occurred; and

 
(3)  
no Event of Default is continuing.

 
(F)  
sixth, at any time after (i) all outstanding Loans under the Tranches have been
fully repaid, (ii) the whole of the Aggregate Commitments under Tranche A and
Tranche B have been cancelled, and (iii) all outstanding Letters of Credit have
been cash covered in an amount equal to 100% of the outstanding amount of each
Letters of Credit, in or towards the lawful general corporate purposes of the
Borrower.

 
19.3.3  
Any such withdrawals from a Proceeds Account may only be made in the order of
priority set out in Clause 19.3.2 so that no withdrawal may be made for a

 
 
96

--------------------------------------------------------------------------------

Index
 
purpose set out in any paragraph or sub-clause of Clause 19.3.2 if any amount of
a kind referred to in a preceding paragraph or sub clause is due but unpaid.
 
19.3.4  
The Borrower may, at any time, transfer amounts from a Proceeds Account
maintained by it which is denominated in any one currency to any other Proceeds
Account maintained by it which is denominated in another currency.

 
19.4  
Fulmar Project Costs Account

 
19.4.1  
The Borrower:

 
(A)  
shall maintain an account denominated in dollars for the purpose, among other
things, of holding the amounts to be received from the Parent in connection with
the Fulmar Project (the "Fulmar Project Costs Account"); and

 
(B)  
shall ensure that at all times the sum standing to the credit of the Fulmar
Project Costs Account is not less than the Required Fulmar Balance.

 
19.4.2  
Subject to Clause 19.2 (Withdrawals), the Borrower may withdraw amounts from the
Fulmar Project Costs Account at any time for payment of any item of Fulmar
Project Costs when the same falls due (provided that the relevant item of Fulmar
Project Cost has been provided for in the then current Working Capital Model and
the aggregate amount withdrawn for such purpose from the Fulmar Project Costs
Account in the Forecast Period of the then current Working Capital Model under
this Clause shall not exceed 100% of the aggregate amount of all items of Fulmar
Project Costs provided for in that Forecast Period in that current Working
Capital Model).  If, at any time, the Fulmar Project Costs Account contains
funds in excess of the Required Fulmar Balance, the Borrower may withdraw such
excess funds at any time.

 
19.5  
Equity Contribution Account

 
19.5.1  
The Borrower shall maintain an account (the "Equity Contribution Account")
denominated in dollars for the purpose, among other things, of holding the
amounts to be received from the Parent pursuant to Clause 20.1 (Initial Equity
Contribution), Clause 20.2 (Equity Contribution for Tranche A) and Clause  20.3
(Equity Contribution for Cost Overrun).

 
19.5.2  
The Borrower may withdraw amounts standing to the credit of the Equity
Contribution Account at the following times and for the following purposes:

 
(A)  
at any time before the Project Completion Date, in or towards payment of any
item of Permitted Expenditure required to be incurred in connection with the
Project and the achievement of Project Completion when the same falls due
(provided that the relevant item of Permitted Expenditure has been provided for
in the then current Projection and such amount has not already been withdrawn
for such purpose from the Proceeds Account under Clause 19.3.2(A) (Proceeds
Accounts) or Clause 19.3.2(D) (Proceeds Accounts) and the aggregate amount
withdrawn for such purpose from the Proceeds Accounts and the Equity
Contributions Account by the Borrower in any Calculation Period under this
Clause,

 
 
97

--------------------------------------------------------------------------------

Index
 
Clause 19.3.2(A) (Proceeds Accounts) and Clause 19.3.2(D) (Proceeds Accounts),
shall not exceed 100% of the aggregate amount of all items of Permitted
Expenditure provided for in the then current Projection in that Calculation
Period);
 
(B)  
at any time, in or towards payment of any fees, commission, costs, expenses or
accrued interest due but unpaid under the Finance Documents; and

 
(C)  
at any time on or after the Project Completion Date for its lawful general
corporate purposes (provided no Default is continuing).

 
19.6  
Cash Collateral Accounts

 
19.6.1  
The Borrower shall:

 
(A)  
maintain accounts (each, a "Cash Collateral Account");

 
(B)  
ensure that each Cash Collateral Account is held with the Account Bank; and

 
(C)  
procure that all amounts of cash cover that it is required to provide under this
Agreement (or otherwise elects to provide) in relation to any Letter of Credit
are paid into such Cash Collateral Accounts.

 
19.6.2  
Subject to Clause 19.2 (Withdrawals), the Facility Agent may withdraw amounts
from the Cash Collateral Accounts maintained by the Borrower at the following
times and for the following purposes:

 
(A)  
first, at any time when the aggregate amount standing to the credit of all the
Cash Collateral Accounts maintained by the Borrower exceeds the aggregate amount
of cash cover that it is required to provide under Clause 6.14 (Reserving
requirements) of this Agreement in respect of all Letters of Credit that have
been issued, in or towards payment into a Sinking Fund (provided the Borrower
has demonstrated to the reasonable satisfaction of the Fronting Bank and the
Technical Banks that such withdrawal from the Cash Collateral Account for
payment into a Sinking Fund is in respect of a Letter of Credit that has been
repaid in full or will be repaid in full simultaneously with such withdrawal);
and

 
(B)  
second, at any time following a request from the Borrower when:

 
(1)  
no Event of Default has occurred and is continuing;

 
(2)  
the aggregate amount standing to the credit of all the Cash Collateral Accounts
maintained by the Borrower exceeds 100% of the aggregate outstanding amount of
all Letters of Credit that have been issued;

 
(3)  
all outstanding Loans under the Tranches have been fully paid or will be fully
repaid with the proceeds of such withdrawal; and

 
 
98

--------------------------------------------------------------------------------

Index
 
(4)  
the whole of the Aggregate Commitments under Tranche A and Tranche B have been
cancelled,

 
in or towards payment to the Borrower for its lawful general corporate purposes.
 
19.6.3  
The Borrower will not, at any time, make any withdrawals from the Cash
Collateral Accounts.

 
19.7  
Hedging Agreement Account

 
19.7.1  
The Borrower shall maintain an account (the "Hedging Agreement Account")
denominated in dollars for the purpose, of holding the amounts to be received
from the Parent pursuant to Clause 20.5.1 (Hedging Costs and Payments).

 
19.7.2  
Subject to Clause 19.2 (Withdrawals), the Borrower may withdraw amounts from the
Hedging Agreement Account (i) in or towards payment to the counterparty(ies) to
the relevant Hedging Agreement(s) as the relevant Hedging Costs and/or Hedging
Termination Payments fall due for payment or (ii) in accordance with Clause
20.5.2 (Hedging Costs and Payments).

 
19.8  
Administration and miscellaneous

 
19.8.1  
The Borrower shall provide the Facility Agent and/or the Security Trustee and
any of their representatives with access on reasonable notice and during normal
business hours to review the books and records of the Project Accounts.  The
Account Bank must, and the Borrower authorises the Account Bank to, give the
Facility Agent, the Security Trustee and their representatives unrestricted
access to review such books and records held by the Account Bank.

 
19.8.2  
The Account Bank must provide to the Facility Agent, the Security Trustee and
the Borrower, not less than five Business Days after the end of each month, a
full statement of all payments into and from the Project Accounts.

 
19.8.3  
The Obligors must, within three Business Days of demand, indemnify the Account
Bank against any cost, loss or liability incurred by the Account Bank (otherwise
than by reason of its gross negligence or wilful misconduct) in acting as the
Account Bank under or in connection with the Finance Documents.

 
19.8.4  
Except where this Agreement specifically provides otherwise, no Obligor may
exercise any right which it may have under any applicable law to direct the
Account Bank to transfer any amount standing to the credit of a Project Account
to it or to its order.  The Account Bank must notify the Facility Agent and the
Security Trustee if any Obligor purports to exercise any such right.

 
19.8.5  
The Account Bank will not be under any obligation to enquire as to the purpose
of any withdrawal from a Project Account.

 
19.8.6  
The Account Bank must notify the Facility Agent promptly if it becomes aware of
the occurrence of a Default.

 
19.8.7  
The Account Bank may not be required to act in a manner inconsistent with the
Finance Documents.

 
 
99

--------------------------------------------------------------------------------

Index
 
19.8.8  
Each sum credited to a Project Account will, from the time it is credited until
the time it is withdrawn, bear interest at such rate as the Borrower may from
time to time agree with the Account Bank.  Such interest will be credited to the
relevant Project Account.

 
19.9  
Security

 
19.9.1  
The Borrower shall, to the extent that such Security has not been effected under
the terms of an existing Security Document, enter into a Security Document (in
form and substance satisfactory to the Security Trustee) for the purposes of
creating Security over each of the Project Accounts maintained by it (and the
sums standing to the credit of such Project Accounts) in favour of the Security
Trustee and deliver to the Security Trustee, or procure the delivery to the
Security Trustee of, any legal opinion or other document that the Security
Trustee may reasonably require in connection with the entry into such Security
Document.  Such Security must be granted and each such legal opinion or other
document must be delivered:

 
(A)  
(in the case of any Project Account which (a) is in existence on the date of
this Agreement or (b) is to be opened on or before the date of issue of the
first Utilisation Request under this Agreement) pursuant to Clause 4.1 (Initial
conditions precedent) on or before the date on which the first Utilisation
Request is issued; and

 
(B)  
(in the case of any other Project Account) on the date on which such Project
Account is opened.

 
19.9.2  
The Account Bank consents to the grant of such Security and on the date on which
such Security is granted in favour of the Security Trustee, the Account Bank
shall be deemed to have acknowledged that it has received notice of such
Security over each Project Account that is the subject of such Security.

 
19.9.3  
The Account Bank acknowledges that is not entitled to, and undertakes not to,
claim or exercise any lien, right of set-off, right to combine or consolidate
accounts or any other right, remedy or security over, against or with respect to
any Project Account (save to set-off transaction fees incurred by it in exercise
of its obligations under this Agreement) or moneys standing to the credit of any
Project Account or in the course of being credited to it without the consent of
the Security Trustee.

 
19.9.4  
The Account Bank confirms that it has received no other notice of any Security
in respect of any Project Account in favour of any person other than the
Security Trustee.

 

 
100

--------------------------------------------------------------------------------

Index

PARENT SUPPORT UNDERTAKINGS
 
20.  
PARENT SUPPORT UNDERTAKINGS

 
20.1  
Initial Equity Contribution

 
The Parent undertakes to the Borrower and the Finance Parties that the Initial
Equity Contribution shall be paid in full into the Equity Contribution Account
on or prior to the delivery of the first Utilisation Request.
 
20.2  
Equity Contribution for Tranche A

 
In the event that on any date (such date being the "relevant date") prior to
Project Completion there is a reduction in the Tranche A Borrowing Base Amount
as compared with the Tranche A Borrowing Base Amount as at the Financial Closing
Date, then within two Business Days of such reduction in the Tranche A Borrowing
Base Amount occurring, the Parent shall fund into the Equity Contribution
Account an amount equal to the difference between (i) the highest Tranche A
Borrowing Base Amount for any Calculation Period shown in the Initial Projection
and (ii) the amount which would have been the highest Tranche A Borrowing Base
Amount for any Calculation Period if a Projection was to be prepared as at the
relevant date if the same had been calculated with an oil price which is the
higher of (x) the actual oil price that would have been used if that Projection
was to be prepared as at the relevant date in accordance with the terms of
Clause 7 (Projections) and (y) $40 per barrel.
 
20.3  
Equity Contribution for Cost Overrun

 
20.3.1  
In the event that at any time prior to Project Completion the Technical Banks
determine that there is any Cost Overrun, the Parent shall promptly fund amounts
into the Equity Contribution Account such that the balance standing to the
credit of the Equity Contribution Account is equal to or more than the Tranche B
Required Amount.

 
20.3.2  
In the event that at any time after Project Completion the Technical Banks
determine that additional capital expenditure with respect to the Project is
required to be incurred by the Borrower (due to additional capital works
programme to be undertaken which were not included in the Field Development Plan
relating to the Huntington Petroleum Field as originally approved by DECC), the
Parent shall fund such additional capital expenditure as and when the same falls
due.

 
20.3.3  
To the extent that the aggregate of (i) the undrawn portion of the Tranche B
Maximum Amount and (ii) the amounts provided by the Parent into the Equity
Contribution Account under Clause 20.3.1 are insufficient for any Cost Overrun
(any such insufficient amount being referred to as the "excess amount") when the
same falls due, the Parent shall fund such excess amount as and when the same
falls due.

 
20.4  
Reserving requirement

 
20.4.1  
Upon the occurrence of an Event of Default, the Parent shall ensure that cash
cover is promptly provided into the Cash Collateral Account in relation to each

 
 
101

--------------------------------------------------------------------------------

Index
 
Letter of Credit in an amount equal to 100% of the outstanding amount of that
Letter of Credit.
 
20.4.2  
If a Utilisation Request is deemed to be issued pursuant to Clause 6.8 (Loans to
cover demands) in respect of a Letter of Credit, the Parent shall ensure that
cash cover is promptly provided into the Cash Collateral Account in relation to
that Letter of Credit in an amount equal to 100% of the outstanding amount of
that Letter of Credit.

 
20.5  
Hedging Costs and Payments

 
20.5.1  
The Parent undertakes to the Borrower and the Finance Parties that all Hedging
Costs and Hedging Termination Payments payable by the Borrower under any Hedging
Agreement that has been entered into for the purposes of implementing the
Hedging Policy shall be paid by the Parent into the Hedging Agreement Account on
or prior to the same falling due.

 
20.5.2  
In the event that a refinancing or restructuring of any outstanding Hedging
Agreements entered into pursuant to this Agreement which is permitted under this
Agreement results in a Hedging Termination Payment payable to the Borrower, such
payment may be applied by the Borrower in repayment of any subordinated
Financial Indebtedness or as a dividend or distribution due to the Parent
(provided no Default has occurred and is continuing) or transferred to the
Equity Contribution Account.

 
20.6  
Fees

 
The Parent undertakes to the Borrower and the Finance Parties that prior to the
Project Completion Date any fees, commission, costs, expenses or accrued
interest due under the Finance Documents shall be paid by the Parent when the
same falls due unless such fees, commission, costs, expenses or accrued interest
have already been paid by the Parent through its contribution towards the
Initial Equity Contribution.
 
20.7  
Fulmar Project Cost

 
The Parent undertakes to the Borrower and the Finance Parties that all Fulmar
Project Costs shall be paid by the Parent into the Fulmar Project Costs Account
such that on any date the sum standing to the credit of the Fulmar Project Costs
Account is not less than the Required Fulmar Balance.
 
20.8  
Existing Borrowing Base Facility

 
20.8.1  
The Parent shall supply to the Facility Agent, at the same time as the same is
submitted (and in any event on a quarterly basis), a copy of the compliance
certificate that it provides to the lenders under the Existing Borrowing Base
Facility Agreement.

 
 
20.8.2  
The Parent shall supply to the Facility Agent, as soon as reasonably practicable
after the adoption of a new projection under the Existing Borrowing Base
Facility Agreement, a report providing up to date details of the borrowing base
amount and the outstanding utilisations under the Existing Borrowing Base
Facility Agreement.

 
 
102

--------------------------------------------------------------------------------

Index
 
20.9  
Waiver of defences

 
The obligations of the Parent under this Clause 20 (Parent Support Undertakings)
will not be affected by (and the intention of the Parent is that its obligations
shall continue in full force and effect notwithstanding) any act, omission,
matter or thing which, but for this Clause 20.9, would reduce, release or
prejudice any of its obligations under this Clause 20 (Parent Support
Undertakings) (without limitation and whether or not known to it or any Finance
Party) including:
 
20.9.1  
any time, waiver or consent granted to, or composition with, any Obligor or any
other person;

 
20.9.2  
the release of any other Obligor or any other person under the terms of any
composition or arrangement with any creditor of any Obligor or any other person;

 
20.9.3  
the taking, variation, compromise, exchange, renewal or release of, or refusal
or neglect to perfect, take up or enforce, any rights against, or security over
assets of, any Obligor or any other person or any non-presentation or
non-observance of any formality or other requirement in respect of any
instrument or any failure to realise the full value of any security;

 
20.9.4  
any incapacity or lack of power, authority or legal personality of or
dissolution or change in the members or status of an Obligor or any other
person;

 
20.9.5  
any amendment, novation, supplement, extension, restatement (however fundamental
and whether or not more onerous) or replacement of any Finance Document or any
other document or security including any change in the purpose of, any extension
of or any increase in any facility or the addition of any new facility under any
Finance Document or other document or security;

 
20.9.6  
any unenforceability, illegality or invalidity of any obligation of any person
under any Finance Document or any other document or security; or

 
20.9.7  
any insolvency or similar proceedings.

 
20.10  
Nature of payments made by Parent.

 
Each amount paid by the Parent pursuant to this Clause 20 (Parent Support
Undertakings) or Clause 24.2(Liquidity) shall be subordinated pursuant to the
Subordination Deed.


 
103

--------------------------------------------------------------------------------

Index

REPRESENTATIONS, UNDERTAKINGS AND EVENTS OF DEFAULT
 
21.  
REPRESENTATIONS

 
21.1  
Timing and repetition

 
21.1.1  
The Borrower, or (where a representation refers to (i) "any Obligor", (ii) "no
Obligor", (iii) "the Obligors", (iv) "each Obligor" or (v) "the Parent" and "the
Borrower") each Obligor makes the representations and warranties set out in this
Clause 21 (Representations) (other than the representations and warranties set
out in Clause 21.9 (No filing or stamp taxes), Clause 21.13 (Monthly Reports),
Clause 21.14 (Projections), Clause 21.15 (Working Capital Model) and Clause
21.21 (Security)) to each Finance Party on the date of this Agreement.

 
21.1.2  
Each Obligor makes the representation and warranty set out in Clause 21.21
(Security) to each Finance Party on each date on which a Security Document is
entered into with respect to that Security Document.

 
21.1.3  
Each Obligor makes the representation and warranty set out in Clause 21.9 (No
filing or stamp taxes) to each Finance Party on each date on which a Finance
Document is entered into with respect to that Finance Document.

 
21.1.4  
Each Obligor makes the representation and warranty set out in Clause 21.13
(Monthly Reports) to each Finance Party on each date on which a Monthly Report
is delivered to the Facility Agent with respect that Monthly Report.

 
21.1.5  
Each Obligor makes the representation and warranty set out in Clause 21.14
(Projections) to each Finance Party on each date on which a Projection is
adopted pursuant to Clause 7 (Projections) with respect to that Projection.

 
21.1.6  
Each Obligor makes the representation and warranty set out in Clause 21.15
(Working Capital Model) to each Finance Party;

 
(A)  
on the date on which the Initial Working Capital Model is delivered to Facility
Agent with respect to the Initial Working Capital Model; and

 
(B)  
on each date on which a Working Capital Model is delivered to Facility Agent
with respect to that Working Capital Model.

 
21.1.7  
The Repeating Representations are deemed to be made by each Obligor to each
Finance Party by reference to the facts and circumstances then existing on the
date of each Utilisation Request, on the first day of each Interest Period and
on each Reduction Date.

 
21.2  
Status

 
21.2.1  
Each Obligor is a corporation, duly incorporated and validly existing as a
limited liability company under the laws of that Obligor's jurisdiction of
incorporation.

 
21.2.2  
The Borrower and (so far as it concerns the Project) the Parent has the power to
own its assets and to carry on its business as it is being conducted.

 
 
104

--------------------------------------------------------------------------------

Index
 
21.3  
Binding obligations

 
21.3.1  
The obligations expressed to be assumed by each Obligor in the Transaction
Documents to which that Obligor is a party are (subject to any general
principles of law limiting that Obligor's obligations generally which are
referred to in any legal opinion delivered pursuant to Clause 4.1 (Initial
conditions precedent) legal, valid, binding and enforceable obligations.

 
21.3.2  
The obligations expressed to be assumed by each Obligor in the Drop-Down
Documents to which it is a party are legal, valid, binding and enforceable
obligations.

 
21.4  
Non-conflict with other obligations

 
21.4.1  
The entry into and performance by each Obligor of, and the transactions
contemplated by, the Finance Documents to which it is a party do not and will
not conflict with:

 
(A)  
any law or regulation applicable to it;

 
(B)  
its constitutional documents; or

 
(C)  
any agreement or instrument binding upon it or any of the its assets in any
respect which would, or would be reasonably likely to, have a Material Adverse
Effect.

 
21.4.2  
The entry into and performance by each Obligor of, and the transactions
contemplated by, the Project Documents to which it is a party do not and will
not conflict with:

 
(A)  
any law or regulation applicable to it;

 
(B)  
its constitutional documents of; or

 
(C)  
any agreement or instrument binding upon it or its assets,

 
(in each case) in any respect which would, or would be reasonably likely to,
have a Material Adverse Effect.
 
21.5  
Power and authority

 
Each Obligor has the power to enter into, perform and deliver, and has taken all
necessary action to authorise its entry into, performance and delivery of, the
Transaction Documents to which it is a party and the transactions contemplated
by those Transaction Documents.
 
21.6  
Authorisations

 
21.6.1  
All Authorisations required to:

 
(A)  
enable each Obligor to lawfully enter into and exercise its rights and comply
with its obligations under the Finance Documents to which it is a party;

 
 
105

--------------------------------------------------------------------------------

Index
 
(B)  
ensure the legality, validity or enforceability of the Finance Documents to
which each Obligor is a party; and/or

 
(C)  
make the Finance Documents to which each Obligor is a party admissible in
evidence in its jurisdiction of incorporation,

 
(in each case) have been obtained or effected and are in full force and effect
or will be obtained or effected and will be in full force and effect by the date
on which they are required.
 
21.6.2  
All material Authorisations required to:

 
(A)  
enable each Obligor to lawfully enter into and exercise its rights and comply
with its obligations under the Project Documents to which it is a party;

 
(B)  
ensure the legality, validity or enforceability of the Project Documents to
which each Obligor is a party; and/or

 
(C)  
make the Project Documents to which each Obligor is a party admissible in
evidence in its jurisdiction of incorporation,

 
(in each case) have been obtained or effected and are in full force and effect
or will be obtained or effected and will be in full force and effect by the date
on which they are required.
 
21.6.3  
All material Authorisations required to enable each of the Borrower and (so far
as it concerns the Project) the Parent to carry out its business and operations
have been obtained or effected and are in full force and effect or will be
obtained or effected and will be in full force and effect by the date on which
they are required.

 
21.6.4  
No steps have been taken which are likely to lead to

 
(A)  
the revocation, termination or suspension of any Authorisation referred to in
Clauses 21.6.1 21.6.2 or 21.6.3 which has been granted or

 
(B)  
any material and adverse variation of any such Authorisation.

 
21.7  
Governing law and enforcement

 
Subject to any general principles of law limiting the obligations of each
Obligor which are referred to in any legal opinion delivered pursuant to Clause
4.1 (Initial conditions precedent):
 
21.7.1  
the chosen law of each of the Finance Documents to which that Obligor is a party
will be recognised and enforced in its jurisdiction of incorporation.

 
21.7.2  
the submission by it to the jurisdiction of the courts of England under any
relevant Finance Document to which it is a party is legal, valid and binding
under the law of its jurisdiction of incorporation.

 
 
106

--------------------------------------------------------------------------------

Index
 
21.7.3  
any judgment obtained in the jurisdiction of the chosen law of a Finance
Document to which that Obligor is a party will be recognised and enforced in its
jurisdiction of incorporation.

 
21.8  
Tax

 
21.8.1  
No Obligor is required to make any deduction for or on account of Tax from any
payment it may make under a Finance Document.

 
21.8.2  
The Borrower has paid when due all Taxes payable by it under applicable law
except to the extent that it is contesting payment in good faith and by
appropriate means.

 
21.9  
No filing or stamp taxes

 
Except as provided for in any legal opinion delivered pursuant to Clause 4.1
(Initial conditions precedent), under the law of the jurisdiction of
incorporation of each Obligor, it is not necessary that the Finance Documents be
filed, recorded or enrolled with any court or other authority in that
jurisdiction or that any stamp, registration or similar taxes or fees be paid on
or in relation to the Finance Documents or the transactions contemplated by the
Finance Documents.
 
21.10  
No default

 
21.10.1  
Except as disclosed under Clause 22.2 (Information: Notification of default), no
Default is continuing or might reasonably be expected to result from the making
of any Utilisation.

 
21.10.2  
No other event or circumstance is outstanding which constitutes a default under
any agreement or instrument which is binding on any Obligor or to which any
Obligor's assets are subject which would, or would be reasonably likely to, have
a Material Adverse Effect.

 
21.11  
Pari passu ranking

 
The claims of the Finance Parties under the Finance Documents rank at least pari
passu with the claims of all its unsecured and unsubordinated creditors save
those whose claims are preferred by any insolvency, liquidation or other similar
laws of general application.
 
21.12  
Financial statements

 
21.12.1  
The audited financial statements, or as the case may be, the audited
consolidated financial statements, most recently delivered to the Facility
Agent:

 
(A)  
were prepared in accordance with IFRS/GAAP consistently applied;

 
(B)  
fairly represent the financial condition and operations (consolidated if
applicable) of the relevant entity(ies) to which those financial statements
relate during the relevant financial year; and

 
(C)  
have not been qualified in any adverse manner,

 
 
107

--------------------------------------------------------------------------------

Index
 
except, in the case of (A) or (B), as disclosed to the contrary in those
financial statements.
 
21.12.2  
There has been no change in its business, assets or financial condition since
the date as of which the most recent financial statements were prepared which
would, or would be reasonably likely to, have a Material Adverse Effect (where,
for these purposes, the "most recent financial statements" means the audited
financial statements, or as the case may be, the audited consolidated financial
statements, most recently delivered to the Facility Agent under this Agreement).

 
21.13  
Monthly Reports

 
21.13.1  
The estimates, forecasts and financial projections contained in the Monthly
Report most recently delivered to the Facility Agent have been prepared with due
care and attention on the basis of recent historical information and assumptions
which it considers to be reasonable.

 
21.13.2  
The factual information contained in the Monthly Report most recently delivered
to the Facility Agent was in all material respects accurate, and not misleading,
as at the date such Monthly Report was prepared.

 
21.13.3  
Each expression of opinion or intention in the Monthly Report most recently
delivered to the Facility Agent has been made in good faith, with due care and
after careful consideration and enquiry and on the basis of assumptions it
considers to be reasonable.

 
21.14  
Projections

 
21.14.1  
The then current Projection:

 
(A)  
is based on assumptions it considers to be reasonable;

 
(B)  
is consistent with the provisions of the Transaction Documents in all material
respects;

 
(C)  
(to the extent prepared by the Borrower) has been prepared in good faith and
with due care; and

 
(D)  
fairly represents the Borrower's expectations as at the date the Projection is
produced and adopted,

 
except, in the case of Clauses 21.14.1(A) and (D), to the extent its assumptions
and expectations differ from those of the Technical Banks, the Modelling Bank or
the Majority Lenders.
 
21.14.2  
The Computer Model:

 
(A)  
is consistent with the provisions of the Transaction Documents in all material
respects; and

 
 
108

--------------------------------------------------------------------------------

Index
 
(B)  
is accurate and does not contain any error which would render any information
produced by the Computer Model misleading in any material respect.

 
21.14.3  
All information provided by, or on behalf of, the Borrower for the purposes of
preparing the then current Projection:

 
(A)  
in the case of any factual information was true in all material respects as at
the date it was provided;

 
(B)  
did not, when provided, omit any information which, if disclosed, would make
such information untrue or misleading in any material respect; and

 
(C)  
has been prepared and provided in good faith and with due care on the basis of
recent historical information and assumptions which it considers to be
reasonable.

 
21.15  
Working Capital Model

 
The Relevant Working Capital Model:
 
21.15.1  
is based on assumptions the Obligors consider to be reasonable;

 
21.15.2  
has been prepared in good faith and with due care;

 
21.15.3  
fairly represents the Obligors' expectations as at the date the Relevant Working
Capital Model is produced; and

 
21.15.4  
did not, when delivered to the Facility Agent, omit any information which, if
disclosed, would make the information included in the Relevant Working Capital
Model untrue or misleading in any material respect.

 
21.16  
No proceedings pending or threatened

 
No litigation, arbitration or administrative proceedings of or before any court,
arbitral body or agency which would reasonably be expected to be adversely
determined and, if adversely determined, would reasonably be expected to have a
Material Adverse Effect have (to the best of its knowledge and belief) been
started or threatened against any Obligor.
 
21.17  
Environmental compliance

 
21.17.1  
All material Environmental Licences required in connection with each Petroleum
Asset in which the Borrower and/or the Parent (in relation to its ownership of
the Project) have an interest or the use, possession, ownership, exploration,
development, construction, operation and/or exploitation of such Petroleum Asset
or the production, transportation and/or sale of Petroleum from such Petroleum
Asset, in each case, have been obtained or effected by the Borrower and the
Parent (in relation to its ownership of the Project) and are in full force and
effect or will be obtained or effected by the Borrower and the Parent (in
relation to its ownership of the Project) and will be in full force and effect
by the date on which they are required; and the Borrower and the Parent in
relation to its ownership of

 
 
109

--------------------------------------------------------------------------------

Index
 
the Project, and (to the best of its knowledge and belief) each other party to
the Project Documents, has at all times complied with all such Environmental
Licences in all material respects with respect to any Petroleum Asset in which
the Borrower and/or the Parent (in relation to its ownership of the Project)
have an interest.
 
21.17.2  
The Borrower and the Parent in relation to its ownership of the Project, and (to
the best of its knowledge and belief) each other party to the Project Documents,
has at all times complied, in all material respects, with all Environmental Laws
applicable to:

 
(A)  
each Petroleum Asset in which the Borrower and/or the Parent (in relation to its
ownership of the Project) have an interest;

 
(B)  
the use, possession, ownership, exploration, development, construction,
operation and/or exploitation of such Petroleum Asset; or

 
(C)  
the production, transportation and/or sale of Petroleum from such Petroleum
Asset.

 
21.17.3  
To the best of its knowledge and belief there is no material Environmental
Contamination.

 
21.17.4  
To the best of its knowledge and belief, there are no material Environmental
Claims current, pending or threatened, against the Borrower or the Parent (in
relation to its ownership of the Project) or connected with any Petroleum Asset
in which the Borrower or the Parent (in relation to its ownership of the
Project) has an interest.

 
21.18  
Project and Project Documents

 
21.18.1  
The Project Documents:

 
(A)  
are or shall be, from the date they are entered into, in full force and effect
in all material respects; and

 
(B)  
contain no restrictions, covenants and conditions that would, in any material
respect, adversely affect the use, possession, ownership, exploration,
development, construction, operation and/or exploitation of the Development
Asset (and/or the Petroleum fields comprised therein) in the manner contemplated
by the Finance Documents, the Project Documents that have been provided to the
Lenders, the then current Projection and the Monthly Report most recently
delivered to the Facility Agent under this Agreement.

 
21.18.2  
No Obligor is in material default under any Project Document and, to the best of
its knowledge and belief, no other party to any Project Document is in material
default thereunder.

 
21.18.3  
All material Authorisations that are required in connection with the use,
possession, ownership, exploration, development, construction, operation, and/or
exploitation of the Development Asset (and/or the Petroleum fields comprised

 
 
110

--------------------------------------------------------------------------------

Index
 
therein) as contemplated by the Finance Documents, the Project Documents that
have been provided to the Lenders, the then current Projection and the Monthly
Report, most recently delivered to the Facility Agent (in each case) have been
obtained or effected and are in full force and effect or will be obtained or
effected and will be in full force and effect by the date on which they are
required.
 
21.18.4  
No steps have been taken which are likely to lead to the revocation, termination
or suspension of any Authorisation referred to in Clause 21.18.3 which has been
granted or to any material and adverse variation of any such Authorisation.

 
21.18.5  
The Parent or (on and from the point at which it becomes a licensee under
licence number P.1114) the Borrower along with its joint venture partners have
sufficient access to and the right to use, all assets necessary for the use,
possession, ownership, exploration, development, construction, operation and/or
exploitation of the Development Asset (and/or the Petroleum fields comprised
therein) as contemplated by the Finance Documents, the then current Projection
and the Monthly Report most recently delivered to the Facility Agent under this
Agreement.

 
21.18.6  
The Parent or (on and from the point at which it becomes a licensee under
licence number P.1114) the Borrower is the absolute legal and beneficial owner
of the Development Asset (and/or the Petroleum fields comprised therein) free
from any Security or other interest of any kind other than (i) any Security
permitted pursuant to Clause 23.3 (Negative pledge) and (ii) the interests (if
any) of any co-venturers under the Project Documents.

 
21.18.7  
The Borrower is not under any obligation (other than under this Agreement) to
create any Security over all or any part of the Project save for any Security
permitted pursuant to Clause 23.3 (Negative pledge).

 
21.18.8  
Each copy of a Project Document delivered to the Facility Agent by it is, at the
time it is delivered, a correct and complete copy of the relevant document as in
force at that time.

 
21.18.9  
The Finance Parties have been provided with copies or details of all material
documents and contracts relating to the Project and no other agreements or
arrangements exist which would materially affect:

 
(A)  
the transactions or arrangements contemplated by the Finance Documents, the
Project Documents that have been provided to the Lenders, the then current
Projection and the Monthly Report most recently delivered to the Facility Agent
under this Agreement; or

 
(B)  
the then current Projection and the Assumptions therein.

 
21.19  
Ownership

 
21.19.1  
The Borrower is a directly and wholly owned Subsidiary of the Parent.

 
21.19.2  
The Borrower does not own any Subsidiaries.

 
 
111

--------------------------------------------------------------------------------

Index
 
21.19.3  
The Borrower owns or is a licensee of all data, software and systems or
intellectual property rights necessary for it to carry on any part of its
business.

 
21.20  
Information Package

 
21.20.1  
To the best of its knowledge and belief the factual information prepared by, or
on behalf of, any Obligor and contained in the Information Package was in all
material respects accurate, and not misleading, as at the date it was provided
or as at the date (if any) at which it is stated to be given; and to the best of
its knowledge and belief, any other factual information contained in the
Information Package was in all material respects accurate and not misleading as
at the date it was provided or as at the date (if any) at which it is stated to
be given.

 
21.20.2  
To the best of its knowledge and belief the Information Package contains all
information regarding each Obligor, the Development Asset and the Transaction
Documents which is material as at its date or as at the date (if any) at which
it is stated to be given.

 
21.20.3  
The estimates, forecasts and financial projections contained in the Information
Package that have been prepared by, or on behalf of, any Obligor, have been
prepared, to the best of its knowledge and belief in good faith and with due
care on the basis of recent historical information and assumptions it considers
to be reasonable.

 
21.20.4  
Each expression of opinion or intention made by, or on behalf of, any Obligor
and contained in the Information Package has been made in good faith, with due
care and after careful consideration and enquiry and on the basis of assumptions
it considers to be reasonable.

 
21.20.5  
To the best of its knowledge and belief the Information Package did not, when
provided to the Lenders, omit any information which, if disclosed, would make
the Information Package untrue or misleading in any material respect.

 
21.21  
Security

 
21.21.1  
Each Obligor is the legal and beneficial owner of the assets over which Security
is purported to be given under such Security Document and subject to any
qualifications as to matters of law set out in any legal opinions delivered in
relation to such Security Document or any required registration thereof, such
Security Document:

 
(A)  
confers the Security of the type it purports to create over the assets over
which such Security is purported to be given and such Security is first ranking;
and

 
(B)  
is:

 
(1)  
valid and enforceable against that Obligor and its Insolvency Officer and
creditors; and

 
(2)  
not capable of being avoided or set aside, whether in that Obligor's winding up,
administration, dissolution or otherwise.

 
 
112

--------------------------------------------------------------------------------

Index
 
21.21.2  
No Security (or agreement to create the same) exists over any of the Borrower's
assets or over any of the Parent's assets which Security has been, or is
purported to be, constituted under any Security Document, in each case, save for
any Security permitted pursuant to Clause 23.3 (Negative pledge).

 
21.21.3  
To the extent that a Security Document creates, or purports to create, Security
over any shares:

 
(A)  
such shares are free from any restrictions as to transfer or registration
(including pursuant to the creation or enforcement of any Security);

 
(B)  
such shares are fully paid up and are not otherwise subject to any calls or
other liability to pay money;

 
(C)  
such shares are not subject to any option to purchase or similar rights; and

 
(D)  
there are no agreements or other arrangements in place which provide for the
issue or allotment of, or grant any person the right to call for the issue or
allotment of, the share or loan capital of the relevant member of the Group that
has issued such shares (including any option or right of pre-emption or
conversion).

 
21.22  
No immunity

 
Neither any Obligor nor any of the assets of that Obligor is entitled to any
right of immunity in that Obligor's jurisdiction of incorporation.
 
21.23  
Compliance with Laws

 
Each Obligor is in compliance in all material respects with all applicable laws
and regulations.
 
21.24  
Insurances

 
All Insurances which are at any time required to be maintained or effected by
the Borrower pursuant to the Finance Documents are in full force and effect at
that time, and to the best of the Borrower's knowledge and belief, no event or
circumstances has a fact, which would in either case entitle the insurer under
those Insurances to avoid its liability or otherwise reduce its liability.
 
21.25  
Overseas Obligor

 
The Parent, which is not incorporated under the laws of any part of the United
Kingdom, represents that it has registered an establishment in the UK at
Companies House under its name and confirms that its UK establishment number is
BR007271.
 
 
113

--------------------------------------------------------------------------------

Index
 
22.  
INFORMATION UNDERTAKINGS

 
22.1  
Financial statements

 
22.1.1  
The Borrower shall supply to the Facility Agent:

 
(A)  
as soon as the same become available, but in any event within 120 days after the
end of each of its financial years, its audited financial statements for each of
its financial years; and

 
(B)  
as soon as the same become available, but in any event within 45 days after the
end of each of its financial quarters, its unaudited management accounts for
that quarter.

 
22.1.2  
Each financial statement supplied under this Clause 22.1 (Financial statements)
must include income statements, cash flows and balance sheets (or an appropriate
equivalent).

 
22.1.3  
Each set of financial statements delivered by the Borrower pursuant to Clause
22.1 (Financial statements), shall be certified by a director of the Borrower as
giving a true and fair view (if audited) of the Borrower on its behalf as fairly
representing (if unaudited) its financial condition as at the date as at and for
the period ending on which those financial statements were drawn up.

 
22.1.4  
The Borrower shall procure that each set of financial statements and management
accounts delivered pursuant to Clause 22.1 (Financial statements) is:

 
(A)  
prepared using GAAP/IFRS; and

 
(B)  
gives a true and fair view of (if audited) or fairly present (if unaudited) its
financial condition as at the date as at which those financial statements were
drawn up.

 
22.2  
Information: Notification of default

 
22.2.1  
Each Obligor shall notify the Facility Agent of any Default or any event which
has or would in its reasonable opinion have a Material Adverse Effect (and the
steps, if any, being taken to remedy any of the foregoing) promptly upon
becoming aware of its occurrence (unless that Obligor is aware that a
notification has already been provided by the other Obligor).

 
22.2.2  
As soon as practicable upon a request by the Facility Agent the Borrower shall
supply to the Facility Agent a certificate signed by a director on behalf of the
Borrower (but without personal liability) certifying that no Default is
continuing (or if a Default is continuing, specifying the relevant Default and
the steps, if any, being taken to remedy it).

 
22.2.3  
Each Obligor shall allow any representative of the Facility Agent and/or the
Technical Bank, upon reasonable notice following the occurrence of a Default, to
have access to and to inspect any and all books, records and other relevant data
or information in the possession of, or available to, such Obligor during
regular business hours.

 
 
114

--------------------------------------------------------------------------------

Index
 
22.3  
Information:  Monthly Report

 
The Borrower shall supply to the Facility Agent (in sufficient copies for all
the Lenders if the Facility Agent so requires) by the 5th Business Day after the
end of each calendar month that ends on or before the Project Completion Date,
an up-to-date Monthly Report.
 
22.4  
Working Capital Model

 
22.4.1  
No earlier than 15 Business Days before, and no later than five Business Days
before each Quarter End Date, the Borrower shall supply to the Facility Agent
(in sufficient copies for all the Lenders if the Facility Agent so requires) a
Working Capital Model relating to that Quarter End Date.

 
 
22.4.2  
To the extent costs and expenditures based on management estimates have been
included as items of Total Borrower Uses for the purposes of the Working Capital
Model most recently delivered to the Facility Agent, the Borrower shall notify
the Facility Agent within 10 days of such costs and expenditures being approved
by the joint operating committee in the budget in respect of the Development
Asset provided that as a result of such budgetary approval the Total Borrower
Uses (or any part thereof) in that Working Capital Model is projected to rise by
$5,000,000 or more (or the equivalent amount in one or more other currencies).

 
22.4.3  
The Borrower shall promptly upon request by the Lenders (acting through the
Facility Agent) provide all such information as may be reasonably required for
the purposes of demonstrating compliance with Clause 24.2 (Liquidity).

 
22.5  
Information:  ad hoc

 
The Borrower must, supply to the Facility Agent (in sufficient copies for all
the Lenders if the Facility Agent so requests):
 
22.5.1  
all documents dispatched by it to its shareholders (or any class of them) in
their capacity as shareholders or its creditors generally at the same time as
they are dispatched;

 
22.5.2  
promptly upon becoming aware of them, the details of any material litigation,
arbitration or administrative proceedings which are current, threatened or
pending in connection with the Project (or any activity relating thereto) or the
Borrower;

 
22.5.3  
no later than 45 days after each Recalculation Date, a cashflow reconciliation
for withdrawals from the Project Accounts during the most recent Calculation
Period demonstrating compliance with Clause 19.3 (Proceeds Accounts) to Clause
19.7 (Hedging Agreement Account);

 
22.5.4  
promptly upon receipt of the same, a copy of any notice of material default
(howsoever called) served upon any Obligor under any Project Document;

 
22.5.5  
promptly upon becoming aware of the same, details of the occurrence of any
material default (howsoever called) under any Project Document;

 
22.5.6  
promptly upon becoming aware of the same, the details of any event or
circumstance which has resulted in the suspension or interruption of the Project

 
 
115

--------------------------------------------------------------------------------

Index
 
or resulted in the production, recovery or transportation of Petroleum derived
from the Project being suspended or interrupted for a period of 30 days or more;
 
22.5.7  
promptly upon becoming aware of the same, details of any potential or actual
material claim or any other material dispute under any Project Document;

 
22.5.8  
promptly upon becoming aware of the same, details of (i) any incident involving
any material physical damage to any part of any facilities or infrastructure
connected with the Project and (ii) any proposal for reinstatement;

 
22.5.9  
promptly upon becoming aware of the same, any other information (to the extent
not otherwise covered pursuant to the other provisions of this Clause 22.5
(Information:  ad hoc)) relating to the Project or any Obligor that could
reasonably be expected to have a Material Adverse Effect on any Obligor or to
impose any additional material liability on any Obligor or to change any
Assumption in the then current Projection (in a material respect);

 
22.5.10  
promptly upon request by the Facility Agent, certified copies of any
Authorisation referred to in Clause 23.1 (Authorisations);

 
22.5.11  
promptly upon becoming aware of the same notify the Facility Agent of:

 
(A)  
any material Environmental Claim connected with any Petroleum Asset in which the
Borrower or the Parent (in relation to its ownership of the Project) has an
interest or any activity relating to the Project, in each case, which is
current, or to its knowledge, pending or threatened;

 
(B)  
any circumstances reasonably likely to result in a material Environmental Claim
connected with any Petroleum Asset in which the Borrower or the Parent (in
relation to its ownership of the Project) has an interest or any activity
relating to any Petroleum Asset;

 
(C)  
any material Environmental Contamination;

 
22.5.12  
promptly upon request by the Facility Agent, a copy of any Project Document;

 
22.5.13  
promptly upon entering into any new Project Document or any material
modification of any Project Document, details of that Project Document or
material modification, in each case, together with copies of any documents
relating thereto; and

 
22.5.14  
promptly upon receipt of the same (a) the policy, certificate or cover note
relating to any Agreed Insurance and (b) the receipt for the payment of any
premium for any Agreed Insurance;

 
22.5.15  
promptly, such further information relating to the Project, the Agreed
Insurances, any Sinking Fund, the Monthly Report, the Working Capital Model, the
Project Documents, the Borrower's forecast of production, investments and
revenues or the financial condition, business and operations of any Obligor, in
each case, as any Finance Party (through the Facility Agent) may reasonably
request;

 
 
116

--------------------------------------------------------------------------------

Index
 
22.5.16  
as soon as reasonably practicable (and in any event no later than 30 days) after
preparation or receipt by it of the same, copies of development and production
reports, forecasts, budgets (or updates thereof), development programmes,
authorities for expenditure and/or other reports relating to the Development
Asset prepared by it or the operator of the relevant Petroleum field comprised
in the Development Asset;

 
22.5.17  
as soon as reasonably practicable following a request by the Facility Agent, a
copy of any minutes of meetings, reports (including development and production
reports the Borrower is permitted to request under the terms of any joint
operating agreements) or budgets in respect of the Project prepared by the
operator of the Huntington Petroleum Field or any operating committee or
technical committee thereof;

 
22.5.18  
not less than 14 days before the Borrower enters into any agreement or
arrangement to dispose or acquire any material asset, details of such agreement
or arrangement;

 
22.5.19  
prior to the Fulmar Disposal, as early as practicable (having regard to
circumstances such as an emergency and a rig on standby) prior to exercising any
voting and/or other rights as it may have under the project documents in respect
of the Fulmar Project (and the Fulmar Petroleum Field comprised therein),
details of how it proposes to exercise such voting and/or other rights where the
same might reasonably be considered to be relevant to the interest of the
Lenders;

 
22.5.20  
as early as practicable (having regard to circumstances such as an emergency and
a rig on standby) prior to exercising any voting and/or other rights as it may
have under the project documents in respect of the Project (and the Huntington
Petroleum Field comprised therein), details of how it proposes to exercise such
voting and/or other rights where the same might reasonably be considered to be
relevant to the interest of the Lenders;

 
22.5.21  
prior to the Fulmar Disposal, promptly following a request by the Facility
Agent, a copy of any minutes of meetings, reports or budgets in respect of the
Fulmar Project prepared by the operator of the Fulmar Petroleum Field or any
operating committee or technical committee thereof where the same might
reasonably be considered to be relevant to the interest of the Lenders;

 
22.5.22  
promptly upon becoming aware of them, the details of any updated calculation of
the level of security required to be provided under the Decommissioning
Agreement or the Field Security Agreement if it increases the security required
to be posted thereunder;

 
22.5.23  
promptly upon becoming aware of them, the details of any adverse change in any
estimated abandonment, tax or royalty liabilities; and

 
22.5.24  
promptly upon becoming aware of the same, the details of any interruption or
suspension of the production, recovery or transportation of any Petroleum
derived from or relating to the Project for a continuous period of 15 days (or
more) the effects of which have not been taken into account and reflected in the
then current Projection.

 
 
117

--------------------------------------------------------------------------------

Index
 
22.6  
Information:  Reserves Reports

 
22.6.1  
The Borrower shall procure that a Reserves Report is commissioned, at its
expense, and prepared:

 
(A)  
on an annual basis for the purposes of the Projections to be adopted in
accordance with Clause 7 (Projections) (which Reserves Report shall be prepared
as of 1 January of each year);

 
(B)  
if the Facility Agent (acting on instructions of the Majority Lenders) so
requests in connection with the preparation and adoption of any new Projection
pursuant to Clause 7 (Projections) where the Majority Lenders (acting
reasonably) are of the opinion that if a new Reserves Report were to be
prepared, it is likely to include data, analyses or other information which is
different from that contained in the latest Reserves Report delivered under this
Agreement in one or more material respects; and

 
(C)  
if the Technical Banks so request no earlier than 40 Business Days before and no
later than 30 Business Days before the anticipated Project Completion Date.

 
22.6.2  
The Borrower shall use its reasonable endeavours to ensure that each Reserves
Report which is commissioned and prepared:

 
(A)  
pursuant to Clause 22.6.1(A), is delivered to the Technical Banks and the
Modelling Bank on or before 15 February (or, in case of calendar year 2011, 15
March) to occur after the 1 January as of which that Reserves Report is to be
prepared;

 
(B)  
pursuant to Clause 22.6.1(B), is delivered to the Technical Banks and the
Modelling Bank within 30 days of the same being required by the Majority
Lenders; and

 
(C)  
pursuant to Clause 22.6.1(C), is delivered to the Technical Banks and the
Modelling Bank within 30 days of the same being required by the Technical Banks.

 
22.6.3  
The Borrower shall ensure that each Reserves Report that is prepared pursuant to
this Clause ‎22.6 (Information: Reserves Reports) is addressed to the Technical
Banks, the Modelling Bank, the Security Trustee and the Finance Parties in a
manner which ensures that the Independent Reserves Engineer owes a duty of care
to the Technical Banks, the Modelling Bank, the Security Trustee and the Finance
Parties.

 
22.6.4  
The Borrower shall prepare or procure the preparation of Borrower Updates and
deliver each such Borrower Update to the Technical Banks on or before 15 August
in each year (or, in case of calendar year 2011, 15 September) (unless a
Reserves Report is scheduled pursuant to Clause 22.6.2 to be delivered to the
Technical Banks within two months of such date).

 
 
118

--------------------------------------------------------------------------------

Index
 
22.7  
Information:  insurance certificates

 
The Borrower shall procure that its insurance adviser, broker or provider
issues, on (i) the Construction All Risk Back Stop Date, and (ii) an annual
basis on such date as may be determined by the Facility Agent (acting
reasonably), a certificate (in form and substance satisfactory to the Facility
Agent (acting reasonably)) which confirms, among other things, (i) that the
Borrower is in compliance with its obligations under Clause 23.9 (Insurance) and
(ii) the level and adequacy of the insurances that have been effected with
respect to the Borrower and its business and activities (including those
relating to the Project).
 
22.8  
Use of websites

 
22.8.1  
Each Obligor may satisfy its obligation under a Finance Document to deliver any
information in relation to those Lenders (the "Website Lenders") who accept this
method of communication by posting this information onto an electronic website
designated by the Borrower and the Facility Agent (the "Designated Website") if:

 
(A)  
the Facility Agent expressly agrees (after consultation with each of the
Lenders) that it will accept communication of the information by this method;

 
(B)  
both the Borrower and the Facility Agent are aware of the address of and any
relevant password specifications for the Designated Website; and

 
(C)  
the information is in a format previously agreed between the Borrower and the
Facility Agent.

 
22.8.2  
The Facility Agent shall supply each Website Lender with the address of and any
relevant password specifications for the Designated Website following
designation of that website by the Borrower and the Facility Agent.

 
22.8.3  
The Borrower shall promptly upon becoming aware of its occurrence notify the
Facility Agent if:

 
(A)  
the Designated Website cannot be accessed due to technical failure;

 
(B)  
the password specifications for the Designated Website change;

 
(C)  
any new information which is required to be provided under this Agreement is
posted onto the Designated Website;

 
(D)  
any existing information which has been provided under this Agreement and posted
onto the Designated Website is amended; or

 
(E)  
the Borrower becomes aware that the Designated Website or any information posted
onto the Designated Website is or has been infected by any electronic virus or
similar software.

 
22.8.4  
If the Borrower notifies the Facility Agent under Clause 22.8.3(A) or 22.8.3(E),
all information to be provided by the Borrower under this Agreement after the
date of that notice shall be supplied in paper form unless and until the
Facility

 
 
119

--------------------------------------------------------------------------------

Index
 
Agent and each Website Lender is satisfied that the circumstances giving rise to
the notification are no longer continuing.
 
22.8.5  
Any Website Lender may request, through the Facility Agent, one paper copy of
any information required to be provided under this Agreement which is posted
onto the Designated Website.  The Borrower shall comply with any such request
within ten Business Days.

 
22.9  
"Know your customer" checks

 
22.9.1  
If:

 
(A)  
the introduction of or any change in (or in the interpretation, administration
or application of) any law or regulation made after the date of this Agreement;

 
(B)  
any change in the status of an Obligor after the date of this Agreement; or

 
(C)  
a proposed assignment or transfer by a Lender of any of its rights and
obligations under the Finance Documents to a party that is not a Lender prior to
such assignment or transfer,

 
obliges any Administrative Finance Party or any Lender (or, in the case of
Clause 22.9.1(C), any prospective new Lender) to comply with "know your
customer" or similar identification procedures in circumstances where the
necessary information is not already available to it, each Obligor shall
promptly upon the request of any Administrative Finance Party or any Lender
supply, or procure the supply of, such documentation and other evidence as is
reasonably requested by any Administrative Finance Party (for itself or, in the
case of the Facility Agent, on behalf of any Lender) or any Lender (for itself
or, in the case of the event described in Clause 22.9.1(C), on behalf of any
prospective new Lender) in order for such Administrative Finance Party, such
Lender or, in the case of the event described in Clause 22.9.1(C), any
prospective new Lender to carry out and be satisfied it has complied with all
necessary "know your customer" or other similar checks under all applicable laws
and regulations pursuant to the transactions contemplated in the Finance
Documents.
 
22.9.2  
Each Lender shall promptly upon the request of any Administrative Finance Party
supply, or procure the supply of, such documentation and other evidence as is
reasonably requested by such Administrative Finance Party (for itself) in order
for such Administrative Finance Party to carry out and be satisfied it has
complied with all necessary "know your customer" or other similar checks under
all applicable laws and regulations pursuant to the transactions contemplated in
the Finance Documents.

 
23.  
GENERAL UNDERTAKINGS

 
23.1  
Authorisations

 
23.1.1  
Each Obligor shall, promptly obtain, comply with and do all that is necessary to
maintain in full force and effect each Authorisation required under any law or
regulation to:

 
 
120

--------------------------------------------------------------------------------

Index
 
(A)  
enable it to lawfully enter into, and exercise its rights and comply with its
obligations under, the Finance Documents to which it is a party;

 
(B)  
ensure the legality, validity or enforceability of the Finance Documents to
which it is a party; and/or

 
(C)  
make the Finance Documents to which it is a party admissible in evidence in its
jurisdiction of incorporation.

 
23.1.2  
Each Obligor shall, promptly obtain, comply with and do all that is necessary to
maintain in full force and effect each material Authorisation required under any
law or regulation to:

 
(A)  
enable it to lawfully enter into, and exercise its rights and comply with its
obligations under, the Project Documents to which it is a party;

 
(B)  
ensure the legality, validity or enforceability of the Project Documents to
which it is a party; and/or

 
(C)  
make the Project Documents to which it is a party admissible in evidence in its
jurisdiction of incorporation.

 
23.2  
Compliance with laws

 
Each Obligor shall, comply in all material respects with all laws applicable to
it, the Project or any activity relating to the Project.
 
23.3  
Negative pledge

 
23.3.1  
Except as provided in Clause 23.3.3, the Borrower may not create or permit to
subsist any Security over any of its assets.

 
23.3.2  
Except as provided in Clause 23.3.3, the Borrower may not:

 
(A)  
dispose of any of its assets on terms whereby they are or may be leased to or
re-acquired by a member of the Group;

 
(B)  
dispose of any of its receivables on recourse terms;

 
(C)  
enter into any arrangement under which money or the benefit of a bank or other
account may be applied, set-off or made subject to a combination of accounts; or

 
(D)  
enter into any other preferential arrangement having a similar effect,

 
in circumstances where the arrangement or transaction is entered into primarily
as a method of raising Financial Indebtedness or of financing the acquisition of
an asset.
 
23.3.3  
Clauses 23.3.1 and 23.3.2 shall not apply to:

 
(A)  
any Security constituted by any Security Document;

 
 
121

--------------------------------------------------------------------------------

Index
 
(B)  
any Security comprising a netting or set-off arrangement entered into by the
Borrower in the ordinary course of its banking arrangements which has the effect
of netting debit and credit balances;

 
(C)  
any Security (i) granted by the Borrower under or pursuant to any Project
Document or any other joint operating agreement and/or similar or analogous
agreement to which the Borrower is a party (whether or not termed a joint
operating agreement) (each, a "relevant agreement") in favour of any
counterparty to such relevant agreement over the Borrower's interests in the
relevant agreement and (ii) which only secures obligations owing under the
relevant agreement to such counterparty and does not secure any Financial
Indebtedness;

 
(D)  
any lien which arises by operation of law in the ordinary course of business;
and

 
(E)  
any retention of title arrangements affecting goods that have been supplied to
the Borrower in the ordinary course of the Borrower's business (provided that
such retention of title arrangements are those that arise in the normal course
of business of the Borrower and supplier.)

 
23.4  
Financial Indebtedness

 
23.4.1  
Except as provided in Clause 23.4.2, the Borrower may not incur or have
outstanding any Financial Indebtedness.

 
23.4.2  
Clause 23.4.1 shall not apply to:

 
(A)  
any Financial Indebtedness incurred under the Finance Documents;

 
(B)  
any Financial Indebtedness incurred under any Hedging Agreement that has been
entered into in accordance with this Agreement;

 
(C)  
any Financial Indebtedness incurred by the Borrower under any loans made to it
by any member of the Group (a "Related Lender") provided that:

 
(1)  
such Financial Indebtedness has been subordinated to the Financial Indebtedness
under the Finance Document upon terms satisfactory to the Majority Lenders;

 
(2)  
the Borrower and Related Lender have each taken all such steps, and delivered
all such documents as the Facility Agent may reasonably request for the purposes
of ensuring that such subordination is effective;

 
(3)  
Security, in form and substance satisfactory to the Security Trustee, has been
granted by the relevant Related Lender extending such Financial Indebtedness
over that Related Lender's rights and interests in respect of such Financial
Indebtedness (and any agreements relating thereto) to the Finance Parties or the
Security Trustee (in its capacity as such); and

 
 
122

--------------------------------------------------------------------------------

Index
 
(4)  
the Borrower and the relevant Related Lender have taken all such steps and
delivered all such documents as Security Trustee may reasonably request with
respect to the creation of such Security;

 
23.5  
No loans and financial guarantees

 
23.5.1  
Except as provided in Clause 23.5.2, the Borrower may not be a creditor in
respect of any Financial Indebtedness or provide any other form of credit to any
person.

 
23.5.2  
Clause 23.5.1 does not apply to:

 
(A)  
any Financial Indebtedness owed to the Borrower under any Hedging Agreement that
has been entered into in accordance with this Agreement; or

 
(B)  
any credit on normal trade terms given in the ordinary course of the Borrower's
trading.

 
23.6  
Disposals

 
23.6.1  
Except as provided in Clause 23.6.2 the Borrower may not enter into a single
transaction or a series of transactions (whether related or not) and whether
voluntary or involuntary to dispose of all or any part of the Development Asset
or any interests therein.

 
23.6.2  
Clause 23.6.1 does not apply to:

 
(A)  
the sales of Petroleum on arms' length terms for cash consideration in the
ordinary course of trading;

 
(B)  
disposals arising solely by virtue of a unitisation or redetermination of the
Huntington Petroleum Field comprised therein (provided that the Lenders have
approved (acting reasonably) such disposal and the then current Projection takes
into account and reflects the effects of such unitisation or redetermination);

 
(C)  
disposals of surplus materials or of materials that are forthwith replaced with
materials of equivalent utility;

 
(D)  
disposals of obsolete or surplus assets;

 
(E)  
disposals of materials by the Borrower used in the course of its operations
where such disposals are made in the ordinary course of business and on arms'
length terms;

 
(F)  
(provided Available Commitments under all Tranches are zero) disposals pursuant
to which the aggregate net proceeds of such disposal will be sufficient to repay
all amounts outstanding under Tranche A and Tranche B and to fully cash
collateralise any outstanding Letter of Credit under Tranche C;

 
 
123

--------------------------------------------------------------------------------

Index
 
(G)  
disposal of all or any part of the Fulmar Petroleum Field provided the Technical
Banks are satisfied (acting reasonably and having regard to available
geological, geophysical and engineering data) that such disposal is in relation
to assets which are geologically and contractually separate from the Huntington
Petroleum Field; and

 
(H)  
disposal by the operator of assets that do not impact on the ability to operate
the Project in accordance with the Field Development Plan relating to the
Huntington Petroleum Field, the Transaction Documents and the Projection.

 
23.7  
Corporate existence and merger

 
23.7.1  
Each Obligor shall maintain its corporate existence under the laws of its
jurisdiction of incorporation; and the Borrower may not change its corporate
domicile or attempt to resolve to do so and the Parent may not change its
corporate domicile or attempt to resolve to do so unless the Parent has
demonstrated to the satisfaction of the Majority Lenders (acting reasonably)
that such change will not have a Material Adverse Effect.

 
23.7.2  
The Borrower may not enter into any amalgamation, demerger, merger or corporate
reconstruction.

 
23.7.3  
The Parent may not enter into any amalgamation, demerger, merger or corporate
reconstruction unless the Parent has demonstrated to the satisfaction of the
Majority Lenders (acting reasonably) that such amalgamation, demerger, merger or
corporate reconstruction (as the case may be) will not have a Material Adverse
Effect.

 
23.8  
Change of business

 
23.8.1  
The Borrower shall not:

 
(A)  
carry on any business other than the ownership and exploitation of interests in
Petroleum Assets and the exploration for, and the production and disposal of,
Petroleum from such Petroleum Assets;

 
(B)  
undertake any activities other than those associated with the activities
described in Clause 23.8.1(A); or

 
(C)  
own any assets or incur any liabilities except for the purposes of carrying on
that business or such activities.

 
23.8.2  
The Borrower shall ensure that its assets are maintained and/or operated in a
reasonable and prudent manner and in accordance with good oil industry practice
and all applicable laws and regulations.

 
23.9  
Insurance

 
23.9.1  
The Borrower shall:

 
 
124

--------------------------------------------------------------------------------

Index
 
(A)  
take out and maintain, or cause to be taken out and maintained, insurance
policies (other than construction all risk policy, which shall be taken out in
accordance with Clause 23.9.4) with respect to all its assets and activities:

 
(1)  
in such amounts and at such times, on such terms and against such risks as would
normally be maintained by prudent owners and/or operators (acting in accordance
with good industry practice) of comparable assets in the region in which the
relevant assets are located or activities are taking place; and

 
(2)  
against any other risks which the Facility Agent may reasonably require (having
regard, among other things, the availability of the same at commercial rates and
the risk profile of the Borrower);

 
(B)  
ensure that all Agreed Insurances are maintained:

 
(1)  
with insurers or underwriters that meet the minimum rating criteria or are
otherwise acceptable to the Facility Agent (acting reasonably); and

 
(2)  
on terms consistent with those that would apply to the insurances taken out by
prudent owners and/or operators (acting in accordance with good industry
practice) of assets comparable to the Development Asset,

 
where, for these purposes, "minimum rating criteria" means a credit rating of at
least A- from Standard and Poor's or Ratings Services, A3 from Moody's Investor
Services Limited or an equivalent rating from an internationally recognised
rating agency acceptable to the Facility Agent (acting reasonably);
 
(C)  
procure that all moneys received or receivable by it under any insurances
relating to third party liability are applied directly to the person to whom the
liability to which the sum relates was incurred, or to the relevant insured
party in reimbursement of moneys expended in satisfaction of such liability;

 
(D)  
procure that the Security Trustee (as security trustee for the Finance Parties)
is named as (i) a co-insured or an additional insured party and (ii) loss payee
upon the policy, certificate or cover note relating to each Agreed Insurance;

 
(E)  
not do, anything or knowingly permit anything to be done, which may make any
Agreed Insurance void, voidable, unavailable or unenforceable or render any sums
which may be paid out under any Agreed Insurances repayable in whole or in part;

 
(F)  
promptly pay all premiums, calls and contributions and do all other things
necessary to keep each Agreed Insurance maintained in full force and effect;

 
(G)  
ensure that:

 
 
125

--------------------------------------------------------------------------------

Index
 
(1)  
if the Facility Agent so requires (acting reasonably having regard to any
incremental cost to or of the policy) every policy of every Agreed Insurance
contains a non-vitiation clause, a cross-liabilities clause, a waiver of
subrogation and/or any other lender endorsement, in each case, in such form as
the Facility Agent (acting reasonably) may approve (where, for these purposes,
"lender endorsement" means any endorsements or clauses relating to the
protection of the Security Trustee and/or the Finance Parties with respect to
its or their interests in any Agreed Insurances); and

 
(2)  
if so requested by the Facility Agent (acting reasonably in consultation with
the Borrower having regard to any incremental cost to or of the policy) with
respect to any Agreed Insurances that have been reinsured and to the extent that
such clauses or provisions are permitted under any applicable law or regulation,
the relevant policies contain such cut-through clauses and/or provisions
relating to the assignment of reinsurance proceeds as may be reasonably
requested by the Facility Agent; and

 
(H)  
if the Security Trustee so requires:

 
(1)  
enter into a Security Document (in form and substance satisfactory to the
Security Trustee) for the purposes of granting Security over the Agreed
Insurances and the proceeds thereof in favour of the Security Trustee unless
such Security has been granted under an existing Security Document;

 
(2)  
without prejudice to Clause 23.17 (Security Documents), promptly obtain all such
Authorisations as may be necessary in order for such Security to be granted; and

 
(3)  
deliver to the Security Trustee, or procure the delivery to the Security Trustee
of, any documents that may be required in connection with the provision of any
legal opinion that the Security Trustee may reasonably require in connection
with the entry into such Security Document.

 
23.9.2  
No Finance Party shall have any liability for the payment of premiums or any
other amount owing in respect of any insurances and the Borrower shall ensure
that this is the case notwithstanding the inclusion of the Security Trustee as
co-insured, additional insured and/or loss payee upon the policy, certificate or
cover note relating to any Agreed Insurances pursuant to Clause 23.9.1(D).

 
23.9.3  
If the Borrower fails to pay any costs relating to any Agreed Insurances the
Facility Agent may, at its sole discretion, pay any costs due and the Borrower
shall immediately on demand reimburse and indemnify the Facility Agent for all
such payments made by it.

 
23.9.4  
On or before the Construction All Risk Back Stop Date the Borrower shall take
out and maintain, or cause to be taken out and maintained, construction all risk
policy(ies) with respect to all its assets and activities in such amounts and on
such

 
 
126

--------------------------------------------------------------------------------

Index
 
terms and against construction risks as would normally be maintained by prudent
owners and/or operators (acting in accordance with good industry practice) of
comparable assets in the region in which the relevant assets are located or
activities are taking place.
 
23.10  
Pari passu ranking

 
Each Obligor shall ensure that the claims of the Finance Parties under the
Finance Documents rank at least pari passu with the claims of all of its
unsecured and unsubordinated creditors save those whose claims are preferred by
any insolvency, liquidation or other similar laws of general application.
 
23.11  
Dividends and distributions

 
23.11.1  
The Borrower may not make or declare payment of any Distribution.

 
23.11.2  
Clause 23.11.1 shall not apply to any Distribution that are made (i) from the
Proceeds Account in accordance with Clause 19.3.2(F) (Proceeds Accounts) or
Clause 19.5.2(C) (Equity Contribution Account) or (ii) in accordance with Clause
20.5.2 (Hedging Costs and Payments) and provided in each case no Default is
continuing or will occur as a result of making such distribution.

 
23.12  
Hedging

 
23.12.1  
The Borrower shall implement and comply with the Hedging Policy.

 
23.12.2  
The Borrower may not enter into any Hedging Agreement unless:

 
(A)  
the entry into of such Hedging Agreement is permitted under the Hedging Policy;

 
(B)  
such Hedging Agreement has been entered into by the Borrower in compliance with,
and on terms consistent with, the terms of this Agreement and the Hedging
Policy; and

 
(C)  
such Hedging Agreement has been entered into for prudent treasury management
purposes so as to cover the genuine commercial exposure of the Borrower and not
for speculative purposes or for the purposes of raising finance.

 
23.12.3  
In connection with the preparation of each new Projection in accordance with
Clause 7 (Projections), the Borrower shall provide to the Technical Banks, the
Modelling Bank and the Lenders a report (in a form satisfactory to the Technical
Banks and the Modelling Bank, each acting reasonably) which:

 
(A)  
summarises each existing Hedging Agreement to which the Borrower is a party, the
counterparty(ies) thereto and the hedging arrangements thereunder; and

 
(B)  
confirms that the Borrower is in compliance with the requirements of the Hedging
Policy

 
 
127

--------------------------------------------------------------------------------

Index
 
23.12.4  
Save for any Security constituted by any Security Document the Borrower may not
enter into any margin call arrangements, post any collateral or credit support,
grant any Security or otherwise give any guarantee or indemnity in respect of
any Hedging Agreement entered into by the Borrower.

 
23.12.5  
Without prejudice to Clause 23.12.1, the Borrower shall promptly, on becoming a
party to any Hedging Agreement:

 
(A)  
enter into a Security Document (in the form and substance satisfactory to the
Security Trustee) for the purposes of granting Security over that Hedging
Agreement in favour of the Finance Parties or the Security Trustee (in its
capacity as such) unless such Security has been granted under an existing
Security Document;

 
(B)  
without prejudice to Clause 23.17 (Security Documents), promptly obtain all such
Authorisations as may be necessary in order for such Security to be granted; and

 
(C)  
deliver to the Security Trustee, or procure the delivery to the Security Trustee
of, documents that may be required in connection with the provision of any legal
opinion that the Security Trustee may reasonably require in connection with the
entry into such Security Document.

 
23.13  
The Project

 
The Borrower shall:
 
23.13.1  
exercise such voting and other rights as it may have under the Project Documents
or otherwise for the purposes of ensuring that the Project is (and the
Huntington Petroleum Field comprised therein) are at all times explored,
developed, exploited and/or operated in a reasonable and prudent manner and in
accordance with good oil industry practice and all applicable laws and
regulations;

 
23.13.2  
exercise such voting and other rights as it may have under the Project
Documents, the project documents relating to the Fulmar Petroleum Field or
otherwise for the purposes of ensuring that all material Authorisations that are
required for the use, possession, ownership, exploration, development,
construction, operation, and/or exploitation of the Development Asset (and the
Petroleum fields comprised therein) as contemplated by the then current
Projection, the Finance Documents, the Project Documents that have been provided
to the Lenders and the Monthly Report most recently delivered to the Facility
Agent have been obtained, complied with and maintained in full force and effect;

 
23.13.3  
vote against, and not agree to, any proposal or decision to abandon all or any
material part of the Project (or the Huntington Petroleum Field comprised
therein) prior to the anticipated Abandonment Date for the Project included in
the then current Projection;

 
23.13.4  
not exercise its rights on any operating, management or similar committee in a
manner that would be materially prejudicial to the interests of any Finance
Party under the Finance Documents; and

 
 
128

--------------------------------------------------------------------------------

Index
 
23.13.5  
maintain full and proper technical and financial records in relation to the
Development Asset (including each of the Project and (prior to the occurrence of
Fulmar Disposal) the Fulmar Project), and use all reasonable endeavours to
ensure that the Facility Agent, the Technical Banks, the Modelling Bank and/or
any person nominated by the Facility Agent, the Technical Banks or the Modelling
Bank (each a "relevant party") are afforded reasonable access to all such
records, and any (provided the relevant party complies with all relevant safety
and standard operator requirements for visitors before such site visit) site
connected with the Development Asset (including each of the Project and (prior
to the occurrence of Fulmar Disposal) the Fulmar Project), during normal
business hours on reasonable notice.

 
23.14  
Project Documents

 
The Borrower shall:
 
23.14.1  
ensure that none of its rights under or in respect of any of the Project
Documents are at any time terminated, materially suspended or materially limited
as a result of any act or omission of the Borrower;

 
23.14.2  
not agree to any material waiver, material amendment, termination or
cancellation of any of the Project Documents without the consent of the Facility
Agent (acting on instructions of the Lenders);

 
23.14.3  
duly and properly perform, in all material respects, its obligations under the
Project Documents (except to the extent, if any, they are inconsistent with the
obligations of the Borrower under the Finance Documents);

 
23.14.4  
exercise its rights, and (so far as within its power) ensure that others
exercise their respective rights, under and in respect of the Project Documents
consistently with the obligations of the Borrower under the Finance Documents;
and

 
23.14.5  
not enter into any Project Document the entry into or performance of which
would, or would be reasonably likely to, result in a Material Adverse Effect.

 
23.15  
Environmental matters

 
The Borrower shall comply in all material respects with all Environmental Laws
and all material Environmental Licences applicable to it in connection with any
Petroleum Asset (and the Petroleum fields comprised therein) in respect of which
the Borrower has an interest or any activity relating thereto.
 
23.16  
Taxes

 
The Borrower shall:
 
23.16.1  
not change its tax residence;

 
23.16.2  
procure that all Taxes payable by, or assessed upon, it are paid when due save
to the extent that such payment is being contested in good faith and being
lawfully withheld and a sufficient reserve (as reasonably determined by it) has
been set aside for the purposes of meeting such payment;

 
 
129

--------------------------------------------------------------------------------

Index
 
23.16.3  
to the fullest extent it is able to do so, apply any and all tax credits,
losses, reliefs or allowances taken into account in any Projection at any time
in the manner, at the time and to the extent that they were so taken into
account; and

 
23.16.4  
file all tax returns required to be filed by it in any jurisdiction within the
period required by law.

 
23.17  
Security Documents

 
23.17.1  
Save for any registration of the Security Documents which is to be undertaken by
the Lenders' legal counsel, each Obligor shall take all such steps (including
the obtaining and/or carrying out of all relevant approvals, filings,
registrations or recordings) as are available to it and as are necessary for the
purposes of ensuring that each Security Document entered into by any Obligor:

 
(A)  
confers the Security of the type it purports to create over the assets over
which the Security is purported to be given by that Security Document;

 
(B)  
is valid and enforceable against the relevant Obligor which is party thereto and
such Obligor's Insolvency Officers and creditors; and

 
(C)  
is not capable of being avoided or set aside, whether in the winding up,
administration or dissolution or otherwise of such Obligor.

 
23.17.2  
Without prejudice to Clause 23.17.1, each Obligor shall promptly pay all stamp,
registration and similar taxes and fees that are payable in connection with each
Security Document to which it is a party.

 
23.18  
Centre of Main Interests

 
23.18.1  
The Borrower shall not permit its centre of main interests, both for the
purposes of Council Regulation (EC) No 1346/2000 and The Cross-Border Insolvency
Regulations 2006, to be in any jurisdiction other than its jurisdiction of
incorporation or England and Wales.

 
23.18.2  
The Borrower shall not permit to exist an establishment, both for the purpose of
Council Regulation (EC) No 1346/2000 and The Cross-Border Insolvency Regulations
2006, in any jurisdiction other than its jurisdiction of incorporation or
England and Wales.

 
23.19  
Expenditure

 
23.19.1  
The Borrower may not incur any expenditure or make any payments save to the
extent that the same:

 
(A)  
is incurred or made in accordance with the other provisions of this Agreement in
accordance with the other provisions of this Agreement; or

 
(B)  
has been provided for in the Working Capital Report most recently delivered to
the Facility Agent under this Agreement or (until the first such Working Capital
Report is delivered to the Facility Agent) the Initial Working Capital Report.

 
 
130

--------------------------------------------------------------------------------

Index
 
23.20  
Subsidiaries

 
The Borrower shall not at any time acquire or form a Subsidiary.
 
23.21  
Parent undertakings

 
The Parent undertakes that at all times from the date of this Agreement up to
the Financial Closing Date it shall:
 
23.21.1  
exercise such voting and other rights as it may have under the Project Documents
or otherwise for the purposes of ensuring that the Project is (and the
Huntington Petroleum Field comprised therein) are at all times explored,
developed, exploited and/or operated in a reasonable and prudent manner and in
accordance with good oil industry practice and all applicable laws and
regulations;

 
23.21.2  
exercise such voting and other rights as it may have under the Project
Documents, the project documents relating to the Fulmar Petroleum Field or
otherwise for the purposes of ensuring that all material Authorisations that are
required for the use, possession, ownership, exploration, development,
construction, operation, and/or exploitation of the Development Asset (and the
Petroleum fields comprised therein) as contemplated by the then current
Projection, the Finance Documents, the Project Documents that have been provided
to the Lenders and the Monthly Report most recently delivered to the Facility
Agent have been obtained, complied with and maintained in full force and effect;

 
23.21.3  
vote against, and not agree to, any proposal or decision to abandon all or any
material part of the Project (or the Huntington Petroleum Field comprised
therein) prior to the anticipated Abandonment Date for the Project included in
the then current Projection;

 
23.21.4  
not exercise its rights on any operating, management or similar committee in a
manner that would be materially prejudicial to the interests of any Finance
Party under the Finance Documents;

 
23.21.5  
maintain full and proper technical and financial records in relation to the
Development Asset (including each of the Project and (prior to the occurrence of
Fulmar Disposal) the Fulmar Project), and use all reasonable endeavours to
ensure that the Facility Agent, the Technical Banks, the Modelling Bank and/or
any person nominated by the Facility Agent, the Technical Banks or the Modelling
Bank (each a "relevant party") are afforded reasonable access to all such
records, and any (provided the relevant party complies with all relevant safety
and standard operator requirements for visitors before such site visit) site
connected with the Development Asset (including each of the Project and (prior
to the occurrence of Fulmar Disposal) the Fulmar Project), during normal
business hours on reasonable notice;

 
23.21.6  
ensure that none of its rights under or in respect of any of the Project
Documents are at any time terminated, materially suspended or materially limited
as a result of any act or omission of the Parent;

 
 
131

--------------------------------------------------------------------------------

Index
 
23.21.7  
not agree to any material waiver, material amendment, termination or
cancellation of any of the Project Documents without the consent of the Facility
Agent (acting on instructions of the Lenders);

 
23.21.8  
duly and properly perform, in all material respects, its obligations under the
Project Documents (except to the extent, if any, they are inconsistent with the
obligations of the Obligors under the Finance Documents);

 
23.21.9  
exercise its rights, and (so far as within its power) ensure that others
exercise their respective rights, under and in respect of the Project Documents
consistently with the obligations of the Obligors under the Finance Documents;

 
23.21.10  
not enter into any Project Document the entry into or performance of which
would, or would be reasonably likely to, result in a Material Adverse Effect;
and

 
23.21.11  
comply in all material respects with all Environmental Laws and all material
Environmental Licences applicable to it in connection with the Development Asset
(and the Petroleum fields comprised therein) or any activity relating thereto.

 
23.22  
Field Development Plan

 
23.22.1  
The Borrower shall (unless the Technical Banks otherwise consent) not concur in,
and shall vote against, any proposal or decision to materially amend or modify
the Field Development Plan for the Huntington Petroleum Field.

 
23.22.2  
The Borrower shall promptly notify the Facility Agent if there is any proposal
for any material amendment or modification of the Field Development Plan for the
Huntington Petroleum Field.

 
23.23  
Operator

 
The Borrower shall promptly notify the Technical Banks if there is any proposal
for a change of the operator of the Project (and/or the Huntington Petroleum
Field comprised therein) and consult with the Technical Banks in relation
thereto.
 
23.24  
Acquisition

 
The Borrower shall not (unless the Majority Lenders and the Technical Banks
otherwise consent) acquire or agree to acquire any interest in any Petroleum
Asset other than the Development Asset.
 
23.25  
Execution of documents

 
Unless otherwise agreed by the Technical Banks, each Obligor shall ensure that
the CATS Transportation and Processing Agreement is duly executed by each of the
parties thereto substantially in the same form as the version of such agreement
most recently provided to the Original Lenders prior to the date of this
Agreement.
 
 
132

--------------------------------------------------------------------------------

Index
 
24.  
EVENTS OF DEFAULT

 
24.1  
Non-payment

 
An Obligor does not pay on the due date any amount payable pursuant to a Finance
Document at the place and in the currency in which it is expressed to be payable
unless:
 
24.1.1  
its failure to pay is caused by:

 
(A)  
an administrative or technical error; or

 
(B)  
a Disruption Event; and

 
24.1.2  
payment is made within three Business Days of its due date.

 
24.2  
Liquidity

 
24.2.1  
The Borrower has failed to provide a Working Capital Model in accordance with
Clause 22.4 (Working Capital Model) in respect of any Quarter End Date that
shows (i) Total Borrower Sources exceeding Total Borrower Uses in each month of
the Forecast Period, and (ii) Total Borrower Sources exceeding Total Borrower
Uses by at least 5% of that Forecast Period unless (in each case) payment is
made into the Equity Contribution Account by the Parent within 10 Business Days
such that the relevant excess would have shown in the relevant Working Capital
Model.

 
24.2.2  
The Borrower does not comply with the provisions of Clause 19.4.1 (Fulmar
Project Costs Account).

 
24.2.3  
The Borrower does not comply with the provisions of Clause 6.14 (Reserving
requirements).

 
24.3  
Other obligations

 
24.3.1  
An Obligor does not comply with any provision of the Finance Documents (other
than those referred to in Clause 24.1 (Non-payment) and Clause 24.2
(Liquidity)).

 
24.3.2  
No Event of Default under Clause 24.3.1 will occur if the failure to comply or
the consequence of non-compliance is capable of remedy and is remedied within 5
Business Days of the Facility Agent giving notice to the Borrower, or if
earlier, within 5 business Days of the Borrower becoming aware of the failure to
comply.

 
24.4  
Misrepresentation

 
Any representation or statement made or deemed to be made by an Obligor in the
Finance Documents or in any other document delivered by or on behalf of an
Obligor under or in connection with any Finance Document is or proves to have
been incorrect or misleading in any material respect when made or deemed to be
made unless the circumstances giving rise to, and the effects of, such
misrepresentation:
 
24.4.1  
are capable of remedy; and

 
 
133

--------------------------------------------------------------------------------

Index
 
24.4.2  
are remedied to the reasonable satisfaction of the Majority Lenders within 5
Business Days of the Facility Agent giving notice to the Borrower, or if
earlier, the date on which the relevant representation or statement was made or
deemed to be made.

 
24.5  
The Project

 
24.5.1  
All or any material part of the Project, or any Petroleum or revenues derived
from the Project by the Borrower, is nationalised, expropriated, compulsorily
acquired or seized by any government or other governmental or public sector
agency or body or any government or any such agency or body takes, or officially
announces that it will take, any step with a view to such nationalisation,
expropriation, compulsory acquisition or seizure and in the reasonable opinion
of the Majority Lenders the same has or can reasonably be expected to have a
Material Adverse Effect.

 
24.5.2  
Any decision is taken to abandon all or part of the Project prior to the
anticipated Abandonment Date for the Project included in the then current
Projection.

 
24.6  
Project Documents

 
24.6.1  
Any production licence (or equivalent Authorisation) relating to the Project or
any other material Authorisation that is required under any applicable law or
regulation in order for any Petroleum production from the Project to be
extracted or otherwise exploited, is revoked, rescinded or terminated or
otherwise ceases to be in full force and effect.

 
24.6.2  
It is or becomes unlawful for any party to perform any of its obligations under
any Project Document and the same has a material adverse effect on the position
of the Lenders under the Facility or the Project taken as a whole.

 
24.6.3  
Any Project Document ceases to be valid, binding or enforceable in whole or in
part or otherwise ceases to be in full force and the same has a material adverse
effect on the position of the Lenders under the Facility or the Project taken as
a whole.

 
24.6.4  
Any party to a Project Document repudiates, or evidences an intention in writing
to repudiate, a Project Document and the same has a material adverse effect on
the position of the Lenders under the Facility or the Project taken as a whole.

 
24.6.5  
There has been a default by any party to any Project Document and the same has a
material adverse effect on the position of the Lenders under the Facility or the
Project taken as a whole.

 
24.6.6  
Any Project Document is modified and the same in the reasonable opinion of the
Majority Lenders has, or is likely to have, a Material Adverse Effect.

 
24.7  
Late completion

 
The Project Completion Date has not occurred on or before the Final Completion
Date.
 
 
134

--------------------------------------------------------------------------------

Index
 
24.8  
Cross default

 
24.8.1  
Any Financial Indebtedness of any Obligor is not paid when due or within any
originally applicable grace period.

 
24.8.2  
Any Financial Indebtedness of any Obligor is declared to be or otherwise becomes
due and payable prior to its specified maturity as a result of an event of
default (however described).

 
24.8.3  
Any commitment for any Financial Indebtedness of any Obligor is cancelled or
suspended by a creditor of that Obligor as a result of an event of default
(however described).

 
24.8.4  
Any creditor of any Obligor that is a party to a Finance Document becomes
entitled to declare any Financial Indebtedness of that Obligor due and payable
prior to its specified maturity as a result of an event of default (however
described).

 
24.8.5  
No Event of Default will occur under this Clause 24.8 (Cross default) with
respect to any Financial Indebtedness of the Parent unless the aggregate amount
of Financial Indebtedness falling within Clauses 24.8.1 to 24.8.4 is equal to or
greater than $10,000,000 (or its equivalent in one or more currencies) and in
the reasonable opinion of the Majority Lenders the same will have a Material
Adverse Effect.

 
24.9  
Insolvency

 
24.9.1  
An Obligor is unable or admits inability to pay its debts as they fall due,
suspends making payments on any of its debts or, by reason of actual or
anticipated financial difficulties, commences negotiations with one or more of
its creditors with a view to rescheduling any of its indebtedness.

 
24.9.2  
A moratorium is declared in respect of any indebtedness of any Obligor.

 
24.10  
Insolvency proceedings

 
24.10.1  
Any corporate action, legal proceedings or other procedure or step is taken in
relation to:

 
(A)  
the suspension of payments, a moratorium of any indebtedness, winding-up,
dissolution, administration or reorganisation (by way of voluntary arrangement,
scheme of arrangement or otherwise) of any Obligor;

 
(B)  
a composition, assignment or arrangement with any creditor of any Obligor;

 
(C)  
the appointment of a liquidator, receiver, administrator, administrative
receiver, compulsory manager or other similar officer in respect of any Obligor
or any of the assets of any Obligor; or

 
(D)  
enforcement of any Security over any assets of any Obligor,

 
 
135

--------------------------------------------------------------------------------

Index
 
or any analogous procedure or step is taken in any jurisdiction.
 
24.10.2  
No Event of Default will occur under this Clause 24.10 with respect to the
Borrower as a result of any petition for winding up or liquidation of the
Borrower if the Borrower can demonstrate to the satisfaction of the Majority
Lenders (acting reasonably) that such petition is being contested in good faith
by the Borrower and that such petition will be stayed, discharged or dismissed
within 15 days.

 
24.10.3  
No Event of Default will occur under this Clause 24.10 with respect to the
Parent as a result of any petition for winding up or liquidation of, or any
corporate action, legal proceedings or other procedure or step against the
Parent if the Parent can demonstrate to the satisfaction of the Majority Lenders
(acting reasonably) that such petition, corporate action, legal proceedings or
other procedure or step is vexatious or frivolous, and being contested in good
faith by the Parent or such petition, corporation action, legal proceedings or
other procedure or step is or will be stayed, discharged or dismissed within 15
days.

 
24.11  
Creditors' process

 
Any expropriation, attachment, sequestration, distress or execution affects any
asset or assets of the Borrower having an aggregate value of more than $500,000
(or its equivalent in one or more currencies).
 
24.12  
Analogous proceedings

 
There occurs, in relation to any Obligor, any event anywhere which, in the
reasonable opinion of the Majority Lenders, corresponds with, or is analogous
to, any of those mentioned in Clauses 24.10 (Insolvency proceedings) or 24.11
(Creditors' process).
 
24.13  
Proceedings

 
Any litigation, arbitration or administrative proceedings of or before any
court, arbitral body or agency is started or threatened against any Obligor, or
in connection with the Project or any activity relating to the Project and the
same, in the reasonable opinion of the Majority Lenders:
 
24.13.1  
is likely to be adversely determined; and

 
24.13.2  
if adversely determined, is likely to have a Material Adverse Effect.

 
24.14  
Finance Documents

 
24.14.1  
It is or becomes unlawful for any Obligor to perform any of its obligations
under the Finance Documents.

 
24.14.2  
Any Finance Document ceases to be valid, binding or enforceable in whole or in
part or otherwise ceases to be in full force and effect.

 
24.14.3  
Any Obligor repudiates, or evidences an intention in writing to repudiate, a
Finance Document.

 
 
136

--------------------------------------------------------------------------------

Index
 
24.15  
Qualification of Accounts

 
Any audited financial statements delivered to the Facility Agent under this
Agreement are qualified in any manner by the relevant auditors which, in the
opinion of the Facility Agent, is material and adverse.
 
24.16  
Material adverse change

 
Any event or series of events occurs which in the opinion of the Majority
Lenders (acting reasonably) has or would be likely to have a Material Adverse
Effect.
 
24.17  
Cessation of business

 
An Obligor ceases, or threatens to cease, to carry on all or a substantial part
of its business.
 
24.18  
Reduction of Tranches

 
The Borrower does not comply with the provisions of Clause 8.3.1 (Reduction of
Utilisations), Clause 8.3.2 (Reduction of Utilisations) or Clause 8.3.3
(Reduction of Utilisations).
 
24.19  
Ability to meet liabilities

 
24.19.1  
The Technical Banks determine by reference to the then current Projection that
the Borrower is or will be unable to meet its liabilities as they fall due prior
to the Final Maturity Date.

 
24.19.2  
The then current Projection demonstrates that:

 
(A)  
the PLCR for any Calculation Period is 1.20:1 or less;

 
(B)  
the LLCR for any Calculation Period is 1.10:1 or less; or

 
(C)  
the DSCR for any Calculation Period commencing after the Project Completion Date
is 1.10:1 or less.

 
24.20  
Acceleration

 
On and at any time after the occurrence of an Event of Default which is
continuing the Facility Agent may, and shall if so directed by the Majority
Lenders, by notice to the Borrower:
 
24.20.1  
cancel the Aggregate Commitments whereupon they shall immediately be cancelled;
and/or

 
24.20.2  
declare that all or part of the Utilisations, together with accrued interest,
and all other amounts accrued or outstanding under the Finance Documents (other
than any Secured Hedging Agreement) be immediately due and payable, whereupon
they shall become immediately due and payable; and/or

 
 
137

--------------------------------------------------------------------------------

Index
 
24.20.3  
declare that all or part of the Utilisations payable on demand, whereupon they
shall immediately become payable on demand by the Facility Agent on the
instructions of the Majority Lenders; and/or

 
24.20.4  
declare that full cash cover in respect of each Letter of Credit is immediately
due and payable whereupon it shall become due and payable; and/or

 
24.20.5  
declare that full cash cover in respect of each Letter of Credit is payable on
demand, whereupon it shall immediately become due and payable on demand by the
Facility Agent on the instructions of the Majority Lenders.

 


 
138

--------------------------------------------------------------------------------

Index

CHANGES TO PARTIES
 
25.  
CHANGES TO THE LENDERS

 
25.1  
Assignments and transfers by the Lenders

 
Subject to this Clause 25 (Changes to the Lenders) and to Clause 26 (Restriction
on Debt Purchase Transactions), a Lender (the "Existing Lender") may:
 
25.1.1  
assign any of its rights; or

 
25.1.2  
transfer by novation any of its rights and obligations,

 
under any Finance Document to another bank or financial institution or to a
trust, fund or other entity which is regularly engaged in or established for the
purpose of making, purchasing or investing in loans, securities or other
financial assets (the "New Lender").
 
25.2  
Conditions of assignment or transfer

 
25.2.1  
The consent of the Fronting Bank is required for any assignment or transfer by
an Existing Lender.

 
25.2.2  
The consent of the Borrower is required for an assignment or transfer by an
Existing Lender, unless (a) the assignment or transfer is to another Lender or
an Affiliate of a Lender or (b) an Event of Default has occurred and is
continuing.

 
25.2.3  
The consent of the Borrower to an assignment or transfer must not be
unreasonably withheld or delayed.  The Borrower will be deemed to have given its
consent five Business Days after the Existing Lender has requested it unless
consent is expressly refused by the Borrower within that time.

 
25.2.4  
The consent of the Borrower to an assignment or transfer must not be withheld
solely because the assignment or transfer may result in an increase to the
Mandatory Cost.

 
25.2.5  
An assignment will only be effective on:

 
(A)  
receipt by the Facility Agent (whether in the Assignment Agreement or otherwise)
of written confirmation from the New Lender (in form and substance satisfactory
to the Facility Agent) that the New Lender will assume the same obligations to
the other Finance Parties as it would have been under if it was an Original
Lender; and

 
(B)  
performance by the Facility Agent of all necessary "know your customer" or other
similar checks under all applicable laws and regulations in relation to such
assignment to a New Lender, the completion of which the Facility Agent shall
promptly notify to the Existing Lender and the New Lender.

 
25.2.6  
A transfer will only be effective if the procedure set out in Clause 25.5
(Procedure for transfer) is complied with.

 
25.2.7  
If:

 
 
139

--------------------------------------------------------------------------------

Index
 
(A)  
a Lender assigns or transfers any of its rights or obligations under the Finance
Documents or changes its Facility Office; and

 
 
(B)  
as a result of circumstances existing at the date the assignment, transfer or
change occurs, an Obligor would be obliged to make a payment to the New Lender
or Lender acting through its new Facility Office under Clause 14 (Tax gross-up
and indemnities) or Clause 15 (Increased Costs),

 
then the New Lender or Lender acting through its new Facility Office is only
entitled to receive payment under those Clauses to the same extent as the
Existing Lender or Lender acting through its previous Facility Office would have
been if the assignment, transfer or change had not occurred.
 
 
25.2.8  
Each New Lender, by executing the relevant Transfer Certificate or Assignment
Agreement, confirms, for the avoidance of doubt, that the Facility Agent has
authority to execute on its behalf any amendment or waiver that has been
approved by or on behalf of the requisite Lender or Lenders in accordance with
this Agreement on or prior to the date on which the transfer or assignment
becomes effective in accordance with this Agreement and that it is bound by that
decision to the same extent as the Existing Lender would have been had it
remained a Lender.

 
25.2.9  
A Lender may not assign or transfer any of its Commitments or outstanding
Utilisations under one Tranche without also assigning or transferring an equal
proportion of its Commitments or outstanding Utilisations under the other
Tranches.

 
25.2.10  
Subject to clause 30.3.12 (Hedging Banks), any Lender who transfers, assigns or
novates to a New Lender all of its rights and obligations as a Lender under the
Finance Documents at a time when it or its Affiliate is a party to a Hedging
Agreement shall (or its Affiliate shall) nonetheless continue to benefit from
and be bound by the Finance Documents as a Hedging Bank until no further amounts
can become payable in respect of the relevant Hedging Agreement.

 
25.3  
Assignment or transfer fee

 
The New Lender shall, on the date upon which an assignment or transfer takes
effect, pay to the Facility Agent (for its own account) a fee of $2,500.
 
25.4  
Limitation of responsibility of Existing Lenders

 
25.4.1  
Unless expressly agreed to the contrary, an Existing Lender and an existing
Finance Party makes no representation or warranty and assumes no responsibility
to a New Lender for:

 
(A)  
the legality, validity, effectiveness, adequacy or enforceability of the Finance
Documents or any other documents;

 
(B)  
the financial condition of any Obligor;

 
(C)  
the performance and observance by any Obligor of its obligations under the
Finance Documents or any other documents; or

 
 
140

--------------------------------------------------------------------------------

Index
 
(D)  
the accuracy of any statements (whether written or oral) made in or in
connection with any Finance Document or any other document,

 
and any representations or warranties implied by law are excluded.
 
25.4.2  
Each New Lender confirms to the Existing Lender and the other Finance Parties
that it:

 
(A)  
has made (and shall continue to make) its own independent investigation and
assessment of the financial condition and affairs of each Obligor and its
related entities in connection with its participation in this Agreement and has
not relied exclusively on any information provided to it by the Existing Lender
or any existing Finance Party in connection with any Finance Document; and

 
(B)  
will continue to make its own independent appraisal of the creditworthiness of
each Obligor and its related entities whilst any amount is or may be outstanding
under the Finance Documents or any Commitment is in force.

 
25.4.3  
Nothing in any Finance Document obliges an Existing Lender or any existing
Finance Party to:

 
(A)  
accept a re-transfer or re-assignment from a New Lender of any of the rights and
obligations assigned or transferred under this Clause 25 (Changes to the
Lenders); or

 
(B)  
support any losses directly or indirectly incurred by the New Lender by reason
of the non-performance by any Obligor of its obligations under the Finance
Documents or otherwise.

 
25.5  
Procedure for transfer

 
25.5.1  
Subject to the conditions set out in Clause 25.2 (Conditions of assignment or
transfer) a transfer is effected in accordance with Clause 25.5.2 when the
Facility Agent executes an otherwise duly completed Transfer Certificate
delivered to it by the Existing Lender and the New Lender.  The Facility Agent
shall, subject to Clause 25.5.2, as soon as reasonably practicable after receipt
by it of a duly completed Transfer Certificate appearing on its face to comply
with the terms of this Agreement and delivered in accordance with the terms of
this Agreement, execute that Transfer Certificate.

 
25.5.2  
The Facility Agent shall only be obliged to execute a Transfer Certificate
delivered to it by the Existing Lender and the New Lender once it is satisfied
it has complied with all necessary "know your customer" or other similar checks
under all applicable laws and regulations in relation to the transfer to such
New Lender.

 
25.5.3  
Subject to Clause 25.10 (Pro rata interest settlement), on the Transfer Date:

 
(A)  
to the extent that in the Transfer Certificate the Existing Lender seeks to
transfer by novation its rights and obligations under the Finance Documents and
in respect of the Transaction Security each of the Obligors

 
 
141

--------------------------------------------------------------------------------

Index
 
and the Existing Lender shall be released from further obligations towards one
another under the Finance Documents and in respect of the Transaction Security
and their respective rights against one another under the Finance Documents and
in respect of the Transaction Security shall be cancelled (being the "Discharged
Rights and Obligations");
 
(B)  
each of the Obligors and the New Lender shall assume obligations towards one
another and/or acquire rights against one another which differ from the
Discharged Rights and Obligations only insofar as that Obligor and the New
Lender have assumed and/or acquired the same in place of that Obligor and the
Existing Lender;

 
(C)  
the existing Finance Parties and the New Lender shall acquire the same rights
and assume the same obligations between themselves and in respect of the
Transaction Security as they would have acquired and assumed had the New Lender
been an Original Lender with the rights and/or obligations acquired or assumed
by it as a result of the transfer and to that extent the existing Finance
Parties and the Existing Lender shall each be released from further obligations
to each other under the Finance Documents; and

 
(D)  
the New Lender shall become a Party as a "Lender".

 
25.6  
Procedure for assignment

 
25.6.1  
Subject to the conditions set out in Clause 25.2 (Conditions of assignment or
transfer), an assignment may be effected in accordance with Clause 25.6.3 when
the Facility Agent executes an otherwise duly completed Assignment Agreement
delivered to it by the Existing Lender and the New Lender.  The Facility Agent
shall, subject to Clause 25.6.2, as soon as reasonably practicable after receipt
by it of a duly completed Assignment Agreement appearing on its face to comply
with the terms of this Agreement and delivered in accordance with the terms of
this Agreement, execute that Assignment Agreement.

 
25.6.2  
The Facility Agent shall only be obliged to execute an Assignment Agreement
delivered to it by the Existing Lender and the New Lender once it is satisfied
it has complied with all necessary "know your customer" or similar checks under
all applicable laws and regulations in relation to the assignment to such New
Lender.

 
25.6.3  
Subject to Clause 25.10 (Pro rata interest settlement), on the Transfer Date:

 
(A)  
the Existing Lender will assign absolutely to the New Lender its rights under
the Finance Documents and in respect of the Transaction Security expressed to be
the subject of the assignment in the Assignment Agreement;

 
(B)  
the Existing Lender will be released from the obligations (the "Relevant
Obligations") expressed to be the subject of the release in the Assignment
Agreement (and any corresponding obligations by which it is bound in respect of
the Transaction Security); and

 
(C)  
the New Lender shall become a Party as a "Lender" and will be bound by
obligations equivalent to the Relevant Obligations.

 
 
142

--------------------------------------------------------------------------------

Index
 
25.6.4  
Lenders may utilise procedures other than those set out in this Clause 25.6
(Procedure for assignment) to assign their rights under the Finance Documents
provided that they comply with the conditions set out in Clause 25.2 (Conditions
of assignment or transfer).

 
25.7  
Copy of Transfer Certificate etc. to Borrower

 
The Facility Agent shall, as soon as reasonably practicable after it has
executed a Transfer Certificate, an Assignment Agreement or an Increase
Confirmation, send to the Borrower a copy of that Transfer Certificate,
Assignment Agreement or Increase Confirmation.
 
25.8  
Accession of Hedging Banks

 
Any Lender may, at any time, request that any of its Affiliates that has
entered, or is to enter, into a Hedging Agreement with an Obligor in accordance
with this Agreement be given the benefit of the Security constituted by the
Security Documents by becoming a Hedging Bank.  Following any such request
(which shall be submitted to the Facility Agent and the Security Trustee), and
without prejudice to the definition of "Hedging Bank" set out in Clause 1.1
(Definitions), the relevant Affiliate shall accede, and become a party, to this
Agreement as a Hedging Bank upon executing a Hedging Accession Agreement and
delivering the same (together with all such other documents as the Security
Trustee or the Facility Agent may reasonably request) to the Security Trustee
and the Facility Agent.
 
25.9  
Security over Finance Parties' rights

 
In addition to the other rights provided to Finance Parties under this Clause 25
(Changes to the Lenders), each Finance Party may without consulting with or
obtaining consent from any Obligor, at any time charge, assign or otherwise
create Security in or over (whether by way of collateral or otherwise) all or
any of its rights under any Finance Document to secure obligations of that
Finance Party including:
 
25.9.1  
any charge, assignment or other Security to secure obligations to a federal
reserve or central bank; and

 
25.9.2  
in the case of any Finance Party which is a fund, any charge, assignment or
other Security granted to any holders (or trustee or representatives of holders)
of obligations owed, or securities issued, by that Finance Party as security for
those obligations or securities,

 
except that no such charge, assignment or Security shall:
 
 
(A)
release a Finance Party from any of its obligations under the Finance Documents
or substitute the beneficiary of the relevant charge, assignment or Security for
the Finance Party as a party to any of the Finance Documents; or

 
 
(B)
require any payments to be made by an Obligor other than or in excess of, or
grant to any person any more extensive rights than, those required to be made or
granted to the relevant Finance Party under the Finance Documents.

 
25.10  
Pro rata interest settlement

 
If the Facility Agent has notified the Lenders that it is able to distribute
interest payments on a "pro rata basis" to Existing Lenders and New Lenders then
(in respect of any transfer
 
 
143

--------------------------------------------------------------------------------

Index
 
pursuant to Clause 25.5 (Procedure for transfer) or any assignment pursuant to
Clause 25.6 (Procedure for assignment) the Transfer Date of which, in each case,
is after the date of such notification and is not on the last day of an Interest
Period):
 
 
25.10.1  
any interest or fees in respect of the relevant participation which are
expressed to accrue by reference to the lapse of time shall continue to accrue
in favour of the Existing Lender up to but excluding the Transfer Date ("Accrued
Amounts") and shall become due and payable to the Existing Lender (without
further interest accruing on them) on the last day of the current Interest
Period (or, if the Interest Period is longer than six Months, on the next of the
dates which falls at six Monthly intervals after the first day of that Interest
Period); and

 
 
25.10.2  
the rights assigned or transferred by the Existing Lender will not include the
right to the Accrued Amounts so that, for the avoidance of doubt:

 
 
(A)  
when the Accrued Amounts become payable, those Accrued Amounts will be payable
for the account of the Existing Lender; and

 
 
(B)  
the amount payable to the New Lender on that date will be the amount which
would, but for the application of this Clause 25.10 (Pro rata interest
settlement), have been payable to it on that date, but after deduction of the
Accrued Amounts.

 
 
26.  
RESTRICTION ON DEBT PURCHASE TRANSACTIONS

 
The Borrower shall not, and shall procure that each other member of the Group
and each Affiliate of each member of the Group shall not, enter into any Debt
Purchase Transaction or beneficially own all or any part of the share capital of
a company that is a Lender or a party to a Debt Purchase Transaction of the type
referred to in paragraphs (B) or (C) of the definition of Debt Purchase
Transaction.
 
27.  
ASSIGNMENTS AND TRANSFERS BY OBLIGORS

 
No Obligor may assign any of its rights or transfer any of its rights or
obligations under the Finance Documents.


 
144

--------------------------------------------------------------------------------

Index

THE FINANCE PARTIES
 
 
28.  
ROLE OF THE ADMINISTRATIVE FINANCE PARTIES

 
28.1  
General

 
In this Clause 28 (Role of the Administrative Finance Parties):
 
28.1.1  
"Agent" means each of the Facility Agent, the Technical Banks and the Modelling
Bank; and

 
28.1.2  
references to the Administrative Finance Parties shall be construed as excluding
the Security Trustee.

 
28.2  
Appointment of the Agents

 
28.2.1  
Each other Finance Party appoints each Agent to act as its agent under and in
connection with the Finance Documents.

 
28.2.2  
Each other Finance Party authorises each Agent to exercise the rights, powers,
authorities and discretions specifically given to that Agent under or in
connection with the Finance Documents together with any other incidental rights,
powers, authorities and discretions.

 
28.3  
Duties of the Agents

 
28.3.1  
Subject to Clause 28.3.2 below, each Agent shall promptly forward to a Party the
original or a copy of any document which is delivered to that Agent for that
Party by any other Party.

 
28.3.2  
Without prejudice to Clause 25.7 (Copy of Transfer Certificate etc. to Borrower)
and Clause 6.11 (Cash collateral by Non-Acceptable L/C Lender), Clause 28.3.1
shall not apply to any Transfer Certificate, any Assignment Agreement or any
Increase Confirmation.

 
28.3.3  
Except where a Finance Document specifically provides otherwise, no Agent is
obliged to review or check the adequacy, accuracy or completeness of any
document it forwards to another Party.

 
28.3.4  
If any Agent receives notice from a Party referring to this Agreement,
describing a Default and stating that the circumstance described is a Default,
it shall promptly notify the other Finance Parties.

 
28.3.5  
If any Agent is aware of the non-payment of any principal, interest, commitment
fee or other fee payable to a Finance Party (other than an Administrative
Finance Party or the Security Trustee) under this Agreement it shall promptly
notify the other Finance Parties.

 
28.3.6  
The Agents' duties under the Finance Documents are solely mechanical and
administrative in nature.

 
 
145

--------------------------------------------------------------------------------

Index
 
28.4  
No fiduciary duties

 
28.4.1  
Nothing in this Agreement constitutes any Administrative Finance Party as a
trustee or fiduciary of any other person.

 
28.4.2  
No Administrative Finance Party shall be bound to account to any Finance Party
for any sum or the profit element of any sum received by it for its own account.

 
28.5  
Business with the Group

 
Each Administrative Finance Party may accept deposits from, lend money to and
generally engage in any kind of banking or other business with any Obligor or
any other member of the Group.
 
28.6  
Rights and discretions of the Administrative Finance Parties

 
28.6.1  
Each Administrative Finance Party may rely on:

 
(A)  
any representation, notice or document believed by it to be genuine, correct and
appropriately authorised; and

 
(B)  
any statement made by a director, authorised signatory or employee of any person
regarding any matters which may reasonably be assumed to be within his knowledge
or within his power to verify.

 
28.6.2  
Each Administrative Finance Party may assume (unless it has received notice to
the contrary in its capacity as an Administrative Finance Party) that:

 
(A)  
no Default has occurred (unless it has actual knowledge of a Default arising
under Clause 24.1 (Non-payment));

 
B)  
any right, power, authority or discretion vested in any Party or any group of
Parties (such as the Majority Lenders) has not been exercised; and

 
(C)  
any notice or request made by the Borrower (other than a Utilisation Request or
Selection Notice) is made on behalf of and with the consent and knowledge of the
Parent.

 
28.6.3  
Each Administrative Finance Party may engage, pay for and rely on the advice or
services of any lawyers, accountants, surveyors or other experts.

 
28.6.4  
Each Administrative Finance Party may act in relation to the Finance Documents
through its personnel and agents.

 
28.6.5  
Each Administrative Finance Party may disclose to any other Party any
information it reasonably believes it has received in its capacity as such under
this Agreement.

 
28.6.6  
Without prejudice to the generality of Clause 28.6.5, the Facility Agent may
disclose the identity of a Defaulting Lender to the other Finance Parties and
the Borrower and shall disclose the same upon the written request of the
Borrower or the Majority Lenders.

 
 
146

--------------------------------------------------------------------------------

Index
 
28.6.7  
Notwithstanding any other provision of any Finance Document to the contrary, no
Administrative Finance Party is obliged to do or omit to do anything if it would
or might in its reasonable opinion constitute a breach of any law or regulation
or a breach of a fiduciary duty or duty of confidentiality.

 
28.6.8  
The Facility Agent is not obliged to disclose to any Finance Party any details
of the rate notified to the Facility Agent by any Lender or the identity of any
such Lender for the purpose of Clause 12.2 (Market disruption).

 
28.7  
Instructions

 
28.7.1  
For the purposes of this Clause 28.7 (Instructions), "relevant instructing
quorum" means, in relation to any Agent, (i) the Majority Lenders or (ii) any
other Finance Party or quorum of Finance Parties that is expressly entitled to
instruct that Agent or on whose instructions that Agent is expressly obliged
under this Agreement to act.

 
28.7.2  
Unless a contrary indication appears in a Finance Document, each Agent shall (a)
exercise any right, power, authority or discretion vested in it in such capacity
in accordance with any instructions given to it by the relevant instructing
quorum (or, if so instructed by the relevant instructing quorum, refrain from
exercising any right, power, authority or discretion vested in it) and (b) not
be liable for any act (or omission) if it acts (or refrains from taking any
action) in accordance with an instruction of the relevant instructing quorum.

 
28.7.3  
Unless a contrary indication appears in a Finance Document, any instructions
given by the relevant instructing quorum will be binding on all the Finance
Parties.

 
28.7.4  
An Agent may refrain from acting in accordance with the instructions of the
relevant instructing quorum until it has received such security as it may
require for any cost, loss or liability (together with any associated VAT) which
it may incur in complying with the instructions.

 
28.7.5  
In the absence of instructions from the relevant instructing quorum each Agent
may act (or refrain from taking action) as it considers to be in the best
interest of the Finance Parties.

 
28.7.6  
No Agent is authorised to act on behalf of a Finance Party (without first
obtaining that Finance Party's consent) in any legal or arbitration proceedings
relating to any Finance Document.

 
28.8  
Responsibility for documentation

 
No Administrative Finance Party is liable for:
 
28.8.1  
the adequacy, accuracy and/or completeness of any information (whether oral or
written) supplied by it, an Obligor or any other person given in or in
connection with any Finance Document;

 
28.8.2  
the legality, validity, effectiveness, adequacy or enforceability of any Finance
Document or the Transaction Security or any other agreement, arrangement or

 
 
147

--------------------------------------------------------------------------------

Index
 
document entered into, made or executed in anticipation of or in connection with
any Finance Document or the Transaction Security; or
 
28.8.3  
any determination as to whether any information provided or to be provided to
any Finance Party is non-public information the use of which may be regulated or
prohibited by applicable law or regulation relating to insider dealing or
otherwise.

 
28.9  
Exclusion of liability

 
28.9.1  
Without limiting Clause 28.9.2 and without prejudice to Clause 32.11.5
(Disruption to Payment Systems etc.), no Administrative Finance Party will be
liable for any action taken by it under or in connection with any Finance
Document or the Transaction Security, unless directly caused by its gross
negligence or wilful misconduct.

 
28.9.2  
No Party (other than an Administrative Finance Party) may take any proceedings
against any officer, employee or agent of that Administrative Finance Party in
respect of any claim it might have against that Administrative Finance Party or
in respect of any act or omission of any kind by that officer, employee or agent
in relation to any Finance Document and any officer, employee or agent of that
Administrative Finance Party may rely on this Clause subject to Clause 1.3
(Third party rights) and the provisions of the Third Parties Act.

 
28.9.3  
No Administrative Finance Party will be liable for any delay (or any related
consequences) in crediting an account with an amount required under the Finance
Documents to be paid by that Administrative Finance Party if it has taken all
necessary steps as soon as reasonably practicable to comply with the regulations
or operating procedures of any recognised clearing or settlement system used by
it for that purpose.

 
28.9.4  
Nothing in this Agreement shall oblige any Administrative Finance Party to carry
out any "know your customer" or other checks in relation to any person on behalf
of any Finance Party; and each Finance Party confirms to the Administrative
Finance Parties that it is solely responsible for any such checks it is required
to carry out and that it may not rely on any statement in relation to such
checks made by any Administrative Finance Party.

 
28.10  
Lenders' indemnity

 
28.10.1  
Each Lender shall (in proportion to its share of the Global Commitments or, if
the Global Commitments are then zero, to its share of the Global Commitments
immediately prior to their reduction to zero) within three Business Days of
demand, indemnify:

 
(A)  
each Administrative Finance Party against any cost, loss or liability incurred
by that Administrative Finance Party (otherwise than by reason of that
Administrative Finance Party's gross negligence or wilful misconduct) in acting
in its capacity as such an Administrative Finance Party; and

 
(B)  
the Facility Agent against any cost, loss or liability incurred by the Facility
Agent pursuant to Clause 32.11 (Disruption to Payment Systems etc.) (otherwise
than by reason of the fraud of the Facility Agent),

 
 
148

--------------------------------------------------------------------------------

Index
 
unless, in each case, that Administrative Finance Party has been reimbursed for
the same by an Obligor pursuant to a Finance Document.
 
28.10.2  
The Obligors shall forthwith on demand reimburse each Finance Party for any
payments made by it under this Clause 28.10 (Lenders' indemnity).

 
28.11  
Resignation

 
28.11.1  
Each Administrative Finance Party (other than the Mandated Lead Arrangers and
the Fronting Bank) may resign at any time and appoint one of its Affiliates
acting through an office in the United Kingdom as successor by giving notice to
the other Finance Parties and the Borrower.

 
28.11.2  
Alternatively such an Administrative Finance Party may resign by giving notice
to the other Finance Parties and the Borrower, in which case the Majority
Lenders (after consultation with the Borrower) may appoint a successor
Administrative Finance Party.

 
28.11.3  
If the Majority Lenders have not appointed a successor Administrative Finance
Party in accordance with Clause 28.11.2 within 30 days after notice of
resignation was given, the incumbent Administrative Finance Party (after
consultation with the Borrower and the Majority Lenders) may appoint a successor
Administrative Finance Party (acting through an office in the United Kingdom).

 
28.11.4  
After consultation with the Borrower, the Majority Lenders may by giving 30 days
notice to any relevant Administrative Finance Party (or (in the case of the
Facility Agent) at any time it is an Impaired Agent, by giving any shorter
notice determined by the Majority Lenders) replace that relevant Administrative
Finance Party by appointing a successor Administrative Finance Party (acting
through an office in the United Kingdom).  For these purposes "relevant
Administrative Finance Party" means each Administrative Finance Party other than
any Mandated Lead Arranger.

 
28.11.5  
The retiring Administrative Finance Party shall, at its own cost, make available
to the successor Administrative Finance Party such documents and records and
provide such assistance as the successor Administrative Finance Party may
reasonably request for the purposes of performing its functions as such an
Administrative Finance Party under the Finance Documents.

 
28.11.6  
The resignation (or, as the case may be, the replacement) of the retiring
Administrative Finance Party and the appointment of any successor Administrative
Finance Party shall only take effect upon:

 
(A)  
the successor Administrative Finance Party notifying all the Parties that it
accepts its appointment; and

 
(B)  
the successor Administrative Finance Party, the retiring Administrative Finance
Party and/or the Obligors completing all such steps as may reasonably be
required by the Majority Lenders in order to (1) ensure that the successor
Administrative Finance Party accedes, and becomes a party, to all relevant
Finance Documents in its relevant capacity as that Administrative Finance Party
and (2) facilitate the change in identity of the relevant Administrative Finance
Party.

 
 
149

--------------------------------------------------------------------------------

Index
 
28.11.7  
Upon the appointment of a successor, the retiring Administrative Finance Party
shall be discharged from any further obligation in respect of the Finance
Documents but shall remain entitled to the benefit of this Clause 28 (Role of
the Administrative Finance Parties).  Its successor and each of the other
Parties shall have the same rights and obligations amongst themselves as they
would have had if such successor had been an original Party.

 
28.12  
Confidentiality

 
28.12.1  
In acting under the Finance Documents the relevant division or department
through which each Administrative Finance Party acts shall be treated as a
separate entity from any other of its divisions or departments.

 
28.12.2  
If information is received by another division or department of an
Administrative Finance Party, it may be treated as confidential to that division
or department and that Administrative Finance Party shall not be deemed to have
notice of it.

 
28.13  
Relationship with the Finance Parties

 
28.13.1  
Subject to Clause 25.10 (Pro rata interest settlement), each Administrative
Finance Party may treat the person shown in its records as Finance Party at the
opening of business (in the place of such Administrative Finance Party's
principal office as notified to the Finance Parties from time to time) as the
Finance Party acting through its Facility Office:

 
(A)  
entitled to or liable for any payment due under any Finance Document on that
day; and

 
(B)  
entitled to receive and act upon any notice, request, document or communication
or make any decision or determination under any Finance Document made or
delivered on that day,

 
unless it has received not less than five Business Days' prior notice from that
Finance Party to the contrary in accordance with the terms of this Agreement.
 
28.13.2  
Each Lender shall supply the Facility Agent with any information required by the
Facility Agent in order to calculate the Mandatory Cost in accordance with
Schedule 5 (Mandatory Cost Formulae).

 
28.13.3  
Any Finance Party may by notice to the Facility Agent appoint a person to
receive on its behalf all notices, communications, information and documents to
be made or despatched to that Finance Party under the Finance Documents.  Such
notice shall contain the address, fax number and (where communication by
electronic mail or other electronic means is permitted under Clause 34.6
(Electronic communications)) electronic mail address and/or any other
information required to enable the sending and receipt of information by that
means (and, in each case, the department or officer, if any, for whose attention
communication is to be made) and be treated as a notification of a substitute
address, fax number, electronic mail address, department and officer by that
Lender for the purposes of Clause 34.2 (Addresses) and Clause 34.6 (Electronic
communications) and the Facility Agent shall be entitled to treat such person as
the person entitled to receive all such notices, communications, information and
documents as though that person were that Finance Party.

 
 
150

--------------------------------------------------------------------------------

Index
 
28.14  
Credit appraisal by the Finance Parties

 
Without affecting the responsibility of any Obligor for information supplied by
it or on its behalf in connection with any Finance Document, each Finance Party
confirms to each Administrative Finance Party that it has been, and will
continue to be, solely responsible for making its own independent appraisal and
investigation of all risks arising under or in connection with any Finance
Document including:
 
28.14.1  
the financial condition, status and nature of each Obligor and each other member
of the Group;

 
28.14.2  
the legality, validity, effectiveness, adequacy or enforceability of any Finance
Document and the Transaction Security and any other agreement, arrangement or
document entered into, made or executed in anticipation of, under or in
connection with any Finance Document or the Transaction Security;

 
28.14.3  
whether that Finance Party has recourse, and the nature and extent of that
recourse, against any Party or any of its respective assets under or in
connection with any Finance Document, the Transaction Security, the transactions
contemplated by the Finance Documents or any other agreement, arrangement or
document entered into, made or executed in anticipation of, under or in
connection with any Finance Document or the Transaction Security; and

 
28.14.4  
the adequacy, accuracy and/or completeness of any other information provided by
that Administrative Finance Party, any other Party or by any other person under
or in connection with any Finance Document, the transactions contemplated by the
Finance Documents or any other agreement, arrangement or document entered into,
made or executed in anticipation of, under or in connection with any Finance
Document or the Transaction Security.

 
28.15  
Reference Banks

 
If a Reference Bank (or, if a Reference Bank is not a Lender, the Lender of
which it is an Affiliate) ceases to be a Lender, the Facility Agent shall (in
consultation with the Borrower) appoint another Lender or an Affiliate of a
Lender to replace that Reference Bank.
 
28.16  
Management time

 
Any amount payable to the Administrative Finance Party under Clause 16.3
(Indemnity to the Administrative Finance Parties), Clause 18 (Costs and
expenses) and Clause 28.10 (Lenders' indemnity) shall include the cost of
utilising that Administrative Finance Party's management time or other resources
and will be calculated on the basis of such reasonable daily or hourly rates as
that Administrative Finance Party may notify to the Borrower and the Lenders,
and is in addition to any fee paid or payable to that Administrative Finance
Party under Clause 13 (Fees).
 
28.17  
Deduction from amounts payable by the Facility Agent

 
If any Party owes an amount to the Facility Agent under the Finance Documents
the Facility Agent may, after giving notice to that Party, deduct an amount not
exceeding that amount from any payment to that Party which the Facility Agent
would otherwise be
 
 
151

--------------------------------------------------------------------------------

Index
 
obliged to make under the Finance Documents and apply the amount deducted in or
towards satisfaction of the amount owed.  For the purposes of the Finance
Documents, that Party shall be regarded as having received any amount so
deducted.
 
29.  
THE SECURITY TRUSTEE

 
29.1  
Appointment of the Security Trustee

 
29.1.1  
Each Finance Party:

 
(A)  
appoints the Security Trustee to act as its agent and trustee in connection with
the Finance Documents;

 
(B)  
irrevocably authorises the Security Trustee (by itself or by such persons as it
may nominate) on its behalf to:

 
(1)  
enter into each Finance Document to which it is a party;

 
(2)  
exercise the rights, powers, authorities and discretions specifically given to
the Security Trustee under or in connection with the Finance Documents together
with any incidental rights, powers, authorities and discretions necessary to
give effect to the trusts hereby created; and

 
(3)  
enforce any Security granted by the Security Documents as trustee (or as
otherwise provided) on its behalf, subject always to the terms of the Finance
Documents.

 
29.1.2  
The powers conferred upon the Security Trustee by the Finance Documents shall be
in addition to any powers which may from time to time be vested in trustees by
the general law.

 
29.1.3  
If there is any conflict between the provisions of this Agreement and any
Security Documents with regard to instructions to or the matters affecting the
Security Trustee, this Agreement will prevail.

 
29.2  
Trust

 
29.2.1  
The Security Trustee shall hold the benefits of the Finance Documents in its
capacity as Security Trustee on trust for (to the extent such benefits are
capable of being secured in their favour) the Finance Parties.

 
29.2.2  
Save as expressly specified in any Finance Document, the Security Trustee:

 
(A)  
shall not be liable to any Party for any breach by any other Party of any
Finance Document;

 
(B)  
shall have only those duties which are expressly specified in the Finance
Documents;

 
(C)  
will turn over all payments and other benefits received by it under the Finance
Documents to the Facility Agent for application in accordance with Clause 32.5
(Partial payments); and

 
 
152

--------------------------------------------------------------------------------

Index
 
(D)  
shall exercise its rights, powers and duties under the Security Documents and/or
this Agreement for the benefit of the Finance Parties.

 
29.2.3  
Section 1 of the Trustee Act 2000 shall not apply to any function of the
Security Trustee under or in connection with the Finance Documents provided that
nothing in this Agreement shall exempt the Security Trustee from any liability
for gross negligence or wilful misconduct.

 
29.3  
Duties of the Security Trustee

 
29.3.1  
Subject to Clause 29.3.2, the Security Trustee shall promptly forward to a Party
the original or a copy of any document which is delivered to the Security
Trustee for that Party by any other Party.

 
29.3.2  
Clause 29.3.1 shall not apply to any Transfer Certificate, Assignment Agreement
or any Increase Confirmation.

 
29.3.3  
Except where a Finance Document specifically provides otherwise, the Security
Trustee is not obliged to review or check the adequacy, accuracy or completeness
of any document it forwards to another Party.

 
29.3.4  
If the Security Trustee receives notice from a Party referring to any Finance
Document (i) describing the occurrence of any default (howsoever described)
under that Finance Document and (ii) stating that the circumstance described is
a default (howsoever described) under that Finance Document, it shall promptly
notify the other Finance Parties.

 
29.3.5  
If the Security Trustee is aware of the non-payment of any principal, interest,
commitment fee or other fee payable to a Finance Party (other than an
Administrative Finance Party) under the Finance Documents it shall promptly
notify the other Finance Parties.

 
29.3.6  
Save as set out in Clause 29.2 (Trust), the Security Trustee's duties under the
Finance Documents are of a mechanical and administrative nature.  Nothing in the
Finance Documents shall constitute a partnership between any Party and the
Security Trustee.

 
29.4  
No need to account for own profits

 
The Security Trustee shall not be bound to account to any Finance Party for any
sum or the profit element of any sum received by it for its own account.
 
29.5  
Business with the Group

 
The Security Trustee may accept deposits from, lend money to and generally
engage in any kind of banking or other business with any Obligor or any other
member of the Group.
 
29.6  
Rights and discretions of the Security Trustee

 
29.6.1  
The Security Trustee may rely on:

 
(A)  
any representation, notice or document believed by it to be genuine, correct and
appropriately authorised; and

 
 
153

--------------------------------------------------------------------------------

Index
 
(B)  
any statement made by a director, authorised signatory or employee of any person
regarding any matters which may reasonably be assumed to be within his knowledge
or within his power to verify.

 
29.6.2  
The Security Trustee may assume (unless it has received notice to the contrary
in its capacity as Security Trustee) that:

 
(A)  
no default (howsoever described) under any Finance Document has occurred (unless
it has actual knowledge of (i) any such Default arising under Clause 24.1
(Non-payment) or (ii) any such default arising under any other Finance Document
by reason of any failure to make any payments when due);

 
(B)  
any right, power, authority or discretion vested in any Party or any group of
Parties (such as the Majority Lenders) has not been exercised; and

 
(C)  
any notice or request made by the Borrower (other than a Utilisation Request) is
made on behalf of and with the consent and knowledge of all the Obligors.

 
29.6.3  
The Security Trustee may engage, pay for and rely on the advice or services of
any lawyers, accountants, surveyors or other experts.

 
29.6.4  
The Security Trustee may act in relation to the Finance Documents through its
personnel and agents.

 
29.6.5  
The Security Trustee may disclose to any other Party any information it
reasonably believes it has received in its capacity as such under the Finance
Documents.

 
29.6.6  
Notwithstanding any other provision of any Finance Document to the contrary, the
Security Trustee is not obliged to do or omit to do anything if it would, or
might in its reasonable opinion, constitute a breach of any law or regulation or
a breach of a fiduciary duty or duty of confidentiality.

 
29.7  
Instructions

 
29.7.1  
For the purposes of this Clause 29.7 (Instructions), "relevant instructing
quorum" means (i) the Majority Lenders or (ii) any other Finance Party or quorum
of Finance Parties that is expressly entitled to instruct the Security Trustee
or on whose instructions the Security Trustee is expressly obliged under this
Agreement to act.

 
29.7.2  
Unless a contrary indication appears in a Finance Document, the Security Trustee
shall (a) exercise any right, power, authority or discretion vested in it in its
capacity as Security Trustee in accordance with any instructions given to it by
the relevant instructing quorum (or, if so instructed by the relevant
instructing quorum, refrain from exercising any right, power, authority or
discretion vested in it) and (b) not be liable for any act (or omission) if it
acts (or refrains from taking any action) in accordance with an instruction of
the relevant instructing quorum.

 
 
154

--------------------------------------------------------------------------------

Index
 
29.7.3  
Unless a contrary indication appears in a Finance Document, any instructions
given by a relevant instructing quorum to the Security Trustee will be binding
on all the Finance Parties.

 
29.7.4  
The Security Trustee may refrain from acting in accordance with the instructions
of any relevant instructing quorum until it has received such security as it may
require for any cost, loss or liability (together with any associated VAT) which
it may incur in complying with the instructions.

 
29.7.5  
In the absence of instructions from any relevant instructing quorum, the
Security Trustee may act (or refrain from taking action) as it considers to be
in the best interests of the Finance Parties.

 
29.7.6  
The Security Trustee is not authorised to act on behalf of a Finance Party
(without first obtaining that Finance Party's consent) in any legal or
arbitration proceedings relating to any Finance Document.

 
29.8  
Responsibility for documentation

 
The Security Trustee is not liable or responsible for:
 
29.8.1  
the adequacy, accuracy and/or completeness of any information (whether oral or
written) supplied by it, an Obligor or any other person given in or in
connection with any Finance Document;

 
29.8.2  
the legality, validity, effectiveness, adequacy or enforceability of any Finance
Document or the Transaction Security or any other agreement, arrangement or
document entered into, made or executed in anticipation of or in connection with
any Finance Document or the Transaction Security;

 
29.8.3  
any determination as to whether any information provided or to be provided to
any Finance Party is non-public information the use of which may be regulated or
prohibited by applicable law or regulation relating to insider dealing or
otherwise;

 
29.8.4  
any failure to give notice to any third party or to register, file or record (or
any defect in such registration, filing or recording) any Transaction Security,
or effect, procure the registration of or otherwise protect or perfect any
Transaction Security, in each case, under any applicable laws or regulations in
any jurisdiction;

 
29.8.5  
the obtaining of any Authorisation for the creation of any Transaction Security;
or

 
29.8.6  
any failure, omission, or defect in perfecting or protecting the Transaction
Security in any jurisdiction.

 
29.9  
Exclusion of liability

 
29.9.1  
Without limiting Clause 29.9.2, the Security Trustee will not be liable for any
action taken by it under or in connection with any Finance Document or the
Transaction Security, unless directly caused by its gross negligence or wilful
misconduct.

 
29.9.2  
No Party (other than the Security Trustee) may take any proceedings against any
officer, employee or agent of the Security Trustee in respect of any claim it
might

 
 
155

--------------------------------------------------------------------------------

Index
 
have against the Security Trustee or in respect of any act or omission of any
kind by that officer, employee or agent in relation to any Finance Document or
the Transaction Security; and any officer, employee or agent of the Security
Trustee may rely on this Clause 29.9.2 subject to Clause 1.3 (Third party
rights) and the provisions of the Third Parties Act.
 
29.9.3  
The Security Trustee will not be liable for any delay (or any related
consequences) in crediting an account with an amount required under the Finance
Documents to be paid by the Security Trustee if it has taken all necessary steps
as soon as reasonably practicable to comply with the regulations or operating
procedures of any recognised clearing or settlement system used by it for that
purpose.

 
29.9.4  
Nothing in this Agreement shall oblige the Security Trustee to carry out any
"know your customer" or other checks in relation to any person on behalf of any
Finance Party; and each Finance Party confirms to the Security Trustee that it
is solely responsible for any such checks that it is required to carry out and
that it may not rely on any statement in relation to such checks made by the
Security Trustee.

 
29.10  
Remuneration and indemnity

 
29.10.1  
For the benefit of the Security Trustee, nothing in this Clause 29 (The Security
Trustee) shall prejudice any right of indemnity by law given to trustees.

 
29.10.2  
The Borrower agrees to indemnify, on demand, the Security Trustee and any
receiver, attorney, Insolvency Officer, agent or other person appointed by the
Security Trustee in accordance with the Finance Documents for any and all
claims, liabilities, costs, fees, charges, losses and expenses which may be
incurred by or asserted against the Security Trustee or any such person in any
way relating to or arising out of:

 
(A)  
its execution or purported execution of any of its trusts, powers, authorities
and/or discretions under the Finance Documents;

 
(B)  
the performance of its duties and functions in such capacity; or

 
(C)  
any action taken or omitted by the Security Trustee or any such person under the
Finance Documents except to the extent arising directly from the Security
Trustee's or any such person's gross negligence or wilful misconduct; or

 
(D)  
any proceedings instituted by or against the Security Trustee as a consequence
of taking or holding any Transaction Security or exercising its rights under any
Security Document.

 
29.10.3  
The Security Trustee may indemnify itself and each other person referred to in
Clause 29.10.2 out of the assets over which the Transaction Security is granted
against all such claims, liabilities, costs, fees, charges, losses and expenses
referred to in Clause 29.10.2.

 
29.10.4  
The Security Trustee shall be entitled to such remuneration as it may agree from
time to time with the Borrower.

 
 
156

--------------------------------------------------------------------------------

Index
 
29.10.5  
Without prejudice to Clause 29.10.2, each Finance Party shall (in proportion to
its share of the Global Commitments or, if the Global Commitments are then zero,
to its shares of the Global Commitments immediately prior to their reduction to
zero) within three Business Days of demand, indemnify the Security Trustee
against any cost, loss or liability incurred by the Security Trustee (otherwise
than by reason of the Security Trustee's gross negligence or wilful misconduct)
in acting in its capacity as Security Trustee (unless the Security Trustee has
been reimbursed for the same by an Obligor pursuant to a Finance Document).

 
29.10.6  
The Obligors shall forthwith on demand reimburse each Finance Party for any
payments made by it under Clause 29.10.5.

 
29.11  
Resignation of Security Trustee

 
29.11.1  
The Security Trustee may resign at any time and appoint an Affiliate acting
through an office in the United Kingdom as successor by giving notice to the
other Finance Parties and the Borrower.

 
29.11.2  
Alternatively the Security Trustee may resign by giving notice to the other
Finance Parties and the Borrower, in which case the Majority Lenders (after
consultation with the Borrower) may appoint a successor Security Trustee.

 
29.11.3  
If the Majority Lenders have not appointed a successor Security Trustee in
accordance with Clause 29.11.2 within 30 days after notice of resignation was
given, the incumbent Security Trustee (after consultation with the Borrower) may
appoint a successor Security Trustee (acting through an office in the United
Kingdom).

 
29.11.4  
After consultation with the Borrower, the Majority Lenders may be giving 30 days
notice to the Security Trustee (or at any time it is an Impaired Agent, by
giving any shorter notice determined by the Majority Lenders) replace the
Security Trustee by appointing a successor Security Trustee (acting through an
office in the United Kingdom).

 
29.11.5  
The retiring Security Trustee shall, at its own cost, make available to the
successor Security Trustee such documents and records and provide such
assistance as the successor Security Trustee may reasonably request for the
purposes of performing its functions as Security Trustee under the Finance
Documents.

 
29.11.6  
The resignation (or, as the case may be, the replacement) of the retiring
Security Trustee and the appointment of any successor Security Trustee shall
only take effect upon:

 
(A)  
the successor Security Trustee notifying all the Parties that it accepts such
appointment;

 
(B)  
the successor Security Trustee, the retiring Security Trustee and/or the
Obligors completing all such steps as may reasonably be required by the Majority
Lenders in order to (1) ensure that the successor Security Trustee accedes, and
becomes a party, to all relevant Finance Documents in its capacity as Security
Trustee and that all of the Security Documents will provide for enforceable
Security in favour of the successor Security

 
 
157

--------------------------------------------------------------------------------

Index
 
Trustee and the Finance Parties and (2) facilitate the change in identity of the
Security Trustee; and
 
(C)  
(if the Majority Lenders, acting reasonably, require the provision of such
advice) receipt by the Facility Agent of advice acceptable to the Majority
Lenders (acting reasonably) to the effect that all of the Security Documents
provide for enforceable Security in favour of the successor Security Trustee and
the Finance Parties.

 
29.11.7  
Upon the appointment of a successor, the retiring Security Trustee shall be
discharged from any further obligation in respect of the Finance Documents but
shall remain entitled to the benefit of this Clause 29 (The Security
Trustee).  Its successor and each of the other Parties shall have the same
rights and obligations amongst themselves as they would have had if such
successor had been an original Party.

 
29.11.8  
The Parties shall take such action as the retiring Security Trustee, the
successor Security Trustee, the Facility Agent, or the Majority Lenders may
consider necessary in order that the Security Documents shall provide for
perfected and enforceable Security in favour of any successor Security Trustee
and the Finance Parties.

 
29.12  
Confidentiality

 
29.12.1  
In acting under the Finance Documents, the relevant division or department
through which the Security Trustee acts shall be treated as a separate entity
from any other of its divisions or departments.

 
29.12.2  
If information is received by another division or department of the Security
Trustee, it may be treated as confidential to that division or department and
the Security Trustee shall not be deemed to have notice of it.

 
29.13  
Relationship with the Finance Parties

 
The Security Trustee may treat the person shown in its records as Finance Party
at the opening of business (in the place of the Security Trustee's principal
office as notified to the Finance Parties from time to time) as the Finance
Party acting through its Facility Office:
 
29.13.1  
entitled to or liable for any payment due under any Finance Document on that
day; and

 
29.13.2  
entitled to receive and act upon any notice, request, document or communication
or make any decision or determination under any Finance Document made or
delivered on that day,

 
unless it has received not less than five Business Days' prior notice from that
Finance Party to the contrary in accordance with the terms of this Agreement.
 
29.14  
Credit appraisal by the Finance Parties

 
Without affecting the responsibility of any Obligor for information supplied by
it or on its behalf in connection with any Finance Document, each Finance Party
confirms to the Security Trustee that it has been, and will continue to be,
solely responsible for making its
 
 
158

--------------------------------------------------------------------------------

Index
 
own independent appraisal and investigation of all risks arising under or in
connection with any Finance Document including:
 
29.14.1  
the financial condition, status and nature of each Obligor and each other member
of the Group;

 
29.14.2  
the legality, validity, effectiveness, adequacy or enforceability of any Finance
Document, any Transaction Security and any other agreement, arrangement or
document entered into, made or executed in anticipation of, under or in
connection with any Finance Document or the Transaction Security;

 
29.14.3  
whether that Finance Party has recourse, and the nature and extent of that
recourse, against any Party or any of its respective assets under or in
connection with any Finance Document, the Transaction Security, the transactions
contemplated by the Finance Documents or any other agreement, arrangement or
document entered into, made or executed in anticipation of, under or in
connection with any Finance Document or the Transaction Security; and

 
29.14.4  
the adequacy, accuracy and/or completeness of any information provided by the
Security Trustee, any other Party or by any other person under or in connection
with any Finance Document, the transactions contemplated by the Finance
Documents or any other agreement, arrangement or document entered into, made or
executed in anticipation of, under or in connection with any Finance Document or
the Transaction Security.

 
29.15  
Management time

 
Any amount payable to the Security Trustee under Clause 16.3 (Indemnity to the
Administrative Finance Parties), Clause 18 (Costs and expenses) and Clause 29.10
(Remuneration and indemnity) shall include the cost of utilising the Security
Trustee's management time or other resources and will be calculated on the basis
of such reasonable daily or hourly rates as the Security Trustee may notify to
the Borrower and the Lenders, and is in addition to any fee paid or payable to
the Security Trustee under Clause 13 (Fees).
 
29.16  
Deduction from amounts payable by the Security Trustee

 
If any Party owes an amount to the Security Trustee under the Finance Documents
the Security Trustee may, after giving notice to that Party, deduct an amount
not exceeding that amount from any payment to that Party which the Security
Trustee would otherwise be obliged to make under the Finance Documents and apply
the amount deducted in or towards satisfaction of the amount owed.  For the
purposes of the Finance Documents that Party shall be regarded as having
received any amount so deducted.
 
29.17  
Additional trustees

 
29.17.1  
The Security Trustee may, upon giving prior notice to the other Finance Parties,
appoint any person established or resident in any jurisdiction (whether a trust
corporation or not) to act either as a separate trustee or as a co-trustee
jointly with the Security Trustee if the Security Trustee considers such
appointment to be in the interests of the Finance Parties.

 
 
159

--------------------------------------------------------------------------------

Index
 
29.17.2  
Any such additional trustee shall have such trusts, powers, obligations,
authorities and discretions (not exceeding those conferred on the Security
Trustee by the Finance Documents) and remuneration as shall be conferred or
imposed by the instrument of appointment.  The Security Trustee shall have power
in like manner to remove any such person.  The Borrower shall indemnify such
additional trustee as though it were the Security Trustee in accordance with
Clause 29.10 (Remuneration and indemnity).  The Security Trustee shall not be
under any obligation to supervise the proceedings or acts of any such delegate
or sub-delegate or be in any way responsible for any liability incurred by
reason of any misconduct or default on the part of any such delegate or
sub-delegate.

 
29.18  
Title

 
The Security Trustee may accept without enquiry such title as any Obligor may
have to the property over which Security is intended to be created by any
Security Document.
 
29.19  
Investments

 
All moneys which are received by the Security Trustee in its capacity as trustee
or otherwise may be invested in the name of or under the control of the Security
Trustee in any investment for the time being authorised by law for the
investment by trustees of trust money or in any other investments which may be
selected by the Security Trustee.  Additionally, the same may be placed on
deposit in the name of or under the control of the Security Trustee at such bank
or institution (including the Security Trustee) and upon such terms as the
Security Trustee may think fit.
 
29.20  
Tax

 
The Security Trustee shall have no responsibility whatsoever to any Finance
Party as regards any deficiency which might arise because the Security Trustee
is subject to any tax or withholding from any payment made by it under the
Finance Documents.
 
29.21  
Receivers' indemnity

 
In no circumstances shall the Security Trustee itself be obliged to give an
indemnity to any receiver or other Insolvency Officer who requires an indemnity
as a condition of appointment.
 
29.22  
Security Trustee's functions

 
29.22.1  
The Security Trustee:

 
(A)  
shall not be required to hold any title deeds, Finance Documents or any other
documents in connection with the assets which are the subject of any Transaction
Security in its own possession or to take any steps to protect or preserve the
same:

 
(B)  
may permit the Obligors to retain any title deeds and other related documents;

 
(C)  
without prejudice to Clause 29.22.1(A):

 
 
160

--------------------------------------------------------------------------------

Index
 
(1)  
may hold the Finance Documents and any other documents relating thereto or
deposit them in any part of the world with any bank or company whose business
includes undertaking the safe custody of documents or firm of lawyers considered
by the Security Trustee to be of good repute; and

 
(2)  
shall not be responsible for or required to insure against any liability
incurred in connection with any such holding or deposit and may pay all sums
required to be paid on account of or in respect of any such deposit;

 
(D)  
shall not be obliged to give notice to any person of the execution of any
documents comprised or referred to in the Finance Documents or of any other
matter in any way relating to the Finance Documents or to take any steps to
ascertain whether any default under any Finance Document has happened or whether
any party has breached any of its obligations under any Finance Document or
whether any right, power, discretion or remedy has or may become exercisable by
the Security Trustee; and

 
(E)  
(save as provided for in Clause 29.6.2(A) (Rights and discretions of the
Security Trustee) shall be entitled to assume that no default under any Finance
Document has happened and that each party is observing and performing all its
obligations under any Finance Document and that no such right, power, discretion
or remedy has or may become exercisable.

 
29.22.2  
Any consent or approval given by the Security Trustee for the purposes of the
Finance Documents may be given on such terms and subject to such conditions (if
any) as the Security Trustee thinks fit.

 
29.22.3  
The Security Trustee may in the conduct of the trusts instead of acting
personally employ and pay an agent (whether being a lawyer or other professional
person) to transact or conduct, or concur in transacting or conducting, any
business and to do, or concur in doing, all acts required to be done in
connection with the Finance Documents.  The Security Trustee shall not be in any
way responsible for any liability incurred by reason of any misconduct or
default on the part of any such agent or be bound to supervise the proceedings
or acts of any such agent.

 
29.23  
Enforcement

 
The Finance Parties shall not have any independent power to enforce any of the
Security Documents or any Transaction Security or to exercise any rights,
discretions or powers to grant any consents or releases under or pursuant to the
Security Documents or otherwise have direct recourse to the Transaction Security
except through the Security Trustee.
 
29.24  
Release of Security

 
The Security Trustee may (without the prior consent of any other Finance Party)
release any Security over any asset that is the subject of any Security Document
if:
 
29.24.1  
the Security Trustee is obliged to release such Security under the terms of such
Security;

 
 
161

--------------------------------------------------------------------------------

Index
 
29.24.2  
that asset is disposed of in compliance with the Finance Documents; or

 
29.24.3  
that asset is disposed of by any receiver or other Insolvency Officer in
accordance with the powers granted under the Security Documents.

 
30.  
CONDUCT OF BUSINESS BY THE FINANCE PARTIES

 
30.1  
Conduct of business

 
No provision of this Agreement will:
 
30.1.1  
interfere with the right of any Finance Party to arrange its affairs (tax or
otherwise) in whatever manner it thinks fit;

 
30.1.2  
oblige any Finance Party to investigate or claim any credit, relief, remission
or repayment available to it or the extent, order and manner of any claim; or

 
30.1.3  
oblige any Finance Party to disclose any information relating to its affairs
(tax or otherwise) the sources and/or cost of funding its participation in a
Loan or any computations in respect of Tax.

 
30.2  
No independent action

 
30.2.1  
Without prejudice to the rights of the Majority Lenders or, as the case may be,
the Lenders to instruct the Security Trustee pursuant to Clause 29.7
(Instructions) to take any such action, none of the Finance Parties (other than
the Security Trustee or any Finance Party acting on the instructions of the
Security Trustee or the Majority Lenders) may (without the prior consent of the
Security Trustee):

 
(A)  
enforce any Security constituted by any Security Document or exercise any rights
discretions or powers to grant any consents or releases under or pursuant to any
Security Document or otherwise have direct recourse to such Security;

 
(B)  
sue for or institute any creditor's process (including a Mareva injunction,
garnishment, execution or levy, whether before or after judgement) in respect of
(i) any obligation (whether or not for the payment of money) owing to it under
or in respect of any Finance Document or (ii) any debt owed to it under any
Finance Document or otherwise take action for the enforcement of such obligation
or debt (including any enforcement by way of attachment, execution or
otherwise);

 
(C)  
take any step (including petition, application, notice of meeting or proposal to
creditors) for the liquidation, winding-up, administration, dissolution or
bankruptcy (or analogous proceeding in any jurisdiction) of any Obligor, or take
any step for a voluntary arrangement or scheme of arrangement or analogous
proceeding in relation to any Obligor;

 
(D)  
apply for any order for an injunction or specific performance in respect of any
Obligor in relation to any of the Finance Documents;

 
(E)  
sue or bring or support any proceedings against or make demand on any provider
of any report in connection with any report provided by such

 
 
162

--------------------------------------------------------------------------------

Index
 
person or receive any payment in connection with such suit, proceedings or
demand; or
 
(F)  
otherwise exercise any remedy for the recovery of any Secured Liabilities or any
sums due to it under any Finance Document, in the case, save as expressly
permitted or required under this Agreement.

 
30.2.2  
For the purposes of this Clause 30.2 (No independent action), "report" means any
report or opinion which has been provided for the benefit of the Finance Parties
by an independent expert or adviser and which has been delivered to the Finance
Parties (or any of them) or the Security Trustee pursuant to the Finance
Documents (including any legal opinion and any Reserves Reports).

 
30.3  
Hedging Banks

 
30.3.1  
Subject to Clause 30.2 (No independent action), a Hedging Bank may exercise its
rights under any Secured Hedging Agreement to terminate, or close out of, any
Hedging Transaction and to demand repayment of sums outstanding thereunder
provided that (unless the Security Trustee or the Majority Lenders otherwise
consents) it shall only exercise such rights if:

 
(A)  
an Illegality (as defined in the ISDA Master Agreement) has occurred;

 
(B)  
a Tax Event (as defined in the ISDA Master Agreement) has occurred;

 
(C)  
the Borrower has not paid an amount due under that Secured Hedging Agreement on
its stated due date and such payment has not been made within 3 days of the date
on which the relevant Hedging Bank notifies the Security Trustee and the
Facility Agent of such failure to pay (and of such Hedging Bank's intention to
terminate or close out);

 
(D)  
the Enforcement Date has occurred and all or any amounts accrued or outstanding
under the Finance Documents (other than the Secured Hedging Agreements) have
become immediately due and payable;

 
(E)  
the Security Trustee or the Facility Agent has confirmed that no amount under
the Finance Documents (other than the Secured Hedging Agreements) is outstanding
or is capable of being outstanding;

 
(F)  
is so required under Clause 30.3.4(C);

 
(G)  
(in case of any interest rate hedging) is so required following any repayment or
prepayment of any Loan or cancellation of any Commitment to reflect any
reduction in the Borrower's interest rate exposure as a result of such
prepayment, repayment or cancellation; or

 
(H)  
an Event of Default under Clause 24.9 (Insolvency) or 24.10 (Insolvency
proceedings) has occurred;

 
provided that there shall be no restriction on a Hedging Bank's ability to
exercise such rights after the Security Trustee or the Facility Agent has
confirmed that no amount under the Finance Documents (other than the Secured
Hedging Agreements) is outstanding or is capable of being outstanding.
 
 
163

--------------------------------------------------------------------------------

Index
 
30.3.2  
If a Hedging Bank exercises its termination rights:

 
(A)  
pursuant to Clause 30.3.1, then save where it exercises such rights pursuant to
Clause 30.3.1(A), 30.3.1(B) or 30.3.1(G), it must terminate all the Hedging
Transactions under the Secured Hedging Agreements to which it is a party; and

 
(B)  
pursuant to Clause 30.3.1(A), 30.3.1(B) or 30.3.1(G), it may only terminate the
Affected Transactions  (as defined in the ISDA Master Agreement).

 
30.3.3  
Save for any Security or guarantee constituted by any Security Documents and the
guarantees given under this Agreement, no Hedging Bank shall permit to subsist
or receive the benefit of any margin call arrangement, any collateral or credit
support, any Security or any guarantee or other assurance against financial loss
for, or in respect of, any Hedging Liability.

 
30.3.4  
Each Obligor and each Hedging Bank agrees that unless the Security Trustee
otherwise consents:

 
(A)  
each Secured Hedging Agreement to which it is a party shall be entered into
under the terms of an ISDA Master Agreement;

 
(B)  
at any time on or after the Enforcement Date, if an amount falls due from a
Hedging Bank to the Borrower under any Secured Hedging Agreement, that amount
shall be paid by that Hedging Bank to the Facility Agent (in full discharge of
its obligations to make such payments to the Borrower) for application in
accordance with Clause ‎31 (Sharing among the Finance Parties) and Clause 32
(Payment mechanics); and

 
(C)  
promptly on the occurrence of the Enforcement Date, each Hedging Bank and the
Borrower will, if so instructed by the Security Trustee, exercise any rights it
may have to terminate or close out all or any of the Hedging Transactions under
each Secured Hedging Agreement to which it is a party (provided that the
Security Trustee shall not be entitled to issue any instructions under this
Clause ‎30.3.4(C) once all amounts outstanding under the Finance Documents
(other than under any Secured Hedging Agreements) have been paid or repaid in
full).

 
30.3.5  
Promptly upon request, the Borrower and each Hedging Bank will provide to the
Facility Agent and the Security Trustee copies of all Secured Hedging Agreements
to which it is a party.

 
30.3.6  
If (i) any Secured Hedging Agreement or any Hedging Transaction thereunder is
terminated or closed out or (ii) any Secured Hedging Agreement is modified in
any material respect, the relevant Hedging Bank and the Borrower shall:

 
(A)  
promptly notify the Security Trustee of the same; and

 
(B)  
if so requested by the Security Trustee, promptly provide any documents relating
to such termination, closing out or modification (as the case may be).

 
 
164

--------------------------------------------------------------------------------

Index
 
30.3.7  
Each of the Hedging Banks shall on request by the Security Trustee from time to
time notify the Security Trustee of the details of the outstanding amount of all
of the Hedging Liabilities (if any) owed to that Hedging Bank.

 
30.3.8  
Each Hedging Bank and the Borrower agrees that each Secured Hedging Agreement to
which it is a party shall operate subject to the terms of this Agreement and,
accordingly, in the event of any inconsistency between the terms of such Secured
Hedging Agreement and this Agreement, the terms of this Agreement shall prevail.

 
30.3.9  
Each Hedging Bank waives any rights or remedies that it may have against the
Borrower or any Finance Party by reason of (a) the entry into any Finance
Document between the Borrower and any Finance Party, (b) the compliance by the
Borrower of its obligations, or the exercise by the Borrower of its rights,
under any Finance Document, (c) any modification of any Finance Document
effected in accordance with this Agreement, or (d) any requirement or condition
imposed by any Finance Party under any Finance Document in accordance with the
terms thereof, in the case of (a), (b), (c) or (d), which:

 
(A)  
breaches or contravenes any term of any Secured Hedging Agreement to which that
Hedging Bank is a party; or

 
(B)  
results in a potential event of default, event of default or termination event
(in each case, howsoever described) under any such Secured Hedging Agreement.

 
30.3.10  
Each Hedging Bank that is a party to any Hedging Agreement with the Borrower:

 
(A)  
consents to the grant by the Borrower of Security over its rights and interests
in such Hedging Agreement in favour of the Finance Parties or, as the case may
be, the Security Trustee (in its capacity as such); and

 
(B)  
to the extent that such Security has been granted pursuant to a Security
Document, acknowledges that it has received notice that each such Hedging
Agreement to which it is a party is the subject of such Security.

 
30.3.11  
No Hedging Bank may terminate, or close out of any transaction under, any
Secured Hedging Agreement solely by reason of it ceasing to be a "Hedging Bank"
pursuant to the definition of "Hedging Bank" set out in Clause 1.1 (Definitions)
as a result of the transfer, assignment, sale or other disposal by the relevant
Lender of its interests under this Agreement which has been carried out by the
relevant Lender voluntarily.  Each Hedging Bank agrees to continue to be bound
by this Clause ‎30.3.11 notwithstanding that it may cease to be a "Hedging Bank"
pursuant to the definition of "Hedging Bank" set out in Clause 1.1
(Definitions).

 
30.3.12  
Notwithstanding paragraph 1.2 (Introduction) of Schedule 9 (Hedging Policy), in
case a Hedging Bank ceases to be a Lender under this Agreement (such Hedging
Bank being the "Outgoing Lender"), then such Outgoing Lender shall within 10
Business Days of the Outgoing Lender ceasing to be a Lender have the right, but
not the obligation, to require the Borrower to execute any documentation
required to effect the transfer or novation of such Outgoing Lender's or its
Affiliate's Hedging Agreements to any other Hedging Bank if such Hedging
Bank confirms

 
 
165

--------------------------------------------------------------------------------

Index
 
its willingness to assume and does assume all rights and obligations of the
Outgoing Lender or its Affiliate under such Hedging Agreements, provided that
any costs associated with such transfer or novation shall be borne by the
Outgoing Lender.
 
30.4  
Hedging payments

 
30.4.1  
Before the Enforcement Date:

 
(A)  
each Obligor may make, and each Hedging Bank may receive and retain, (i) any
scheduled payments arising under the terms of the relevant Secured Hedging
Agreement and (ii) any Hedging Termination Payments payable to such Hedging Bank
pursuant to the termination of any Secured Hedging Agreement (or Hedging
Transaction thereunder) which is permitted under this Agreement;

 
(B)  
each Hedging Bank may only discharge any Hedging Liability by set-off in
accordance with Clause 33 (Set-off) and only to the extent that such Hedging
Liability is permitted to be paid under Clause 30.4.1(A); and

 
(C)  
each Hedging Bank may only discharge any Hedging Liability under any netting
arrangements in accordance with the terms of the relevant Secured Hedging
Agreement but only to the extent that such Hedging Liability is permitted to be
paid under Clause 30.4.1(A).

 
30.4.2  
Prior to the Enforcement Date, no Hedging Bank may receive or retain any payment
of, or any distribution in respect of (or on account of), any Hedging Liability
in cash or in kind, or apply any money or assets in or towards the repayment or
discharge of any Hedging Liability save as provided in Clause ‎30.4.1.

 
30.4.3  
On and from the Enforcement Date, no Hedging Bank may receive or retain any
payment of, or any distribution in respect of (or on account of), any Hedging
Liability in cash or in kind, or apply any money or assets in or towards the
repayment or discharge of any Hedging Liability which would otherwise be
permitted under the preceding provisions of this Clause 30.4 (Hedging payments);
and on and from the Enforcement Date any Hedging Liability may only be repaid or
discharged pursuant to a distribution by the Facility Agent made in accordance
with Clause 31 (Sharing among the Finance Parties) and Clause ‎32 (Payment
mechanics).

 
30.5  
Voting

 
30.5.1  
To take into account the interest of the Hedging Banks:

 
(A)  
for all purposes, at all times after an Acceleration; and

 
(B)  
for all purposes, at all times after the Lender Discharge Date,

 
all references to Majority Lenders shall be deemed to be references to Majority
Creditors and all references to all Lenders shall be deemed to be references to
all Creditors but, in the case of paragraph (A) above, only taking into account
the
 
 
166

--------------------------------------------------------------------------------

Index
 
Hedging Bank that is no longer a Lender or an Affiliate of a Lender by virtue of
the operation of Clause 25 (Changes to the Lenders).
 
30.5.2  
In this Agreement:

 
"Acceleration" means the date on which a notice is issued under Clause 24.20
(Acceleration) of this Agreement.
 
"Creditor" means any Lender or any Hedging Bank.
 
"Credit Participations" means, in relation to a Creditor, the aggregate of:
 
(A)  
its aggregate Commitments under the Tranches not already drawn, if any;

 
(B)  
its aggregate Utilisations under the Tranches, if any; and

 
(C)  
in respect of any Hedging Transaction of that Creditor under any Secured Hedging
Agreement that has, as of the date the calculation is made, been early
terminated or closed out in accordance with the terms of that Secured Hedging
Agreement, the amounts, if any, payable under that Secured Hedging Agreement in
respect of that termination or close-out after giving effect to any set-off
between Hedging Transactions permitted under this Agreement, to the extent that
the amounts are unpaid (that amount to be certified by the relevant Creditor and
as calculated in accordance with the relevant Secured Hedging Agreement); and

 
(D)  
in respect of any Hedging Transaction of that Creditor under any Secured Hedging
Agreement that has, as of the date the calculation is made, not been terminated
or closed out, the amount, if any, which would be payable to it under that
Secured Hedging Agreement in respect of that Hedging Transaction after giving
effect to any set-off permitted under this Agreement, if the date on which the
calculation is made was deemed to be an Early Termination Date (as defined in
the relevant ISDA Master Agreement), that amount to be certified by the relevant
Creditor and as calculated in accordance with the relevant Secured Hedging
Agreement.

 
 
Majority Creditors means, at any time, those Creditors whose Credit
Participations at that time aggregate more than 662/3% of the total Credit
Participations at that time.

 
 
Lender Discharge Date means the date on which:

 
(A)  
the Lenders have ceased to be under any commitment, obligations or liability to
provide financial accommodation to the Borrower under any of the Finance
Documents; and

 
(B)  
all Utilisations have been repaid in full and no other amount is outstanding to
any Lender under or pursuant to the terms of any of the Finance Documents
(whether or not the same is due).

 
 
167

--------------------------------------------------------------------------------

Index
 
31.  
SHARING AMONG THE FINANCE PARTIES

 
31.1  
Payments to Finance Parties

 
31.1.1  
Subject to Clause 31.1.2, if a Finance Party (a "Recovering Finance Party")
receives or recovers any amount from an Obligor other than in accordance with
Clause 32 (Payment Mechanics) or, in the case of any Hedging Bank or Clause 30.4
(Hedging payments) (a "Recovered Amount") and applies that amount to a payment
due under the Finance Documents then:

 
(A)  
the Recovering Finance Party shall, within three Business Days, notify details
of the receipt or recovery, to the Facility Agent;

 
(B)  
the Facility Agent shall determine whether the receipt or recovery is in excess
of the amount the Recovering Finance Party would have been paid had the receipt
or recovery been received or made by (i) the Facility Agent and distributed in
accordance with Clause 32 (Payment Mechanics), without taking account of any Tax
which would be imposed on the Facility Agent in relation to the receipt,
recovery or distribution or (ii) (as the case may be) in accordance with Clause
30.4 (Hedging payments); and

 
(C)  
the Recovering Finance Party shall, within three Business Days of demand by the
Facility Agent, pay to the Facility Agent an amount (the "Sharing Payment")
equal to such receipt or recovery less any amount which the Facility Agent
determines may be retained by the Recovering Finance Party as its share of any
payment to be made, in accordance with Clause 32.5 (Partial payments) or, (as
the case may be) Clause 30.4 (Hedging payments).

 
31.1.2  
Clause 31.1.1 shall not apply to any amount received or recovered by the
Fronting Bank in respect of any cash cover provided for the benefit of the
Fronting Bank.

 
31.2  
Redistribution of payments

 
The Facility Agent shall treat the Sharing Payment as if it had been paid by the
relevant Obligor and distribute it between the Finance Parties (other than the
Recovering Finance Party) (the "Sharing Finance Parties") in accordance with
Clause 32.5 (Partial payments) and Clause 30.4 (Hedging payments) towards the
obligations of that Obligor to the Sharing Finance Parties.
 
31.3  
Recovering Finance Party's rights

 
On a distribution by the Facility Agent under Clause 31.2 (Redistribution of
payments) of a payment received by a Recovering Finance Party from an Obligor,
as between the relevant Obligor and the Recovering Finance Party, an amount of
the Recovered Amount equal to the Sharing Payment will be treated as not having
been paid by that Obligor.
 
31.4  
Reversal of redistribution

 
If any part of the Sharing Payment received or recovered by a Recovering Finance
Party becomes repayable and is repaid by that Recovering Finance Party, then:
 
 
168

--------------------------------------------------------------------------------

Index
 
31.4.1  
each Sharing Finance Party which has received a share of the relevant Sharing
Payment pursuant to Clause 31.2 (Redistribution of payments) shall, upon request
of the Facility Agent, pay to the Facility Agent for account of that Recovering
Finance Party an amount equal to the appropriate part of its share of
the  Sharing Payment (together with an amount as is necessary to reimburse that
Recovering Finance Party for its proportion of any interest on the Sharing
Payment which that Recovering Finance Party is required to pay) (the
"Redistributed Amount"); and

 
31.4.2  
as between the relevant Obligor and each relevant Sharing Finance Party, an
amount equal to the relevant Redistributed Amount will be treated as not having
been paid by that Obligor.

 
31.5  
Exceptions

 
31.5.1  
This Clause 31 (Sharing among the Finance Parties) shall not apply to the extent
that the Recovering Finance Party would not, after making any payment pursuant
to this Clause, have a valid and enforceable claim against the relevant Obligor.

 
31.5.2  
A Recovering Finance Party is not obliged to share with any other Finance Party
any amount which the Recovering Finance Party has received or recovered as a
result of taking legal or arbitration proceedings, if:

 
(A)  
it notified that other Finance Party of the legal or arbitration proceedings;
and

 
(B)  
that other Finance Party had an opportunity to participate in those legal or
arbitration proceedings but did not do so as soon as reasonably practicable
having received notice and did not take separate legal or arbitration
proceedings.

 

 
169

--------------------------------------------------------------------------------

Index

ADMINISTRATION
 
 
32.  
PAYMENT MECHANICS

 
32.1  
Payments to the Facility Agent

 
32.1.1  
Subject to Clause 32.1.3 and Clause 32.1.4, on each date on which an Obligor or
a Finance Party is required to make a payment under a Finance Document, that
Obligor or Finance Party shall make the same available to the Facility Agent
(unless a contrary indication appears in a Finance Document) for value on the
due date at the time and in such funds specified by the Facility Agent as being
customary at the time for settlement of transactions in the relevant currency in
the place of payment.

 
32.1.2  
Payment shall be made to such account in the principal financial centre of the
country of that currency with such bank as the Facility Agent specifies.

 
32.1.3  
At all times prior to the Enforcement Date, all payments by the Borrower or a
Hedging Bank under or in respect of any Secured Hedging Agreement shall be made
directly between the Borrower and the relevant Hedging Bank (and not through the
Facility Agent pursuant to Clause 32.1.1 (Payments to the Facility Agent)) and,
accordingly, at all such times, all references in Clause 32.5 (Partial payments)
to:

 
(A)  
Secured Hedging Agreements, Hedging Costs and Hedging Termination Payments shall
be disregarded; and

 
(B)  
Finance Documents shall exclude the Secured Hedging Agreements.

 
32.1.4  
On and from the Enforcement Date, all payments by the Borrower or a Hedging Bank
under or in respect of any Secured Hedging Agreement shall be made to and/or
through the Facility Agent in accordance with Clause 32.1.1 (Payments to the
Facility Agent).

 
32.2  
Distributions by the Facility Agent or Security Trustee

 
Each payment received by the Facility Agent or the Security Trustee under the
Finance Documents for another Party shall, subject to Clause 32.3 (Distributions
to an Obligor) and Clause 32.4 (Clawback) be made available by the Facility
Agent or the Security Trustee (as the case may be) as soon as practicable after
receipt to the Party entitled to receive payment in accordance with this
Agreement (in the case of a Lender, for the account of its Facility Office), to
such account as that Party may notify to the Facility Agent or the Security
Trustee (as the case may be) by not less than five Business Days' notice with a
bank in the principal financial centre of the country of that currency.
 
32.3  
Distributions to an Obligor

 
Each of the Facility Agent and the Security Trustee may (with the consent of the
Obligor or in accordance with Clause 33 (Set-off)) apply any amount received by
it for that Obligor in or towards payment (on the date and in the currency and
funds of receipt) of any amount due from that Obligor under the Finance
Documents or in or towards purchase of any amount of any currency to be so
applied.
 
 
170

--------------------------------------------------------------------------------

Index
 
32.4  
Clawback

 
32.4.1  
Where a sum is to be paid to the Facility Agent or the Security Trustee under
the Finance Documents for another Party, the Facility Agent or the Security
Trustee (as the case may be) is not obliged to pay that sum to that other Party
(or to enter into or perform any related exchange contract) until it has been
able to establish to its satisfaction that it has actually received that sum.

 
32.4.2  
If the Facility Agent or the Security Trustee pays an amount to another Party
and it proves to be the case that the Facility Agent or the Security Trustee (as
the case may be) had not actually received that amount, then the Party to whom
that amount (or the proceeds of any related exchange contract) was paid by the
Facility Agent or the Security Trustee (as the case may be) shall on demand
refund the same to the Facility Agent or the Security Trustee (as the case may
be) together with interest on that amount from the date of payment to the date
of receipt by the Facility Agent or the Security Trustee (as the case may be),
calculated by the Facility Agent or the Security Trustee (as the case may be) to
reflect its cost of funds.

 
32.5  
Partial payments

 
32.5.1  
If the Facility Agent receives a payment (including pursuant to Clause 29.2.2(C)
(Trust) in connection with the enforcement of any Security or any other
enforcement action taken in accordance with the Finance Documents) that is
insufficient to discharge all the amounts then due and payable by an Obligor
under the Finance Documents, the Facility Agent shall apply that payment towards
the obligations of that Obligor under the Finance Documents in the following
order:

 
(A)  
first, in or towards payment pro rata of any unpaid fees, costs and expenses
incurred in connection with the enforcement of any Security under the Security
Documents or any other enforcement action taken for the recovery of any amounts
outstanding under the Finance Documents, in each case, carried out or taken in
accordance with the Finance Documents by or on behalf of (i) any Finance Party
or (ii) any receiver or similar officer or agent appointed under any Security
Document or in connection with any such enforcement action for the recovery of
any amounts outstanding under the Finance Documents;

 
(B)  
second, in or towards payment pro rata of any unpaid fees, costs and expenses of
the Administrative Finance Parties under the Finance Documents which do not fall
within Clause 32.5.1(A);

 
(C)  
third, in or towards payment pro rata of any accrued interest, letter of credit
fees, commitment fees, commission, Hedging Costs or (to the extent not falling
within Clause 32.5.1(A) or Clause 32.5.1(B)) any other fees due but unpaid under
the Finance Documents;

 
(D)  
fourth, in or towards payment pro rata of any principal (including amounts
payable under Clause 6.7 (Claims under a Letter of Credit) or Clause 6.9
(Indemnities)), Hedging Termination Payments and (to the extent that any

 
 
171

--------------------------------------------------------------------------------

Index
 
Letter(s) of Credit remain(s) outstanding) any cash cover due but unpaid under
the Finance Documents; and
 
(E)  
fifth, in or towards payment pro rata of any other sum due but unpaid under the
Finance Documents.

 
32.5.2  
The Facility Agent shall, if so directed by all of the Lenders, vary the order
set out in Clauses 32.5.1(C) to 32.5.1(E) above.

 
32.5.3  
Clauses 32.5.1 and 32.5.2 above will override any appropriation made by an
Obligor.

 
32.5.4  
If the Enforcement Date has occurred, any Finance Party that holds, or has the
benefit of, any cash cover that has been provided in respect of any Letter(s) of
Credit, shall (unless the Security Trustee otherwise agrees or instructs), no
later than three Business Days after the Enforcement Date, pay (or procure the
payment of) the entire amount of such cash cover to the Security Trustee for
application in accordance Clause ‎32.5.1.  Pending each such payment to the
Security Trustee, the relevant Finance Party that holds, or has the benefit of,
such cash cover shall not utilise the same for any purpose.

 
32.5.5  
If any amounts have been distributed pursuant to Clause 32.5.1(D) to any Finance
Party with respect to the payment of sums comprising cash cover which is due but
unpaid, then (notwithstanding the definition of "cash cover" set out in Clause
1.2.1(Y) (Construction)):

 
(A)  
any such amounts shall be:

 
(1)  
retained by that Finance Party for the purposes of covering the relevant
Contingent Indebtedness in respect of which such cash cover was required to be
provided; and

 
(2)  
applied by such Finance Party in the discharge of such Contingent Indebtedness
as the same matures; and

 
(B)  
if any such Contingent Indebtedness expires or matures at less than the
aggregate amount retained by that Finance Party, that Finance Party shall  pay
the balance of such amount to the Security Trustee for application in accordance
Clause ‎32.5.1.

 
32.5.6  
The Obligors shall take all such steps as the Security Trustee may require in
order to ensure that the Finance Parties are able to comply with Clause ‎32.5.4
and/or 32.5.5.

 
32.6  
Impaired Agent

 
32.6.1  
If, at any time, the Facility Agent or the Security Trustee (as the case may be)
becomes an Impaired Agent, an Obligor or a Finance Party which is required to
make a payment under the Finance Documents to the Facility Agent or the Security
Trustee (as the case may be) in accordance with the provisions of this Agreement
or any provision of the Security Documents may instead either pay that amount
direct to the required recipient or pay that amount to an interest-bearing
account held with an Acceptable Bank within the meaning of paragraph

 
 
172

--------------------------------------------------------------------------------

Index
 
(A) of the definition of "Acceptable Bank" and in relation to which no
Insolvency Event has occurred and is continuing, in the name of the Obligor or
the Finance Party making the payment and designated as a trust account for the
benefit of the Party or Parties beneficially entitled to that payment under the
Finance Documents.  In each case such payments must be made on the due date for
payment under the Finance Documents.
 
32.6.2  
All interest accrued on the amount standing to the credit of the trust account
shall be for the benefit of the beneficiaries of that trust account pro rata to
their respective entitlements.

 
32.6.3  
A Party which has made a payment in accordance with this Clause 32.6 (Impaired
Agent) shall be discharged of the relevant payment obligation under the Finance
Documents and shall not take any credit risk with respect to the amounts
standing to the credit of the trust account.

 
32.6.4  
Promptly upon the appointment of a successor Facility Agent in accordance with
Clause 28.11 (Resignation) or, as the case may be, a successor Security Trustee
pursuant to Clause 29.11 (Resignation of Security Trustee), each Party which has
made a payment to a trust account in accordance with Clause 32.6 shall give all
requisite instructions to the bank with whom the trust account is held to
transfer the amount (together with any accrued interest) to the successor
Facility Agent or successor Security Trustee (as the case may be) for
distribution in accordance with Clause 32.2 (Distributions by the Facility Agent
or Security Trustee).

 
32.7  
No set-off by Obligors

 
All payments to be made by an Obligor under the Finance Documents (other than
any Secured Hedging Agreement) shall be calculated and be made without (and free
and clear of any deduction for) set-off or counterclaim.
 
32.8  
Business Days

 
32.8.1  
Any payment which is due to be made on a day that is not a Business Day shall be
made on the next Business Day in the same calendar month (if there is one) or
the preceding Business Day (if there is not).

 
32.8.2  
During any extension of the due date for payment of any principal or Unpaid Sum
under this Agreement interest is payable on the principal or Unpaid Sum at the
rate payable on the original due date.

 
32.9  
Currency of account

 
32.9.1  
Subject to Clauses 32.9.2 to 32.9.5, dollars is the currency of account and
payment for any sum due from an Obligor under any Finance Document (other than
any Secured Hedging Agreement).

 
32.9.2  
A repayment of a Utilisation or Unpaid Sum or a part of a Utilisation or Unpaid
Sum shall be made in the currency in which that Utilisation or Unpaid Sum is
denominated on its due date.  Any cash cover to be provided in relation to any
Letter of Credit shall be made in the currency in which that Letter of Credit is
denominated.

 
 
173

--------------------------------------------------------------------------------

Index
 
32.9.3  
Each payment of interest shall be made in the currency in which the sum in
respect of which the interest is payable was denominated when that interest
accrued.

 
32.9.4  
Each payment in respect of costs, expenses or Taxes shall be made in the
currency in which the costs, expenses or Taxes are incurred.

 
32.9.5  
Any amount expressed to be payable in a currency other than dollars shall be
paid in that other currency.

 
32.10  
Change of currency

 
32.10.1  
Unless otherwise prohibited by law, if more than one currency or currency unit
are at the same time recognised by the central bank of any country as the lawful
currency of that country, then:

 
(A)  
any reference in the Finance Documents (other than a Secured Hedging Agreement)
to, and any obligations arising under the Finance Documents (other than a
Secured Hedging Agreement) in, the currency of that country shall be translated
into, or paid in, the currency or currency unit of that country designated by
the Facility Agent (after consultation with the Borrower); and

 
(B)  
any translation from one currency or currency unit to another shall be at the
official rate of exchange recognised by the central bank for the conversion of
that currency or currency unit into the other, rounded up or down by the
Facility Agent (acting reasonably).

 
32.10.2  
If a change in any currency of a country occurs, this Agreement will, to the
extent the Facility Agent (acting reasonably and after consultation with the
Borrower) specifies to be necessary, be amended to comply with any generally
accepted conventions and market practice in the London interbank market and
otherwise to reflect the change in currency.

 
32.11  
Disruption to Payment Systems etc.

 
If either the Facility Agent determines (in its discretion) that a Disruption
Event has occurred or the Facility Agent is notified by the Borrower that a
Disruption Event has occurred:
 
32.11.1  
the Facility Agent may, and shall if requested to do so by the Borrower, consult
with the Borrower with a view to agreeing with the Borrower such changes to the
operation or administration of the Facility as the Facility Agent may deem
necessary in the circumstances;

 
32.11.2  
the Facility Agent shall not be obliged to consult with the Borrower in relation
to any changes mentioned in Clause 32.11.1 if, in its opinion, it is not
practicable to do so in the circumstances and, in any event, shall have no
obligation to agree such to changes;

 
32.11.3  
the Facility Agent may consult with the Finance Parties in relation to any
changes mentioned in Clause 32.11.1 but shall not be obliged to do so if, in its
opinion, it is not practicable to do so in the circumstances;

 
 
174

--------------------------------------------------------------------------------

Index
 
32.11.4  
any such changes agreed upon by the Facility Agent and the Borrower shall
(whether or not it is finally determined that a Disruption Event has occurred)
be binding upon the Parties as an amendment to (or, as the case may be, waiver
of) the terms of the Finance Documents notwithstanding the provisions of Clause
38 (Amendments and waivers);

 
32.11.5  
the Facility Agent shall not be liable for any damages, costs or losses
whatsoever (including for negligence, gross negligence or any other category of
liability whatsoever but not including any claim based on the fraud of the
Facility Agent) arising as a result of its taking, or failing to take, any
actions pursuant to or in connection with this Clause 32.11 (Disruption to
Payment Systems etc.); and

 
32.11.6  
the Facility Agent shall notify the Finance Parties of all changes agreed
pursuant to Clause 32.11.4.

 
33.  
SET-OFF

 
A Finance Party may set off any matured obligation due from an Obligor under the
Finance Documents (to the extent beneficially owned by that Finance Party)
against any matured obligation owed by that Finance Party to that Obligor,
regardless of the place of payment, booking branch or currency of either
obligation.  If the obligations are in different currencies, the Finance Party
may convert either obligation at a market rate of exchange in its usual course
of business for the purpose of the set-off.
 
34.  
NOTICES

 
34.1  
Communications in writing

 
Any communication to be made under or in connection with the Finance Documents
shall be made in writing and, unless otherwise stated, may be made by fax or
letter.
 
34.2  
Addresses

 
The address and fax number (and the department or officer, if any, for whose
attention the communication is to be made) of each Party for any communication
or document to be made or delivered under or in connection with the Finance
Documents is:
 
34.2.1  
in the case of each Obligor, that identified with its name below;

 
34.2.2  
in the case of each Finance Party, each Hedging Bank or any other Obligor, that
notified in writing to the Facility Agent on or prior to the date on which it
becomes a Party; and

 
34.2.3  
in the case of each of the Facility Agent and the Security Trustee, that
identified with its name below,

 
or any substitute address, fax number or department or officer as the Party may
notify to the Facility Agent (or the Facility Agent may notify to the other
Parties, if a change is made by the Facility Agent) by not less than five
Business Days' notice.
 
 
175

--------------------------------------------------------------------------------

Index
 
 
      Address:
Carrizo UK Huntington Ltd

 
c/o Carrizo Oil & Gas Inc.

 
1000 Louuisiana, Suite 1500

 
Houston, Texas 77110

 
USA

 
 
Tel:
+ 1 713 328 1096
 

 
Fax:
+ 1 713 328 1049

 
Email:                             Paul.Boling@crzo.net
 
Attention:
Chief Financial Officer

 
 
With a copy to:

 
 
Address:
Carrizo Oil & Gas Inc.

 
1000 Louisiana, Suite 1500

 
Houston, Texas 77110

 
USA

 
 
Tel:
+ 1 713 328 1073

 
 
Fax:
+1 713 328 1035

 
Email:              Gerry.Morton@crzo.net
 
Attention:
Law Department

 
The Parent
 
 
Address:
Carrizo Oil & Gas Inc.

 
1000 Louisiana, Suite 1500

 
Houston, Texas 77110

 
USA

 
 
Tel:
+ 1 713 328 1096

 
 
Fax:
+ 1 713 328 1049

 
Email:                              Paul.Boling@crzo.net
 
Attention:
Chief Financial Officer

 
 
With a copy to:

 
 
Address:
Carrizo Oil & Gas Inc.

 
1000 Louisiana, Suite 1500

 
 
176

--------------------------------------------------------------------------------

Index
 
 
Houston, Texas 77110

 
USA

 
 
Tel:
+ 1 713 328 1073

 
Fax:                                  +1 713 328 1035
 
Email:                              Gerry.Morton@crzo.net
 
 
Attention:
Gerald Morton

 
 
 
The Facility Agent and the Security Trustee
 
Address:                          SG House - 41 Tower Hill, London, EC3N 4SG,
United Kingdom
 
Fax:                                 +44 (0) 20 7676 6661
 
 
Email:
brian.courtney@sgcib.com / john.hayes@sgcib.com /
mirela.kubicka@sgcib.com
 

Attention:                        Brian Courtney / John Hayes / Mirela Kubicka
 
Phone:                             +44 (0) 20 7676 6248 / 6474 / 6877
 
 
34.3  
Delivery

 
34.3.1  
Any communication or document made or delivered by one person to another under
or in connection with the Finance Documents will only be effective:

 
(A)  
if by way of fax, when received in legible form; or

 
(B)  
if by way of letter, when it has been left at the relevant address or five
Business Days after being deposited in the post postage prepaid in an envelope
addressed to it at that address,

 
and, if a particular department or officer is specified as part of its address
details provided under Clause 34.2 (Addresses), if addressed to that department
or officer.
 
34.3.2  
Any communication or document to be made or delivered to any Administrative
Finance Party will be effective only when actually received by that
Administrative Finance Party and then only if it is expressly marked for the
attention of the department or officer identified with that Administrative
Finance Party's name above (or any substitute department or officer as that
Administrative Finance Party shall specify for this purpose).

 
34.3.3  
All notices from or to an Obligor shall be sent through the Facility Agent.

 
 
177

--------------------------------------------------------------------------------

Index
 
34.3.4  
Any communication or document made or delivered to the Borrower in accordance
with this Clause will be deemed to have been made or delivered to each of the
Obligors.

 
34.4  
Notification of address and fax number

 
Promptly upon receipt of notification of an address or fax number or change of
address or fax number pursuant to Clause 34.2 (Addresses) or changing its own
address or fax number, the Facility Agent shall notify the other Parties.
 
34.5  
Communication when Facility Agent is Impaired Agent

 
If the Facility Agent is an Impaired Agent the Parties may, instead of
communicating with each other through the Facility Agent, communicate with each
other directly and (while the Facility Agent is an Impaired Agent) all the
provisions of the Finance Documents which require communications to be made or
notices to be given to or by the Facility Agent shall be varied so that
communications may be made and notices given to or by the relevant Parties
directly.  This provision shall not operate after a replacement Facility Agent
has been appointed.
 
34.6  
Electronic communications

 
34.6.1  
Any communication to be made between the Facility Agent and a Lender under or in
connection with the Finance Documents may be made by electronic mail or other
electronic means, if the Facility Agent and the relevant Lender:

 
(A)  
agree that, unless and until notified to the contrary, this is to be an accepted
form of communication;

 
(B)  
notify each other in writing of their electronic mail address and/or any other
information required to enable the sending and receipt of information by that
means; and

 
(C)  
notify each other of any change to their address or any other such information
supplied by them.

 
34.6.2  
Any electronic communication made between the Facility Agent and a Lender will
be effective only when actually received in readable form and in the case of any
electronic communication made by a Lender to the Facility Agent only if it is
addressed in such a manner as the Facility Agent shall specify for this purpose.

 
34.7  
English language

 
34.7.1  
Any notice given under or in connection with any Finance Document must be in
English.

 
34.7.2  
All other documents provided under or in connection with any Finance Document
must be:

 
(A)  
in English; or

 
(B)  
if not in English, and if so required by the Facility Agent, accompanied by a
certified English translation and, in this case, the English translation will

 
 
178

--------------------------------------------------------------------------------

Index
 
prevail unless the document is a constitutional, statutory or other official
document.
 
35.  
CALCULATIONS AND CERTIFICATES

 
35.1  
Accounts

 
In any litigation or arbitration proceedings arising out of or in connection
with a Finance Document, the entries made in the accounts maintained by a
Finance Party are prima facie evidence of the matters to which they relate.
 
35.2  
Certificates and Determinations

 
Any certification or determination by a Finance Party of a rate or amount under
any Finance Document is, in the absence of manifest error, conclusive evidence
of the matters to which it relates.
 
35.3  
Day count convention

 
Any interest, commission or fee accruing under a Finance Document (other than a
Hedging Agreement) will accrue from day to day and is calculated on the basis of
the actual number of days elapsed and a year of 360 days or, in any case where
the practice in the London interbank market differs, in accordance with that
market practice.
 
36.  
PARTIAL INVALIDITY

 
If, at any time, any provision of the Finance Documents is or becomes illegal,
invalid or unenforceable in any respect under any law of any jurisdiction,
neither the legality, validity or enforceability of the remaining provisions nor
the legality, validity or enforceability of such provision under the law of any
other jurisdiction will in any way be affected or impaired.
 
37.  
REMEDIES AND WAIVERS

 
No failure to exercise, nor any delay in exercising, on the part of any Finance
Party, any right or remedy under the Finance Documents shall operate as a
waiver, nor shall any single or partial exercise of any right or remedy prevent
any further or other exercise or the exercise of any other right or remedy.  The
rights and remedies provided in this Agreement are cumulative and not exclusive
of any rights or remedies provided by law.
 
38.  
AMENDMENTS AND WAIVERS

 
38.1  
Required consents

 
38.1.1  
Subject to Clause 38.2 (Exceptions) any term of the Finance Documents (other
than any Secured Hedging Agreement) may be amended or waived only with the
consent of the Majority Lenders and the Obligors and any such amendment or
waiver will be binding on all Parties.

 
38.1.2  
The Facility Agent may effect, on behalf of any Finance Party, any amendment or
waiver permitted by this Clause 38 (Amendments and waivers).  In addition, each
Obligor hereby authorises the Borrower to effect, on its behalf, any amendment

 
 
179

--------------------------------------------------------------------------------

Index
 
or waiver permitted by this Clause 38 (Amendments and waivers).  In any event,
each Party shall take such action as the Facility Agent may reasonably request
in order to ensure that such amendment or waiver that is permitted by this
Clause 38 (Amendments and waivers) is promptly effected.
 
38.1.3  
Any amendment or waiver of any term of any Finance Document made in accordance
with this Clause 38 (Amendments and waivers) shall be binding on all of the
Parties.

 
38.1.4  
Any term of any Secured Hedging Agreement may be amended or waived in accordance
with its terms (but without prejudice to any other provision of this Agreement).

 
38.2  
Exceptions

 
38.2.1  
An amendment or waiver that has the effect of changing or which relates to:

 
(A)  
the definition of "Majority Lenders" in Clause 1.1 (Definitions);

 
(B)  
the definition of "Super Majority Lenders" in Clause 1.1 (Definitions);

 
(C)  
an extension to the date of payment of any amount under the Finance Documents;

 
(D)  
a reduction in the Margin or a reduction in the amount of any payment of
principal, interest, fees or commission payable;

 
(E)  
an increase in or an extension of any Commitment;

 
(F)  
any provision which expressly requires the consent of all the Lenders;

 
(G)  
Clause 2.3 (Finance Parties’ rights and obligations), Clause 25 (Changes to the
Lenders) or this Clause 38 (Amendments and waivers);

 
(H)  
the release of any Security granted under any Security Document save where such
release is (i) required pursuant to the terms of any Finance Document (other
than any Secured Hedging Agreement) or (ii) a release effected by the Security
Trustee in accordance with Clause 29.24 (Release of Security);

 
(I)  
the Hedging Policy; or

 
(J)  
Clause 24.7 (Late completion)

 
shall not be made without the prior consent of all the Lenders.
 
38.2.2  
An amendment or waiver which relates to the rights or obligations of any
Administrative Finance Party or Hedging Bank (each in their capacity as such)
may not be effected without the consent of that Finance Party.

 
38.2.3  
Any term of any Fee Letter may be amended or waived without the prior consent of
the Majority Lenders.

 
38.2.4  
For the purposes of determining whether the consent of the Majority Lenders, the
Super Majority Lenders or all the Lenders (as the case may be) has been obtained

 
 
180

--------------------------------------------------------------------------------

Index
 
with respect to any request for a consent, waiver or amendment requiring the
consent of the Majority Lenders, the Super Majority Lenders or all the Lenders
(as the case may be), if a Lender does not accept or reject such request for a
consent, waiver or amendment within 10 Business Days (or such longer period as
the Borrower and the Facility Agent may agree) of the date specified in such
request by the Facility Agent as the date by which responses are to be provided
by the Lenders, its Commitments and/or participation in any Utilisations under
the Facility shall not be included for the purpose of calculating (as the case
may be) the Aggregate Commitments, the Global Commitments or participations in
the Utilisations under the Facility when determining whether the approval of the
Lenders having the requisite percentage of Aggregate Commitments and/or Global
Commitments and/or participations for the purpose of obtaining Majority
Lenders', Super Majority Lenders' or all the Lenders' (as the case may be)
approval have been obtained to approve the relevant consent, waiver or
amendment.
 
38.3  
Disenfranchisement of Defaulting Lenders

 
38.3.1  
For so long as a Defaulting Lender has any Available Commitment, in ascertaining
the Majority Lenders or whether any given percentage (including, for the
avoidance of doubt, unanimity) of the Global Commitments has been obtained to
approve any request for a consent, waiver, amendment or other vote under the
Finance Documents, that Defaulting Lender's Commitments will be reduced by the
amount of its Available Commitments.

 
38.3.2  
For the purposes of this Clause 38.3 (Disenfranchisement of Defaulting Lenders),
the Facility Agent may assume that the following Lenders are Defaulting Lenders:

 
(A)  
any Lender which has notified the Facility Agent that it has become a Defaulting
Lender; and

 
(B)  
any Lender in relation to which it is aware that any of the events or
circumstances referred to in paragraphs (A), (B) or (C) of the definition of
"Defaulting Lender" has occurred,

 
unless it has received notice to the contrary from the Lender concerned
(together with any supporting evidence reasonably requested by the Facility
Agent) or the Facility Agent is otherwise aware that the Lender has ceased to be
a Defaulting Lender.
 
38.4  
Replacement of a Defaulting Lender

 
38.4.1  
The Borrower may, at any time a Lender has become and continues to be a
Defaulting Lender, by giving ten Business Days' prior written notice to the
Facility Agent and such Lender:

 
(A)  
replace such Lender by requiring such Lender to (and to the extent permitted by
law such Lender shall) transfer pursuant to Clause 25 (Changes to the Lenders)
all (and not part only) of its rights and obligations under this Agreement;

 
 
181

--------------------------------------------------------------------------------

Index
 
(B)  
require such Lender to (and to the extent permitted by law such Lender shall)
transfer pursuant to Clause 25 (Changes to the Lenders) all (and not part only)
of the undrawn Commitment of the Lender; or

 
(C)  
require such Lender to (and to the extent permitted by law such Lender shall)
transfer pursuant to Clause 25 (Changes to the Lenders) all (and not part only)
of its rights and obligations in respect of the Facility,

 
to a Lender or other bank, financial institution, trust, fund or other entity (a
"Replacement Lender") selected by the Borrower, and which (unless the Facility
Agent is an Impaired Agent) is acceptable to the Majority Lenders (acting
reasonably) and, in relation to a transfer under Tranche C, to the Fronting Bank
which confirms its willingness to assume and does assume all the obligations or
all the relevant obligations of the transferring Lender (including the
assumption of the transferring Lender's participations or unfunded
participations (as the case may be) on the same basis as the transferring
Lender) for a purchase price in cash payable at the time of transfer equal to
the outstanding principal amount of such Lender's participation in the
outstanding Utilisations and all accrued interest and/or letter of credit
commission (to the extent that the Facility Agent has not given a notification
under Clause 25.10 (Pro rata interest settlement), Break Costs and other amounts
payable in relation thereto under the Finance Documents.
 
38.4.2  
The Facility Agent may (and is authorised by each Finance Party to) execute,
without requiring any further consent or action from any other Party, a Transfer
Certificate on behalf of any Defaulting Lender which is required to transfer its
rights and obligations under this Agreement pursuant to Clause 38.4.1 which
shall be effective for the purposes of Clause 25.5 (Procedure for transfer). The
Facility Agent shall not be liable in any way for any action taken by it
pursuant to this Clause 38.4.2 and, for the avoidance of doubt, the provisions
of Clause 28.9 (Exclusion of liability) shall apply in relation thereto.

 
38.4.3  
Any transfer of rights and obligations of a Defaulting Lender pursuant to this
Clause 38.4 (Replacement of a Defaulting Lender) shall be subject to the
following conditions:

 
(A)  
the Borrower shall have no right to replace an Administrative Finance Party;

 
(B)  
neither the Facility Agent nor the Defaulting Lender shall have any obligation
to the Borrower to find a Replacement Lender;

 
(C)  
the transfer must take place no later than five days after the notice referred
to in Clause 38.4.1; and

 
(D)  
in no event shall the Defaulting Lender be required to pay or surrender to the
Replacement Lender any of the fees received by the Defaulting Lender pursuant to
the Finance Documents.

 
 
182

--------------------------------------------------------------------------------

Index
 
39.  
CONFIDENTIALITY

 
39.1  
Confidential Information

 
 
Each Finance Party agrees to keep all Confidential Information confidential and
not to disclose it to anyone, save to the extent permitted by Clause 39.2
(Disclosure of Confidential Information) and Clause 39.3 (Disclosure to
numbering service providers), and to ensure that all Confidential Information is
protected with security measures and a degree of care that would apply to its
own confidential information.

 
39.2  
Disclosure of Confidential Information

 
 
Any Finance Party may disclose:

 
39.2.1  
to any of its Affiliates and Related Funds and any of its or their officers,
directors, employees, professional advisers, auditors, partners and
Representatives such Confidential Information as that Finance Party shall
consider appropriate if any person to whom the Confidential Information is to be
given pursuant to this Clause 39.2.1 is informed in writing of its confidential
nature and that some or all of such Confidential Information may be
price-sensitive information except that there shall be no such requirement to so
inform if the recipient is subject to professional obligations to maintain the
confidentiality of the information or is otherwise bound by requirements of
confidentiality in relation to the Confidential Information;

 
39.2.2  
to any person:

 
(A)  
to (or through) whom it assigns or transfers (or may potentially assign or
transfer) all or any of its rights and/or obligations under one or more Finance
Documents and to any of that person's Affiliates, Related Funds, Representatives
and professional advisers;

 
(B)  
with (or through) whom it enters into (or may potentially enter into), whether
directly or indirectly, any sub-participation in relation to, or any other
transaction under which payments are to be made or may be made by reference to,
one or more Finance Documents and/or one or more Obligors and to any of that
person's Affiliates, Related Funds, Representatives and professional advisers;

 
(C)  
appointed by any Finance Party or by a person to whom Clause 39.2.2 (A) or (B)
applies to receive communications, notices, information or documents delivered
pursuant to the Finance Documents on its behalf (including any person appointed
under Clause 28.13 (Relationship with the Finance Parties));

 
(D)  
who invests in or otherwise finances (or may potentially invest in or otherwise
finance), directly or indirectly, any transaction referred to in Clause 39.2.2
(A) or (B);

 
(E)  
to whom information is required or requested to be disclosed by any court of
competent jurisdiction or any governmental, banking, taxation or other
regulatory authority or similar body, the rules of any relevant stock exchange
or pursuant to any applicable law or regulation;

 
 
183

--------------------------------------------------------------------------------

Index
 
(F)  
to whom or for whose benefit that Finance Party charges, assigns or otherwise
creates Security (or may do so) pursuant to Clause 25.9 (Security over Finance
Parties' rights);

 
(G)  
to whom information is required to be disclosed in connection with, and for the
purposes of, any litigation, arbitration, administrative or other
investigations, proceedings or disputes;

 
(H)  
who is a Party; or

 
(I)  
with the consent of the Borrower,

 
in each case, such Confidential Information as that Finance Party shall consider
appropriate if:
 
(1)  
in relation to Clauses 39.2.2 (A), (B) and (C), the person to whom the
Confidential Information is to be given has entered into a Confidentiality
Undertaking except that there shall be no requirement for a Confidentiality
Undertaking if the recipient is a professional adviser and is subject to
professional obligations to maintain the confidentiality of the Confidential
Information;

 
(2)  
in relation to Clause 39.2.2(D), the person to whom the Confidential Information
is to be given has entered into a Confidentiality Undertaking or is otherwise
bound by requirements of confidentiality in relation to the Confidential
Information they receive and is informed that some or all of such Confidential
Information may be price-sensitive information;

 
(3)  
in relation to Clauses 39.2.2 (E), (F) and (G), the person to whom the
Confidential Information is to be given is informed of its confidential nature
and that some or all of such Confidential Information may be price-sensitive
information except that there shall be no requirement to so inform if, in the
opinion of that Finance Party, it is not practicable so to do in the
circumstances;

 
39.2.3  
to any person appointed by that Finance Party or by a person to whom Clause
39.2.2(A) or 39.2.2(B) applies to provide administration or settlement services
in respect of one or more of the Finance Documents including, in relation to the
trading of participations in respect of the Finance Documents, such Confidential
Information as may be required to be disclosed to enable such service provider
to provide any of the services referred to in this Clause 39.2.3 if the service
provider to whom the Confidential Information is to be given has entered into a
confidentiality agreement substantially in the form of the LMA Master
Confidentiality Undertaking for Use With Administration/Settlement Service
Providers or such other form of confidentiality undertaking agreed between the
Borrower and the relevant Finance Party;

 
39.2.4  
to any rating agency (including its professional advisers) such Confidential
Information as may be required to be disclosed to enable such rating agency to
carry out its normal rating activities in relation to the Finance Documents
and/or the Obligors if the rating agency to whom the Confidential Information is
to be

 
 
184

--------------------------------------------------------------------------------

Index
 
given is informed of its confidential nature and that some or all of such
Confidential Information may be price-sensitive information.
 
39.3  
Disclosure to numbering service providers

 
39.3.1  
Any Finance Party may disclose to any national or international numbering
service provider appointed by that Finance Party to provide identification
numbering services in respect of this Agreement, the Facility and/or one or more
Obligors the following information:

 
(A)  
names of Obligors;

 
(B)  
country of domicile of Obligors;

 
(C)  
place of incorporation of Obligors;

 
(D)  
date of this Agreement;

 
(E)  
the names of the Facility Agent and the Mandated Lead Arrangers;

 
(F)  
date of each amendment and restatement of this Agreement;

 
(G)  
amount of Aggregate Commitments;

 
(H)  
currencies of the Facility;

 
(I)  
type of Facility;

 
(J)  
ranking of Facility;

 
(K)  
Final Maturity Date;

 
(L)  
changes to any of the information previously supplied pursuant to Clauses 39.3.1
(A) to (K); and

 
(M)  
such other information agreed between such Finance Party and the Borrower,

 
to enable such numbering service provider to provide its usual syndicated loan
numbering identification services.
 
39.3.2  
The Parties acknowledge and agree that each identification number assigned to
this Agreement, the Facility and/or one or more Obligors by a numbering service
provider and the information associated with each such number may be disclosed
to users of its services in accordance with the standard terms and conditions of
that numbering service provider.

 
39.3.3  
Each Obligor represents that none of the information set out in Clause 39.3.1(A)
to 39.3.1(M) above is, nor will at any time be, unpublished price-sensitive
information.

 
39.3.4  
The Facility Agent shall notify the Borrower and the other Finance Parties of:

 
 
185

--------------------------------------------------------------------------------

Index
 
(A)  
the name of any numbering service provider appointed by the Facility Agent in
respect of this Agreement, the Facility and/or one or more Obligors; and

 
(B)  
the number or, as the case may be, numbers assigned to this Agreement, the
Facility and/or one or more Obligors by such numbering service provider.

 
39.4  
Entire agreement

 
This Clause 39 (Confidentiality) constitutes the entire agreement between the
Parties in relation to the obligations of the Finance Parties under the Finance
Documents regarding Confidential Information and supersedes any previous
agreement, whether express or implied, regarding Confidential Information.
 
39.5  
Inside information

 
Each of the Finance Parties acknowledges that some or all of the Confidential
Information is or may be price-sensitive information and that the use of such
information may be regulated or prohibited by applicable legislation including
securities law relating to insider dealing and market abuse and each of the
Finance Parties undertakes not to use any Confidential Information for any
unlawful purpose.
 
39.6  
Notification of disclosure

 
Each of the Finance Parties agrees (to the extent permitted by law and
regulation) to inform the Borrower:
 
39.6.1  
of the circumstances of any disclosure of Confidential Information made pursuant
to Clause 39.2.2(E) (Disclosure of Confidential Information) except where such
disclosure is made to any of the persons referred to in that Clause during the
ordinary course of its supervisory or regulatory function; and

 
39.6.2  
upon becoming aware that Confidential Information has been disclosed in breach
of this Clause 39 (Confidentiality).

 
39.7  
Continuing obligations

 
The obligations in this Clause 39 (Confidentiality) are continuing and, in
particular, shall survive and remain binding on each Finance Party for a period
of twenty four months from the earlier of:
 
39.7.1  
the date on which all amounts payable by the Obligors under or in connection
with the Finance Documents have been paid in full and all Commitments have been
cancelled or otherwise cease to be available; and

 
39.7.2  
the date on which such Finance Party otherwise ceases to be a Finance Party.

 
 
186

--------------------------------------------------------------------------------

Index
 
40.  
MISCELLANEOUS

 
40.1  
Counterparts

 
Each Finance Document may be executed in any number of counterparts, and this
has the same effect as if the signatures on the counterparts were on a single
copy of the Finance Document.
 
40.2  
Usury savings clause

 
To the extent Texas law applies to this Agreement or any other Finance Document,
in no event shall the Obligors or any other person be obligated to pay, or any
Lender or Fronting Bank have any right or privilege to reserve, receive or
retain, (i) any interest in excess of the maximum amount of nonusurious interest
permitted under any applicable law or (ii) total interest in excess of the
amount which such person could lawfully have contracted for, reserved, received,
retained or charged had the interest been calculated for the full term of the
obligations of the Obligors hereunder and under the other Finance Documents (as
used in this section, the "Obligations") at the Highest Lawful Rate. On each
day, if any, that the interest rate (the "Stated Rate") called for under this
Agreement or any other Finance Document exceeds the Highest Lawful Rate, the
rate at which interest shall accrue shall automatically be fixed by operation of
this sentence at the Highest Lawful Rate for that day.  If for any reason any
Lender or Fronting Bank at any time is owed or receives (and/or has received)
interest in excess of interest calculated at the Highest Lawful Rate, then and
in any such event all of any such excess interest shall be cancelled
automatically as of the date of such event which produces the excess, and, if
such excess interest has been paid to such Lender or Fronting Bank, it shall be
credited against the then-outstanding principal balance of the Obligors'
obligations to such Lender, effective as of the date or dates when the event
occurs which causes it to be excess interest, until such excess is exhausted or
all of such principal has been fully paid and satisfied, whichever occurs first,
and any remaining balance of such excess shall be promptly refunded to its
payor. As used in this section, the term "interest" includes the aggregate of
all charges, fees, benefits or other compensation which constitute interest
under applicable law.
 
GOVERNING LAW AND ENFORCEMENT
 
41.  
GOVERNING LAW

 
This Agreement and any dispute or claim arising out of or in connection with it
or its subject matter, existence, negotiation, validity, termination or
enforceability (including any non-contractual disputes or claims) shall be
governed by and construed in accordance with English law.
 
42.  
ENFORCEMENT

 
42.1  
Jurisdiction

 
42.1.1  
Save where a Finance Document expressly provides to the contrary, the courts of
England have exclusive jurisdiction to settle any dispute or claim arising out
of or in connection with any Finance Document or its subject matter, existence,
negotiation, validity, termination or enforceability (including any
non-contractual dispute or claim) (a "Dispute").

 
 
187

--------------------------------------------------------------------------------

Index
 
42.1.2  
Subject to Clause 42.1.3, the Parties agree that the courts of England are the
most appropriate and convenient courts to settle Disputes and accordingly no
Obligor will:

 
(A)  
argue to the contrary; or

 
(B)  
take any proceedings relating to a Dispute in any jurisdiction other than
England.

 
42.1.3  
This Clause 42.1 (Jurisdiction) is for the benefit of the Finance Parties
only.  As a result, no Finance Party shall be prevented from taking proceedings
relating to a Dispute in any other courts with jurisdiction nor from contending
that such courts are appropriate and convenient.  To the extent allowed by law,
the Finance Parties may take concurrent proceedings in any number of
jurisdictions.

 
42.2  
Service of process

 
42.2.1  
Without prejudice to any other mode of service allowed under any relevant law,
the Parent:

 
(A)  
irrevocably appoints the Borrower as its agent for service of process in
relation to any proceedings before the English courts in connection with any
Finance Document; and

 
(B)  
agrees that failure by a process agent to notify the Parent of the process will
not invalidate the proceedings concerned.

 
42.2.2  
The Borrower confirms its acceptance of its irrevocable appointment as agent for
service of process pursuant to Clause 42.2.1.

 
42.3  
This Agreement has been entered into on the date stated at the beginning of this
Agreement.

 

 
188

--------------------------------------------------------------------------------

Index

The Obligors
 


 

 CARRIZO UK HUNTINGTON LTD, the Borrower            SIGNED by     GERALD MORTON
)          for and on behalf of )  /s/ Gerald Morton        CARRIZO UK
HUNTINGTON LTD )                      
CARRIZO OIL & GAS, INC., the Parent
           SIGNED by     GERALD MORTON  )          for and on behalf of )  /s/
Gerald Morton        CARRIZO OIL & GAS, INC. )                    
 
The Banks
          BNP PARIBAS, in its capacity as the Mandated Lead Arranger, the
Original Lender, the Technical Bank, the Modelling Bank and the Fronting Bank.  
     SIGNED by    NICHOLAS BEATTIE )  /s/ Nicholas Beattie      
                          BAPTISTE RAINSARD-                             
 FLORENTIN )  /s/ Baptiste Rainsard-Florentin        for and on behalf of )    
     BNP PARIBAS )                      
SOCIÉTÉ GÉNÉRALE, in its capacity as the Mandated Lead Arranger, the Original
Lender, the Facility Agent, the Security Trustee, the Technical Bank and the
Account Bank.
       SIGNED by    MARIA MARTIN )          for and on behalf of  )  /s/ Maria
Martin        SOCIÉTÉ GÉNÉRALE )          (acting through its London branch) )  

 

 
189

--------------------------------------------------------------------------------

Index

SCHEDULE 1
 
COMMITMENTS
 
Part I
 
Tranche A Commitments
 

 
BNP Paribas
Société Générale
Aggregate Commitments
From the date of this Agreement up to and including the earlier of (i) the
Project Completion Date, and (ii) the Final Completion Date
$27,500,000
$27,500,000
$55,000,000



 
Part II
 
Tranche B Commitments
 

 
BNP Paribas
Société Générale
Aggregate Commitments
From the date of this Agreement up to and including the earlier of (i) the
Project Completion Date, and (ii) the Final Completion Date
$3,250,000
$3,250,000
$6,500,000



 
Part III
 
Tranche C Commitments
 

 
BNP Paribas
Société Générale
Aggregate Commitments
From the date of this Agreement up to 71 months from the Financial Close Date
$11,250,000
$11,250,000
$22,500,000

 

 
190

--------------------------------------------------------------------------------

 
